Exhibit 10(f)1


Southern Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Southern Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as "[***]."


Executed Version








AMENDED AND RESTATED
ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT


by and between


DESERT STATELINE LLC


and


FIRST SOLAR ELECTRIC (CALIFORNIA), INC.


dated as of August 31, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1.
DEFINITIONS AND RULES OF INTERPRETATION
1


 
1.1
Definitions
1


 
1.2
Exhibits
20


 
1.3
Interpretation
20


 
1.4
Headings
21


 
1.5
Conflicts in Documentation
21


 
1.6
Documentation Format
21


2.
RESPONSIBILITIES OF OWNER
21


 
2.1
Owner Representative
21


 
2.2
Site Representative
21


 
2.3
Access to Site
21


 
2.4
Intentionally Omitted
22


 
2.5
Cooperation
22


 
2.6
Owner Permits
22


 
2.7
Taxes
22


 
2.8
Other Responsibilities, Duties and Obligations
22


 
2.9
Owner Parent Guaranties
22


 
2.10
Back Feed Power and Parallel Operation
22


 
2.11
Notice of Completed Installation
22


3.
RESPONSIBILITIES OF CONTRACTOR
23


 
3.1
General
23


 
3.2
Contractor’s Project Manager
23




i

--------------------------------------------------------------------------------




 
3.3
Progress Reports
23


 
3.4
Inspection
23


 
3.5
Organization
24


 
3.6
Utilities and Services
24


 
 
3.6.1
Provision of Services
24


 
 
3.6.2
Payment
24


 
 
3.6.3
Supply of Construction Facilities
24


 
3.7
Hazardous Materials Disposal System
24


 
3.8
Maintenance of Site
24


 
3.9
Owner and Utility Access
24


 
3.10
Site Safety
25


 
 
3.10.1
Safety Procedures
25


 
 
3.10.2
Site Policies
25


 
3.11
Occupational Health and Safety
25


 
 
3.11.1
Compliance
25


 
 
3.11.2
Notice
25


 
3.12
Safety
26


 
3.13
Handling, Shipping and Importation
26


 
3.14
Applicable Laws and Applicable Permits
26


 
 
3.14.1
Foreign Asset Control Compliance
27


 
 
3.14.2
Foreign Corrupt Practices Act Compliance
27


 
3.15
Quality Assurance Programs
27


 
3.16
Commissioning Personnel
27


 
3.17
Parent Guaranty
28


 
3.18
Contractor Deliverables
28




ii

--------------------------------------------------------------------------------




 
3.19
Business Practices
28


 
3.20
No Toleration of Unacceptable Behavior (Ethics)
28


 
3.21
Rights of Owner
29


 
3.22
Drug- and Alcohol-Free Work Place
29


 
3.23
Non-English Speaking Personnel
30


 
 
3.23.1
English Speaking Personnel
30


 
 
3.23.2
Translation
30


 
3.24
Site Conditions
30


 
3.25
Unforeseeable Site Conditions; Religious or Archeological Findings
30


 
3.26
Taxes
31


4.
COVENANTS, WARRANTIES AND REPRESENTATIONS
31


 
4.1
Contractor
31


 
 
4.1.1
Organization, Standing and Qualification
31


 
 
4.1.2
Due Authorization; Enforceability
31


 
 
4.1.3
No Conflict
31


 
 
4.1.4
Government Approvals
32


 
 
4.1.5
No Suits, Proceedings
32


 
 
4.1.6
Plant Property
32


 
4.2
Owner
32


 
 
4.2.1
Organization, Standing and Qualification
32


 
 
4.2.2
Due Authorization; Enforceability
32


 
 
4.2.3
No Conflict
32


 
 
4.2.4
No Suits, Proceedings
33


 
 
4.2.5
Land
33


5.
COST OF WORK
33




iii

--------------------------------------------------------------------------------




 
5.1
Contract Price
33


 
5.2
Taxes
33


 
 
5.2.1
Taxes included in Contract Price
33


 
 
5.2.2
Payment of Taxes
33


 
 
5.2.3
Contractor and Owner to Cooperate
34


 
 
5.2.4
Tax Treatment of Project, Site and Project Hardware
34


 
5.3
Owner’s Payment Obligations
35


6.
TERMS OF PAYMENT
35


 
6.1
Milestone Payment Schedule
35


 
6.2
Milestone Assessment
35


 
6.3
Contractor’s Invoices
35


 
6.4
Owner Review
36


 
6.5
Payments
36


 
 
6.5.1
Initial Milestone Payment
36


 
 
6.5.2
Subsequent Payments
36


 
6.6
Final Completion Payment
37


 
6.7
Disputes Regarding Payments
37


 
6.8
Punchlist Holdback; Release of Punchlist Amounts; Specified Equipment Holdback
38


 
 
6.8.1
Punchlist Holdback
38


 
 
6.8.2
Release of Punchlist Holdback
38


 
 
6.8.3
Specified Equipment Holdback
38


 
6.9
Interim Lien Holdback
39


 
6.10
Early Completion Bonus; [***]
39


 
6.11
Excluded Taxes Arising After Final Contractor’s Invoice
39




iv

--------------------------------------------------------------------------------




7.
COMMENCEMENT AND SCHEDULING OF THE WORK
40


 
7.1
Effectiveness of Agreement
40


 
7.2
Scheduling of the Work
40


 
7.3
Progress Reporting; Other PPA Obligations
40


8.
FORCE MAJEURE EVENT; EXCUSABLE EVENT
41


 
8.1
Certain Events
41


 
8.2
Notice of Force Majeure Event and Excusable Event
41


 
8.3
Scope of Suspension; Duty to Mitigate
42


 
8.4
Contractor’s Remedies
42


 
 
8.4.1
Force Majeure Event and Excusable Event
42


 
 
8.4.2
Changes In Work
43


9.
SUBCONTRACTORS
43


 
9.1
Use of Subcontractors
43


 
9.2
Assignment
43


 
9.3
Effect of Subcontracts
43


10.
LABOR RELATIONS
44


 
10.1
General Management of Employees
44


 
10.2
Labor Disputes
44


 
10.3
Personnel Documents
44


11.
INSPECTION
44


 
11.1
Inspection
44


12.
COMMISSIONING AND TESTING
46


 
12.1
Commissioning Plan
46


 
12.2
Capacity Test and Energy Performance Test Procedures
46


 
 
12.2.1
Block Capacity Tests
46




v

--------------------------------------------------------------------------------




 
 
12.2.2
Project Capacity Tests
46


 
 
12.2.3
[***]
46


 
 
12.2.4
Adjusted Energy Performance Test
46


 
12.3
Test Schedules
47


 
12.4
Monthly Demonstrations
47


 
12.5
Output During Start-Up, Testing and Commissioning.
47


13.
SUBSTANTIAL COMPLETION AND FINAL COMPLETION
48


 
13.1
Punchlist
48


 
 
13.1.1
Creation of Punchlists
48


 
 
13.1.2
Completion of Punchlist
49


 
 
13.1.3
Release of Punchlist Holdback
49


 
13.2
Block Turnover
49


 
13.3
Substantial Completion
50


 
13.4
Notice of Turnover and Substantial Completion
51


 
13.5
Final Completion
51


 
13.6
Notice of Final Completion
52


 
13.7
Contractor’s Access After Turnover and Substantial Completion to Achieve Final
Completion
53


 
13.8
Equipment at Site
53


 
13.9
Specified Equipment
53


14.
LIQUIDATED DAMAGES
54


 
14.1
Initial Plant Capacity Liquidated Damages for Failure to Satisfy Guaranteed
Capacity; Delay Liquidated Damages
54


 
 
14.1.1
Capacity and Delay Liquidated Damages
54


 
14.2
Cure Period; True-Up of Final Plant Capacity Liquidated Damages
55


 
14.3
Remedial Plan
55




vi

--------------------------------------------------------------------------------




 
 
14.3.1
Remedial Plan
55


 
 
14.3.2
Prosecution of Remedial Plan
56


 
 
14.3.3
Additional Remedial Plans
56


 
14.4
Access During Cure Period
56


 
14.5
Operations During Cure Period
56


 
14.6
Adjusted Energy Performance Test
57


 
 
14.6.1
Adjusted Energy Performance Test Liquidated Damages
57


 
 
14.6.2
Adjusted Energy Performance Test Bonus
57


 
 
14.6.3
Capacity Liquidated Damages Reimbursement
57


 
 
14.6.4
Access for Adjusted Energy Performance Test
57


 
 
14.6.5
Additional Equipment
58


 
 
14.6.6
Reporting
59


 
14.7
Sole Remedy; Liquidated Damages Not a Penalty
59


 
14.8
Enforceability
59


15.
CHANGES IN THE WORK
59


 
15.1
Change In Work
59


 
15.2
By Owner
60


 
15.3
Adjustment to Dates and Contract Price Due to Force Majeure Events and Excusable
Events
60


 
15.4
Preparation of Change Order
60


 
 
15.4.1
Due to Owner-Initiated Change In Work or Change in Work Agreed to by the Parties
60


 
 
15.4.2
Due to a Force Majeure Event or an Excusable Event
61


 
 
15.5
No Change Order Necessary for Emergency
62


 
 
15.6
Change for Contractor’s Convenience
62


16.
WARRANTIES CONCERNING THE WORK
62




vii

--------------------------------------------------------------------------------




 
16.1
Warranties
62


 
 
16.1.1
Defect Warranty
62


 
 
16.1.2
Design Warranty
63


 
 
16.1.3
PV Module Warranty
63


 
 
16.1.4
Installation Services Warranty
63


 
16.2
Warranty Periods
64


 
 
16.2.1
Defect Warranty Period
64


 
 
16.2.2
Design Warranty Period
64


 
 
16.2.3
Installation Services Warranty Period
64


 
16.3
Exclusions
64


 
16.4
Enforcement by Owner; Subcontractor Warranties
66


 
16.5
Correction of Defects
66


 
 
16.5.1
Notice of Warranty Claim
66


 
 
16.5.2
Correction of Defects by Owner
67


 
 
16.5.3
Failure of Contractor to Perform Warranty Work
67


 
16.6
Limitations On Warranties
68


17.
EQUIPMENT IMPORTATION; TITLE
68


 
17.1
Importation of Project Hardware
68


 
17.2
Title
69


 
 
17.2.1
Condition
69


 
 
17.2.2
Transfer
69


 
 
17.2.3
Custody During Performance
69


 
17.3
Transfer of Care, Custody and Control
69


 
 
17.3.1
Upon Turnover
69


 
 
17.3.2
Upon Early Termination
69




viii

--------------------------------------------------------------------------------




18.
DEFAULTS AND REMEDIES
69


 
18.1
Contractor Events of Default
69


 
18.2
Owner’s Rights and Remedies
71


 
18.3
Owner Event of Default
71


 
18.4
Contractor’s Rights and Remedies
72


 
18.5
Final Plant Capacity Test
73


 
18.6
Suspension
73


19.
TERMINATION
73


 
19.1
Termination and Damages for Contractor Event of Default
73


 
19.2
Payment to Contractor in the Event of Termination for Owner Event of Default
74


 
19.3
Termination Invoices
75


 
19.4
Contractor Conduct
75


20.
INSURANCE
75


 
20.1
Contractor’s Insurance
75


 
20.2
Owner’s Insurance
75


21
RISK OF LOSS OR DAMAGE
75


 
21.1
Risk of Loss Before Turnover
75


 
21.2
Risk of Loss After Turnover
75


 
21.3
Insurance Proceeds
75


21.
INDEMNIFICATION
76


 
22.1
Comparative Fault
76


 
22.2
By Contractor
76


 
22.3
By Owner
77


 
22.4
Patent Infringement and Other Indemnification Rights
78




ix

--------------------------------------------------------------------------------




 
22.5
Electronic Data Files
79


 
22.6
Claim Notice
79


 
22.7
Defense of Claims
79


 
22.8
Survival of Indemnity Obligations
80


23.
CONFIDENTIAL INFORMATION
80


 
23.1
Confidential Information
80


 
23.2
Use of Confidential Information
81


 
23.3
Return of Confidential Information
82


 
23.4
Protection of Confidential Information
83


 
23.5
Export
83


 
23.6
Confidential Information Remedy
83


24.
INVENTIONS AND LICENSES
83


 
24.1
Invention; License
83


 
24.2
Suitability of Contract Design, Engineering and Computer Programming Information
84


 
24.3
Contractor Deliverables
84


 
24.4
Software Licenses
84


25.
ASSIGNMENT
85


 
25.1
Assignment to Other Persons
85


 
25.2
Indemnitees; Successors and Assigns
85


26.
HAZARDOUS MATERIALS
86


 
26.1
Use by Contractor
86


 
26.2
Remediation by Contractor
86


 
26.3
Notice of Hazardous Materials
86


27.
NON-PAYMENT CLAIMS
87




x

--------------------------------------------------------------------------------




 
27.1
Liens
87


 
27.2
Lien Waivers
87


28.
NOTICES AND COMMUNICATIONS
88


 
28.1
Requirements
88


 
28.2
Representatives
90


 
28.3
Effective Time
90


29.
LIMITATIONS OF LIABILITY AND REMEDIES
90


 
29.1
Limitations on Damages
90


 
29.2
Limitations on Contractor’s Liability
91


 
 
29.2.1
Prior to Substantial Completion
91


 
 
29.2.2
On and After Substantial Completion
91


 
 
29.2.3
Liquidated Damages Caps
91


 
 
29.2.4
Exclusions
91


 
29.3
Releases, Indemnities and Limitations
92


 
29.4
Limitation on Remedies
92


30.
DISPUTES
92


 
30.1
Dispute Resolution
92


 
30.2
Continuation of Work
94


31.
MISCELLANEOUS
94


 
31.1
Severability
94


 
31.2
Governing Law; Venue; Submission to Jurisdiction
94


 
31.3
Waiver of Jury Trial
94


 
31.4
Liability after Substantial Completion
95


 
31.5
No Oral Modification
95


 
31.6
No Waiver
95




xi

--------------------------------------------------------------------------------




 
31.7
Review and Approval
95


 
31.8
Third Party Beneficiaries
95


 
31.9
Module Collection and Recycling Program
96


 
 
31.9.1
Option to Collect and Recycle
96


 
 
31.9.2
Disposal of End of Life Modules
96


 
 
31.9.3
Transfer
96


 
 
31.9.4
Survival
96


 
31.10
Further Assurances
96


 
31.11
Binding on Successors, Etc.
96


 
31.12
Merger of Prior Contracts
96


 
31.13
Counterparts
96


 
31.14
Set-Off
97


 
31.15
Attorneys’ Fees
97


 
31.16
Announcements; Publications
97


 
 
31.16.1
Prior Approval
97


 
 
31.16.2
Marketing; Advertising; Public Announcements
97


 
31.17
Independent Contractor
97








xii

--------------------------------------------------------------------------------








EXHIBITS
A    Statement of Work
B    Contractor Deliverables Table
C    Applicable Permits
D    Environmental, Health and Safety Plan
E    Site Layout
F    Lien Waivers
F-1    Form of Contractor Conditional Lien Waiver
F-2    Form of Contractor Final Completion Lien Waiver
F-3    Form of Module Supplier Unconditional Lien Waiver
F-4    Form of Module Supplier Final Completion Lien Waiver
F-5    Form of Supplier Unconditional Lien Waiver
F-6    Form of Supplier Final Completion Lien Waiver
G    Requirements for Progress Report
G-1    Progress Report
H    Commissioning Process and Testing
H-1    Commissioning Process
H-2    Capacity Test
H-3    Adjusted Energy Performance Test
I    Milestone Payment Schedule
J    Projected Block Capacity and Projected Turnover Dates
K    Intentionally Omitted
L    Owner’s Site Rules
M    Intentionally Omitted
N    Intentionally Omitted
O    Site Description
P    Intentionally Omitted
Q    Form of Change Order
R    Intentionally Omitted
S    Intentionally Omitted
T    Turnover, Substantial Completion and Final Completion Notices
T-1    Notice of Turnover
T-2    Notice of Substantial Completion
T-3    Notice of Final Completion
U    Form of Contractor’s Invoice
V    Insurance Requirements
W    Contract Schedule
X    Intentionally Omitted
Y    Quality Assurance Plan



xiii

--------------------------------------------------------------------------------




This AMENDED AND RESTATED ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT is
made and entered into as of this 31st day of August, 2015 (the “Execution
Date”), by and between DESERT STATELINE LLC, a Delaware limited liability
company (“Owner”), and FIRST SOLAR ELECTRIC (CALIFORNIA), INC., a Delaware
corporation (“Contractor”). Each entity is sometimes individually referred to
herein as a “Party” and the entities are sometimes collectively referred to
herein as the “Parties.”
RECITALS
WHEREAS, Owner is developing the Project at the Site; and
WHEREAS, Owner and Contractor entered into that certain Engineering, Procurement
and Construction Agreement, dated as of July 1, 2015 (the “Original EPC
Agreement”), whereby Contractor agreed to design, engineer, procure, install,
construct, test and commission the Project pursuant to the terms and conditions
set forth therein; and
WHEREAS, Owner and Contractor now desire to amend and restate the Original EPC
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the sums to be paid to Contractor by Owner
and of the covenants and agreements set forth herein, the Parties agree as
follows:
AGREEMENT
1.
DEFINITIONS AND RULES OF INTERPRETATION

1.1    Definitions. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
shall have the following meanings.
“AAA” shall have the meaning set forth in Section 30.1(d).
“AC” means alternating current.
“Actual Energy Performance” shall have the meaning set forth in Exhibit H-3.
“Adjusted Energy Performance Test” shall have the meaning set forth in Section
14.6.
“Adjusted Energy Performance Test Procedures” means the written test procedures,
standards, protective settings and testing programs for the Adjusted Energy
Performance Test developed pursuant to Section 12.2.4 and Exhibit H-3.
“Adjusted Expected Energy Performance” shall have the meaning set forth in
Exhibit H-3.

1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is under
common Control with, or is Controlled by such specified Person.
“Aggregate Consideration” means the sum of the Contract Price hereunder [***].
“Agreement” means this Amended and Restated Engineering, Procurement and
Construction Agreement, including all Exhibits hereto, as the same may be
modified, amended or supplemented from time to time in accordance with the terms
hereof.
“Applicable Law” means and includes any statute, license, law, rule, regulation,
code, ordinance, judgment, arbitral award, Permit Requirement, decree, writ,
legal requirement or order, of any national, federal, state or local court or
other Governmental Authority, and the official, written judicial interpretations
thereof, applicable to the Work, the Site, the Project or the Parties.
“Applicable Permit” means each federal, state, county, municipal, local or other
license, consent, appraisal, authorization, ruling, exemption, variance, order,
judgment, decree, declaration, regulation, certification, filing, recording,
permit (including, where applicable, conditional permits), right of way or other
approval with, from or of any Governmental Authority that is required by
Applicable Law for the performance of the Work or ownership, operation or
maintenance of the Project, including those set forth on Exhibit C.
“Bankrupt” means with respect to any entity, such entity (i) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it, (ii)
makes an assignment or any general arrangement for the benefit of creditors,
(iii) has a liquidator, administrator, receiver, trustee, conservator or similar
official appointed with respect to it or any substantial portion of its property
or assets, or (iv) generally does not pay its debts as they fall due.
“BLM” means the United States Department of the Interior - Bureau of Land
Management.
“Block” means a group of one or more PCSs and the associated PV modules,
mounting structures, and interconnecting equipment, including the PVCS, as
further described in Exhibit J.
“Block Capacity Test” means a Capacity Test of each Block conducted in
accordance with the testing procedures set forth in Exhibit H-2.
“Block Capacity Test Procedures” means the written test procedures, standards,
protective settings and testing programs for the Block Capacity Tests developed
pursuant to Section 12.2.1 and Exhibit H-2.

2

--------------------------------------------------------------------------------




“BOP” means the Project Hardware and other items that are not part of a Block,
but which are completed and transferred to Owner upon Turnover of such Block
including, for example, the Interconnection Facilities, the operations and
maintenance building, energy management systems equipment, Project roads,
fencing and so forth, as further described in Exhibit A.
“Business Day” means any day, except a Saturday, Sunday, or a Federal Reserve
Bank holiday. A Business Day shall open at 8:00 a.m. and close at 5:00 p.m.
local time for the relevant Party’s principal place of business in the
continental United States (as of the Execution Date, Tempe, Arizona for
Contractor and Atlanta, Georgia for Owner). The relevant Party, in each instance
unless otherwise specified, shall be the Party from whom the notice, payment or
delivery is being sent and by whom the notice or payment or delivery is to be
received.
“CAISO” means the California Independent System Operator Corporation or any
successor entity performing similar functions thereto.
“California Code” shall have the meaning set forth in Section 3.26.
“Capacity Liquidated Damages” means Initial Plant Capacity Liquidated Damages or
Final Plant Capacity Liquidated Damages, as the case may be.
“Capacity Test” shall have the meaning set forth in Exhibit H-2.
“Capacity Test Procedures” means the written test procedures, standards,
protective settings and testing programs for the Capacity Tests developed
pursuant to Section 12.2.2 and Exhibit H-2.
“Change In Law” means the enactment, adoption, promulgation, modification
(including a written change in interpretation by a Governmental Authority), or
repeal of any Applicable Law after the Execution Date; provided that a change in
any national, federal, state, county or municipal income Tax law (or any other
Tax law based on income) shall not be a Change In Law pursuant to this
Agreement.
“Change In Work” means a change in the Work as defined in Section 15.1.
“Change Order” means the form in respect of a Change In Work attached as Exhibit
Q.
“Claim Notice” shall have the meaning set forth in Section 22.6.
“Code” shall have the meaning set forth in Section 5.2.4(a).
“Commencement Date” shall have the meaning set forth in Exhibit H-3.
“Commissioning Plan” shall have the meaning set forth in Exhibit H-1.
“Conditional Lien Waiver” means, as applicable, (i) a lien waiver to be
delivered by Contractor pursuant to Section 27.2 in the form of Exhibit F-1 to
this Agreement, (ii) a lien

3

--------------------------------------------------------------------------------




waiver to be delivered by the Specified Subcontractor pursuant to Section 27.2
substantially in a form similar to the form of Exhibit F-1 to this Agreement and
(iii) a lien waiver to be delivered by the Site Preparation Subcontractor
pursuant to Section 27.2 substantially in a form similar to the form of Exhibit
F-1 to this Agreement.
“Confidential Information” shall have the meaning set forth in Section 23.1.
“Contract Interest Rate” shall have the meaning set forth in Section 6.5.2.
“Contract Price” shall have the meaning set forth in Section 5.1, as the same
may be adjusted pursuant to the terms hereof.
“Contract Schedule” means the construction schedule that represents the plan for
accomplishing the Work, as updated from time to time pursuant to the terms of
this Agreement, and which shall be the baseline schedule document that forms the
basis of all measurement of progress of Work under this Agreement, attached as
Exhibit W.
“Contractor” shall have the meaning set forth in the preamble.
“Contractor Deliverables” means all of the deliverables set forth on the
Contractor Deliverables Table.
“Contractor Deliverables Table” means the table of Contractor Deliverables
attached hereto as Exhibit B.
“Contractor Event of Default” shall have the meaning set forth in Section 18.1.
“Contractor Indemnitee” shall have the meaning set forth in Section 22.3.
“Contractor Lien” shall have the meaning set forth in Section 27.1.
“Contractor Party” means Contractor, its Subcontractors and their respective
directors, officers, employees and agents.
“Contractor’s Invoice” means an invoice from Contractor to Owner prepared by
Contractor and in a form attached as Exhibit U.
“Contractor’s Project Manager” means Cristi Thomas, or any other project manager
appointed by Contractor.
“Contractor’s Safety Procedures” means those procedures and protocols set out in
the Environmental, Health and Safety Plan in Exhibit D.
“Contractor’s Termination Invoice” means an invoice from Contractor to Owner
described in Section 19.3.

4

--------------------------------------------------------------------------------




“Control” means (including with correlative meaning the terms “Controlled”,
“Controls” and “Controlled by”), as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Cure Period” shall have the meaning set forth in Section 14.2(a), as the same
may be extended pursuant to the terms hereof including any Change Order in
effect pursuant to the terms of this Agreement.
“Defect Warranty” means the warranties of Contractor under Section 16.1.1.
“Defect Warranty Period” shall have the meaning set forth in Section 16.2.1.
“Delay Liquidated Damages” means, with respect to the failure to (i) achieve
Turnover of a Block on the Projected Turnover Date for such Block, for each day
beginning on the [***] day after the Projected Turnover Date of such Block up to
but not including the Turnover Date of such Block, an amount equal to [***];
provided that, on and as of the Turnover Date of such Block, the Delay
Liquidated Damages set forth in this subsection (i) shall cease to accrue; and
(ii) achieve Substantial Completion by the Guaranteed Substantial Completion
Date, for each day beginning on the [***] day after the Guaranteed Substantial
Completion Date up to but not including the Substantial Completion Date, an
amount equal to [***]; provided that, on and as of the Substantial Completion
Date, the Delay Liquidated Damages set forth in this subsection (ii) shall cease
to accrue.
“Design Warranty” shall have the meaning set forth in Section 16.1.2.
“Design Warranty Period” shall have the meaning set forth in Section 16.2.2.
“Disclosing Party” shall have the meaning set forth in Section 23.1.
“Dispute” shall have the meaning set forth in Section 30.1.
“Dispute Notice” shall have the meaning set forth in Section 30.1(a).
“Dollars,” “dollars” or “$” means, unless otherwise specified in this Agreement,
United States Dollars.
“Early Completion Bonus” means with respect to each Block of the PV Power Plant,
for each day that Turnover of a Block is achieved prior to the Projected
Turnover Date of such Block, an amount equal to [***] for each day during the
period commencing on the Turnover Date of such Block until the Projected
Turnover Date of such Block.
“Effective Date” shall have the meaning set forth in Section 7.1.

5

--------------------------------------------------------------------------------




“End of Life Modules” means any module that has been taken out of service and is
no longer subject to a workmanship warranty pursuant to the Limited Warranty
Agreement or, if assigned to Owner pursuant to Section 16.1.3, the module
warranty attached as Attachment 10 to the Limited Warranty Agreement.
“Energy Performance Bonus” shall have the meaning set forth in Section 14.6.2.
“Energy Performance Guarantee” shall have the meaning set forth in Exhibit H-3.
“Energy Performance Liquidated Damages” shall have the meaning set forth in
Section 14.6.1.
“Environmental Law” means any Applicable Law relating to the environment, and
Hazardous Materials or to occupational health and safety.
“Event of Default” means either a Contractor Event of Default or an Owner Event
of Default, as the context may require.
“Excluded Taxes” shall have the meaning set forth in Section 5.1.
“Excusable Event” means any of the following events that adversely affects
Contractor’s performance of Work or ability to carry out Contractor’s
obligations under this Agreement at any time following the Execution Date: (i)
an Owner-Caused Delay or any amendment to any Project Agreement that is executed
after the Execution Date unless required as a result of the failure of a
Contractor Party to perform its obligations hereunder; (ii) the occurrence of a
Change In Law or a change in Industry Standards after the Execution Date; (iii)
any FERC, NERC, CAISO, WECC or WREGIS requirements applicable to the Project
that become effective after the Execution Date; (iii) the existence of [***]
(unless caused by Contractor’s or any Subcontractor failure to perform their
obligations hereunder); (iv) [***] caused by an event (other than a Force
Majeure Event, Change In Law or an Owner-Caused Delay) that is [***] or (v) any
arbitrary or capricious acts or omissions (as finally determined by a court of
competent jurisdiction) by any Governmental Authority related to the Project;
provided, however, as to (ii) and (iii) above, the final enactment,
modification, amendment or repeal of such requirements prior to the Execution
Date with an effective date of such action that falls after the Execution Date
shall not be a change in such requirements pursuant to this definition.
“Execution Date” shall have the meaning set forth in the preamble.
“FERC” means the Federal Energy Regulatory Commission or its successor.
“Final Completion” means satisfaction by Contractor or waiver by Owner of all of
the conditions for Final Completion set forth in Section 13.5.

6

--------------------------------------------------------------------------------




“Final Completion Date” shall have the meaning set forth in Section 13.6.
“Final Completion Lien Waiver” means, as applicable, (i) a lien waiver to be
delivered by Contractor pursuant to Section 27.2 in the form of Exhibit F-2 to
this Agreement, (ii) a lien waiver to be delivered by the Specified
Subcontractor pursuant to Section 27.2 in substantially a form similar to
Exhibit F-2 to this Agreement, (iii) a lien waiver to be delivered by the Site
Preparation Subcontractor pursuant to Section 27.2 in substantially a form
similar to Exhibit F-2 to this Agreement, (iv) a lien waiver to be delivered by
the Supplier(s) of PV modules pursuant to Section 27.2 in the form of Exhibit
F-4, (v) a lien waiver to be delivered by the Supplier(s) of inverters pursuant
to Section 27.2 in the form of Exhibit F-6, and (vi) a lien waiver to be
delivered by all other Major Subcontractors pursuant to Section 27.2 in
substantially a form similar to Exhibit F-6.
“Final Completion Payment” shall have the meaning set forth in Section 6.6.
“Final Contractor’s Invoice” shall have the meaning set forth in Section 6.6.
“Final Plant Capacity Liquidated Damages” means an amount equal to (1) [***]
multiplied by (2) ((one (1) minus (the ratio of (I) the Tested Capacity
determined as a result of the Final Plant Capacity Test divided by (II) the
Guaranteed Capacity)) multiplied by (3) [***]; provided that, if such Tested
Capacity is greater than or equal to the Guaranteed Capacity, then such
calculation shall be deemed to equal zero (0).
“Final Plant Capacity Test” means the last Capacity Test that has been
Successfully Run prior to the expiration of the Cure Period as designated by
Notice from Contractor to Owner, which test shall be completed no later than the
last day of the Cure Period.
“First Solar” means First Solar, Inc., a Delaware corporation.
“First Solar Competitor” means any Person (or any such Person’s Affiliates) that
builds or designs PV power plants or manufactures PV power plant hardware or
proprietary components (including PV modules, inverters or transformers), but
shall exclude any Subcontractor that has worked or is working on the Project on
Contractor’s behalf, The Southern Company, The Southern Company Affiliates that
are not manufacturers of PV modules, Turner Enterprises, Inc. (and its
Affiliates that are not manufacturers of PV modules) Utility, and Black & Veatch
Corporation.
“First Solar Owner Parent Guaranty” means the guaranty of certain Owner’s
obligations by First Solar dated as of August 31, 2015 and delivered pursuant to
Section 2.9.
“Force Majeure Event” means any event or circumstance which wholly or partly
prevents or delays the performance of any material obligation arising under this
Agreement but only to the extent (a) such event is not within the reasonable
control, directly or indirectly, of the Party seeking to have its performance
obligation(s) excused thereby, (b) the Party seeking to have its performance
obligation(s) excused thereby has taken all reasonable precautions and measures
in order to prevent or avoid such event or mitigate the effect of such event on
such

7

--------------------------------------------------------------------------------




Party’s ability to perform its obligations under this Agreement and which by the
exercise of due diligence such Party could not reasonably have been expected to
avoid and which by the exercise of due diligence it has been unable to overcome,
and (c) such event is not the direct or indirect result of the fault or
negligence of the Party seeking to have its performance obligations excused
thereby.
(i)
Subject to the foregoing, events that could qualify as a Force Majeure Event
include the following: (A) acts of God, flooding, lightning, landslide,
earthquake, fire, drought, explosion, epidemic, quarantine, storm, hurricane,
tornado, volcano, other natural disaster or unusual or extreme adverse
weather-related events; (B) war (declared or undeclared), riot or similar civil
disturbance, acts of the public enemy (including acts of terrorism), sabotage,
blockade, insurrection, revolution, expropriation or confiscation; or (C) except
as set forth in subpart (ii)(D) below, strikes, work stoppage or other labor
disputes (in which case the affected Party shall have no obligation to settle
the strike or labor dispute on terms it deems unreasonable).

(ii)
A Force Majeure Event shall not be based on: (A) a Party’s inability to obtain
Applicable Permits; (B) a lack of sun, unless otherwise caused by a Force
Majeure Event as described in subsection (i) above; (C) a Party’s inability to
obtain sufficient labor, equipment, materials, or other resources to build or
operate the Project, except to the extent a Party’s inability to obtain
sufficient labor, equipment, materials, or other resources is caused by a Force
Majeure Event of the specific type described in subsection (i) above; (D) a
strike, work stoppage or labor dispute limited only to any one or more of
Contractor, Contractor’s Affiliates or Subcontractors thereof or any other third
party employed by Contractor to work on the Project at the Site; or (E) any
Project Hardware failure except if such failure is caused solely by a Force
Majeure Event of the specific type described in subsection (i) above.

“FSAM DS” means FSAM DS Holdings, LLC, a Delaware limited liability company.
“Functional Test” means the test to determine the functionality of the Project
as set forth in Exhibit H-1.
“Good Utility Practice” means any practices, methods and acts (i) required by
Industry Standards, the National Electric Safety Code or NERC, whether or not
the applicable Party is a member thereof, or (ii) otherwise engaged in or
approved by a significant portion of the utility electric generation industry
during the relevant time period or any of the practices, methods and acts that
in the exercise of commercially reasonable judgment in light of the facts known
at the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition. Good Utility Practice is not intended to be
the optimum practice, method or act to the exclusion of all others, but rather
is intended to be any of the practices, methods and/or actions generally
accepted in the region.

8

--------------------------------------------------------------------------------




“Governmental Authority” means any federal, state, local, county or municipal
government, governmental department, commission, board, bureau, agency, or
instrumentality, or any judicial, regulatory or administrative body, having
jurisdiction as to the matter in question.
“Guaranteed Capacity” shall have the meaning set forth in Exhibit H-2. For the
avoidance of doubt, Guaranteed Capacity and Minimum Guaranteed Capacity are
applicable only with respect to the PV Power Plant. There are no guarantees
hereunder of capacity performance or otherwise related to any Block.
“Guaranteed Substantial Completion Date” means September 30, 2016, as such date
may be extended pursuant to the terms hereof including any Change Order in
effect pursuant to the terms of this Agreement.
“Hazardous Materials” means any chemical, substance, emission or material
regulated or governed by any Applicable Permit or Applicable Law that is now or
hereafter deemed by any Governmental Authority to be a “regulated substance,”
“hazardous material,” “hazardous waste,” “hazardous constituent,” “hazardous
substance,” “toxic substance,” “radioactive substance” or “pesticide.” A
determination by a Governmental Authority, after the Execution Date, that any
chemical, substance, emission or material is to henceforth be regulated or
governed as described in the preceding sentence shall constitute a Change In Law
and be subject to the provisions of this Agreement applicable thereto.
“Indemnitee” means an Owner Indemnitee or a Contractor Indemnitee, as the
context may require.
“Industry Standards” means those standards of construction, workmanship, Project
Hardware and components specified in Exhibit A. Solely with respect to Section
16.3(a)(1), “Industry Standards” shall mean those standards of care and
diligence normally practiced by entities that operate and maintain PV power
plants.
“Initial Plant Capacity Liquidated Damages” means an amount equal to (1) [***]
multiplied by (2) ((one (1) minus (the ratio of (I) the Tested Capacity
determined as a result of the Initial Plant Capacity Test divided by (II) the
Guaranteed Capacity)) multiplied by (3) [***]; provided that, if such Tested
Capacity is greater than or equal to Guaranteed Capacity, then such calculation
shall be deemed to equal zero (0
“Initial Plant Capacity Test” means a Capacity Test as designated by Notice from
Contractor to Owner that has been Successfully Run prior to Substantial
Completion.
“Installation Services Warranty” shall have the meaning set forth in Section
16.1.4.
“Installation Services Warranty Period” shall have the meaning set forth in
Section 16.2.3.

9

--------------------------------------------------------------------------------




“Intellectual Property Claim” means a claim or legal action for actual or
alleged misappropriation of any trade secret or infringement of any United
States patent, United States copyright, United States trademark or United States
service mark arising from Contractor’s performance (or that of its Affiliates or
Subcontractors) under this Agreement that: (a) concerns any Project Hardware or
other services provided by Contractor, any of its Affiliates, or any
Subcontractor under this Agreement; (b) is based upon or arises out of the
performance of the Work by Contractor, any of its Affiliates, or any
Subcontractor; or (c) is based upon or arises out of the design or construction
of any item by Contractor or any of its Affiliates or Subcontractors under this
Agreement or the use, operation, maintenance or repair of any item according to
directions embodied in Contractor’s final process design, or any revision
thereof, prepared or approved by Contractor; provided, that such claim or legal
action does not result from (i) Contractor’s following the Written Instructions
of Owner to use, incorporate, or install the subject matter of the claim or
legal action or offending or infringing process or item; (ii) any modification
or alteration of any Project Hardware or the Work that is not performed by
Contractor, any of its Affiliates, or any Subcontractor; (iii) the combination
of Project Hardware or the Work with any materials not provided by Contractor,
any of its Affiliates, or any Subcontractor, unless such combination is
reasonably contemplated by the Parties and the materials not provided by
Contractor, any of its Affiliates, or any Subcontractor comprise commercial
off-the-shelf components that would not independently infringe the intellectual
property rights of the party bringing such claim or legal action, or (iv)
Owner’s variation from Contractor’s recommended procedures for using the Project
Hardware or Work or any such item, or (v) the Work or such item being
manufactured to designs or specifications of Owner, except to the extent such
designs or specifications were proposed or suggested by Contractor, any of its
Affiliates, or any Subcontractor in writing.
“Intellectual Property Rights” means all trade secrets, copyrights, patents,
trademarks and other intellectual property rights necessary for the ownership,
use, operation, maintenance and repair of the Project or embodied in Project
Hardware (including any associated or embedded software) or the Work.
“Interconnection Agreement” means that certain large generator interconnection
agreement effective September 30, 2011 by and between Owner, Participating TO
and CAISO, as amended by the First Amendment thereto, effective as of August 18,
2015.
“Interconnection Facilities” means the Substation, the approximately two and one
half (2.5) mile long generation tie line and the other facilities and equipment
that are located between the Substation and the Point of Change of Ownership.
“Interim Lien Holdback” shall have the meaning set forth in Section 6.9.
“Invention” shall have the meaning set forth in Section 24.1.
“Inverter Warranty” means the original equipment manufacturer’s warranty
provided by the Major Subcontractor supplying the inverters for the Project.

10

--------------------------------------------------------------------------------




“Labor Dispute” means work stoppages, slowdowns, strikes, disputes, disruptions,
boycotts, walkouts and other labor difficulties or shortages.
“Limited Warranty Agreement” means that certain Limited Warranty Agreement dated
as of August 31, 2015, by and between Owner and Contractor in respect of the
warranty terms and conditions of the PV modules, to be executed pursuant to
Section 16.1.3.
“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of Desert Stateline Holdings, LLC dated as of August 31, 2015.
“Losses” means, subject to Section 29.1, any and all actions, suits, claims,
demands, costs, charges, expenses, liabilities, losses or damages.
“Major Subcontractor” means (a) the Subcontractor performing substantially all
of the on-Site construction of the Substation; (b) a Subcontractor who enters
into a Subcontract with Contractor for the supply of inverters, Substation
transformers, PV modules, PV interconnection switchgear and PVCS, (c) the
Specified Subcontractor and (d) the Site Preparation Subcontractor.
“Mechanical Completion” means, with respect to a Block, that the Block is
mechanically, electrically and functionally complete and ready for initial
operations, adjustment and testing, except for Non-Critical Deficiencies, and
that the Contractor has completed the design, engineering, procurement,
permitting, assembly, construction and installation of the same, in accordance
with this Agreement, including: (a) the connection of all such equipment to
other applicable equipment as required by way of wiring, controls, and safety
systems; and (b) ensuring that:
(i)    all instruments and relays are installed and functional; and


(ii)    all required protective and control features are operational.
“Mediation Rules” shall have the meaning set forth in Section 30.1(d).
“Meteorological Stations” means the meteorological stations to be installed at
the Site, which shall meet the specifications set forth in Exhibit A.
“Milestone” means a discrete portion of the Work identified as a “Milestone” on
the Milestone Payment Schedule.
“Milestone Payment(s)” means a discrete portion of the Contract Price payable
pursuant to the Milestone Payment Schedule as a payment due upon completion of a
Milestone in accordance with Section 6.1.
“Milestone Payment Schedule” means the Milestone payment schedule attached
hereto as Exhibit I.

11

--------------------------------------------------------------------------------




“Minimum Guaranteed Capacity” shall have the meaning set forth in Exhibit H-2.
For the avoidance of doubt, Guaranteed Capacity and Minimum Guaranteed Capacity
are applicable only with respect to the PV Power Plant. There are no guarantees
hereunder of capacity, performance or otherwise related to any Block.
“MIPSA” means that certain Membership Interest Purchase and Sale Agreement,
dated as of August 31, 2015, between First Solar Development, LLC and Southern
Renewable Partnerships, LLC, pursuant to which First Solar Development, LLC will
sell and Southern Renewable Partnerships, LLC will purchase all of the Class A
Membership Interests (as defined in the MIPSA), in accordance with the terms and
conditions set forth therein.
“Module Information” means Confidential Information relating to the stability,
performance, design or manufacturing of photovoltaic modules provided to the
Receiving Party. Module Information shall not include information related to the
operation or performance of the PV Power Plant as a whole when being reported
for purposes of being remunerated for providing power as a service.
“Monthly Demonstration” means a monthly demonstration of the capacity of the PV
Power Plant to be performed by Contractor in accordance with Section 12.4.
“MW” means 1,000,000 watts of electric power (expressed as alternating current).
“NERC” means the North American Electric Reliability Corporation or a successor
organization that is responsible for establishing reliability criteria and
protocols.
“NERC Reliability Requirements” means those requirements set forth in the NERC
Reliability Standards for Bulk Electric Systems in North America, as amended
from time to time.
“Non-Critical Deficiencies” means each item of Work that: (a) Owner or
Contractor identifies as requiring completion or containing defects and (b) does
not materially impede performance, reliability or safe operation of the Project
or the operability or mechanical or electrical integrity of the Project.
“Notice” or “Notification” means a written communication between authorized
representatives of the Parties required or permitted by this Agreement and
conforming to the requirements of Article 28.
“Notice of Final Completion” means a Notice from Contractor to Owner stating
that Contractor has satisfied the requirements for Final Completion under
Section 13.5, substantially in the form attached hereto as Exhibit T-3.
“Notice of Substantial Completion” means a Notice from Contractor to Owner
stating that Contractor has satisfied the conditions precedent for Substantial
Completion under Section 13.3, substantially in the form attached hereto as
Exhibit T-2.

12

--------------------------------------------------------------------------------




“Notice of Turnover” means a Notice from Contractor to Owner stating that
Contractor has satisfied the conditions precedent for Turnover of a Block under
Section 13.2, substantially in the form attached hereto as Exhibit T-1.
“Notify” means to provide a Notice or Notification.
“OFAC” shall have the meaning set forth in Section 3.14.1.
“Operating and Maintenance Agreement” means that certain Operating and
Maintenance Agreement, dated as of the Execution Date, between Owner and
Contractor (or an Affiliate of Contractor), pursuant to which Contractor (or
such Affiliate) will provide certain operating and maintenance services with
respect to the Project in accordance with the terms and conditions set forth
therein.
“Operational Test” means the operational test described in Section 1.3.1 of
Exhibit H-1.
“OSHA” means the Occupational Safety and Health Act of 1970.
“Owner” shall have the meaning set forth in the preamble.
“Owner-Caused Delay” means (a) a failure by Owner to perform any of its
obligations under this Agreement, including any failure to timely respond to
Notices of Contractor under this Agreement where a specified period is provided
(unless a deemed response to such Notice is provided for hereunder), that [***]
impacts the ability of Contractor to perform the Work or (b) Owner’s disruption
of or interference with the performance of the Work without the right to do so
under this Agreement in a manner that [***] impacts the ability of Contractor to
perform Work.
“Owner Event of Default” shall have the meaning set forth in Section 18.3.
“Owner Financing Party” means (a) any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt, lease or equity
financing or refinancing to Owner; or (b) any Person providing letters of
credit, guarantees or other credit support to Owner, in each case, in connection
with the Project or a portfolio of projects that includes the Project.
“Owner Indemnitee” shall have the meaning set forth in Section 22.2.
“Owner-Instituted Change” shall have the meaning set forth in Section 15.2.
“Owner Party” means Owner, its subcontractors (other than Contractor or its
Subcontractors) and their respective directors, officers, employees and agents.
“Owner-Performance Notice” shall have the meaning set forth in Section 16.5.3.
“Owner Permits” means all Applicable Permits required to be in the name of
Owner, including those designated as Owner permits in Exhibit C.

13

--------------------------------------------------------------------------------




“Owner Representative” means the Owner’s representative designated by Owner
pursuant to Section 2.1.
“Owner’s Certificate of Final Completion” means a certificate of Owner
certifying that Final Completion has occurred.
“Owner’s Certificate of Substantial Completion” means a certificate from Owner
certifying that Substantial Completion has occurred.
“Owner’s Certificate of Turnover” means a certificate from Owner certifying that
Turnover of a Block has occurred.
“Owner’s Engineer” means any engineering firm or firms or other engineer or
engineers selected and designated by Owner, who shall not be a First Solar
Competitor.
“Parent Guaranty” means the guaranty of Contractor’s obligations by First Solar
dated as of August 31, 2015 and delivered pursuant to Section 3.17.
“Participating TO” shall have the meaning set forth in the preamble of the
Interconnection Agreement.
“Participating TO’s Interconnection Facilities” shall have the meaning set forth
in the Interconnection Agreement.
“Party” and “Parties” shall have the meanings set forth in the preamble.
“PCS” means power conversion station(s) which consists of the static power
inverters, inverter step up transformers, cabling and grounding systems, as
further described in Exhibit A.
“Permit Expenses” means the actual costs payable to a Governmental Authority and
all other reasonable third party costs and expenses incurred in connection with
the application for, issuance of, modification of, and maintaining of an
Applicable Permit; provided, that, maintenance costs shall be limited to actual
costs payable to a Governmental Authority and other reasonable administrative
costs and expenses.
“Permit Requirement” means any requirement or condition on or with respect to
the issuance, maintenance, renewal, transfer of, or otherwise relating to, any
Applicable Permit or any application therefor.
“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization, including any Governmental Authority. A Person
shall include any officer, director, member, manager, employee or agent of such
Person.
“Point of Change of Ownership” shall have the meaning set forth in Appendix A of
the Interconnection Agreement.

14

--------------------------------------------------------------------------------




“Power Factor Test” means the test described in Attachment 1 to Exhibit H-1.
“Power Factor Test Procedures” means the written test procedures, standards,
protective settings and testing programs for the Power Factor Test developed
pursuant to Attachment 1 to Exhibit H-1.
“PPA” means that certain Renewable Power Purchase and Sale Agreement, dated as
of August 17, 2009, between SCE and Owner as amended by Amendment No. 1 dated
October 16, 2009, between SCE and Owner, and as further amended by Amendment No.
2 dated as of July 28, 2015, between SCE and Owner.
“PPA Monthly Report” means the written progress report prepared by Contractor
substantially in the form of [***] as may be modified in accordance with [***],
and as otherwise agreed upon by the Parties, acting reasonably.
“Pre-Existing Contamination” means any Hazardous Materials present on, at or
under the Site that was introduced before the Execution Date.
“Prime Rate” means the prime rate as published in the “The Money Rates” Section
of The Wall Street Journal (U.S. Edition); provided that, if the Wall Street
Journal (U.S. Edition) is discontinued, the Parties shall use a comparable rate
published by a responsible financial periodical reasonably selected by
Contractor and reasonably approved by Owner.
“Progress Report” means a written progress report prepared by Contractor
addressing the topics set out in Exhibit G-1.
“Project” means (a) the PV Power Plant and (b) the Interconnection Facilities.
“Project Agreements” means the PPA, the Real Property Agreements and the
Interconnection Agreement.
“Project Hardware” means all materials, supplies, apparatus, devices, equipment,
machinery, tools, components, instruments and appliances that are to be
incorporated into the Project, whether provided by Contractor, any Subcontractor
or Owner.
“Project Milestones” means the following milestones: (i) completion of Project
design on or before the date set forth in the Contract Schedule for such
completion, (ii) completion of the Interconnection Facilities on or before the
date set forth in the Contract Schedule for such completion and (iii)
Substantial Completion by the Guaranteed Substantial Completion Date, in each
case, as such date may be extended pursuant to the terms hereof including any
Change Order in effect pursuant to the terms of this Agreement. “Projected Block
Capacity” means the expected generation capacity (MWs AC) of each Block as set
out in Exhibit J.
“Projected Turnover Date” means the date each Block is expected to achieve
Turnover as set out in Exhibit J.

15

--------------------------------------------------------------------------------




“Property Taxes” means any real or personal ad valorem property Taxes imposed on
the Site, the Project Hardware or any material, equipment or other property that
will be incorporated into the Project under this Agreement.
“Proposed Punchlist” shall have the meaning set forth in Section 13.1.1(b).
“Punchlist” means a schedule or schedules of Non-Critical Deficiencies for a
Block (and any BOP achieving Turnover therewith) developed pursuant to Section
13.1.1.
“Punchlist Amount” means the cost or estimated cost to complete any Punchlist
item as approved or deemed approved by the Parties under Section 13.1.1.
“Punchlist Holdback” means an amount equal to [***] of the Punchlist Amount for
each Punchlist item.
“Purchase Price” shall have the meaning set forth in the MIPSA.
“PV” means photovoltaic.
“PV Power Plant” means the 300 MW AC PV inverter nameplate power plant to be
designed, engineered, procured, constructed, tested and commissioned under this
Agreement (up to the entry of, but not including, the Substation and the other
portions of the Interconnection Facilities).
“PVCS” means the PV combining switchgear which collects the generated power from
the PCS (which consists of the static power inverters, inverter step up
transformers, cabling and grounding systems) and then serves the Substation.
“Real Property Agreements” means the agreements, instruments or other
documentation related to the Real Property (as defined in the MIPSA) as
described in Section 3.8(a) of the MIPSA and its corresponding schedules.
“Receiving Party” shall have the meaning set forth in Section 23.1.
“Reference Period” shall have the meaning set forth in Exhibit H-3.
“Release” means the release, discharge, deposit, injection, dumping, spilling,
leaking or placing of any Hazardous Material into the environment so that such
Hazardous Material or any constituent thereof may enter the environment, or be
emitted into the air or discharged into any waters, including ground waters
under applicable Environmental Law.
“Remedial Plan” means a plan prepared by Contractor regarding the actions to be
taken and the schedule to remedy failures to achieve (i) the Guaranteed Capacity
or (ii) the Project Milestone related to completion of the Interconnection
Facilities, in each case, as submitted to and approved by Owner pursuant to
Section 14.3.1.

16

--------------------------------------------------------------------------------




“Required Manuals” means operation and maintenance manuals which are reasonably
necessary to safely and efficiently operate, maintain and shut down the Project,
as set forth on Exhibit B.
“Revenue Meter” means the revenue meter at the Substation.
“Rules” shall have the meaning set forth in Section 30.1(e)(1).
“SCADA” means the supervisory control and data acquisition system (including all
necessary monitoring/control hardware and software, field instrumentation and
communication devices) owned and operated by Owner, and any replacement thereto,
as more particularly described in Section 5.10 of Exhibit A.
“SCE” means Southern California Edison Company and its successors and assigns.
“Site” means the project site, as more particularly described in Exhibit O.
“Site Layout” means the layout of the PV Power Plant set forth in Exhibit E.
“Site Policies” shall have the meaning set forth in Section 3.10.2.
“Site Preparation Subcontractor” means the Subcontractor performing
substantially all of the site preparation Work at the Site pursuant to the
Subcontract entered into by and between Contractor and such Subcontractor for
the Site.
“Site Representative” shall have the meaning set forth in Section 2.2.
“Southern” means Southern Power Company, a Delaware corporation.
“Southern Owner Parent Guaranty” means the guaranty of certain Owner’s
obligations by Southern dated as of August 31, 2015 and delivered pursuant to
Section 2.9.
[***] means any of the [***] pursuant to Exhibit J.
[***] means, (a) with respect to the [***] on or prior to the [***], an amount
equal to [***], and (b) with respect to the [***] on or prior to the [***], an
amount equal to [***].
[***]
“Specified Equipment” means the equipment and consumables described in Section
5.14.13 of Exhibit A.
“Specified Equipment Holdback” shall have the meaning set forth in Section
6.8.3(b).

17

--------------------------------------------------------------------------------




“Specified Equipment Work” shall have the meaning set forth in Section 6.8.3(b).
“Specified Subcontractor” means the Subcontractor performing substantially all
of the above-ground and below-ground (including trenching and other underground
work) electrical installation Work at the Site pursuant to the Subcontract
entered into by and between Contractor and such Subcontractor for the Site.
“Statement of Work” means the requirements regarding the Work set forth in
Exhibit A.
“Subcontract” means any contract for performance of any portion of the Work
entered into with a Subcontractor.
“Subcontractor” means any Person, directly or indirectly, and of any tier (other
than Contractor, but including any Affiliate of Contractor), including any
Supplier, that performs any portion of the Work on behalf of Contractor in
furtherance of Contractor’s obligations under this Agreement.
“Substantial Completion” means the satisfaction (or waiver in writing by Owner)
of all of the conditions set forth in Section 13.3.
“Substantial Completion Date” shall have the meaning set forth in Section 13.4.
“Substantial Completion Payment” means the Milestone Payment associated with the
achievement of Substantial Completion.
“Substation” means the PV interconnection substation, as further described in
Exhibit A.
“Successfully Run” means (i) with respect to a Capacity Test, that the
applicable Capacity Test was completed in accordance with the procedures,
conditions and requirements for the proper performance of such test as set forth
in Exhibit H-2; (ii) with respect to a Functional Test, that the Functional Test
activities (including pre-functional checks) were completed in accordance with
the provisions of Exhibit H-1 and demonstrated that the Block being tested is
capable of producing AC electricity; (iii) with respect to an Operational Test,
that the Operational Test was completed in accordance with the procedures,
conditions and requirements for the proper performance of such test for a Block
as set forth in Exhibit H-1 and (iv) with respect to a Power Factor Test, that
the Power Factor Test for the PV Power Plant was completed in accordance with
the provisions of Attachment 1 to Exhibit H-1.
“Supplier” means a Person that supplies Project Hardware directly to Contractor
in connection with the performance of the Work (including any Affiliate of
Contractor).
“Tax” or “Taxes” means any and all forms of taxation, charges, duties, imposts,
levies and rates whenever imposed by any Governmental Authority, including sales
tax, use tax, gross receipts tax, property tax, income tax, withholding taxes,
corporation tax, franchise taxes, capital gains tax, capital tax, capital
transfer tax, inheritance tax, value added tax, customs duties, capital duty,
excise taxes, betterment levy, stamp duty, stamp duty reserve tax, payroll tax,
social

18

--------------------------------------------------------------------------------




security or other similar taxes, and generally any tax, duty, impost, levy,
goods and services tax, or rate or other amount, and any interest, penalty, fine
or other amount due in connection therewith, but excluding any Permit Expenses.
“Tested Block Capacity” means the capacity of any Block as determined pursuant
to a Block Capacity Test, as further described in Exhibit H-2.
“Tested Capacity” means the capacity of the PV Power Plant as determined
pursuant to a Capacity Test, as further described in Exhibit H-2.
“Title Company” means either Fidelity National Title Insurance Company, a
California corporation or First American Title Insurance Company, a California
corporation.
“Turnover” means, with respect to a Block, the satisfaction (or waiver in
writing by Owner) of the conditions set forth in Section 13.2.
“Turnover Date” shall have the meaning set forth in Section 13.4.
“Unconditional Lien Waiver” means, as applicable, either (i) a lien waiver to be
delivered by the Supplier(s) of PV modules pursuant to Section 27.2 in the form
of Exhibit F-3 to this Agreement or (ii) a lien waiver to be delivered by the
Supplier(s) of inverters pursuant to Section 27.2 in the form of Exhibit F-5 to
this Agreement.
“Unforeseeable Site Conditions” means the presence or the discovery of Hazardous
Materials (including Pre-Existing Contamination), archeological artifacts, liens
or encumbrances, the presence of endangered or threatened species, or religious,
historical, cultural, archeological or biological resources or any unknown
physical conditions at, above or below the surface of the Site that prevents the
performance of any material obligation arising under this Agreement after the
Execution Date that could not have been discovered through reasonable diligence
by Contractor.
“Warranty” means the Defect Warranty, the Design Warranty or the Installation
Services Warranty, as the context requires.
“Warranty Claim Notice” shall have the meaning set forth in Section 16.5.3.
“Warranty Period” means the Defect Warranty Period, the Design Warranty Period
or the Installation Services Warranty Period, as the context requires.
“WECC” means the Western Electricity Coordinating Council or any successor
entity performing similar functions thereto.
“Work” means all of the Contractor’s obligations set forth in Exhibit A.
“Working Outstanding Items List” shall have the meaning set forth in Section
13.1.1(a).

19

--------------------------------------------------------------------------------




“WREGIS” means the Western Renewable Energy Generation Information System or any
successor renewable energy tracking program.
“Written Instructions” means instructions by Owner in writing that are prepared
at Owner’s volition without input or suggestion from a Contractor Party. Written
Instructions do not include this Agreement or any instructions specified in this
Agreement.
1.2Exhibits. This Agreement includes the Exhibits annexed hereto and any
reference in this Agreement to an “Exhibit” by letter designation or title shall
mean one of the Exhibits identified in the table of contents and such reference
shall indicate such Exhibit herein. Each Exhibit attached hereto is incorporated
herein in its entirety by this reference.
1.3Interpretation.
(a)
Terms defined in a given number, tense or form shall have the corresponding
meaning when used in this Agreement with initial capitals in another number,
tense or form. The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

(b)
The terms such as “hereof,” “herein,” “hereto,” “hereinafter” and other terms of
like import are not limited in applicability to the specific provision within
which such references are set forth but instead refer to this Agreement taken as
a whole.

(c)
When a reference is made in this Agreement to an Article, Section, subsection,
clause or Exhibit, such reference is to an Article, Section, subsection, clause
or Exhibit of this Agreement unless otherwise specified.

(d)
The words “include,” “includes,” and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation,” and, unless
otherwise specified shall not be deemed limited by the specific enumeration of
items, but shall be deemed without limitation. The term “or” is not exclusive.

(e)
A reference to either Party to this Agreement or in any other agreement or
document shall include such Party’s predecessors, successors and permitted
assigns.

(f)
Without adversely impacting Contractor’s remedies with respect to a Change In
Law, reference to any Applicable Law means such Applicable Law, as amended,
modified, codified, replaced or re-enacted, and all rules and regulations
promulgated thereunder.


20

--------------------------------------------------------------------------------




(g)
The Parties have participated jointly in the negotiation and drafting of this
Agreement. Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against either Party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.

1.4Headings. All headings or captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.
1.5Conflicts in Documentation. This Agreement, including the Exhibits hereto
shall be taken as mutually explanatory. If either Party becomes aware of an
express conflict between the provisions of this Agreement or any Exhibit hereto,
such Party shall promptly Notify the other Party of such conflict. In the event
of a conflict between any provision within Articles 1 through 31 of this
Agreement and an Exhibit, the provisions of Articles 1 through 31 of this
Agreement shall take precedence over Exhibits A and H, which shall in turn take
precedence over the remaining Exhibits.
1.6Documentation Format. This Agreement and all documentation to be supplied
hereunder shall be in the English language and all units of measurement in the
design process, specifications, drawings and other documents shall be specified
in dimensions as customarily used in the United States of America.
2.
RESPONSIBILITIES OF OWNER

Owner shall, at Owner’s cost and expense:
2.1Owner Representative. Designate (by a Notice delivered to Contractor) an
Owner Representative, who shall act as the single point of contact on behalf of
Owner with respect to the prosecution and scheduling of the Work and any issues
relating to this Agreement. Owner may designate a new Owner Representative from
time to time by a Notice delivered to Contractor.
2.2Site Representative. At Owner’s sole discretion, designate (by a Notice
delivered to Contractor) a “Site Representative” for the Site who shall be
permitted reasonable access to all portions of the Work on the Site for purposes
of inspection at all reasonable times. At Owner’s sole discretion, the Owner
Representative may also serve as the Site Representative. Owner may designate a
new Site Representative from time to time by a Notice delivered to Contractor.
2.3Access to Site. To the extent permitted by the Real Property Agreements and
subject to the other provisions of this Agreement applicable to safety and Site
requirements, provide access and use of the Site, for the purposes of allowing
Contractor to perform its obligations and exercise its rights under this
Agreement. Owner shall duly and timely perform its material obligations under
the Real Property Agreements, including, if applicable, paying all amounts Owner
is obligated to pay as provided under the Real Property Agreements.

21

--------------------------------------------------------------------------------






2.4Intentionally Omitted.
2.5Cooperation. Cooperate and coordinate with Contractor and the Subcontractors
in coordinating the work of Owner’s contractors who may be working at or near
the Site with the Work being performed by Contractor and the Subcontractors.
Owner shall not allow its, or its Affiliates’, operations and activities on the
Site to materially interfere with the performance of the Work by Contractor.
2.6Owner Permits. Owner shall maintain all Owner Permits obtained prior to the
Execution Date and shall obtain and maintain all Owner Permits which may be
obtained only after the Execution Date, and shall pay all Permit Expenses in
connection therewith; provided, that any delay on part of Owner to obtain, or
failure of Owner to maintain, as applicable, any such Owner Permit shall be an
Owner-Caused Delay, except to the extent that such delay or failure, as
applicable, was caused by Contractor’s failure to comply with any of its
obligations under this Agreement.
2.7Taxes. Remit in a timely manner any and all Property Taxes and any such other
Taxes as are Owner’s responsibility under Section 5.2. In the event such Taxes
are paid by Contractor, or any Subcontractor or Supplier, Owner shall promptly
reimburse Contractor for same.
2.8Other Responsibilities, Duties and Obligations. Perform its other
responsibilities, duties and obligations set forth in this Agreement.
2.9Owner Parent Guaranties. Cause the Southern Owner Parent Guaranty and the
First Solar Owner Parent Guaranty to be provided to Contractor as of the
Execution Date. The Parties acknowledge and agree that the Southern Owner Parent
Guaranty and First Solar Owner Parent Guaranty satisfy the exemption set forth
in Cal. Civ. Code §8704 for Owner’s obligation to grant Contractor security as
required by Cal. Civ. Code §8710.
2.10Back Feed Power and Parallel Operation. Cause the Participating TO to
commence testing of the Participating TO’s Interconnection Facilities by no
later than [***] days prior to November 2, 2015 and to complete the design,
construction and testing of Participating TO’s Interconnection Facilities by no
later than November 2, 2015 to enable Contractor to obtain back feed power from
the Participating TO’s Interconnection Facilities and commence Trial Operation
(as defined in the Interconnection Agreement) and carry out testing of the
Interconnection Facilities, each Block and the PV Power Plant as provided under
this Agreement and to generate from the Turnover Date of each Block through the
conclusion of the Adjusted Energy Performance Test, the full output that each
such Block is capable of producing; provided that, the non-compliance by Owner
with the provisions of this Section 2.10 following Substantial Completion shall
be considered an Owner-Caused Delay, which shall be the sole and exclusive
remedy of Contractor with respect to such non-compliance, and shall not be
deemed an Owner Event of Default hereunder.
2.11Notice of Completed Installation. No later than the [***] Business Day of
every month following the Turnover Date of the initial Block to achieve
Turnover, Owner shall

22

--------------------------------------------------------------------------------




provide to Contractor a copy of each [***]
3.
RESPONSIBILITIES OF CONTRACTOR

Contractor shall, at Contractor’s sole cost and expense:
3.1General. Contractor shall perform, furnish and be responsible for all of the
Work; provided, that any work provided with respect to the Project prior to the
execution and effectiveness of this Agreement shall be deemed “Work” hereunder
and shall be subject to the terms and conditions of this Agreement and shall be
required to meet all requirements of this Agreement with respect to the Work and
is incorporated into this Agreement by this reference. Contractor acknowledges
and agrees that this Agreement constitutes a fixed price (subject to the terms
hereof) obligation to engineer, design, procure, construct, test and commission
the Project. Except for items that are expressly excluded from the Work, the
Work shall be deemed to include all items required or necessary as of the
Execution Date for the Work to comply with Applicable Law and Applicable
Permits, and any Change in Work required for the Work to so comply shall not
permit any schedule or additional cost relief for Contractor. Contractor shall,
as between Contractor and Owner, be solely responsible for all design,
engineering and construction means, methods, techniques, sequences, procedures
and safety and security programs in connection with the performance of the Work.
Contractor shall design, engineer and construct the Project so that it meets the
requirements of the applicable Contractor Deliverables, and is capable, as of
the Substantial Completion Date, of operation in compliance with the PPA.
Contractor shall perform the Work and complete the Project in accordance with
(i) the Contractor Deliverables, (ii) all Applicable Laws and Applicable
Permits, (iii) the applicable requirements of the Project Agreements that are
directly related to the Work, (iv) Good Utility Practice; (v) NERC Reliability
Requirements, WECC, WREGIS and CAISO requirements that are binding, legal
requirements applicable to Contractor’s performance of the Work; and (vi) the
Statement of Work.
3.2Contractor’s Project Manager. Designate a qualified individual to act as
Contractor’s Project Manager who shall have full responsibility for the
prosecution and scheduling of the Work and any issues relating to this
Agreement. Contractor may designate a new qualified individual to act as
Contractor’s Project Manager from time to time by a Notice delivered to Owner.
Any such Contractor’s Project Manager will be responsible for furnishing
information as reasonably requested by Owner, will have the authority to agree
upon procedures for coordinating Contractor’s efforts with those of Owner, and
shall be present or duly represented at the Site at all times when the Work is
being performed at the Site.
3.3Progress Reports. Until the Substantial Completion Date, provide Progress
Reports in accordance with Section 7.2.
3.4Inspection. Contractor shall perform all inspection and other like services
(such as expediting and quality surveillance) required for performance of the
Work.

23

--------------------------------------------------------------------------------






3.5Organization. Contractor shall, in Contractor’s reasonable judgment, maintain
staff that are dedicated to the completion of the Work, and that have the
technical and managerial expertise to control and execute the Work in accordance
with the requirements of this Agreement, including appropriate commissioning
representatives, supervising personnel, all equipment, tools, construction and
temporary material and all other labor necessary for all of the Work to complete
commissioning in accordance with Exhibit H.
3.6Utilities and Services
3.6.1
Provision of Services. Until the Substantial Completion Date, install, connect
and maintain at its own expense all utilities, facilities and services required
for the performance of the Work, either through adjoining public streets or, if
they pass through adjoining private land, do so in accordance with easements (as
in existence on the Execution Date) which inure to the benefit of the Owner.

3.6.2
Payment. Pay when due all utility usage charges and arrange with local
authorities and utility companies having jurisdiction over the Site for the
provision of utilities provided pursuant to Section 3.6.1.

3.6.3
Supply of Construction Facilities. Obtain all supplies or services required for
the performance of the Work but which do not form a permanent part of the
completed Work.

3.7Hazardous Materials Disposal System. To the extent required by Applicable
Law, prepare and maintain accurate and complete documentation of all Hazardous
Materials used by Contractor or Subcontractors at the Site in connection with
the Project, and of the disposal of any such materials, including transportation
documentation and the identity of all Subcontractors providing Hazardous
Materials disposal services to Contractor at the Site.
3.8Maintenance of Site. Except as provided in Section 13.8, Contractor shall at
all times keep the Site reasonably free from debris, waste, rubbish and
Hazardous Material (other than Pre-Existing Contamination), relating to its
Work, including clearance of the Site and removal of obstructions for starting
the Work. Contractor shall take reasonable steps to maintain the Site in a neat
and orderly condition throughout the performance of the Work. Contractor shall
employ sufficient personnel to clean its office and Owner’s office at the Site
and work areas each working day and shall cooperate with the other Persons
working at the Site to keep the Site clean. Contractor shall dispose of any such
debris, waste and rubbish on the Site in accordance with Applicable Law, and
Good Utility Practice. Contractor shall provide for the procurement of or
disposal of, as necessary, all soil and gravel required for the performance of
or otherwise in connection with the Work.
3.9Owner and Utility Access. Owner (including Owner’s Engineer), SCE (in its
capacity as a party to the PPA) and Participating TO (in such capacity under the
Interconnection Agreement) shall have the right to reasonably observe and
inspect the Work at the Site, such observations and inspections to be arranged
at reasonable times and with no less than [***]

24

--------------------------------------------------------------------------------




Business Day’s advance Notice to Contractor; provided, however, that any such
observation and inspection of the Work shall not be construed as acceptance or
approval of the Work by Owner.
3.10Site Safety.
3.10.1
Safety Procedures. Contractor shall be responsible for the security of the Site
at all times prior to Substantial Completion in accordance with Exhibit D.
Without limiting Contractor’s other obligations as set forth in this Agreement,
at all times during the performance of the Work on the Site, Contractor will
comply with and cause the on-Site personnel of any Contractor Party to comply
with Contractor’s safety procedures as set forth in Exhibit D.

3.10.2
Site Policies. Until the Substantial Completion Date, provide all necessary and
reasonably appropriate security safeguards at the Site for the protection of the
Work. Contractor acknowledges that Owner has Site and security rules at its
various premises and facilities. From and after the Execution Date, Contractor
agrees that it will ensure that the personnel of any Contractor Party, while on
the Site, comply with Owner’s Site and security rules set forth in Exhibit L for
the Site (the “Site Policies”). If, at any time, Owner concludes that any such
personnel of a Contractor Party is not in compliance with the Site Policies,
Owner shall provide Contractor notice (which may be oral or by electronic means)
of such non-compliance and Contractor shall correct such non-compliance right
away; provided, however, if Contractor does not correct such non-compliance
right away, Owner shall have the right, in its sole discretion, to refuse entry
to the Site (or to have removed from the work site) such non-compliant personnel
of a Contractor Party. Contractor shall notify the Owner Representative upon
removal of any person from the Site for violation of the Site Policies
applicable to the Site. On a bi-weekly basis (i.e., every two (2) weeks),
Contractor shall provide to Owner (through the Owner Representative) a list of
the on-Site personnel of any Contractor Party.

3.11Occupational Health and Safety.
3.11.1
Compliance. Consistent with Contractor’s Safety Procedures, Contractor shall
take necessary safety and other precautions to protect property and persons from
damage, injury or illness arising out of the performance of the Work, and shall
be responsible for the compliance by all of its agents, employees and
Subcontractors with all Applicable Laws governing occupational health and
safety.

3.11.2
Notice. Contractor shall provide Owner, within [***] days following its
occurrence, with written:


25

--------------------------------------------------------------------------------






(a)
Notification of all OSHA recordable events;

(b)
Notifications and copies of all citations by Governmental Authorities concerning
accidents or safety violations at the Site; and

(c)
copies of written accident reports for lost time accidents.

Contractor shall promptly deliver to Owner any written communication with any
Governmental Authority (including any Notices) with respect to accidents that
occur at the Site. For the avoidance of doubt, Contractor’s obligations under
this Section 3.11.2 shall not apply to any of Contractor’s attorney-client
communications prepared in anticipation of litigation or other privileged
materials.
3.12Safety. At all times while any of Contractor’s employees, agents or
Subcontractors are on the Site, be responsible for providing them with a safe
place of employment, and Contractor shall inspect the places where its
employees, agents and Subcontractors are or may be present on the Site and shall
promptly take action to correct conditions which cause or may be reasonably
expected to cause the Site to be or become an unsafe place of employment for
them. Contractor shall provide to its employees, at its own expense, any and all
safety equipment required to protect against injuries during the performance of
the Work and shall ensure that its agents, employees and Subcontractors are
knowledgeable of and utilize safe practices in the performance of the Work. In
furtherance and not in limitation of the foregoing, Contractor shall comply with
the Contractor’s Safety Procedures.
3.13Handling, Shipping and Importation. Arrange for complete handling, shipping
and importation, as necessary, of all Project Hardware and construction
equipment, materials and supplies and all manufacturing and related services
(whether on or off the Site) for construction of and incorporation into the
Project which are required for completion of the Work in accordance with this
Agreement, including quality assurance, shipping, loading, unloading, customs
clearance (and payment of any customs duties in connection therewith),
receiving, and any required storage and claims.
3.14Applicable Laws and Applicable Permits. Contractor shall obtain and maintain
all Applicable Permits other than the Owner Permits for which Owner is
responsible to obtain pursuant to Section 2.6, and shall pay all Permit Expenses
in connection therewith. During performance of the Work, Contractor shall
comply, and cause the Subcontractors to comply, with (i) all Applicable Laws and
all Applicable Permits relating to the Work, including those Applicable Laws and
Applicable Permits relating to fire, safety, health, environmental matters,
employment standards and workers’ compensation and (ii) all applicable
requirements of CAISO, NERC and WECC relating to the Project and the Work
(including those relating to construction and operation of the Project). Without
limiting the generality of the foregoing obligation, Contractor agrees that it
will adhere to: (a) all labor laws and regulations (including the use of U.S.
citizens or properly documented alien workers under the Immigration Act of 1990
and the Immigration and Nationality Act of 1952, as amended, including the
Department of Homeland Security’s E-Verify procedures, if required by applicable
labor laws and regulations); and (b) all safety and health standards promulgated
under OSHA and by any state or local health

26

--------------------------------------------------------------------------------




or safety authority with jurisdiction over the Work performed or to be performed
under this Agreement. Contractor is licensed and regulated by the Contractor’s
State License Board, which has jurisdiction to investigate complaints against
contractors if a complaint regarding a patent act or omission is filed within
four (4) years of the date of the alleged violation. A complaint regarding a
latent act or omission pertaining to structural defects must be filed within ten
(10) years of the date of the alleged violation. Any questions concerning a
contractor may be referred to the Register, Contractors State License Board,
P.O. Box 26000, Sacramento, California, 95826. Contractor holds California
Contractor’s License No. 903069 and Contractor shall renew or extend such
license with the appropriate Governmental Authority as and when required by
Applicable Law as necessary for Contractor to perform its obligations under this
Agreement.
3.14.1Foreign Asset Control Compliance. Contractor represents and warrants as
follows at all times during the term of this Agreement: (1) it is not, and it
does not act on behalf of any other person that is, named on the “List of
Specially Designated Nationals and Blocked Persons” maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”); (2) it
is not, and it does not act on behalf of any other person that is, the subject
of any other sanctions programs administered by OFAC; (3) it is in material
compliance with all applicable laws and regulations relating to the prevention
of money laundering and the financing of terrorism.
3.14.2Foreign Corrupt Practices Act Compliance. Contractor agrees that it will
not corruptly offer, promise or give any pecuniary benefit or other thing of
value, whether directly or through intermediaries, in connection with this
Agreement and the transactions contemplated hereby, to a Foreign Public
Official, for receipt by that Official, or for a third party on behalf of that
Official, in order to influence any act or decision of that Official, that the
Official act or refrain from acting in violation of the performance of his or
her official duties, or in order to obtain or retain business or other improper
advantage for Contractor in connection with Contractor’s work related to this
Agreement. Contractor warrants and represents that, before the execution of this
Agreement, neither it nor its Affiliates took any action with respect to any
work related to this Agreement that would have violated this Section 3.14.2 had
this Agreement been signed at that time. As used herein: (i) “Foreign Public
Official” and “Official” mean any officer or employee of a foreign government,
or any department, agency, or instrumentality thereof; any officer or employee
of a public international organization; any foreign political party or official
thereof, or any candidate for foreign political office; and (ii) “country”
includes all levels and subdivisions of a government from national to local.
3.15Quality Assurance Programs. Contractor has sole responsibility for the
quality assurance and quality control of the Work, including all work of its
Subcontractors. Contractor shall use effective quality assurance programs
throughout the performance of the Work as set forth in Exhibit U.
3.16Commissioning Personnel. Provide or cause to be provided, appropriate
installation and commissioning representatives, as necessary supervising
personnel, all equipment, tools, construction and temporary material and all
other labor necessary for all of the Work to complete commissioning in
accordance with Exhibit H-1.

27

--------------------------------------------------------------------------------






3.17Parent Guaranty. Cause the Parent Guaranty to be provided to Owner as of the
Execution Date. Except for claims made in writing under the Parent Guaranty
prior to its termination, for which the Parent Guaranty shall remain in force,
the Parent Guaranty shall terminate and shall cease to be of any force or effect
upon the termination of the Defect Warranty Period.
3.18Contractor Deliverables. Except for those Contractor Deliverables identified
on Exhibit B to be delivered after the Execution Date, Owner has received the
Contractor Deliverables specified in Exhibit B. The Contractor Deliverables
shall include all drawings and documentation necessary for Contractor’s
performance of the Work. The drawings shall show all features and details of the
Work necessary for the proper installation and successful operation of the
Project. The Contractor shall identify in the drawings or documentation the
originator of the drawings and/or documentation if the originator is other than
the Contractor. After the Effective Date, Contractor shall deliver to Owner
Contractor Deliverables required to be provided following the Effective Date
pursuant to Exhibit B within a reasonable period of time after Contractor’s
completion of such Contractor Deliverable.
3.19Business Practices. Contractor covenants that it will not make any payment
or give anything of value to any government official (including any officer or
employee of any Governmental Authority) to influence his, her or its decision or
to gain any other advantage for Owner or Contractor. Further, Contractor shall
not make a direct or indirect contribution of any kind or nature to any Person
who may be considered a candidate for the California Public Utilities
Commission, or to any member of the California Public Utilities Commission, or
to any California Public Utilities Commission employee, on behalf of any officer
or employee of Owner.
3.20No Toleration of Unacceptable Behavior (Ethics). Contractor and the on-Site
personnel of any Contractor Party must, at all times, conduct their business
activities on the Site in compliance with all Applicable Laws and must not, at
any time, exhibit any of the following behaviors:
(a)
harassment or discrimination of any kind or character, including conduct or
language that: (i) is derogatory to any individual on the basis of race, gender,
color, religion, age, national origin, disability, veteran status, or sexual
orientation; or (ii) creates an intimidating, hostile or offensive working
environment. Specific examples include, but are not limited to, jokes, pranks,
epithets, written or graphic material, or hostility or aversion toward any
individual or group;

(b)
any conduct or act such as threats or violence that creates a hostile, abusive,
or intimidating work environment (examples include, but are not limited to,
fighting, abusive language, inappropriate signage, use or possession of firearms
on a work site, destruction of Owner property or Owner employee property, or the
threat of any of these behaviors);


28

--------------------------------------------------------------------------------






(c)
use of Owner’s computers, e-mail, telephone, or voice-mail system that in any
way involves material that is obscene, pornographic, sexually oriented,
threatening, or otherwise derogatory or offensive to any individual on the basis
of race, gender, color, religion, age, national origin, disability, veteran
status, or sexual orientation;

(d)
any conduct or act that violates Section 3.22 herein; or

(e)
engagement in any activity that creates a conflict of interest or appearance of
the same, or that jeopardizes the integrity of Owner or Contractor (including,
but not limited to, gifts or gratuities to Owner employees).

Contractor agrees to communicate these required behavior standards to all the
on-Site personnel of any Contractor Party that assist Contractor in its
performance of the Work under this Agreement. Contractor will, at a minimum,
comply with these behavior standards and will require and ensure that all
on-Site personnel of any Contractor Party comply with the same behavior
standards in connection with Contractor’s performance under this Agreement. If
any on-Site personnel of any Contractor Party observes an Owner employee doing,
or is ever asked by an Owner employee to do, something that such on-Site
personnel of any Contractor Party considers to be unethical, illegal, or in
violation of these behavior standards, Owner expects Contractor to notify Owner
management immediately or to call Owner’s workplace ethics hotline at
(1-800-754-9452); provided that the failure to so notify Owner management shall
not constitute a breach of this Agreement, unless such failure constitutes gross
negligence or willful misconduct.
3.21Rights of Owner. Owner reserves the right to conduct audits if Owner has a
good faith belief that Contractor may not be in compliance with Exhibit D,
Section 3.22 and Section 3.23 during the term of this Agreement. Neither this
reservation of rights, nor the discretion to exercise those rights, will relieve
Contractor of its obligation comply with Exhibit D and Sections 3.22 and 3.23,
nor will it constitute control over the manner and means by which Contractor
implements this Section 3.21. Owner and its Affiliates retain the exclusive
right to waive any or all parts of the requirements for drug and alcohol testing
and background investigations. Unless expressly waived as provided in the
preceding sentence, no act or omission by Owner or Owner’s Affiliate will
operate as a waiver of Owner’s right to enforce Exhibit D and Sections 3.22 and
3.23 or Contractor’s duty to comply thereunder. Notwithstanding the foregoing,
in no event shall Owner have any access or audit rights to any records or other
documents or information relating to any billing or payment information other
than in connection with any Work performed by Contractor on behalf of Owner on
(x) a time and materials basis or (y) cost pass-through basis.
3.22Drug- and Alcohol-Free Work Place. Contractor acknowledges that Owner is
committed to maintaining a drug- and alcohol-free workplace and requires that
the on-Site personnel of any Contractor Party performing Work that directly
impact Owner’s facilities, equipment, processes, operations, or personnel is
free from the effects of alcohol or drugs that may impair work performance.
Contractor must maintain a safe, secure, and drug- and alcohol-free workplace at
all times during the term of this Agreement. All on-Site personnel of any

29

--------------------------------------------------------------------------------




Contractor Party should avoid involvement with drugs or use of alcohol that
could compromise their fitness for duty or ability to work safely.
3.23Non-English Speaking Personnel.
3.23.1English Speaking Personnel. Contractor shall at all times assure that an
English speaking on-Site employee of Contractor is provided for non-English
speaking on-Site personnel of any Contractor Party. The English speaking on-Site
employee must have the ability to communicate with and translate the foreign
language of all non-English speaking on-Site personnel of any Contractor Party
to assure that the ability to communicate vital information is readily
available. If the non-English speaking on-Site personnel of any Contractor Party
are divided into work groups, it shall remain the responsibility of Contractor
that an English speaking on-Site employee is provided so as to ensure that the
ability to communicate vital information is still readily available to all
non-English speaking on-Site personnel of any Contractor Party.
3.23.2Translation. Contractor will communicate and translate to its non-English
speaking on-Site personnel of any Contractor Party all information and training
required by Applicable Laws and regulations and all other safety and health
requirements to the extent required by such on-Site personnel of any Contractor
Party obligations with respect to the Work, in addition to all job related
duties of the contract. These requirements include Contractor’s Safety
Procedures and any relevant manufacturer’s information such as material safety
data sheets.
3.24Site Conditions. Subject to Section 3.25, Contractor has inspected and
satisfied itself as to all geotechnical and physical conditions at the Site and
shall be responsible for all necessary work through Substantial Completion in
relation to, or because of, geotechnical and physical conditions both below and
above ground (including archeological, historical, cultural, or religious sites,
places and monuments, the presence of endangered species, biological resources
or Unforeseeable Site Conditions (including Pre-Existing Contamination)) at the
Site. No claims by Contractor for termination, additional payment or extensions
of time shall be permitted on the ground of any misunderstanding or
misapprehension of the matters referred to in this Section 3.24 through
Substantial Completion; provided, that any schedule delays incurred by
Contractor as a result of such geotechnical or physical conditions both below
and above ground (including archeological, historical, cultural or religious
sites, places and monuments, the presence of endangered species, biological
resources or Unforeseeable Site Conditions (including Pre-Existing
Contamination)) shall be treated as a Force Majeure Event [***]. For the
avoidance of doubt, nothing in Exhibit D shall affect Contractor’s obligations
under this Section 3.24.
3.25Unforeseeable Site Conditions; Religious or Archeological Findings. In the
event any Unforeseeable Site Conditions are discovered or identified by
Contractor at the Site during the performance of the Work, Contractor shall
notify Owner of any such discovery as soon as practicable (other than
notification in respect of Hazardous Materials (including Pre-Existing
Contamination), which notification obligations are addressed in Section 26.3).
In the event any archaeological or religious sites, places, monuments or areas
are discovered or identified by

30

--------------------------------------------------------------------------------




Contractor during the performance of Work, Contractor shall comply with all
Applicable Laws and Applicable Permits in connection with such discoveries,
including, if so required, immediately stopping any Work affecting the area.
Contractor shall notify Owner of any such discovery as soon as practicable. All
fossils, coins, articles of value or antiquity and structures and other remains
or things of geological, archaeological, historical, religious, cultural or
similar interest discovered on the Site shall, as between Owner and Contractor,
be deemed to be the absolute property of Owner; provided that Owner hereby
acknowledges any such items discovered at the Site may belong to a party other
than Owner or Contractor. Contractor shall prevent its and its Subcontractors’
personnel and any other Persons from removing or damaging any such article or
thing. Any schedule delays incurred by Contractor as a result of such religious
or archaeological findings shall be treated as a Force Majeure Event. For the
avoidance of doubt, nothing in Exhibit D shall affect Contractor’s obligations
under this Section 3.25.
3.26Taxes. The Parties agree and acknowledge that the Project is intended to
qualify for the “newly constructed” property exclusion for the construction or
addition of an “active solar energy system” under Section 73 of the California
revenue and taxation code (the “California Code”). Further, Contractor shall not
claim any Property Tax exclusion for newly constructed active solar energy
system property under California Code Section 73 in connection with the Work,
Project Hardware or the Site. Contractor shall not claim a tax credit under Code
Section 48 related to the Project or any property that Contractor incorporates
therein.
4.
COVENANTS, WARRANTIES AND REPRESENTATIONS

4.1Contractor. Contractor represents and warrants, as of the Execution Date, as
follows:
4.1.1Organization, Standing and Qualification. Contractor is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has full power and authority to execute, deliver and perform its
obligations hereunder and to engage in the business it presently conducts and
contemplates conducting, and is and will be duly licensed or qualified to do
business and in good standing under the laws of each other jurisdiction wherein
the nature of the business transacted by it makes such licensing or
qualification necessary and where the failure to be licensed or qualified would
have a material adverse effect on its ability to perform its obligations
hereunder.
4.1.2Due Authorization; Enforceability. This Agreement has been duly authorized,
executed and delivered by or on behalf of Contractor and is, upon execution and
delivery, the legal, valid and binding obligation of Contractor, enforceable
against Contractor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general equitable principles.
4.1.3No Conflict. The execution, delivery and performance by Contractor of this
Agreement will not conflict with or cause any default under: (a) its
organizational documents; (b) any indenture, mortgage, chattel mortgage, deed of
trust, lease, conditional sales

31

--------------------------------------------------------------------------------




contract, loan or credit arrangement to which Contractor is a party or by which
it or its properties may be bound or affected; or (c) any Applicable Laws.
4.1.4Government Approvals. Other than with respect to the Applicable Permits,
neither the execution nor delivery by Contractor of this Agreement requires the
consent or approval of, or the giving of notice to or registration with, or the
taking of any other action in respect of, any Governmental Authority. Contractor
represents and warrants that all Applicable Permits required to be in
Contractor’s name either (1) have been obtained by Contractor and are in full
force and effect on the Execution Date or (2) will be obtained and will be in
full force and effect on or prior to the date on which they are required under
this Agreement and Applicable Law, so as to permit Contractor to commence and
prosecute the Work to completion.
4.1.5No Suits, Proceedings. There are no actions, suits, proceedings, patent or
license infringements, or investigations pending or, to Contractor’s knowledge,
threatened against it at law or in equity before any court or before any
Governmental Authority (whether or not covered by insurance) that individually
or in the aggregate could result in a material adverse effect on Contractor’s
ability to perform its obligations under this Agreement. Contractor has no
knowledge of any violation or default with respect to any Applicable Permit,
order, writ, injunction or decree of any court or any Governmental Authority
that may result in any such materially adverse effect or such impairment.
4.1.6Plant Property. All Project Hardware furnished by Contractor shall be new
and unused when installed unless the Parties agree otherwise in writing.
4.2Owner. Owner represents and warrants, as of the Execution Date, as follows:
4.2.1Organization, Standing and Qualification. Owner is a limited liability
company duly formed, validly existing, and in good standing under the laws of
the State of Delaware, and has full power and authority to execute, deliver and
perform its obligations hereunder and to engage in the business Owner presently
conducts and contemplates conducting, and is and will be duly licensed or
qualified to do business and in good standing in each jurisdiction wherein the
nature of the business transacted by it makes such licensing or qualification
necessary and where the failure to be licensed or qualified would have a
material adverse effect on its ability to perform its obligations hereunder.
4.2.2Due Authorization; Enforceability. This Agreement has been duly authorized,
executed and delivered by or on behalf of Owner and is, upon execution and
delivery, the legal, valid, and binding obligation of Owner, enforceable against
Owner in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general equitable principles.
4.2.3No Conflict. The execution, delivery and performance by Owner of this
Agreement will not conflict with or cause any default under: (a) its
organizational documents;

32

--------------------------------------------------------------------------------




(b) any indenture, mortgage, chattel mortgage, deed of trust, lease, conditional
sales contract, loan or credit arrangement to which it is a party or by which it
or its properties may be bound or affected; or (c) any Applicable Laws.
4.2.4No Suits, Proceedings. There are no actions, suits, proceedings or
investigations pending or, to Owner’s knowledge, threatened against Owner at law
or in equity before any court or before any Governmental Authority (whether or
not covered by insurance) that individually or in the aggregate could result in
a material adverse effect on Owner’s obligations under this Agreement. Owner has
no knowledge of any violation or default with respect to any order, writ,
injunction or any decree of any court or any Governmental Authority to which
Owner is subject that may result in any such materially adverse effect or such
impairment.
4.2.5Land. Owner holds a non-exclusive interest in all real property intended to
or requested to be covered by right of way issued by the BLM for the Site and
holds certain easement and encroachment rights with respect to the Site pursuant
to the other Real Property Agreements.
5.
COST OF WORK

5.1Contract Price. Contractor hereby agrees to accept as compensation for the
performance of the Work and its other obligations hereunder, [***] (as the same
may be adjusted pursuant to the next sentence, the “Contract Price”). Neither
shall the Contract Price be changed nor shall Contractor be entitled to any
other compensation, reimbursement of expenses or additional payment of any kind
without prior written authorization of Owner or as otherwise specifically set
forth in this Agreement including Section 8.4.1 in respect of a Force Majeure
Event, or an Excusable Event or Section 15.4.1 in respect of an Owner-Instituted
Change or a Change In Work mutually agreed to by the Parties. For the avoidance
of doubt, the Contract Price excludes (i) [***] and, (ii) any other Taxes [***]
by any Governmental Authority under Applicable Law, excluding[***], or similar
Taxes imposed on the Project, (the Taxes set forth in clauses (i), and (ii),
"Excluded Taxes") in all cases which shall be [***] in accordance with Section
5.2.2.
5.2Taxes.
5.2.1
Taxes included in Contract Price. The Contract Price includes any and all Taxes
imposed [***] under Applicable Law, except for Excluded Taxes. Excluded Taxes
shall be the sole responsibility [***]. For the avoidance of doubt, the Contract
Price includes [***].

5.2.2
Payment of Taxes. Contractor shall timely pay all [***], due in connection with
Work under this Agreement and shall make any and all payroll deductions required
by Applicable Law.


33

--------------------------------------------------------------------------------




Owner shall timely pay all [***]. In the event Contractor or the Subcontractors
are required under Applicable Law to pay any [***], Contractor or the
Subcontractors shall timely pay such amounts and Owner shall promptly reimburse
Contractor for the same following receipt by Owner of an invoice for such
amounts by Contractor in accordance with Article 6. In the event Contractor is
required under Applicable Law to collect or impose any Taxes from or on behalf
of Owner under clause (i) or (ii) of Section 5.1 on any payment under Article 6,
Owner shall pay to Contractor such Taxes and Contractor shall timely remit such
Taxes to the applicable Governmental Authority under Applicable Law. In the
event Owner is required under Applicable Law to pay any Taxes for which
Contractor is liable under this Agreement, Owner shall timely pay such amounts
and Contractor shall promptly reimburse Owner for the same following receipt by
Contractor of an invoice for such amounts by Owner in a manner consistent with
Article 6.
5.2.3
Contractor and Owner to Cooperate. Contractor and Owner shall reasonably
cooperate with each other to minimize the Tax liability of both Parties to the
extent legally permissible, including separately stating taxable charges on
Contractor’s Invoices and supplying resale and exemption certificates, if
applicable, and other information as reasonably requested in all cases by taxing
authorities and applying to the California Alternative Energy and Advanced
Transportation Financing Authority (CAEATFA) for sales tax exemptions for the
Project. In addition, to the extent any exemptions, abatements, credits against
or deferrals of any Taxes may be available to Owner or Contractor under
Applicable Law, the Parties shall reasonably cooperate in order to secure any
such exemptions, abatements, credits against, or deferrals of, such Taxes
including by Contractor providing Owner such information in its possession as is
reasonably requested and required by Owner to optimize Owner’s ability to claim
federal investment tax credits and accelerated depreciation applicable to the
Project, including such information as is necessary for Owner to claim federal
investment tax credits applicable to the portions of the Project (including the
applicable BOP) which have achieved Block Turnover. Notwithstanding the
foregoing, in no case shall Contractor or any Subcontractor be obligated to
disclose any of its know-how, trade secrets or other proprietary information.

5.2.4
Tax Treatment of Project, Site and Project Hardware. Solely for purposes of this
Agreement, Contractor represents and warrants as of the Execution Date as
follows:


34

--------------------------------------------------------------------------------






(a)
Contractor has not and will not claim the federal income tax credit for solar
energy property under Section 48(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), with respect to any portion of the Project or the Work;

(b)
Contractor has not and will not claim depreciation deductions under section 167
or 168 of the Code with respect to any portion of the Project or the Work;

(c)
None of the Project Hardware is described in Code section 168(g)(1)(D); and

(d)
Contractor has acquired and held the Project Hardware for sale in the normal
course of its business of constructing and selling solar powered electrical
generating facilities to third parties.

[***]
5.3Owner’s Payment Obligations. Owner acknowledges and agrees that Owner’s
obligation to make payments in accordance with this Agreement is not subject to
or conditioned in any way on the receipt of funds from any third party including
by way of financing by any Owner Financing Party.
6.
TERMS OF PAYMENT

6.1Milestone Payment Schedule. Contractor shall be paid in accordance with the
Milestone Payment Schedule as set forth in Exhibit I. Each Milestone Payment
shall be due and payable only to the extent it is supported by the completion of
the corresponding individual Milestones. Each Milestone does not represent the
cost of the Work included in such Milestone; accordingly, the Milestone Payments
do not represent an actual measure of the progress of the Work. For the
avoidance of doubt, any predicted schedule set forth in Exhibit I for the
achievement of a Milestone is indicative only and shall not affect Contractor’s
right to invoice or receive payment for a Milestone Payment for the achievement
of the corresponding Milestone in any particular month.
6.2Milestone Assessment. Representatives of Contractor and Owner shall
periodically, and in any event at least once each month, review the Work
completed and assess the progress of on-Site Work completed and completion of
the related Milestones.
6.3Contractor’s Invoices. Contractor shall electronically deliver to Owner a
Contractor’s Invoice for each payment owing to Contractor under Article 6 and
under any other provision of this Agreement. Each Contractor’s Invoice shall be
reasonably detailed and shall be accompanied by reasonable supporting
documentation to the extent applicable. Contractor may

35

--------------------------------------------------------------------------------




deliver Contractor’s Invoices to Owner for Milestone Payments upon the
completion of one or more Milestones; provided that Contractor may not submit
more than one Contractor’s Invoice per month in respect of Milestone Payments
for the payment of completed Milestones.
6.4Owner Review. Within [***] Business Days after Owner receives a Contractor’s
Invoice, Owner shall Notify Contractor concerning any dispute regarding the
submitted Contractor’s Invoice and the basis for such dispute (including
disputes with respect to defective Work or third-party claims or liens resulting
from the Work). If Owner has not Notified Contractor within [***] Business Days
after Contractor has provided such Contractor’s Invoice of any good faith
objection thereto, Owner shall be deemed to have approved such Contractor’s
Invoice; provided that Owner is not thereby waiving any rights it has under
Article 16, including with respect to defects which are not identified at the
time such Contractor’s Invoice is reviewed by Owner, such as, for example,
defects which are not identified at Turnover and set forth on the Punchlist.
Owner shall pay all undisputed portions of Contractor’s Invoices within the time
provided in Section 6.5. Notwithstanding anything to the contrary in this
Article 6, Contractor shall have the right to resubmit disputed or non-approved
Contractor’s Invoices from time to time immediately upon correction of any such
disputed or non-approved Contractor’s Invoice and disputed Contractor’s Invoices
or portions thereof that are corrected before the date that payment is due
pursuant to Section 6.5 shall be paid on such due date.
6.5Payments.
6.5.1Initial Milestone Payment. Subject to Contractor’s prior submission of
Contractor’s Invoice in respect of such Milestone Payment at least [***]
Business Days prior to the Effective Date and Owner’s approval thereof on or
prior to the Effective Date, Contractor shall be entitled to payment on the
Effective Date of all Milestones that Contractor achieved prior to the date of
submission of such Contractor’s Invoice (provided, that Contractor acknowledges
and agrees that to the extent, and for so long as, FSAM DS has failed to make
the contribution required of it based on achievement of the applicable
Milestones pursuant to the LLC Agreement, Owner shall be excused from making
such portion of the Milestone Payment allocable to FSAM DS contribution to be
received by Owner). Unless Owner has notified Contractor of a good faith
objection to Contractor’s Invoice on or prior to the Effective Date, Owner shall
pay to Contractor on such date the amounts set forth in Contractor’s Invoice
delivered pursuant to this Section 6.5.1 in Dollars by electronic transfer (by
means of ACH or wire) in immediately available funds to such account designated
by Contractor to Owner in Contractor’s Invoice; provided, however, Contractor
shall accept promissory notes (assigned without recourse) issued by First Solar
or its Affiliates in satisfaction of amounts due to be paid by Owner to
Contractor under this Agreement.
6.5.2Subsequent Payments. All payments to be made to either Party under this
Agreement shall be paid in Dollars and shall be paid electronically (by means of
ACH or wire) in immediately available funds; provided, however, Contractor shall
accept promissory notes (assigned without recourse) issued by First Solar or its
Affiliates in satisfaction of amounts due to be paid by Owner to Contractor
under this Agreement. Subject to the Interim Lien Holdback in the case of the
Substantial Completion Payment and except as set forth in Section

36

--------------------------------------------------------------------------------




6.5.1, Section 14.1.1(a), Section 14.1.1(c) and Article 19 all payments shall be
due within [***] days after the paying Party’s receipt of the other Party’s
invoice or, if such date is not a Business Day, on the immediately succeeding
Business Day (provided, that Contractor acknowledges and agrees that to the
extent, and for so long as, FSAM DS has failed to make the contribution required
of it under the LLC Agreement for the applicable payment, Owner shall be excused
from making such portion of the applicable payment allocable to FSAM DS
contribution to be received by Owner under the LLC Agreement), to such account
as may be designated by such Party from time to time by Notice to the other
Party in accordance with Article 28; provided, further that banking transfer
instructions have been provided by such Party to the paying Party at least [***]
Business Days before the first payment of the paying Party is due and payable.
With respect to Contractor’s Invoices, Contractor shall provide one (1)
Contractor’s Invoice each month after the month in which the initial Milestone
Payments are made in accordance with Section 6.5.1. Each such Contractor’s
Invoice will identify the Milestones achieved prior to the date of such
Contractor’s Invoice and the Milestone Payments due for the achievement of such
Milestones (as further described in this Article 6). Any delinquent payment,
including payment of the Contract Price, shall bear interest at the Prime Rate
plus [***] per annum, until paid, but not to exceed the maximum rate permitted
by Applicable Law (the “Contract Interest Rate”). The payment of interest
unaccompanied by payment of the delinquent payment shall not excuse or cure any
Event of Default or delay in such payment.
6.6Final Completion Payment. On or after the date on which Contractor delivers
to Owner a Notice of Final Completion that is accepted (or is deemed to have
been accepted) by Owner pursuant to Section 13.6, Contractor shall submit a
final Contractor’s Invoice (the “Final Contractor’s Invoice”) which shall set
forth all amounts due to Contractor that remain unpaid as of the date of such
invoice (including (a) any Punchlist Holdback that has not been released to
Contractor in accordance with Section 6.8.2 (but excluding the Specified
Equipment Holdback (if any)), (b) any remaining Excluded Taxes for [***] is
liable under this Agreement and (c) any amount due to Contractor pursuant to
Section 14.2(b)). Owner shall pay to Contractor the amount due under such Final
Contractor’s Invoice (the “Final Completion Payment”) within [***] Business Days
after Owner’s receipt of such invoice and otherwise in accordance with Section
6.5, subject to the requirements of Final Completion set forth in Section 13.5
having been met in all material respects.
6.7Disputes Regarding Payments. Contractor’s acceptance of any payment, and
Owner’s payment of any amount under dispute, shall not be deemed to constitute a
waiver of amounts that are then in dispute. Contractor and Owner shall use
reasonable efforts to resolve all disputed amounts reasonably expeditiously and
in any case in accordance with the provisions of Article 30. No payment made
hereunder shall be construed to constitute acceptance or approval of that part
of the Work to which such payment relates or to relieve Contractor of any of its
obligations hereunder. If a Contractor’s Invoice was properly submitted in
accordance with all of the provisions of this Agreement and amounts disputed by
Owner in regards to such invoice are later resolved in favor of Contractor,
Owner shall pay interest on such disputed amounts due to Contractor at the
Contract Interest Rate, from the date on which the payment was originally due
pursuant to such invoice until the date such payment was received by Contractor.
If amounts

37

--------------------------------------------------------------------------------




disputed have been paid by Owner are later resolved in favor of Owner,
Contractor shall refund any such payment and pay interest on such payment at the
Contract Interest Rate, from the date on which the payment was originally made
by Owner until such refunded payment is received by Owner.
6.8Punchlist Holdback; Release of Punchlist Amounts; Specified Equipment
Holdback.
6.8.1
Punchlist Holdback. Owner shall retain an amount equal to the Punchlist Holdback
from the Substantial Completion Payment as security against the completion of
any Punchlist items remaining to be completed as of Substantial Completion.

6.8.2
Release of Punchlist Holdback.

(a)
After Substantial Completion, Contractor shall invoice Owner monthly for the
Punchlist Amount applicable to each Punchlist item completed. Owner shall
release from the Punchlist Holdback and pay pursuant to Section 6.5 the
Punchlist Amount applicable to each Punchlist item properly completed by
Contractor.

(b)
Concurrent with the Final Completion Payment, Owner shall pay Contractor all
remaining Punchlist Holdback, unless Owner is entitled to keep such remaining
amount in accordance with Section 6.8.2(c) or Section 6.8.3, and Section
13.5(b). Except as may be specifically required pursuant to Applicable Law, any
interest accruing on the Punchlist Holdback shall accrue for the account of
Owner and not Contractor.

(c)
If Contractor fails to perform any Punchlist item within [***] days after the
Substantial Completion Date, Owner may elect by written notice to Contractor to
retain the Punchlist Holdback applicable to such Punchlist item and complete
such Punchlist item itself. Upon Owner making such election, Contractor’s
obligation to perform such Punchlist item shall be deemed satisfied.

6.8.3
Specified Equipment Holdback.

(a)
If, as of the Final Completion Date, Contractor has not yet completed that
portion of the Work in respect of the Specified Equipment, as more particularly
described in Section 5.14.13 of Exhibit A (the “Specified Equipment Work”),
Owner shall retain an amount equal to [***] (the “Specified Equipment
Holdback”).

(b)
After Final Completion, Contractor shall invoice Owner for the Specified
Equipment Holdback (if any) following completion of the Specified


38

--------------------------------------------------------------------------------




Equipment Work. Owner shall release and pay such Specified Equipment Holdback
pursuant to Section 6.5 to the extent the Specified Equipment Work has been
properly completed by Contractor.
6.9Interim Lien Holdback. In the event that Contractor believes that it has
satisfied the provisions of Section 13.3 (other than Section 13.3(g))) and at
such time a Contractor Lien filed against the Project and/or the Site remains
outstanding, at Contractor’s option, Contractor may either (A) bond or satisfy
such Contractor Liens (in accordance with Article 27) or (B) by notice to Owner,
permit Owner to withhold an amount equal to [***] of the dollar amount(s) of
such Contractor Liens from the Substantial Completion Payment (the “Interim Lien
Holdback”) in satisfaction of the condition set out in Section 13.3(g);
provided, that if Contractor elects to permit Owner to withhold the Interim Lien
Holdback, such withholding shall satisfy Contractor’s obligations to bond or
satisfy the applicable Contractor Lien pursuant to Article 27 for a period of
time not to exceed [***] days. At any time following Substantial Completion and
prior to [***] days thereafter, Contractor may elect to bond or satisfy the
applicable Contractor Lien pursuant to Article 27 and within [***] Business Days
thereafter, Owner shall pay to Contractor the Interim Lien Holdback in
satisfaction of Owner’s obligation to pay the remaining amount of the
Substantial Completion Payment. For the avoidance of doubt, in the event
Contractor elects to permit Owner to withhold the Interim Lien Holdback in lieu
of bonding or satisfying any Contractor Liens outstanding at Substantial
Completion, Contractor shall be deemed to have satisfied it obligations pursuant
to Article 27 for a period not to exceed [***] days, but without prejudice to
the requirement to satisfy the condition to Final Completion set out in Section
13.5(g).
6.10Early Completion Bonus; [***]. In addition to the other payments from Owner
to which Contractor is entitled under this Agreement, Owner agrees that: (a)
with respect to each Block of the PV Power Plant, for each day that Turnover of
a Block is achieved prior to the Projected Turnover Date of such Block, Owner
shall pay Contractor the Early Completion Bonus; and (b) with respect to [***],
Owner shall pay Contractor the [***]. Any amount Owner is obligated to pay to
Contractor under this Section 6.10 shall be due and payable as provided in
Section 6.5.2 following Owner’s receipt of Contractor’s invoice for such amount
(setting out reasonably detailed calculations of the amount claimed by
Contractor). Neither the Early Completion Bonus nor the [***] shall be subject
to any retainage, holdback or set-off, except as provided in Section 14.1.1(c).
6.11Excluded Taxes Arising After Final Contractor’s Invoice. If, after the Final
Contractor’s Invoice under Section 6.6 (or any subsequent invoice delivered
under Section 6.8.3(b)), any Excluded Taxes are assessed or imposed upon [***],
or if Contractor or any Governmental Authority determines that [***] should have
imposed Excluded Taxes on any payment [***] under this Article 6, [***] shall
promptly reimburse or pay to [***] the amount of such Excluded Taxes. [***]
shall provide an invoice to [***] detailing such Excluded Taxes in accordance
with this Article 6. [***] shall promptly pay such amounts in accordance with
this Article 6.

39

--------------------------------------------------------------------------------






7.
COMMENCEMENT AND SCHEDULING OF THE WORK

7.1Effectiveness of Agreement. This Agreement shall be effective as of the date
of the “Closing” of the MIPSA (the “Effective Date”). A notice to proceed has
been issued to Contractor prior to the Effective Date and such notice shall be
effective for purposes of this Agreement and such work performed prior to the
Effective Date shall be incorporated into this Agreement as set forth in Section
3.1.
7.2Scheduling of the Work.
(a)
The Contract Schedule contains milestones and includes details to support all
major engineering, procurement, construction, commissioning and testing
activities of the Project and forms the basis for progress reporting through the
course of the performance of the Work.

(b)
The Contract Schedule represents a practical plan to achieve Turnover of each
Block by the Projected Turnover Date of such Block and Substantial Completion on
or before the Guaranteed Substantial Completion Date. The Projected Turnover
Date for each Block and the Guaranteed Substantial Completion Date, not the
Contract Schedule, shall control in the determination of any [***].

(c)
Contractor shall prepare and keep current a schedule of submittals as required
by this Agreement and that is coordinated with the Contract Schedule.

7.3Progress Reporting; Other PPA Obligations.
(a)
From and after the Execution Date until the Substantial Completion Date,
Contractor shall prepare a Progress Report and submit it to Owner no later than
[***] days after the close of each calendar month and prepare the PPA Monthly
Reports and submit them to Owner no later than [***]. If requested by Owner,
Contractor’s Project Manager (or their designee) shall attend scheduled meetings
between representatives of Owner, SCE (in its capacity as a party to the PPA)
and Participating TO (in such capacity under the Interconnection Agreement) to
discuss construction progress and, in the case of meetings between
representatives of Owner and SCE (in its capacity as a party to the PPA), to
review PPA Monthly Reports. Each PPA Monthly Report shall comply with the
applicable requirements of the PPA.

(b)
Owner, its representatives (including Owner’s Engineer), SCE (in its capacity as
a party to the PPA) and Participating TO (in its capacity as a party to the
Interconnection Agreement), in each case, shall have the right to reasonably
observe and inspect the Work at the Site, including design


40

--------------------------------------------------------------------------------




drawings and documents and all Contractor Deliverables, such observations and
inspections to be arranged at reasonable times and with no less than [***]
Business Day’s advance Notice to Contractor. In furtherance thereof, Contractor
shall, from and after the Execution Date until the Substantial Completion Date,
make available (i) [***] and (ii) to the Participating TO the data and
information required by Sections 5.10 and 6.4 of the Interconnection Agreement.
If Owner Notifies Contractor that SCE or the Participating TO requires any such
data or information after the Substantial Completion Date, then Contractor shall
reasonably cooperate with Owner to provide such data or information within a
reasonable period of time after it becomes available. Subject to the terms of
this Agreement and any Subcontract, in no case shall Contractor or any
Subcontractor be obligated to disclose any of its know-how, trade secrets or
other proprietary information.
(c)
Contractor shall cooperate with Owner in granting SCE reasonable access to the
Site and the Work [***].

8.
FORCE MAJEURE EVENT; EXCUSABLE EVENT

8.1Certain Events. No failure or omission to carry out or observe any of the
terms, provisions or conditions of this Agreement shall give rise to any claim
against a Party, or be deemed to be a breach or an Event of Default under this
Agreement, if such failure or omission shall be caused by or arise out of a
Force Majeure Event or an Excusable Event. Notwithstanding anything to the
contrary in the foregoing, the obligation to pay money in a timely manner in
accordance with the terms hereof shall not be subject to the Force Majeure Event
or Excusable Event provisions hereof.
8.2Notice of Force Majeure Event and Excusable Event. If a Party’s ability to
perform its obligations under this Agreement is affected by a Force Majeure
Event or an Excusable Event (in the case of Contractor), the Party claiming
relief shall as soon as practical but no later than [***] Business Days after
the date on which [***] of a Force Majeure Event or Excusable Event first
prevents or delays performance under this Agreement, give Notice describing in
detail the particulars of the occurrence giving rise to the claim, including an
estimate of the event’s anticipated duration and effect (if reasonably
estimable) upon the performance of its obligations, and any action being taken
to avoid or minimize its effect. The Party claiming relief due to a Force
Majeure Event (or Contractor if an Excusable Event) shall have a continuing
obligation to deliver to the other Party regular updated reports and any
additional documentation and analysis supporting its claim regarding a Force
Majeure Event promptly after such information becomes available to such Party.
If the Contractor fails to timely Notify Owner as provided in this Section 8.2
with respect to a Force Majeure Event or Excusable Event, [***]. Except as
provided in the preceding sentence, a Party’s failure to timely Notify the other

41

--------------------------------------------------------------------------------




Party of a Force Majeure Event or an Excusable Event (in the case of
Contractor), shall not constitute a waiver of such Party’s right to relief due
to such Force Majeure Event or an Excusable Event (in the case of Contractor).
8.3Scope of Suspension; Duty to Mitigate. The suspension of, or impact on,
performance due to a Force Majeure Event or an Excusable Event shall be of no
greater scope and no longer duration than is required by such event; provided,
that any such suspension shall be at a minimum, on a day-for-day basis, for the
period of time of delay due to such Force Majeure Event or Excusable Event. The
Party claiming relief due to a Force Majeure Event (or Contractor if an
Excusable Event) shall use its commercially reasonable efforts:
(a)
to mitigate the duration of, and costs arising from, any suspension or delay in,
or other impact to the performance of its obligations under this Agreement; and

(b)
to continue to perform its obligations hereunder not affected by such event.

Following the occurrence of a Force Majeure Event or an Excusable Event for
which Contractor is entitled to relief, Contractor shall be entitled to invoice
Owner on a monthly basis, and Owner shall pay, in accordance with Article 6,
actual and substantiated costs reasonably incurred by Contractor in implementing
mitigation measures pursuant to Section 8.3(a). When the Party claiming relief
due to a Force Majeure Event (or Contractor if an Excusable Event) is able to
resume performance of its obligations under this Agreement, such Party shall
give the other Party Notice to that effect.
8.4Contractor’s Remedies.
8.4.1
Force Majeure Event and Excusable Event. As Contractor’s remedy for the
occurrence of a Force Majeure Event or an Excusable Event, Contractor shall be
entitled to the following relief: (a) if Contractor is delayed due to such Force
Majeure Event or Excusable Event, despite Contractor’s commercially reasonable
efforts to mitigate any delays pursuant to Section 8.3(a), the Guaranteed
Substantial Completion Date, the Project Milestones, the Projected Turnover
Dates, the Cure Period and any other dates for performance by Contractor
hereunder shall be correspondingly extended, at a minimum on a day-for-day
basis, by the period of time of delay due to such Force Majeure Event or
Excusable Event (including the effect such Force Majeure Event or Excusable
Event could be expected to have on the schedule for performing (i) any
Functional Test, Capacity Test or Power Factor Test in order to provide the
necessary stabilization period to mitigate any transient effects on the PV
modules resulting from being stored, idle or unutilized during such Force
Majeure Event or Excusable Event and (ii) the Adjusted Energy Performance Test)
and (b) if Contractor’s costs increase due to such Force Majeure Event or
Excusable Event, despite Contractor’s


42

--------------------------------------------------------------------------------




commercially reasonable efforts to mitigate any such increases pursuant to
Section 8.3(a), the Contract Price shall be increased by the sum of the actual
and substantiated costs reasonably incurred by Contractor (including any sales
and use Taxes) and the actual and substantiated costs reasonably incurred by
Contractor in connection with the mitigation measures implemented by Contractor
pursuant to Section 8.3(a), any actual and substantiated demobilization and
re-mobilization costs reasonably incurred and any modifications to the Work
arising out of the Force Majeure Event or Excusable Event, provided that in the
case of an Excusable Event, Contractor shall be entitled to an additional [***]
of such costs.
8.4.2
Changes In Work. Upon the occurrence of a Force Majeure Event or an Excusable
Event for which Contractor is entitled to a change in the Contract Price, the
Guaranteed Substantial Completion Date, the Project Milestones, the Projected
Turnover Dates, the Cure Period or any other dates for performance by Contractor
hereunder and any related modifications to the Work, Contractor and Owner shall
prepare a Change Order in accordance with Article 15.

9.
SUBCONTRACTORS

9.1Use of Subcontractors. The Parties acknowledge and agree that Contractor
shall be entitled to engage Subcontractors in respect of the performance of the
Work or portion thereof. Contractor shall be solely responsible for paying each
Subcontractor for services, equipment, material or supplies in connection with
the Work. Subcontractors may include any Affiliate of Contractor.
9.2Assignment. No Subcontract or purchase order shall bind or purport to bind
Owner. Owner shall not be deemed by virtue of this Agreement to have any
contractual obligation to or relationship with any Subcontractor, but each
Subcontract and purchase order with a Major Subcontractor (other than the
Supplier(s) of PV modules for the PV Power Plant) shall provide, without
requiring the prior consent of the relevant Major Subcontractor, for assignment
and delegation of such Subcontracts by Contractor to Owner and, at Owner’s
request, the Owner Financing Parties in the event of a Contractor Event of
Default. If Owner elects to assume by assignment any Subcontract or purchase
order with a Major Subcontractor (other than the Supplier(s) of PV modules for
the PV Power Plant) as described in this Section 9.2, then (a) Contractor shall
enter into reasonable assignment documentation requested by Owner which may be
required to effect such assignment by Owner; and (b) the Parties shall clearly
delineate Contractor’s responsibility to indemnify Owner for liabilities arising
under such Subcontract prior to the date Owner assumes such Subcontract and
Owner’s responsibility to indemnify Contractor for liabilities arising under
such Subcontract after the date Owner assumes such Subcontract.
9.3Effect of Subcontracts. No subcontracting of the Work shall (i) relieve
Contractor of its duties, responsibilities, obligations or liabilities
hereunder, (ii) relieve Contractor of its

43

--------------------------------------------------------------------------------




responsibility for the performance of any work rendered by any such
Subcontractor or (iii) create any relationship between Owner, on the one hand,
and any Subcontractor, on the other. As between Owner and Contractor, Contractor
shall be solely responsible for the acts, omissions or defaults of its
Subcontractors and their employees and agents (with the acts, omissions and
defaults of its Subcontractors and their employees and agents being attributable
to it).
10.
LABOR RELATIONS

10.1General Management of Employees. Notwithstanding the provisions of Section
10.2, Contractor shall preserve its rights to exercise and shall exercise its
management rights in performing the Work. Such management rights shall include
the rights to hire, discharge, promote and transfer employees; to select and
remove persons or supervision; to establish and enforce reasonable standards of
production; to introduce labor saving Project Hardware; to determine the number
of craftsmen necessary to perform a task, job or project; and to establish,
maintain and enforce rules and regulations conducive to efficient and productive
operations.
10.2Labor Disputes. Contractor shall comply with the provisions of any labor
agreements it has in place that apply to the Work and adopt policies and
practices designed to avoid Labor Disputes, and to minimize the risk of
labor-related delays or disruption of the progress of the Work. Contractor shall
advise Owner promptly, in writing, of any actual or threatened Labor Dispute of
which Contractor has knowledge that might materially affect the performance of
the Work by Contractor or by any of the Subcontractors. Notwithstanding the
foregoing, the settlement of Labor Disputes shall be at the discretion of the
Party having the difficulty. Prior to the Substantial Completion Date,
Contractor shall not obtain any Change in Work relief for a Labor Dispute
involving Contractor or any Subcontractor that affects performance of the Work
(other than Labor Disputes that qualify as a Force Majeure Event), the Parties
recognizing that Contractor is solely responsible for labor issues, including
with respect to any union labor agreement.
10.3Personnel Documents. Contractor shall ensure that at the time of hiring, all
its personnel and personnel of any Subcontractors performing the Work on the
Site are in possession of all such documents as may be required by any and all
Applicable Laws.
11.
INSPECTION

11.1Inspection
(a)
In addition to the inspection rights provided under Section 7.3(b), Contractor
shall provide Owner and its representatives (including Owner’s Engineer) with
reasonable advance notice of any factory acceptance tests or other similar tests
being performed by its Major Subcontractors that supply the inverters, medium
voltage and Substation transformers, PV modules, PV interconnection switchgear
or PVCS at the relevant off-Site locations and Owner and its representatives
(including Owner’s Engineer) shall, subject to entering into a non-disclosure
agreement with such Major Subcontractor, if required, have the right to attend
and observe such tests;


44

--------------------------------------------------------------------------------




provided that Owner shall be solely responsible for all costs associated with
Owner or it representatives attending such off-Site tests. Subject to the terms
of this Agreement or any Subcontract, in no case shall Contractor or any
Subcontractor be obligated to disclose any of its know-how, trade secrets or
other proprietary information in connection with any such attendance or
observation of such tests.
(b)
Owner reserves the right, but shall not be obligated, to appoint an inspector
(the “Inspector”) to follow the progress of the Work at the Site. Owner may
designate the Owner Representative or Site Representative to serve as the
Inspector. The inspection by the Inspector shall not relieve Contractor of any
responsibility for furnishing and installing the Project Hardware or performing
the Work in accordance with this Agreement. Inspection by the Inspector shall
not be deemed to be supervision by Owner of Contractor, its agents, servants,
employees or Subcontractors, but shall be only for the purpose of reviewing the
Project Hardware and the Work performed on Site. The Inspector may report to the
Contractor any unsafe or improper conditions or practices of Contractor or any
Subcontractor observed at the Site and Contractor shall take action pursuant to
this Agreement to correct such conditions or practices. Notwithstanding Section
11.1(a), subject to the Inspector having completed Contractor’s safety training,
the Inspector shall have access to the Project Hardware and the Work at the Site
during all hours that Contractor or its Subcontractors are on the Site
performing Work and the Inspector may observe the Work at the Site during such
time period subject to compliance with Contractor’s Safety Procedures. For the
avoidance of doubt, the Inspector shall not be entitled to disrupt or interfere
with the performance of the Work and any such disruption or interference shall
constitute an Owner-Caused Delay.

(c)
Prior to Turnover of a Block, Owner may by Notice to Contractor reject any Work
(including any Project Hardware) constituting a portion of such Block that does
not comply with the Agreement and the requirements hereunder other than due to
any Non-Critical Deficiencies. Owner’s Notice shall state Owner’s objections
with reasons. Any acceptance, approval or any failure to reject by Owner shall
in no event be deemed to constitute acceptance of the Work for any purposes of
this Agreement. If Owner’s inspection reveals any such non-compliance in any
portion of Work of such Block and Owner submits a Notice to Contractor to
correct such non-compliant Work, Contractor shall promptly replace or re-perform
all portions of such rejected Project Hardware and Work to be in compliance with
this Agreement (other than Non-Critical Deficiencies which are addressed in
Article XIII).


45

--------------------------------------------------------------------------------






12.
COMMISSIONING AND TESTING

12.1Commissioning Plan. Contractor has provided Owner with a copy of the
Commissioning Plan. Contractor shall perform its commissioning activities in
accordance with Exhibit H-1 and the Commissioning Plan.
12.2Capacity Test and Energy Performance Test Procedures.
12.2.1Block Capacity Tests. Contractor shall develop the Block Capacity Test
Procedures in accordance with Exhibit H-2 and shall provide the Block Capacity
Test Procedures for Owner’s review and approval, as soon as reasonably
practicable after the Effective Date (but in no event later than [***] days
prior to the commencement of the first Block Capacity Test to be conducted by
Contractor hereunder). Owner shall have [***] days from the date it receives the
Block Capacity Test Procedures to review and provide comments to Contractor.
Contractor shall incorporate all of Owner’s reasonable comments into the final
Block Capacity Test Procedures, which shall be approved by Owner (such approval
not to be unreasonably withheld). If Owner fails to provide its comments within
such [***] day period, then Owner shall be deemed to have approved the Block
Capacity Test Procedures. Contractor shall perform each Block Capacity Test in
accordance with the final approved Block Capacity Test Procedures and the
Functional Test and the Operational Test in accordance with Exhibit H-1.
12.2.2Project Capacity Tests. Contractor shall develop the Capacity Test
Procedures in accordance with Exhibit H-2 and shall provide the Capacity Test
Procedures for Owner’s review and approval, as soon as reasonably practicable
after the Effective Date (but in no event later than [***] days prior to the
commencement of the first Capacity Test to be conducted by Contractor
hereunder). Owner shall have [***] days from the date it receives the Capacity
Test Procedures to review and provide comments to Contractor. Contractor shall
incorporate all of Owner’s reasonable comments into the final Capacity Test
Procedures, which shall be approved by Owner (such approval not to be
unreasonably withheld). If Owner fails to provide its comments within such [***]
day period, then Owner shall be deemed to have approved the Capacity Test
Procedures. Contractor shall perform each Capacity Test in accordance with the
final approved Capacity Test Procedures.
12.2.3[***] Contractor has provided Owner with a copy of the [***]. Contractor
shall perform the [***] in accordance with Attachment 1 to Exhibit H-1 and the
[***].
12.2.4Adjusted Energy Performance Test. Contractor shall complete the Adjusted
Energy Performance Test Procedures in accordance with Exhibit H-3 and shall
provide the Adjusted Energy Performance Test Procedures for Owner’s review and
approval, as soon as reasonably practicable after the Effective Date (but in no
event later than [***] days prior to the commencement of the Adjusted Energy
Performance Test to be conducted by Contractor hereunder). Owner shall have
[***] days from the date it receives the Adjusted Energy Performance Test
Procedures to review and provide comments to Contractor. Contractor shall
incorporate all comments that Owner may reasonably request into the final
Adjusted Energy Performance Test Procedures, which shall be approved by Owner
(such approval not to be

46

--------------------------------------------------------------------------------




unreasonably withheld). If Owner fails to provide its comments within such [***]
day period, then Owner shall be deemed to have approved the Adjusted Energy
Performance Test Procedures. Contractor shall perform the Adjusted Energy
Performance Test in accordance with the final approved Adjusted Energy
Performance Test Procedures.
12.3Test Schedules. Contractor shall agree on Operational Test, Capacity Test
and Block Capacity Test schedules with Owner and shall give advance Notice to
Owner of the first Operational Test, Capacity Test and Block Capacity Test at
least [***] Business Days prior to commencing such test. If Owner fails to
Notify Contractor in writing of its approval or disapproval of such Operational
Test, Capacity Test or Block Capacity Test schedules within [***] Business Days
after Owner’s receipt of such schedules from Contractor, then Owner shall be
deemed to have approved the schedule. Contractor shall keep Owner Representative
continuously apprised of the schedule for Operational Tests, Capacity Tests and
Block Capacity Tests and changes in the schedule, the commencement and
performance of Operational Tests, Capacity Tests and Block Capacity Tests, and
shall give Owner Representative at least [***] Business Days advance Notice of
the re-performance of any Operational Tests, Capacity Test or Block Capacity
Test; provided that any such period of advance Notice may be reduced if Owner
Representative is at the Site and is reasonably informed of re-performance of
any Operational Tests, Capacity Test or Block Capacity Test. Subject to Section
3.9, Owner (including Owner’s Engineer), SCE (in its capacity as a party to the
PPA) and Participating TO (in such capacity under the Interconnection Agreement)
shall have the right to be present at any Capacity Test performed under this
Article 12. Contractor shall submit a test report for each Operational Test,
Block Capacity Test and Capacity Test conducted for a Block or the Project, as
applicable, within [***] Business Days after the completion thereof, which test
report shall include a summary of the Operational Test, Block Capacity Test or
Capacity Test, as applicable, and the results thereof.
12.4Monthly Demonstrations. Commencing as of [***] during which the Contractor
expects, as reflected in the Contract Schedule, that the aggregate installed
capacity of the PV Power Plant will [***], and on a [***] thereafter until
[***], Contractor shall conduct Monthly Demonstrations in accordance with
Section 3.13 and Exhibit R of the PPA. Each Monthly Demonstration will be
performed by Contractor solely in connection with Owner’s obligation to
demonstrate the capacity of the PV Power Plant in accordance with Section 3.13
and Exhibit R of the PPA. In no event shall Contractor incur any Capacity
Liquidated Damages in connection with any Monthly Demonstration.
12.5Output During Start-Up, Testing and Commissioning. At all times during
start-up, testing, and commissioning of the Project, the PV Power Plant’s output
of electricity (and all attributes within the definition of Product (as defined
in the PPA) attributable thereto) may be sold by Owner to SCE under the PPA. Any
output of electricity (and all attributes within the definition of Product (as
defined in the PPA) attributable thereto) generated by the PV Power Plant at any
time, and all proceeds from the sale thereof, shall be the property of Owner.

47

--------------------------------------------------------------------------------






13.
SUBSTANTIAL COMPLETION AND FINAL COMPLETION

13.1Punchlist.
13.1.1
Creation of Punchlists.

(a)
When Contractor believes that a Block is ready for commissioning and start-up,
Contractor may prepare and submit to Owner a working outstanding items list,
which list (a “Working Outstanding Items List”) may include those items of Work
remaining to be completed with respect to such Block (and any BOP achieving
Turnover therewith). Each Party acknowledges that any such Working Outstanding
Items List is not a Punchlist, regardless of any title or moniker written
thereon. Initially, such Working Outstanding Items List may serve as a working
tool for the Contractor to track all outstanding Work for such Block, and such
Working Outstanding Items List may include not only Non-Critical Deficiencies
but other uncompleted or defective Work which would not otherwise qualify as a
Non-Critical Deficiency; provided, however, that any such inclusion shall be
solely to accommodate Contractor and shall act neither as an agreement by Owner
that such item qualifies as a Non-Critical Deficiency nor waive Owner’s right to
require all defective Work or otherwise uncompleted Work which would not qualify
as a Non-Critical Deficiency to be completed as a requirement to achieving
Turnover for such Block.

(b)
Once Contractor believes that a finalized punchlist containing only Non-Critical
Deficiencies for a Block (and any BOP achieving Turnover therewith) is ready for
Owner review and approval, Contractor and Owner shall jointly walk-down the
Block and confer together as to the items which should be included on the
finalized punchlist. Contractor shall then update the Working Outstanding Items
List or create a new list to reflect the result of such joint walk down and
deliver the same to Owner for its review and approval, which submitted list
shall be explicitly designated as the “Proposed Punchlist” for the applicable
Block. Such Proposed Punchlist shall include only Non-Critical Deficiencies for
such Block (and any BOP achieving Turnover therewith) and shall include a
Punchlist Amount for the completion or repair of each such Non-Critical
Deficiency.

(c)
If Owner does not deliver any changes to the Proposed Punchlist to Contractor
within [***] Business Days after the later to occur of (i) Contractor’s
submission to Owner of such Proposed Punchlist, and (ii) the day that the joint
walk-down occurred, then such Proposed Punchlist shall be deemed approved. The
Proposed Punchlist that is ultimately approved or deemed to have been approved
by Owner for a Block shall be referred to as the “Punchlist” for such Block. If
the Punchlist for a Block is not


48

--------------------------------------------------------------------------------




finalized by the Turnover Date for such Block, the Proposed Punchlist as
modified by Owner shall be deemed the Punchlist for such Block for all purposes
hereunder until the Parties resolve such dispute and otherwise finalize the
Punchlist for such Block. Contractor shall note on such Punchlist the items
under dispute.
13.1.2
Completion of Punchlist. Contractor shall proceed promptly to complete and
correct all items on the Punchlist for each Block. On a weekly basis after the
Turnover of a Block, Contractor shall revise and update the Punchlist for such
Block to include the date(s) that items listed on such Punchlist are completed
by Contractor and submit such updated Punchlist to Owner for acceptance. Within
[***] Business Days of receipt of each updated Punchlist, Owner shall inspect
the completed Non-Critical Deficiencies and acknowledge, by notation on the
updated Punchlist, that such item of Work is complete (or dispute completion of
the applicable items of Work if not accepted). If Owner does not so inspect and
deliver such notations on the updated Punchlist to Contractor (or dispute
completion of the applicable items of Work if not accepted) within [***]
Business Days after Contractor submits the updated Punchlist containing such
Punchlist item to Owner, and Contractor has actually completed and corrected any
Punchlist item listed on such Punchlist as being completed, such Punchlist items
shall be deemed to have been confirmed as completed by Owner.

13.1.3
Release of Punchlist Holdback. Following confirmation (or deemed confirmation)
by Owner pursuant to Section 13.1.2 that items on the Punchlist have been
completed, Owner shall release to Contractor, the Punchlist Holdback withheld
for such completed items in accordance with Section 6.8.2.

13.2Block Turnover. The following are the conditions precedent for a Block to
achieve Turnover:
(a)
such Block has achieved Mechanical Completion;

(b)
such Block is synchronized with the transmission system and all testing under
the PPA required as a condition to such Block commencing operation of
demonstrated capacity including testing required by CAISO for delivery of
electricity from such Block has been satisfactorily completed;

(c)
a Functional Test, Operational Test and a Block Capacity Test have each been
Successfully Run in respect of such Block and the Tested Block Capacity of such
Block reflects the achievement of at least [***] of Projected Block Capacity for
such Block;


49

--------------------------------------------------------------------------------






(d)
the Punchlist for such Block shall be in final form or be deemed approved as
provided for in Section 13.1.1 and only Non-Critical Deficiencies remain on the
Punchlist for such Block;

(e)
if such Block is the initial Block to achieve Turnover:

(1)
the Meteorological Stations have been installed and placed into operation by
Contractor;

(2)
the telemetry system has been installed and placed into operation by Contractor;

(3)
the telecommunications system has been installed and placed into operation by
Contractor; and

(4)
the Interconnection Facilities have been placed into operation by Contractor and
all testing under the Interconnection Agreement required as a condition to
commencing parallel operation with the Participating TO’s Interconnection
Facilities has been satisfactorily completed; and

(f)
Except for BOP described in Section 13.2(e) or that has previously achieved
Turnover, BOP set forth on the Notice of Turnover delivered pursuant to Section
13.4 has been installed and placed into operation by Contractor.

13.3Substantial Completion. The following are the conditions precedent for the
Project to achieve Substantial Completion:
(a)
each Block of the PV Power Plant and all BOP has achieved (or shall achieve
concurrently with Substantial Completion) Turnover;

(b)
the Initial Plant Capacity Test and the Power Factor Test have each been
Successfully Run;

(c)
the results of the Initial Plant Capacity Test reflect achievement of at least
the Minimum Guaranteed Capacity;

(d)
Owner has received all Contractor Deliverables (if any) as required to be
delivered by the Substantial Completion Date pursuant to the Contractor
Deliverables Table;

(e)
Contractor has satisfied all substantive conditions specified in [***] with
respect to the Work for Owner to declare the [***] (it being understood that the
actual declaration of the [***] is not a condition to the achievement of
Substantial Completion);


50

--------------------------------------------------------------------------------






(f)
the Project is capable of operating in compliance with all Applicable Permits
required for the construction and continuous operation of the Project and with
Applicable Laws;

(g)
no Contractor Liens have been filed against the Project and/or the Site;
provided that Contractor shall be deemed to have satisfied this Section 13.3(g)
if Contractor has elected to either (i) bond or satisfy such Contractor Lien (in
accordance with Article 27) or (ii) permit Owner to withhold an amount equal to
the Interim Lien Holdback from the Substantial Completion Payment in accordance
with Section 6.9.

13.4Notice of Turnover and Substantial Completion. When Contractor believes that
it has satisfied the provisions of Section 13.2 or Section 13.3, as applicable,
Contractor shall deliver to Owner a Notice of Turnover or Notice of Substantial
Completion, as applicable. Owner shall, within [***] Business Days after receipt
of each such Notice in the case of a Notice of Turnover or [***] Business Days
after receipt of such Notice in the case of the Notice of Substantial
Completion, issue an Owner’s Certificate of Turnover or Owner’s Certificate of
Substantial Completion for such Block or the Project, as applicable, dated to
reflect the applicable Turnover Date or Substantial Completion Date, or if Owner
rejects Contractor’s Notice, respond in writing specifying the conditions to
Turnover or Substantial Completion, as applicable, that Contractor has failed to
satisfy as the basis for such rejection and Contractor shall take the
appropriate corrective action in the event of such failure. Upon completion of
such corrective action, Contractor shall provide to Owner a new Notice for
approval. This process shall be repeated on an iterative basis until Contractor
has satisfied the conditions to Turnover or Substantial Completion, as
applicable, that Owner specified as the basis for its rejection and Owner issues
an Owner’s Certificate of Turnover or Owner’s Certificate of Substantial
Completion, as applicable. If Contractor contends that Owner has improperly
required any such corrective action, Contractor shall proceed as directed by
Owner in writing, but shall in all events retain its rights to recover any
costs, damages and losses in connection therewith pursuant to Article 30. The
“Turnover Date” of the applicable Block, or the “Substantial Completion Date” of
the Project, as applicable, shall be the day on which the last of the conditions
of Section 13.2 or Section 13.3, as applicable, was satisfied or waived. If
Owner fails to issue Owner’s Certificate of Turnover or Owner’s Certificate of
Substantial Completion, as applicable, within [***] Business Days after receipt
of a Notice of Turnover or Notice of Substantial Completion, as applicable, and
does not respond in writing within such [***] Business Day period to such Notice
of Turnover or Notice of Substantial Completion, as applicable, specifying the
conditions to Turnover or Substantial Completion that Contractor failed to
satisfy as the basis for rejection of Contractor’s Notice of Turnover or Notice
of Substantial Completion, Owner shall be deemed to have approved and
acknowledged Turnover or Substantial Completion, as applicable, and issued
Owner’s Certificate of Turnover or the Owner’s Certificate of Substantial
Completion.
13.5Final Completion. “Final Completion” shall be deemed to have occurred only
if all of the following have occurred:
(a)
Substantial Completion shall have been achieved;


51

--------------------------------------------------------------------------------






(b)
All items on the Punchlist shall have been completed by Contractor, or Owner has
withheld any remaining Punchlist Holdback to complete any items on the Punchlist
not completed by Contractor in accordance with the terms hereof;

(c)
The Final Plant Capacity Test (if any) shall have been Successfully Run;

(d)
Except as provided in Section 13.7, Section 13.8, Section 14.6.4 and Section
14.6.5, all Contractor’s and Subcontractors’ personnel shall have left the Site,
and all Contractor’s and Subcontractors’ (i) surplus materials, (ii) waste
materials, (iii) rubbish and (iv) construction facilities other than those to
which Owner holds title shall have been removed from the Site;

(e)
Owner shall have received all Contractor Deliverables in relation to the Project
as set forth on the Contractor Deliverables Table;

(f)
Contractor shall have delivered to Owner final record drawings of the Project
including the record drawings, as-built drawings, other documents and
information required by Section 5.10.3 of the Interconnection Agreement;

(g)
No Contractor Liens in respect of amounts paid to Contractor hereunder shall be
outstanding against the Project and Owner shall have received all required Final
Completion Lien Waivers under Section 27.2; and

(h)
Contractor has completed performance of all other Work on the Project (other
than the Specified Equipment Work).

13.6Notice of Final Completion. When Contractor believes that it has satisfied
the provisions of Section 13.5, Contractor shall deliver to Owner a Notice of
Final Completion. Owner shall, within [***] Business Days after receipt of such
Notice, issue an Owner’s Certificate of Final Completion, dated to reflect the
Final Completion Date, or if Owner rejects Contractor’s Notice, respond in
writing specifying the conditions to Final Completion that Contractor has failed
to satisfy as the basis for such rejection and Contractor shall take the
appropriate corrective action. Upon completion of such corrective action,
Contractor shall provide to Owner a new Notice for approval. This process shall
be repeated on an iterative basis until Contractor has satisfied the conditions
to Final Completion that Owner specified as the basis for its rejection and
Owner issues an Owner’s Certificate of Final Completion. If Contractor contends
that Owner has improperly required any such corrective action, Contractor shall
proceed as directed by Owner in writing, but shall in all events retain its
rights to recover any costs, damages and losses in connection therewith pursuant
to Article 30. The “Final Completion Date” for the Project shall be the day
after the date on which the last of the conditions of Section 13.5 was satisfied
or waived. If Owner fails to issue Owner’s Certificate of Final Completion
within [***] Business Days after receipt of the Notice of Final Completion and
does not respond in writing within such [***] Business Day period to such Notice
of Final Completion specifying the conditions to Final Completion that
Contractor failed to satisfy as the

52

--------------------------------------------------------------------------------




basis for rejection of Contractor’s Notice of Final Completion, Owner shall be
deemed to have approved Final Completion.
13.7Contractor’s Access After Turnover and Substantial Completion to Achieve
Final Completion. Following Turnover of each Block, Owner shall provide
Contractor with reasonable and timely access to each such Block (and any BOP
achieving Turnover therewith) to (a) complete all items on the Punchlist for
such Block (and any BOP achieving Turnover therewith), (b) satisfy the other
requirements for Substantial Completion and (c) satisfy the other requirements
with respect to such Block and the Project for Final Completion, as well as the
Specified Equipment Work. Following Substantial Completion, Owner shall provide
Contractor with reasonable and timely access to the Project to: (x) complete all
remaining items on the Punchlists and (y) satisfy the other requirements with
respect to the Project for Final Completion, as well as the Specified Equipment
Work. The Parties expect that Contractor shall accomplish any necessary
modification, repairs or additional work with minimal interference with
commercial operation of the Project or any portion thereof and that reductions
in and shut-downs of all or part of the Project’s operations will be required
only when necessary, taking into consideration the length of the proposed
reduction or shut-down, and Owner’s obligations and liabilities under the PPA.
Provided that the correction of Non-Critical Deficiencies on the Punchlist do
not require a shut-down of all or part of the Project, subject to Applicable
Law, Owner agrees to permit Contractor unrestricted reasonable access to the
Project between sunset and sunrise to perform such Work. Notwithstanding the
foregoing, (i) should a reduction in or shut-down of all or part of the
Project’s operations be required to complete any items on the Punchlist, then
such reduction or shut-down shall be scheduled at the reasonable discretion of
Owner, and Contractor shall complete such Work during such Owner-scheduled
reduction or shut-down. Contractor acknowledges that Owner may schedule such
reduction or shut-down at any time including off peak hours, nights, weekends
and holidays; provided that, in any event, subject to Applicable Law, Contractor
shall be permitted to schedule such a reduction or shut-down between sunset and
sunrise, to the extent requested by Contractor; and provided further that the
Project is back on-line by sunrise of the next day and (ii) Contractor shall
have full access to the Project (including each of the Blocks) to conduct the
Capacity Tests (including the Initial Plant Capacity Test) required to achieve
Substantial Completion.
13.8Equipment at Site. Notwithstanding anything to the contrary in this Article
13, but without limiting Contractor’s other obligations under this Agreement,
the Parties acknowledge and agree that there may exist on the Site equipment and
materials installed to support PV modules that does not include PV modules and
Contractor shall have no obligation to remove such equipment as a condition to
achieving, Turnover of any Block, Substantial Completion or Final Completion
even though such equipment remains on the Site.
13.9Specified Equipment. Notwithstanding anything to the contrary contained in
this Agreement, supply and installation of the Specified Equipment by Contractor
shall not be (i) a condition to Turnover of any Block, Substantial Completion or
Final Completion or (ii) a condition to any Milestone Payment. For the avoidance
of doubt, the Specified Equipment Work will be performed by Contractor in
accordance with this Agreement (including Exhibit A) and as a part of the
Contract Price.

53

--------------------------------------------------------------------------------






14.
LIQUIDATED DAMAGES

14.1Initial Plant Capacity Liquidated Damages for Failure to Satisfy Guaranteed
Capacity; Delay Liquidated Damages.
14.1.1.
Capacity and Delay Liquidated Damages.

(a)
Contractor agrees that if based on the results of the Initial Plant Capacity
Test, the PV Power Plant shall have satisfied the Minimum Guaranteed Capacity
but failed to achieve the Guaranteed Capacity, Contractor shall pay to Owner an
amount equal to the Initial Plant Capacity Liquidated Damages. The Parties
acknowledge and agree that Contractor may run multiple Capacity Tests before it
Notifies Owner of the Initial Plant Capacity Test (which, in any event, may only
be the most recently run Capacity Test). At Final Completion, such Initial Plant
Capacity Liquidated Damages shall either (i) be returned to Contractor in the
amount payable to Contractor pursuant to Section 14.2(b) as part of the Final
Completion Payment payable in accordance with Section 6.6 or (ii) retained by
Owner in an amount equal to (A) the amount remaining, if any, after payment to
Contractor by Owner of the amount due to Contractor pursuant to Section 14.2(b)
or (B) the amount of Initial Plant Capacity Liquidated Damages if an amount in
excess of the Initial Plant Capacity Liquidated Damages is payable by Contractor
pursuant to Section 14.2(c). Any amount Contractor is obligated to pay to Owner
under this Section 14.1.1(a) shall be subject to the limitations set forth in
Article 29 and shall be due and payable within [***] calendar days after
Contractor’s receipt of Owner’s invoice for such amount submitted upon or after
Substantial Completion.

(b)
Contractor agrees that if (A) Turnover of a Block is not achieved on the
Projected Turnover Date for such Block then Contractor shall pay the amount of
Delay Liquidated Damages set out in clause (i) of the definition thereof to the
Owner for each day beginning on the first day after the Projected Turnover Date
of such Block up to but not including the Turnover Date of such Block, and (B)
Substantial Completion is not achieved by the Guaranteed Substantial Completion
Date, then Contractor shall pay the amount of Delay Liquidated Damages set out
in clause (ii) of the definition thereof to Owner for each day that Contractor
fails to achieve Substantial Completion after the Guaranteed Substantial
Completion Date, [***].

(c)
If any Delay Liquidated Damages are payable pursuant to Section 14.1.1(b), the
amount of Delay Liquidated Damages payable in respect of such Block shall be
reduced by the amount of the Early Completion Bonus or [***] payable pursuant to
Section 6.10 in


54

--------------------------------------------------------------------------------




respect of any other Block achieving Turnover coincident with the delayed Block
and Contractor shall pay the net amount (if any) of Delay Liquidated Damages to
Owner, subject to the limitations set forth in Article 29, and such amount shall
be due and payable within [***] days after Contractor’s receipt of Owner’s
invoice for such net amount submitted at the end of the month following the
Projected Turnover Date of the delayed Block.
14.2Cure Period; True-Up of Final Plant Capacity Liquidated Damages.
(a)
Cure Period. After achieving Substantial Completion, Contractor, may, at its
option, continue to attempt to achieve the Guaranteed Capacity, until the date
that is [***] days after the Substantial Completion Date (the “Cure Period”);
provided that Contractor may, in its sole discretion, terminate the Cure Period
at any time prior to the end of the Cure Period by Notice to Owner. Without
limiting Section 14.3.3, the Parties acknowledge and agree that, subject to the
Project Agreements and Applicable Law (including Applicable Permits), during the
Cure Period Contractor may (x) install additional PV modules and related balance
of system equipment and materials at the Site (which shall become part of the PV
Power Plant following completion) and (y) run multiple Capacity Tests before it
Notifies Owner of the Final Plant Capacity Test (which, in any event, may only
be (A) a Capacity Test run prior to the expiration of the Cure Period and (B)
the most recently run Capacity Test).

(b)
True-Up for Improved Capacity. Owner shall pay to Contractor as part of the
Final Completion Payment payable in accordance with Section 6.6 the amount (if
any) by which the Initial Plant Capacity Liquidated Damages exceed the sum of
the Final Plant Capacity Liquidated Damages.

(c)
True-Up for Reduced Capacity. At the time the Final Completion Payment is due,
Contractor shall pay to Owner in accordance with Section 6.5.2 the amount (if
any) by which the sum of the Final Plant Capacity Liquidated Damages exceeds the
Initial Plant Capacity Liquidated Damages. Any amount Contractor is obligated to
pay to Owner under this Section 14.2(c) shall be subject to the limitations set
forth in Article 29. Subject to the foregoing, amounts payable by Contractor to
Owner pursuant to this Section 14.2(c) may be set off by Owner against the Final
Completion Payment.

14.3Remedial Plan.
14.3.1
Remedial Plan. Without affecting the requirements of Section 7.3, if Contractor
fails to achieve any Project Milestone by the date that is [***] days after the
date corresponding thereto in the definition of Project Milestone, Contractor
shall submit a Remedial Plan to Owner, which


55

--------------------------------------------------------------------------------




shall specify the corrective actions Contractor will take and the commencement
date of such corrective action, for Owner’s approval, which shall not be
unreasonably withheld or delayed. The corrective actions described in the
Remedial Plan that Contractor proposes to undertake with respect to the Work
must be designed and intended to cause the Project to achieve the Guaranteed
Capacity or recover the schedule for the completion of the Interconnection
Faclities, in each case, with a reasonable probability of success and without a
material risk of damaging or diminishing the performance of any of the Work. The
projected completion date for corrective action to achieve the Guaranteed
Capacity must fall within the Cure Period.
14.3.2
Prosecution of Remedial Plan. Upon the approval of the Remedial Plan by Owner,
Contractor shall promptly and diligently pursue completion of the Remedial Plan.

14.3.3
Additional Remedial Plans. If Contractor is unable to achieve the Guaranteed
Capacity or recover the schedule for the completion of the Interconnection
Facilities after completing the initial Remedial Plan, Contractor may deliver a
new Remedial Plan to Owner within [***] days after completion of such initial
Remedial Plan; provided that such new Remedial Plan related to the achievement
of Guaranteed Capacity shall be deemed null and void if the Cure Period has
already expired or will otherwise expire during the period covered thereby.

14.4Access During Cure Period. Upon the Turnover of each Block, Owner shall
assume care, custody and control of such Block (and any BOP achieving Turnover
therewith) in accordance with Section 17.3.1. Notwithstanding the foregoing,
during the period following Turnover of a Block, including during the Cure
Period, subject to Section 13.7, Owner shall provide Contractor with reasonable
access to such Block (and any BOP achieving Turnover therewith). Contractor
shall be granted such access, subject to Section 14.5, for purposes of achieving
the Guaranteed Capacity and for the period as set forth in the Remedial Plan to:
(a)
perform corrective actions pursuant to the Remedial Plan (including installation
of additional PV modules and related balance of system equipment and materials
if elected by Contractor); and

(b)
perform the Capacity Tests, including the Final Plant Capacity Test.

14.5Operations During Cure Period. During the Cure Period, Owner shall have the
right to operate the Project, including the right to maximize the economic
benefits of the Project; provided that, subject to Section 13.7, Owner shall not
interfere with Contractor or delay Contractor from conducting Capacity Tests and
performing Remedial Plans prior to Substantial Completion and during the Cure
Period in accordance with the terms hereof. In furtherance and not in limitation
of the foregoing, during the Cure Period, Contractor shall be entitled to (i)
reasonable, timely access to the Project at any time for the purposes of (A)
performing the

56

--------------------------------------------------------------------------------




portion of a Remedial Plan, if any, that consists of installation of additional
PV modules at the Site and (B) conducting Capacity Tests, and (ii) between
sunset and sunrise for the purposes of performing Remedial Plans (including the
interconnection of any additional PV modules installed by Contractor to the PV
Power Plant). Owner shall follow the test procedures set forth in Exhibit H-2
during the Cure Period.
14.6Adjusted Energy Performance Test. Commencing on the Commencement Date and
continuing until the expiration of the Reference Period, an energy performance
test shall be conducted on the PV Power Plant by Contractor pursuant to this
Section 14.6 and Exhibit H-3 (the “Adjusted Energy Performance Test”).
14.6.1
Adjusted Energy Performance Test Liquidated Damages. In the event that, upon
conclusion of the Adjusted Energy Performance Test for the PV Power Plant, the
Actual Energy Performance is less than the Energy Performance Guarantee,
Contractor shall pay Owner (in accordance with Section 6.5.2), as liquidated and
agreed damages and not as a penalty, an amount calculated in accordance with
Section 4.1 of Exhibit H-3 (the “Energy Performance Liquidated Damages”).

14.6.2
Adjusted Energy Performance Test Bonus. In the event that, upon conclusion of
the Adjusted Energy Performance Test for the PV Power Plant, the Actual Energy
Performance is greater than the Adjusted Expected Energy Performance, Owner
shall pay Contractor (in accordance with Section 6.5.2) an amount calculated in
accordance with Section 4.2 of Exhibit H-3 (the “Energy Performance Bonus”).

14.6.3
Capacity Liquidated Damages Reimbursement. In the event that, upon conclusion of
the Adjusted Energy Performance Test for the PV Power Plant, (i) the Actual
Energy Performance is equal to or greater than the Energy Performance Guarantee,
Owner shall pay Contractor (in accordance with Section 6.5.2) an amount
calculated in accordance with Section 4.3.1 of Exhibit H-3 equal to any Capacity
Liquidated Damages paid by Contractor pursuant to this Agreement or (ii) the
Actual Energy Performance is not equal to or greater than the Energy Performance
Guarantee, but the amount of the calculated Energy Performance Liquidated
Damages is less than the Capacity Liquidated Damages paid by Contractor, Owner
shall pay Contractor (in accordance with Section 6.5.2) an amount calculated in
accordance with Section 4.1.1.3 of Exhibit H-3.

14.6.4
Access for Adjusted Energy Performance Test. Commencing on the Substantial
Completion Date and until the completion of the Adjusted Energy Performance Test
for the PV Power Plant, subject to Section 13.7, Owner shall provide Contractor
with:


57

--------------------------------------------------------------------------------






(a)
reasonable access on a daily basis to the Project and reasonable access to the
operating personnel;

(b)
access to all Project maintenance records and all data required to be collected
by Owner in accordance with the Adjusted Energy Performance Test Procedures and
Exhibit H-3;

(c)
reasonable access to the Project at any time for the purposes of (i) performing
the portion of the actions under Section 14.6.5 that consists of installation of
additional Project Hardware including PV modules at the Site, and (ii) between
sunset and sunrise for the purposes of performing the portion of the actions
under Section 14.6.5 that consists of the repair of Project Hardware and
interconnection of any additional PV modules installed by Contractor to the PV
Power Plant; and

(d)
Owner shall make the Site available to Contractor to add, construct or otherwise
install additional arrays to the existing arrays (including PV modules and
related balance of system equipment and materials) then-installed as part of the
PV Power Plant, subject to Contractor complying with the Project Agreements and
Applicable Law (including Applicable Permits) in connection with such
construction, installation and operation.

14.6.5
Additional Equipment. Contractor may, without any approval from Owner, at
Contractor’s sole discretion, and at Contractor’s sole cost and expense, perform
the following actions at any time following Substantial Completion through the
date of completion of the Adjusted Energy Performance Test for the PV Power
Plant:

(a)
repair or replace any Project Hardware including existing PV modules and/or
related equipment installed in the Project (and any such repaired or replaced
Project Hardware shall comply with the terms of this Agreement); and

(b)
to the extent permitted by the Project Agreements and Applicable Law (including
Applicable Permits), provide supplemental Project Hardware including PV modules
and/or related balance of system equipment and materials; provided, however,
that in the event Contractor intends to provide supplemental PV modules (other
than First Solar modules) (i) Contractor shall Notify Owner of its intent to use
such supplemental PV modules, (ii) Owner shall have the right to review and
comment on Contractor’s use of such supplemental PV modules within [***]
Business Days after its receipt of such Notice from Contractor and (iii)
Contractor shall consider any such comments from Owner in Contractor’s
determination to provide such supplemental PV modules to the extent that such
comments will not adversely affect the Actual Energy Performance. If Owner does
not respond or makes no comments within such [***]


58

--------------------------------------------------------------------------------




Business Day period, then Owner shall be deemed to have no comments to
Contractor’s use of such supplemental PV modules.
14.6.6
Reporting. Contractor shall provide a monthly report to Owner no later than
[***] Business Days after the close of each calendar month during which
Contractor carries out any of the activities set out in Section 14.6.5
describing in reasonable detail the activities carried out. If supplemental
Project Hardware (including PV modules and/or related balance of system
equipment and materials), is provided pursuant to Section 14.6.5, Contractor
shall update the record drawings provided to Owner hereunder as appropriate and
submit such updated record drawings to Owner no later than [***] days following
completion of the Adjusted Energy Performance Test for the PV Power Plant.

14.7Sole Remedy; Liquidated Damages Not a Penalty. The amounts, if any, payable
under Sections 14.1, 14.2 and 14.6.1 as limited by Article 29, and the other
remedies provided for in this Article 14, shall be the sole and exclusive
remedies of Owner for failure of Contractor or the PV Power Plant to achieve (i)
the Guaranteed Capacity, (ii) the Energy Performance Guarantee at the conclusion
of the Adjusted Energy Performance Test for the PV Power Plant, (iii) Turnover
of any Block by its Projected Turnover Date and (iv) Substantial Completion by
the Guaranteed Substantial Completion Date. The Parties agree that Owner’s
actual damages in the event of such delays or failures would be extremely
difficult or impracticable to determine. After negotiation, the Parties have
agreed that the Delay Liquidated Damages, Initial Plant Capacity Liquidated
Damages, Final Plant Capacity Liquidated Damages and Energy Performance
Liquidated Damages are in the nature of liquidated damages and are a reasonable
and appropriate measure of the damages that Owner would incur as a result of
such delays or failures, and do not represent a penalty.
14.8Enforceability. The Parties explicitly agree and intend that the provisions
of this Article 14 shall be fully enforceable by any court exercising
jurisdiction over any dispute between the Parties arising under this Agreement.
Each Party hereby irrevocably waives any defenses available to it under law or
equity relating to the enforceability of the liquidated damages provisions set
forth in this Article 14.
15.
CHANGES IN THE WORK

15.1Change In Work. A “Change In Work” shall result from one of the following:
(a)
changes in the Work required by Owner as further described in Section 15.2;

(b)
the addition to, modification of, or deletion from the Work (performed or yet to
be performed) during the performance of the Work, in all cases, if mutually
agreed to by the Parties in writing; or


59

--------------------------------------------------------------------------------






(c)
the occurrence of a Force Majeure Event or an Excusable Event (as and only to
the extent permitted by Section 8.4.1);

provided, in all events, that Contractor may not seek a Change in Work for any
litigation related to the Project arising prior to the Effective Date or the
settlement or resolution thereof.
15.2By Owner. Subject to Section 15.4, Owner shall have the right to make
non-material changes in the Work, within the general scope thereof, whether such
changes are modifications, alterations or additions to the Work, but in no event
shall (i) reductions to the Project’s expected capacity be permitted or (ii) any
PV modules other than First Solar PV modules be used (each such change, an
“Owner-Instituted Change”). All Owner-Instituted Changes shall be made in
accordance with this Article 15, shall be documented in accordance with Section
15.4 and shall be considered, for all purposes of this Agreement, as part of the
Work. Notwithstanding the foregoing, in no event shall Owner have the right to
make any Owner-Instituted Changes, whether individually or in the aggregate,
that would result in:
(a)
any portion of the Project being located at a site other than the Site;

(b)
any adverse effect on any portion of the Project being able to conduct or
satisfy any of the tests provided for in this Agreement, including any
Functional Test, Block Capacity Test, Capacity Test, Power Factor Test or
Adjusted Energy Performance Test, or any other adverse effect whatsoever on the
capacity or energy performance or potential capacity or energy performance of
any portion of the Project or the ability of Contractor to cure any shortfalls
in such capacity; or

(c)
any adverse effect on Contractor’s ability to comply with its Warranty
obligations or any of its other obligations under this Agreement or Contractor’s
ability to enforce any of its rights and remedies hereunder.

15.3Adjustment to Dates and Contract Price Due to Force Majeure Events and
Excusable Events. If a Force Majeure Event or an Excusable Event occurs, the
Guaranteed Substantial Completion Date, the Projected Turnover Dates, the
Project Milestones, the Cure Period and any other dates for performance by
Contractor hereunder and the Contract Price, as applicable, shall be adjusted as
and to the extent provided in Section 8.4, as the case may be, and shall be set
forth in the Change Order to which Contractor is entitled.
15.4Preparation of Change Order.
15.4.1
Due to Owner-Initiated Change In Work or Change in Work Agreed to by the
Parties. Upon the occurrence of the events set forth in Section 15.1(a) or
Section 15.1(b), Owner or Contractor, as applicable, shall provide the other
Party with a Notice of the occurrence of such event, and Contractor shall, as
soon as practicable, prepare and submit to Owner a preliminary written estimate
relating to the proposed Change In Work, including (a) any projected change in
the cost of the performance


60

--------------------------------------------------------------------------------




of the Work and any projected modification of the Contract Price occasioned by
such Change In Work and (b) the effect such Change In Work could be expected to
have on the Guaranteed Substantial Completion Date, the Projected Turnover
Dates, the Project Milestones, the Cure Period and any other dates for
performance by Contractor hereunder, and any related modifications to the Work
(including adjustments necessary regarding the schedule for performing any
Functional Test, Block Capacity Test, Capacity Test, Power Factor Test or
Adjusted Energy Performance Test in order to provide the necessary stabilization
period to mitigate any transient effects on the PV modules resulting from being
stored, idled or unutilized). Contractor’s cost of any such Change in Work shall
include and identify all elements of cost (without the cost of each such
element) and a total lump sum cost calculated as follows: [***] the actual and
substantiated costs reasonably incurred by Contractor (including all Taxes other
than Taxes based on Contractor’s net income); [***]. All amounts payable
pursuant to Change In Work issued or agreed, as applicable, pursuant to this
Section 15.4.1, shall be invoiced by Contractor and paid by Owner pursuant to
Article 6. Upon Owner’s request, Contractor shall prepare and provide reasonable
calculations of any such charges and Subcontractor invoices, time sheets and
other documents to support any such costs set forth for any Change In Work.
Owner reserves the right to contest the validity or amount of any such costs. If
the Parties cannot reach agreement on the matters set forth in a Change In Work
pursuant to this Section 15.4.1, then such matter shall be referred to dispute
resolution under Article 30.
15.4.2
Due to a Force Majeure Event or an Excusable Event.

(a)
Upon the occurrence of any of the events set forth in Section 15.1(c),
Contractor shall, as soon as practicable, prepare and submit to Owner in
accordance with this Article 15 or as otherwise contemplated in Section 15.1 a
proposed Change In Work, which shall include (a) any projected change in the
Contract Price occasioned by such Change In Work in accordance with Section
8.4.1 (excluding any mitigation costs incurred by Contractor pursuant to Section
8.3(a), which shall be invoiced separately), and (b) the effect such Change In
Work could be expected to have on the Guaranteed Substantial Completion Date,
the Projected Turnover Dates, the Project Milestones, the Cure Period and any
other dates for performance by Contractor hereunder, and any related
modifications to the Work (including adjustments necessary regarding the
schedule for performing any Functional Test, Block Capacity Test, Capacity Test,
Power Factor Test or Adjusted Energy Performance Test in order to provide the
necessary stabilization period to mitigate any transient effects on the PV
modules resulting from being stored, idle or unutilized), in each


61

--------------------------------------------------------------------------------




case all as and to the extent provided in Section 8.4.1 (with respect to a Force
Majeure Event or an Excusable Event) or as otherwise contemplated in Section
15.1 and as set forth in the Change Order to which Contractor is entitled. With
respect to a Force Majeure Event or Excusable Event, Owner shall be entitled to
require that Contractor to expedite the schedule of the Work as a part of a
Change of Work instead of a delay in the Contract Schedule, provided that
expediting the schedule is not impracticable (taking into account the
availability of labor, equipment and materials (though additional cost shall not
be a factor if agreed to be paid by Owner pursuant to this Section 15.4.2) and
the requirements of Applicable Law, Applicable Permits or the Project
Agreements) and Owner and Contractor agree on the terms of any payment and scope
of work for such acceleration of the Work, and upon such agreement, the
scheduled dates noted above will not be extended and the Contractor will be
required to continue to meet the schedule and perform the Work as agreed to by
the Parties. If Contractor and Owner reach agreement on the matters that
constitute the Change In Work, then the Parties shall execute a Change Order. If
the Parties cannot reach agreement on the matters listed in the Change Order
submitted pursuant to this Section 15.4.2, then such matter shall be referred to
dispute resolution under Article 30. Contractor shall not be required to perform
any Work pursuant to a Change In Work proposed pursuant to this Section 15.4.2,
unless and until the Parties have agreed to the terms of payment for any of the
Work in the proposed Change In Work.
(b)
The burden of proof as to whether a Force Majeure Event or an Excusable Event
has occurred and whether such Force Majeure Event or Excusable Event permits a
Party to seek a Change Order under this Section 15.4.2 shall be upon the Party
claiming relief.

15.5No Change Order Necessary for Emergency. Contractor shall not be obligated
or required to obtain an executed Change Order if immediate action is reasonably
required to address an emergency, including an emergency which endangers human
health or property.
15.6Change for Contractor’s Convenience. Without limiting Contractor’s
obligations to perform the Work in accordance with this Agreement, Contractor
shall have the right, at its own cost and expense, to take any action, including
changing Project Hardware or making design changes, that is immaterial and
generally consistent with this Agreement and that Contractor, determines to be
reasonably necessary to meet the requirements of this Agreement.
16.
WARRANTIES CONCERNING THE WORK

16.1Warranties. Contractor warrants to Owner:
16.1.1
Defect Warranty. That all Project Hardware (other than the PV modules included
in the Project Hardware, which shall be covered by the


62

--------------------------------------------------------------------------------




warranty set forth in Section 16.1.3) furnished by Contractor (and any of the
Subcontractors) shall:
(a)
be free from defects in material and workmanship;

(b)
be new and unused (when installed) unless the Parties agree otherwise in advance
and in writing;

(c)
be of good quality and good condition (when installed); and

(d)
conform to the applicable requirements of the Statement of Work (collectively,
the “Defect Warranty”).

16.1.2
Design Warranty. That the design services included as part of the Work furnished
by Contractor or any Subcontractors hereunder shall be free from any defects in
achieving the design requirements set forth in Section 2 of the Statement of
Work (the “Design Warranty”).

16.1.3
PV Module Warranty. Contractor shall cause First Solar to execute, and Owner
shall itself execute, the Limited Warranty Agreement no later than the Execution
Date. Notwithstanding Owner’s right to take assignment of certain Subcontracts
and warranties under this Agreement, including pursuant to Sections 9.2 and
16.4, if this Agreement is terminated prior to the Substantial Completion Date,
(i) the Limited Warranty Agreement shall terminate in accordance with the terms
thereof and (ii) in respect of the portion of the Project Hardware constituting
PV modules, Contractor shall assign to Owner the warranty held by Contractor
pertaining to such PV modules as set forth in Attachment 10 to the Limited
Warranty Agreement, such that, at any given time, Owner shall have its rights
under the Limited Warranty Agreement or under any assigned PV module warranty,
but not both. If Owner makes a warranty claim under the Limited Warranty
Agreement prior to the Substantial Completion Date in respect of which First
Solar has incurred liability thereunder and subsequently Owner takes assignment
pursuant to this Section 16.1.3 of the warranty held by Contractor for the PV
modules that are part of the Project Hardware, the value of any such warranty
claim under the Limited Warranty Agreement in respect of which First Solar has
incurred liability thereunder shall be deemed to reduce the limit of liability
set forth in the warranty for the PV modules that are part of the Project
Hardware. First Solar is an express third party beneficiary of this Section
16.1.3.

16.1.4
Installation Services Warranty. The installation services included as part of
the Work furnished by Contractor or any Subcontractors hereunder shall be free
from any defects in workmanship (the “Installation Services Warranty”).


63

--------------------------------------------------------------------------------






16.2Warranty Periods.
16.2.1
Defect Warranty Period. The warranty period with respect to the Defect Warranty
applicable to each Block (and any BOP that achieves Turnover therewith) shall
commence on [***] (each such period, a “Defect Warranty Period”); provided that
the Defect Warranty Period for any portion of the Work, Project Hardware, item
or part required to be re-performed, repaired, corrected or replaced following
discovery of a defect or other non-compliance with the Defect Warranty during
the applicable Defect Warranty Period shall continue until the end of the later
of (x) the expiration of such Defect Warranty Period and (y) [***] from the date
of completion of such repair or replacement. Notwithstanding any other provision
of this Section 16.2, each Defect Warranty Period (as the same may be extended
pursuant to clause (y) of this Section 16.2.1) shall end no later than the later
of (A) [***] after commencement of such Defect Warranty Period and (B) [***]
after the Substantial Completion Date.

16.2.2
Design Warranty Period. The warranty period with respect to the Design Warranty
applicable to each Block (and any BOP that achieves Turnover therewith) shall
commence on the [***] and expire on [***] (each such period, a “Design Warranty
Period”).

16.2.3
Installation Services Warranty Period. The warranty period with respect to the
Installation Services Warranty applicable to each Block (and any BOP that
achieves Turnover therewith) shall commence on the Turnover Date of such Block
and expire on the date that is [***] (each such period, an “Installation
Services Warranty Period”).

16.3Exclusions. The Defect Warranty, Design Warranty and the Installation
Services Warranty shall not apply to:
(a)
damage to or failure of any Work or Project Hardware to the extent such damage
or failure is caused by:

(1)
a failure by Owner or its representatives, agents or contractors to maintain
such Work or Project Hardware in accordance with Industry Standards or in
accordance with the recommendations set forth in the Required Manuals (except to
the extent such failure is due to Contractor, any Affiliate or Subcontractor of
Contractor, or any Affiliate of Contractor’s Subcontractor (each as defined in
the


64

--------------------------------------------------------------------------------




Operating and Maintenance Agreement) under the Operating and Maintenance
Agreement);
(2)
operation of such Work or Project Hardware by Owner or its representatives,
agents or contractors in excess of or outside of the operating parameters or
specifications for such Work or Project Hardware (except to the extent such
failure is due to Contractor, any Affiliate or Subcontractor of Contractor, or
any Affiliate of Contractor’s Subcontractor (each as defined in the Operating
and Maintenance Agreement) under the Operating and Maintenance Agreement); or

(3)
a Force Majeure Event or an Excusable Event;

provided, that, for the avoidance of doubt, once repair or replacement work has
been completed with respect to a Force Majeure Event or Excusable Event, the
Warranties provided herein shall apply to such Work for the remainder of the
Defect Warranty Period, Design Warranty Period or Installation Services Warranty
Period, as applicable.
(b)
items that require replacement due to normal wear and tear, normal erosion or
corrosion (for the avoidance of doubt, accelerated wear and tear, erosion or
corrosion, in each case, caused by any Contractor Party or any Vendor Party (as
defined in the Operating and Maintenance Agreement) under the Operating and
Maintenance Agreement shall not be considered normal wear and tear, normal
erosion or normal corrosion for purposes of this Section 16.3) ;

(c)
Work or Project Hardware that has been replaced by Owner or any person engaged
by Owner (other than Contractor or any Subcontractor performing warranty
obligations under this Article 16, or Contractor in its role of “Vendor” under
the Operating and Maintenance Agreement or any Vendor Party thereunder
performing Contractor’s warranty obligations under this Article 16) ; or

(d)
damage to or failure of any Work or Project Hardware to the extent such damage
or failure is exacerbated due to a failure by Owner or its representatives to
provide Notice to Contractor of such damage or failure within the time period
set forth in Section 16.5.1 (excluding failure to provide notice by Contractor
in its role as “Vendor” under the Operating and Maintenance Agreement).


65

--------------------------------------------------------------------------------






16.4Enforcement by Owner; Subcontractor Warranties.
(a)
Commencing on the expiration of the Defect Warranty Period, Owner shall be
entitled to enforce all unexpired original warranties from Subcontractors. In
addition, prior to the expiration of the Defect Warranty Period, Owner, at its
option and upon prior Notice to Contractor, may enforce the Defect Warranty
against any Subcontractor if a Contractor Event of Default exists after the
Substantial Completion Date and this Agreement has been terminated in accordance
with Article 19.

(b)
A copy of the terms of the Inverter Warranty shall be provided to Owner as a
Contractor Deliverable. If a Contractor Event of Default exists and this
Agreement has been terminated in accordance with Section 18.2(a), or otherwise
at the end of the Defect Warranty Period, Contractor shall assign to Owner
(unless previously assigned), or otherwise hold in trust on behalf of Owner
until such assignment shall occur, at the request and direction of Owner, all
unexpired and assignable original warranties of such Major Subcontractor (other
than the Supplier(s) of PV modules for the PV Power Plant), subject to the terms
and conditions of any such warranties; provided that, notwithstanding such
assignment, Contractor shall be entitled to enforce each such warranty to the
exclusion of Owner through the earlier of the termination of this Agreement in
accordance with Section 18.2(a) and the end of the Defect Warranty Period.
Notwithstanding the foregoing, Contractor shall not be obligated to assign any
claims of Contractor with respect to any Major Subcontractors then or thereafter
existing so long as Contractor is performing its obligations under this Article
16. At Owner’s request, Contractor shall deliver to Owner, at the end of the
Defect Warranty Period (unless previously provided), copies of all subcontracts
containing such unexpired and assignable warranties of the Major Subcontractor
(other than the Supplier(s) of PV modules for the PV Power Plant) with
appropriate redactions of the financial and other terms thereof.

16.5Correction of Defects.
16.5.1
Notice of Warranty Claim. Subject to Section 16.2 and Section 16.6, if, during
the applicable Warranty Period, Owner provides Notice to Contractor within a
reasonable time (given the nature of the defect), but prior to the expiration of
the applicable Warranty Period, that any of the Work fails to satisfy the Defect
Warranty during the Defect Warranty Period, the Design Warranty during the
Design Warranty Period or the Installation Services Warranty during the
Installation Services Warranty Period (as the case may be), then Contractor
shall have a reasonable opportunity to inspect such claimed defect, and at
Contractor’s own cost and expense as promptly as practicable refinish, repair or
replace, at its option, such non-conforming or defective part of the Work in
accordance


66

--------------------------------------------------------------------------------




with Good Utility Practice, Applicable Law, Applicable Permit, and this
Agreement. Additionally, Contractor shall pay the cost of removing any defect,
shipping and installation of replacement parts in respect of a defect and the
cost of repairing or replacing such part of the Work as shall be necessary to
cause the Work to conform to the applicable Warranty. Notwithstanding the
foregoing and subject to Section 16.6, if any of the Work shall fail to satisfy
the applicable Warranty during the applicable Warranty Period, and such failure
endangers human health or property or materially and adversely affects the
operation of the Project, Contractor shall correct the failure as soon as is
practicable. Notwithstanding anything to the contrary herein, Contractor shall
have the right to dispute any Warranty claim.
16.5.2
Correction of Defects by Owner. Contractor may request Owner to perform all or
any portion of Contractor’s obligations with respect to any Warranty claim. Upon
such request, Owner may elect to perform such obligations in Owner’s sole
discretion, and if Owner elects not to perform such obligations, Contractor
shall remain obligated to and shall perform such obligations. Contractor shall
reimburse Owner for all actual and substantiated costs and expenses reasonably
incurred by Owner and its Affiliates to perform Contractor’s obligations with
respect to such Warranty claim within [***] days after receiving Owner’s request
for payment of such costs. If Owner elects to perform such obligations, Owner
shall provide Contractor and its representatives with reasonable access to the
Project to observe Owner’s and its Affiliates’ or other third party’s
performance of the Warranty work.

16.5.3
Failure of Contractor to Perform Warranty Work. If Contractor does not use its
reasonable efforts to proceed to complete the Warranty work, or cause any
relevant Subcontractor to proceed to complete the Warranty work, required to
satisfy any Warranty claim properly asserted under the terms of this Article 16,
Owner shall provide Contractor with a written notice (a “Warranty Claim Notice”)
detailing the nature of such Warranty claim, and shall provide Contractor with
an opportunity to discuss such claim with Owner (including an opportunity for
Contractor to describe why Contractor disagrees with such claim). Within [***]
days after receipt of such Warranty Claim Notice, if Owner is not satisfied that
such Warranty claim has been adequately remedied or resolved, or continues to
disagree with Contractor regarding such Warranty claim, Owner shall give
Contractor a further written notice of Owner’s intent to perform itself or cause
to be performed by third parties, the work that is the subject of such claim (an
“Owner-Performance Notice”). If Contractor fails to commence, or cause any
relevant Subcontractor to commence, design, engineering, procurement or other
work related to such obligation within [***] after its


67

--------------------------------------------------------------------------------




receipt of such Owner-Performance Notice, Owner shall have the right to perform
the necessary work or have third parties perform such work and Contractor shall
bear the reasonable costs thereof (plus [***]) of such costs as an allowance for
overhead and related costs) ; provided that Contractor shall be given the
opportunity to observe, review and test the performance of such work and/or the
results of such work for the purposes of satisfying itself that such work has
been correctly performed in accordance with the Statement of Work and the other
applicable provisions of this Agreement related to such work that Contractor,
had it performed the work itself, would have observed to comply with this
Agreement. If any of the Work fails to satisfy the applicable Warranty during
the applicable Warranty Period and any such failure occurs under circumstances
where there is an immediate need for repairs due to the endangerment of human
health or property, Owner may perform such Warranty work for Contractor’s
account without prior Notice to Contractor; provided that, if practicable, Owner
provides reasonably prompt Notice to Contractor of such immediate need prior to
performing such Warranty work and, if reasonably practicable, gives Contractor
the opportunity to perform such Warranty work.
16.6Limitations On Warranties. EXCEPT FOR THE EXPRESS WARRANTIES AND
REPRESENTATIONS SET FORTH IN SECTION 3.14.1, THIS ARTICLE 16 AND SECTION 17.2.1,
CONTRACTOR DOES NOT MAKE ANY OTHER EXPRESS WARRANTIES OR REPRESENTATIONS, OR ANY
IMPLIED WARRANTIES OR REPRESENTATIONS, OF ANY KIND IN RESPECT OF PROJECT
HARDWARE OR THE WORK, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR PURPOSE. THE REMEDIES PROVIDED FOR IN THIS ARTICLE 16 WITH RESPECT
TO PROJECT HARDWARE OR ANY WORK WHICH FAILS TO SATISFY THE DEFECT WARRANTY
DURING THE DEFECT WARRANTY PERIOD, THE DESIGN WARRANTY DURING THE DESIGN
WARRANTY PERIOD OR THE INSTALLATION SERVICES WARRANTY DURING THE INSTALLATION
SERVICES WARRANTY PERIOD (AS THE CASE MAY BE) SHALL BE THE SOLE AND EXCLUSIVE
REMEDIES FOR OWNER AS A RESULT OF SUCH FAILURE.
17.
EQUIPMENT IMPORTATION; TITLE

17.1Importation of Project Hardware. Contractor, at its own cost and expense,
shall make all arrangements, including the processing of all documentation,
necessary to import the Project Hardware to be incorporated into the Project. In
no event shall Owner be responsible for any delays in custom clearance or any
resulting delays in performance of the Work; provided, that the Contractor may
be relieved therefrom pursuant to a claim of a Force Majeure Event or an
Excusable Event, to the extent applicable.

68

--------------------------------------------------------------------------------






17.2Title.
17.2.1
Condition. To the extent Owner’s payments to Contractor are made in accordance
with this Agreement, subject to Section 17.2.2, Contractor warrants good title,
free and clear of all liens, claims, charges, security interests, and
encumbrances whatsoever (other than those created by Owner, any third-party
(other than a Subcontractor or Affiliate of Contractor or any of its
subcontractors, or that result from [***] failure to pay Excluded Taxes
hereunder), to all Work, Project Hardware and other items furnished by
Contractor or any of the Subcontractors that become part of the Project or that
are to be used for the operation, maintenance or repair thereof.

17.2.2
Transfer. Title to the Project Hardware and other items that become part of the
Project shall pass to Owner in accordance with Section 17.2.1 upon the earlier
of (i) installation of the Project Hardware or other items into the Project or
(ii) payment for such Project Hardware or other items.

17.2.3
Custody During Performance. Contractor shall have care, custody, loss and
control of all Project Hardware and other items that have been installed as part
of a Block (and any BOP achieving Turnover therewith) until the earlier of (i)
the Turnover Date of such Block and (ii) the date of termination of this
Agreement.

17.3Transfer of Care, Custody and Control.
17.3.1
Upon Turnover. On and after the Turnover Date of each Block, Owner shall take
complete possession, care, custody and control and assume responsibility for the
daily ownership, operation and maintenance of such Block (and any BOP achieving
Turnover therewith).

17.3.2
Upon Early Termination. Upon the termination of this Agreement, Owner shall have
care, custody and control of all Project Hardware and other items that have been
installed as part of the Project.

18.
DEFAULTS AND REMEDIES

18.1Contractor Events of Default. Contractor shall be in default of its
obligations pursuant to this Agreement upon the occurrence of any one or more
events of default set forth below (each, a “Contractor Event of Default”):
(a)
Contractor or First Solar becomes Bankrupt;

(b)
Contractor assigns or transfers this Agreement or any right or interest herein
except in accordance with Article 25;


69

--------------------------------------------------------------------------------






(c)
Contractor fails to maintain any insurance coverages required of it in
accordance with Article 20 and Contractor fails to remedy such breach within
[***] days after the date on which Contractor first receives a Notice from Owner
with respect thereto, except such [***] day limit shall be extended if: (i)
curing such failure reasonably requires more than [***] days; and (ii)
Contractor commences such cure within such [***] day period and diligently
prosecutes and completes such cure within [***] days thereafter;

(d)
Contractor fails to perform any provision of this Agreement providing for the
payment of money to Owner, except for any amounts disputed by Contractor in good
faith, and such failure continues for [***] days after Contractor has received a
Notice of such payment default from Owner;

(e)
Contractor fails to perform any material provision of this Agreement not
otherwise addressed in this Section 18.1 and such failure continues for [***]
days after Notice from Owner, except such [***] day limit shall be extended if:
(i) curing such failure reasonably requires more than [***] days; and (ii)
Contractor commences such cure within such [***] day period and diligently
prosecutes and completes such cure within [***] days, in each case after the
date on which Contractor first receives a Notice from Owner with respect
thereto; provided, that if a breach (or event of default) under any Project
Agreement has occurred due to such breach of Contractor, then the cure period
for such breach set forth in this Section 18.1(e) shall be the cure period set
forth in such Project Agreement;

(f)
Contractor fails to achieve Substantial Completion by the date upon which
Contractor’s liability for Delay Liquidated Damages meets or exceeds any of the
limitations thereon set forth in Section 29.2, and such delay is continuing;

(g)
First Solar defaults in the performance of its obligations under the Parent
Guaranty or, the Parent Guaranty is invalid or no longer in effect other than as
provided in Section 3.17; or

(h)
If, prior to achievement of Substantial Completion, Contractor fails to perform
its obligations under Section 7.3(a) with respect to the PPA Monthly Reports and
other PPA obligations set forth in Section 7.3(a) and such failure by Contractor
results in the failure by Owner (despite Owner’s commercially reasonable efforts
to cure such failure) to perform its obligations under the PPA [***].


70

--------------------------------------------------------------------------------






18.2Owner’s Rights and Remedies. If a Contractor Event of Default occurs subject
to Article 29, Owner shall have the following rights and remedies and may elect
to pursue any or all of them, in addition to any other rights and remedies that
may be available to Owner hereunder, and Contractor shall have the following
obligations:
(a)
Owner may terminate this Agreement after having given [***] Business Days prior
Notice of such termination to Contractor;

(1)
if Owner terminates this Agreement in accordance with the provisions hereof,
Contractor shall stop Work, enter into no further obligations related thereto
and withdraw from the Site, shall remove such materials, equipment, tools, and
instruments used by and any debris or waste materials generated by Contractor in
the performance of the Work as Owner may direct, and Owner may take possession
of any or all Contractor Deliverables necessary for completion of the Work
(whether or not such Contractor Deliverables are complete);

(2)
upon receipt of written Notice from Owner of termination of this Agreement
pursuant to Section 18.2, Contractor will (a) enter into no further subcontracts
and purchase orders; and (b) at Owner’s instruction, to the extent Contractor
may do so under the terms of such Subcontract, assign its rights under all
Subcontracts to Owner or Owner’s designee;

(3)
if Owner terminates this Agreement, Owner may seek damages as provided in
Section 19.1.

(b)
Owner may proceed against the Parent Guaranty in accordance with its terms;

(c)
Owner may seek equitable relief solely to cause Contractor to take action, or to
refrain from taking action pursuant to this Agreement; and

(d)
Owner may pursue the dispute resolution procedures set forth in Article 30 to
enforce the provisions of this Agreement and to seek actual direct damages
subject to the limitations of liability set out in this Agreement.

18.3Owner Event of Default. Owner shall be in default of its obligations
pursuant to this Agreement upon the occurrence of any one or more events of
default set forth below (each, an “Owner Event of Default”):
(a)
Owner becomes Bankrupt;

(b)
Owner fails to perform any material provision of this Agreement not otherwise
addressed in this Section 18.3 and such failure continues for


71

--------------------------------------------------------------------------------




[***] days after Notice from Contractor, except such [***] day limit shall be
extended if: (i) curing such failure reasonably requires more than [***] days;
and (ii) Owner commences such cure within such [***] day period and diligently
prosecutes and completes such cure within [***] days, in each case after the
date on which Owner first receives a Notice from Contractor with respect
thereto;
(c)
Owner assigns or transfers this Agreement or any right or interest herein,
except in accordance with Article 25;

(d)
Owner fails to perform any provision of this Agreement providing for the payment
of money to Contractor, and such failure continues for [***] days after Owner
has received a Notice of such payment default from Contractor;

(e)
Southern defaults in the performance of its obligations under the Southern Owner
Parent Guaranty or the Southern Owner Parent Guaranty is invalid, no longer in
effect or unenforceable for any reason other than as provided in Section 2.9; or

(f)
Owner fails to maintain any insurance coverages required of it in accordance
with Article 20 and Owner fails to remedy such breach within [***] days after
the date on which Owner first receives a Notice from Contractor with respect
thereto, except such [***] day limit shall be extended if: (i) curing such
failure reasonably requires more than [***] days; and (ii) Owner commences such
cure within such [***] day period and diligently prosecutes and completes such
cure within [***] days thereafter.

18.4Contractor’s Rights and Remedies. If an Owner Event of Default occurs,
subject to Article 29, Contractor shall have the following rights and remedies
and may elect to pursue any or all of them, in addition to any other rights and
remedies that may be available to Contractor hereunder:
(a)
Contractor may terminate this Agreement after having given [***] Business Days
prior Notice of such termination to Owner (in which event Contractor shall be
compensated in the manner described in Section 19.2);

(b)
to pursue the dispute resolution procedures set forth in Article 30 to enforce
the provisions of this Agreement and to seek actual direct damages subject to
the limitations of liability set out in this Agreement; and

(c)
Contractor may proceed against the Southern Owner Parent Guaranty in accordance
with its terms; and


72

--------------------------------------------------------------------------------






(d)
to suspend the Work by giving Notice of such suspension to Owner; provided that
such Notice of suspension may be given by Contractor either concurrently or at
any time after the Notice described in Section 18.3(d).

Notwithstanding anything to the contrary in this Section 18.4 and without
limiting any of Contractor’s other rights pursuant to this Section 18.4, if
Owner shall fail to pay any amount due to Contractor hereunder that is not in
dispute and such failure has not been cured in full within [***] days after
Owner receives Notice from Contractor that it failed to pay such payment by the
due date, Contractor may suspend performance of the Work until the undisputed
portion of such unpaid amount has been paid to Contractor in full.
18.5Final Plant Capacity Test. If Substantial Completion has occurred, and only
in the event that the results of the Initial Plant Capacity Test did not
demonstrate the achievement of the Guaranteed Capacity, then notwithstanding
anything to the contrary contained herein or the termination of this Agreement
for any reason whatsoever, including as a result of a Contractor Event of
Default, the Final Plant Capacity Test shall be run in accordance with the terms
of this Agreement, and Contractor shall have the right to monitor and observe
such test as set forth herein, and the provisions of Section 14.2 shall apply;
provided that if a Contractor Event of Default has occurred under Section
18.1(a) in respect of First Solar: (i) no amount shall be payable by Owner under
this Section 18.5 until the expiry of the Defect Warranty Period, and (ii) upon
the expiration of the Defect Warranty Period, Owner shall have the right to set
off damages due and owing by Contractor under this Agreement against amounts due
and owing by Owner under this Section 18.5. This Section 18.5 and Section 14.2
and Section 14.6 shall survive the termination of this Agreement until the Final
Plant Capacity Test and the Adjusted Energy Performance Test have been run and
the applicable payments under Sections 14.2 and 14.6 have been made.
18.6Suspension. Owner may, in its sole discretion, order Contractor to suspend
the Work, in whole or in part, for a period of time as Owner may determine. The
suspension shall commence on the day specified in Owner’s Notice which shall be
at least [***] Business Days after Owner Notifies Contractor concerning such
suspension. Upon the commencement of the suspension, Contractor shall stop the
performance of the suspended Work except as may be necessary to carry out the
suspension and protect and preserve the Work completed prior to the suspension.
The provisions of this Agreement related to Excusable Events attributable to
Owner-Caused Delays shall be applicable to any suspension by Owner pursuant to
this Section 18.6. Contractor shall initiate the resumption of any suspended
Work within [***] Business Days after Owner gives Contractor Notice to do so and
shall use its commercially reasonable efforts to resume the Work fully as soon
as reasonably practical.
19.
TERMINATION

19.1Termination and Damages for Contractor Event of Default. Subject to Article
29, upon a termination of this Agreement in accordance with Section 18.2(a),
Owner shall be entitled to recover from Contractor, as damages for loss of
bargain and not as a penalty, (and in addition to all other amounts Owner is
entitled to recover under this Agreement, including any liquidated damages
accrued prior to such termination) an amount equal to the actual and
substantiated costs

73

--------------------------------------------------------------------------------




reasonably incurred to complete the Work (including compensation for obtaining a
replacement contractor required as a consequence of such Contractor Event of
Default) minus the unpaid portion of the Contract Price that would have been
payable to Contractor but for such Contractor Event of Default; provided
however, that if the unpaid portion of the Contract Price exceeds the cost of
completing the Work, then no payment shall be required. At any time following
termination and pending final determination of the actual total cost of the
remaining Work, Owner may notify Contractor of its provisional assessment of the
net amount (if any) which will be due from Contractor following such final
determination of the actual total cost of the remaining Work, and any amount so
determined shall be due and payable by Contractor to Owner within [***] days of
Contractor’s receipt of Owner’s provisional assessment unless Contractor
notifies Owner within such [***] day period that it disputes Owner’s assessment,
in which case, Contractor shall pay the undisputed amount. Contractor and Owner
shall use reasonable efforts to resolve such disputed amount reasonably
expeditiously and in any case in accordance with the provisions of Article 30.
Upon determination of the actual total cost of such remaining Work, Owner shall
Notify Contractor of the amount, if any, that Contractor shall pay Owner if such
costs are more than or less than the provisional assessment. If it is determined
for any reason that there was not a Contractor Event of Default or that Owner
was not entitled to the remedy against Contractor provided above, Owner will be
liable to Contractor (i) for the amount for which Owner would be liable as if
Contractor terminated this Agreement pursuant to Section 18.4(a) and (ii)
(without duplication) any amounts then payable to Contractor that remain unpaid
in connection with the Work as of the date of termination.
19.2Payment to Contractor in the Event of Termination for Owner Event of
Default. If Contractor terminates this Agreement due to an Owner Event of
Default, then as sole compensation through the effective date of termination,
Owner shall pay to Contractor not later than [***] Business Days following
receipt of Contractor’s invoice delivered pursuant to Section 19.3, an (a)
amount equal to the value of all Work performed by Contractor up to the time of
such termination not already paid by Owner; plus (b) actual and substantiated
costs (including sales and use Taxes) reasonably incurred in connection with:
(i) equipment and materials ordered for the Work which have been delivered to
Contractor or for which Contractor is legally liable to pay or accept delivery
(title to all of which shall pass to Owner upon payment for same); (ii) payments
made by Contractor to its Subcontractors and Suppliers in connection with the
termination of any subcontracts, including any cancellation charges; (iii)
protecting the Work and leaving the Site in a clean and safe condition as
directed by Owner; and (iv) satisfying other obligations, commitments and claims
which Contractor may have entered into in good faith with third parties directly
in connection with this Agreement and which are not otherwise covered herein
[***]; provided that Contractor takes reasonable steps to mitigate such costs,
losses and damages to the extent reasonably practicable following such
termination; plus (c) any and all demobilization costs, losses and damages
incurred by Contractor or any Subcontractor or Supplier in connection with such
termination [***]; plus (d) any Taxes imposed on Contractor or any
Subcontractor, other than Taxes based on net income; [***] by (B) the ratio of
(i) the Contract Price less all amounts of the Contract Price paid to Contractor
as of the effective date of such termination (assuming that any Milestone
Payment payable but not yet paid has been paid in full) divided by (ii) the
Contract Price.

74

--------------------------------------------------------------------------------






19.3Termination Invoices. Contractor shall submit an invoice or invoices
(collectively, the “Contractor’s Termination Invoice”) to the Owner at any time
within [***] days after any termination pursuant to Section 18.4(a) which shall
set forth all amounts due to Contractor that remain unpaid in connection with
the Project (or, in the event that the Owner Event of Default shall be of the
type described in Sections 18.3(a), 18.3(b) or 18.3(d), such Contractor’s
Termination Invoice shall be deemed to have been given as of the date of the
occurrence of such Owner Event of Default). This Section 19.3 and Section 19.2
shall survive termination of this Agreement until the payment due to Contractor
has been made.
19.4Contractor Conduct. Upon issuance of a Notice of termination pursuant to
either Section 18.2(a) or Section 18.4(a), Contractor shall: (a) cease
operations as directed by Owner in the Notice in the case of termination
pursuant to Section 18.2(a) and (b) take action necessary, or that Owner may
reasonably direct, for the protection and preservation of the Work.
20.
INSURANCE

20.1Contractor’s Insurance. Contractor shall provide and maintain the insurance
specified in Exhibit V in accordance with the terms and provisions of Exhibit V.
20.2Owner’s Insurance. Owner shall provide and maintain the insurance specified
in Exhibit V in accordance with the terms and provisions of Exhibit V.
21.
RISK OF LOSS OR DAMAGE

21.1Risk of Loss Before Turnover. Until the Turnover Date of each Block (and any
BOP achieving Turnover therewith), subject to the provisions of this Article 21,
Contractor assumes risk of loss, and, without limitation of its right to relief
pursuant to Article 8, responsibility, for the cost of replacing or repairing
any damage to such Block and BOP and the Work related thereto (including the
Project Hardware).
21.2Risk of Loss After Turnover. Risk of loss to each Block (and any BOP
achieving Turnover therewith) shall pass to Owner from and after the Turnover
Date of such Block or the earlier termination of this Agreement; provided,
however, Contractor shall be responsible for damage to such Block (and any BOP
achieving Turnover therewith) that is (i) caused by Contractor or one of its
Subcontractors or (ii) a defect covered by the Warranties provided by Contractor
pursuant to Article 16.
21.3Insurance Proceeds. Notwithstanding the foregoing provisions of this Article
21, if and to the extent the Owner Financing Parties exercise their rights to
withhold or direct any trustee or agent acting on behalf of the Owner Financing
Parties to withhold any insurance proceeds paid in relation to loss or damage to
the Project, Contractor shall not be obligated to make good at its own cost such
loss or damage pursuant to this Article 21; provided however that the release of
insurance proceeds to Contractor over time without delay shall not constitute a
withholding for the purpose of this Section 21.3.

75

--------------------------------------------------------------------------------






22.
INDEMNIFICATION

22.1Comparative Fault. Notwithstanding anything to the contrary herein, it is
the intent of the Parties that where fault for a third party claim or loss is
determined to have been joint or contributory, and the law determining the fault
of the parties involved uses comparative fault principles, such principles of
comparative fault will be followed and each Party shall bear the proportionate
cost of any loss, damage, expense and liability attributable to such Party’s
fault.
22.2By Contractor. Subject to Section 22.1, Contractor shall defend, indemnify
and hold harmless, Owner and its employees, agents, partners, Affiliates,
shareholders, members, directors, officers, managers and permitted assigns
(each, an “Owner Indemnitee”), from and against the following:
(a)
all Losses for third-party claims for property damage, personal injury, bodily
injury or death arising out of or resulting from (i) any negligent, willful,
reckless or otherwise tortious act or omission (including strict liability) of
any Contractor Party during the performance of the Work or (ii) breach of this
Agreement by Contractor (including breach of the safety and behavior standards
set forth in Section 3.20);

(b)
all Losses arising out of or resulting from employers’ liability or workers’
compensation claims filed by any employees or agents of Contractor or any of its
Subcontractors;

(c)
claims by any Governmental Authority arising out of or resulting from the
failure of Contractor to pay, as and when due, all Taxes, fees or charges of any
kind imposed by any Governmental Authority for which Contractor is obligated to
pay pursuant to the terms of this Agreement;

(d)
all fines or penalties issued by any Governmental Authority that arise or result
from violation of Applicable Law or an Applicable Permit (or any third party
out-of-pockets costs incurred by Owner as a direct result of investigating or
defending against such fines or penalties) by Contractor, any Subcontractor or
Owner as a result of the failure of Contractor or any Subcontractor, to comply
with Applicable Law or an Applicable Permit; and

(e)
without duplication under Section 22.2(d), any and all Losses, including claims
for property damage, personal injury, or bodily injury or death only with
respect to third parties, or claims by a Governmental Authority for remediation
or removal of Hazardous Materials, whether or not involving damage to the
Project or the Site, arising out of or resulting from the use or Release of
Hazardous Materials by a Contractor Party (other than arising as a result of
Releases described in Section 22.3(d)) whether lawful


76

--------------------------------------------------------------------------------




or unlawful, during the term of this Agreement. Such use or Release of Hazardous
Materials include:
(1)
any use or Release of Hazardous Materials by Contractor Parties in connection
with the performance of the Work which use includes the storage, transportation,
processing or disposal of such Hazardous Materials by a Contractor Party;

(2)
any Release of a Hazardous Material in connection with the performance of the
Work by a Contractor Party (except as provided in Section 22.3(d));

(3)
any enforcement or compliance proceeding commenced by or in the name of any
Governmental Authority or by any third party because of an alleged, threatened
or actual violation of any Applicable Law, Environmental Law, Applicable Permit
or governmental approval by a Contractor Party, including but not limited to
violations as a result of the use of Hazardous Materials in connection with the
performance of the Work; and

(4)
the use or Release of Hazardous Materials at the Site by a Contractor Party
(except as provided in Section 22.3(d)) or the use or Release of Hazardous
Materials at the Project or from any on-Site equipment by a Contractor Party
during the term of this Agreement.

22.3By Owner. Subject to Section 22.1, Owner shall defend, indemnify and hold
harmless Contractor, each of the Subcontractors and any Person acting for or on
behalf of Contractor and their respective employees, agents, partners,
Affiliates, shareholders, members, directors, officers, managers and permitted
assigns (each, a “Contractor Indemnitee”), from and against the following:
(a)
all Losses from third-party claims for property damage, personal injury or
bodily injury or death arising out of or resulting from (i) any negligent,
willful, reckless or otherwise tortious act or omission (including strict
liability) of any Owner Party or (ii) breach of this Agreement by Owner;

(b)
all Losses arising out of or resulting from employers’ liability or workers’
compensation claims filed by any employees or agents of Owner;

(c)
claims by any Governmental Authority that directly or indirectly arise out of or
result from the failure of Owner to pay, as and when due, all Taxes, fees or
charges of any kind imposed by any Governmental Authority for which Owner is
obligated to pay pursuant to the terms of this Agreement; and


77

--------------------------------------------------------------------------------






(d)
without duplication under Section 22.3(e), any and all Losses, including claims
for property damage, personal injury, or bodily injury or death only with
respect to third parties, or claims by a Governmental Authority for remediation
or removal of Hazardous Materials, whether or not involving damage to the
Project or the Site, arising out of or resulting from the use or Release of
Hazardous Materials by an Owner Party, other than arising as a result of
Releases described in Section 22.2(e) whether lawful or unlawful, during the
term of this Agreement or the presence of Pre-Existing Contamination. Such use
or Release of Hazardous Materials shall include:

(1)
the presence or existence of Hazardous Materials at the Site brought onto or
generated at the Site by Owner; or

(2)
the Release of a Hazardous Material by an Owner Party, such Hazardous Materials
otherwise having been brought onto the Site by Contractor or any Subcontractor
in accordance with the terms of this Agreement and all Applicable Laws; and

(3)
the presence or existence of Hazardous Materials at the Site (except as provided
in Section 22.2(e)); and

(e)
any and all fines, penalties or assessments issued by any Governmental Authority
that Contractor may incur as a result of executing any applications at Owner’s
request.

22.4Patent Infringement and Other Indemnification Rights. Contractor shall
defend, indemnify, and hold harmless the Owner Indemnitees against all Losses
arising from or related to any Intellectual Property Claim. If Owner is enjoined
by a final, non-appealable judgment of a court of competent jurisdiction or as a
result of injunctive relief provided by a court of competent jurisdiction from
completing the Project or any part thereof, or from the use, operation, or
enjoyment of the Project or any part thereof, as a result of such Intellectual
Property Claim, Contractor shall, at its sole expense or discretion, either: (a)
procure for Owner, or reimburse Owner for procuring, the right to continue using
the infringing service, Project Hardware or other Work; (b) modify the
infringing service, Project Hardware or other Work so that the same becomes
non-infringing; or (c) replace the infringing service, Project Hardware or other
Work with non-infringing service, Project Hardware or other Work, as applicable,
of comparable functionality and quality. If Contractor believes there may be a
basis for an Intellectual Property Claim, Contractor may take any of the actions
set forth above in (a), (b) or (c) of this Section 22.4. In no event shall
Contractor take any action pursuant to (a), (b) or (c) of this Section 22.4
which adversely affects Owner’s continued use and enjoyment of the applicable
service, Project Hardware, or other Work without the prior written consent of
Owner. Owner’s acceptance of the supplied materials and equipment or other
component of the Work shall not be construed to relieve Contractor of any
obligation hereunder.

78

--------------------------------------------------------------------------------






22.5Electronic Data Files. Except where any Contractor Deliverable shall be in
the form of an electronic data file, any other electronic data files furnished
to Owner pursuant to this Agreement are provided only for the convenience of
Owner. Owner recognizes that such electronic data files not provided to Owner as
a Contractor Deliverable may not be adequate or appropriate for Owner’s needs.
In the case of any discrepancies between the Contractor Deliverable represented
by electronic data files and the plotted hardcopy of such files bearing the seal
of Contractor’s registered professional engineer, the sealed hardcopy shall
govern. Contractor assumes no responsibility for the accuracy or completeness of
the electronic data files not provided to Owner as a Contractor Deliverable, and
any use or reuse of such electronic data for any purpose shall be at Owner’s
sole risk.
22.6Claim Notice. An Indemnitee shall provide Notice to the indemnifying Party,
within [***] days after receiving Notice of the commencement of any legal action
or of any claims or threatened claims against such Indemnitee in respect of
which indemnification may be sought pursuant to the foregoing provisions of this
Article 22 or any other provision of this Agreement providing for an indemnity
(such Notice, a “Claim Notice”). The delay or failure of such Indemnitee to
provide the Notice required pursuant to this Section 22.6 to the other Party
shall not release the indemnifying Party from any indemnification obligation
which it may have to such Indemnitee except (i) to the extent that such failure
or delay actually and adversely affected the indemnifying Party’s ability to
defend such action or increased the amount of the loss, and (ii) that the
indemnifying Party shall not be liable for any costs or expenses of the
Indemnitee in the defense of the claim, suit, action or proceeding during such
period of failure or delay.
22.7Defense of Claims. In case any such claim or legal action shall be made or
brought against an Indemnitee and such Indemnitee shall Notify (by sending a
Claim Notice) the indemnifying Party thereof, the indemnifying Party shall be
entitled to assume and control the defense of the claim, other than any
Intellectual Property Claim, which shall, in all cases, be controlled by
Contractor unless otherwise agreed by the Parties that is the subject of such
Claim Notice, in which case the indemnifying Party may select counsel acting
reasonably, and the indemnifying Party shall pay all expenses of the conduct of
such defense.
(a)
Prior to the assumption of the defense of any claim by the indemnifying Party or
if the indemnifying Party fails to assume or diligently prosecute the defense of
any claim in accordance with the provisions of this Section 22.7, the Indemnitee
shall have the right to control the defense of such claim and the fees and
expenses of such defense, including reasonable attorneys’ fees of the
Indemnitee’s counsel and any judgment or reasonable settlement amount in
connection with such claim, shall be borne by the indemnifying Party, provided
that the indemnifying Party shall be entitled, at its expense, to participate in
(but not control) such defense.

(b)
As between the Parties, the indemnifying Party shall control the settlement of
all claims, in coordination with any insurer as required under the applicable
insurance policies in Article 20 as to which it has assumed the


79

--------------------------------------------------------------------------------




defense; provided that to the extent the indemnifying Party, in relation to such
insurer, controls settlement: (i) such settlement shall include a dismissal of
the claim and an explicit release from the party bringing such claim or other
proceedings of all Indemnitees; and (ii) the indemnifying Party shall not
conclude any settlement without the prior approval of the Indemnitee, which
approval shall not be unreasonably withheld or delayed
(c)
Except as provided in the preceding subsection concerning the indemnifying
Party’s failure to assume or to diligently prosecute the defense of any claim,
no Indemnitee seeking reimbursement pursuant to the foregoing indemnity shall,
without the prior written consent of the indemnifying Party, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claim, suit, investigation or proceeding for which indemnity is afforded
hereunder unless such Indemnitee reasonably believes that the matter in question
involves potential criminal liability against such Indemnitee.

(d)
The Indemnitee shall provide reasonable assistance to the indemnifying Party
when the indemnifying Party so requests, at the indemnifying Party’s expense, in
connection with such legal action or claim, including executing any
powers-of-attorney or other documents required by the indemnifying Party with
regard to the defense or indemnity obligations.

22.8Survival of Indemnity Obligations. The indemnities set forth in this Article
22 shall survive the Final Completion Date or the earlier termination of this
Agreement for a period expiring [***] years following the Final Completion Date
or said termination, whichever first occurs. All Claim Notices must be
delivered, if at all, to the applicable Party prior to the expiration of such
[***] year period. If any Claim Notice is made within such [***] year period,
then the indemnifying period with respect to all claims identified in such Claim
Notice (and the indemnity obligation of the Parties hereunder with respect to
such claim) shall extend through the final, non-appealable resolution of such
claims. For purposes of clarification hereunder, without limiting the other
rights granted hereunder to either Party, a Party may enforce the indemnity
provisions hereunder pursuant to the provisions of Article 22 without having to
declare an Owner Event of Default or a Contractor Event of Default, as
applicable.
23.
CONFIDENTIAL INFORMATION

23.1Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means non-public information concerning the business,
operations and assets of Owner or Contractor (as the case may be) or their
respective Affiliates (collectively, the “Disclosing Party”) provided to the
other Party (the “Receiving Party”), including, without limitation the terms and
conditions of this Agreement or any related agreement. Confidential Information
must be first disclosed in tangible form (written, electronic, photographic,
etc.) and conspicuously marked “Confidential”, “Proprietary”, or the like at the
time of disclosure or within [***] days of disclosure; or first disclosed in
non-tangible form and orally identified as confidential or proprietary at the
time of disclosure or confirmed in

80

--------------------------------------------------------------------------------




writing within [***] days of disclosure. Confidential Information shall not
include (a) information known to Receiving Party prior to obtaining the same
from Disclosing Party as reflected by the written records of Receiving Party;
(b) information in the public domain at the time of disclosure by Disclosing
Party; (c) information obtained by Receiving Party from a third party without
any obligation of confidentiality who did not receive same, directly or
indirectly, from Disclosing Party; or (d) information approved for public
release by express prior written consent of an authorized officer of Disclosing
Party. The Party claiming that any of the exceptions set forth in clauses (a)
through (d) apply shall have the burden of proof to establish such
applicability.
23.2Use of Confidential Information.
(a)
Receiving Party hereby agrees that it shall use the Confidential Information
solely for the purpose of performing its obligations under this Agreement and
the use, operation, or ownership of the Project or any part thereof and not in
any way detrimental to Disclosing Party or its Affiliates. Receiving Party
agrees to use the same degree of care to protect Confidential Information
received by it as Receiving Party uses with respect to its own proprietary or
confidential information, which in any event shall result in a reasonable
standard of care to prevent unauthorized use or disclosure of the Confidential
Information. Except as otherwise provided herein, Receiving Party shall keep
confidential and not disclose or use the Confidential Information. Owner and
Contractor shall cause each of their directors, officers, employees, agents,
representatives and Subcontractors to become familiar with, and abide by, the
terms of this Section 23.2.

(b)
Notwithstanding the provisions of this Section 23.2, Receiving Party may
disclose any of the Confidential Information if, but only to the extent, that,
based upon reasonable advice of counsel, Receiving Party is required to do so by
the disclosure requirements of any Applicable Laws. Prior to making or
permitting any such disclosure, Receiving Party shall provide Disclosing Party
with prompt Notice of any such requirement so that Disclosing Party (with
Receiving Party’s assistance if requested) may seek a protective order or other
appropriate remedy.

(c)
Subject to Section 23.2(b), Receiving Party shall not, without the prior written
consent of Disclosing Party, disclose to any third party the fact that
Confidential Information has been made available to Receiving Party.

(d)
Notwithstanding anything contained herein:

(1)
Owner agrees that it will not disclose any Confidential Information of
Contractor to any First Solar Competitor;


81

--------------------------------------------------------------------------------






(2)
Contractor may provide any and all Confidential Information of Owner to
Subcontractors;

(3)
either Party may provide any and all Confidential Information of the other Party
to insurance agents to the extent necessary to perform the Work and its
obligations under this Agreement, without the consent of the other Party;

(4)
either Party may provide any and all Confidential Information of the other Party
to its advisors, Affiliates, rating agencies, investors and potential investors,
lenders and potential lenders and their respective representatives (in each case
other than to First Solar Competitors) to the extent necessary in connection
with the matters contemplated by this Agreement, in each case without the
consent of the other Party; and

(5)
either Party may use and disclose any and all Confidential Information of the
other Party in connection with a dispute arising out of or related to this
Agreement or the breach, termination or validity thereof.

(e)
Except for a disclosure pursuant to Section 23.2(b), each Party shall advise
each Person to whom it provides the other Party’s Confidential Information under
Section 23.2(d) of the confidentiality obligations set forth in this Article 23,
and each Party shall be liable to the other Party for any breach of such
confidentiality obligations by any such Person to whom it has provided the other
Party’s Confidential Information.

23.3Return of Confidential Information.
(a)
Except as is necessary for Contractor to perform the Work and its obligations
under this Agreement or for Owner to use, operate, or enjoy the Project or any
part thereof, and subject to Section 24.1, at any time upon the request of
Disclosing Party, Receiving Party shall promptly deliver to Disclosing Party or
destroy if so directed by Disclosing Party (with such destruction to be
certified by Receiving Party) all documents (and all copies thereof, however
stored) furnished to or prepared by Receiving Party that contain Confidential
Information and all other documents in Receiving Party’s possession that contain
or that are based on or derived from Confidential Information (other than
Contractor Deliverables provided by Contractor to Owner pursuant to this
Agreement); provided that the Receiving Party may retain one copy of such
Confidential Information solely for the purpose of complying with its audit and
document retention policies; and provided further, that all such retained
Confidential Information shall be held subject to the terms and conditions of
this Agreement.


82

--------------------------------------------------------------------------------






(b)
The terms of this Section 23.3 shall not apply to the Contractor Deliverables.

23.4Protection of Confidential Information.
(a)
Notwithstanding the return or destruction of all or any part of the Confidential
Information, the confidentiality provisions set forth in this Agreement shall
nevertheless remain in full force and effect with respect to specific
Confidential Information other than Module Information until the date that is
five (5) years after the earlier of (i) the Final Completion Date or (ii) the
termination of this Agreement. After such date, unless otherwise agreed in
writing by the Parties, no information previously designated as Confidential
Information under this Article 23 shall need to be treated as confidential by
the Receiving Party.

(b)
Notwithstanding the return or destruction of all or any part of the Confidential
Information, the confidentiality provisions set forth in this Agreement shall
nevertheless remain in full force and effect with respect to each item of Module
Information until the date that is fifteen (15) years after the date such item
of Module Information was first disclosed to the Receiving Party.

23.5Export. Any export of Confidential Information disclosed under this
Agreement shall be prohibited without the express written consent of the
Disclosing Party. Before exporting or re-exporting any of the Disclosing Party’s
Confidential Information, the Receiving Party must comply with all applicable
regulations of the U.S. Department of Commerce Office of Export Administration
and any other applicable agencies.
23.6Confidential Information Remedy. The Parties acknowledge that the
Confidential Information is valuable and unique, and that damages would be an
inadequate remedy for breach of this Article 23 and the obligations of each
Party under this Article 23 are specifically enforceable. Accordingly, the
Parties agree that a breach or threatened breach of this Article 23 by either
Party, shall entitle the other Party to seek an injunction preventing such
breach, without the necessity of proving damages or posting any bond. Any such
relief shall be in addition to, and not in lieu of, monetary damages (including
consequential damages) or any other legal or equitable remedy available to such
Party or its Affiliates.
24.
INVENTIONS AND LICENSES

24.1Invention; License. Any idea, invention, work of authorship, drawing,
design, formula, algorithm, utility, tool, pattern, compilation, program,
device, method, technique, process, improvement, development or discovery
(collectively, “Invention”), whether or not patentable, copyrightable or
entitled to legal protection as a trade secret or otherwise, that Contractor may
conceive, make, develop, create, reduce to practice or work on, in whole or in
part, in the course of performing the Work, shall be owned and retained by
Contractor. Subject to the provisions of Article 23, Contractor hereby grants to
Owner, effective with respect to each

83

--------------------------------------------------------------------------------




Block (and any BOP achieving Turnover therewith) as of the Turnover Date of such
Block, a perpetual, paid-up, irrevocable, non-transferable (except as set forth
in Article 25), non-exclusive, non-sublicensable, royalty-free license to use
all Inventions, and all Intellectual Property Rights of Contractor which, in
each case, are embodied in the Work and/or the Contractor Deliverables for
Owner’s use as needed for the operation, maintenance and repair of the Project
or components thereof in connection with the Project. Owner shall further have
the right to alter the Project or any Block or components thereof; provided that
this Section 24.1 shall not give Owner the right under any Intellectual Property
Rights with respect to any components or processes not provided pursuant to this
Agreement that independently infringe any intellectual property rights of
Contractor. Contractor shall, prior to directing any Subcontractor to produce
any design or engineering work in connection with the Project, obtain a valid
license of any Intellectual Property Rights from such Subcontractor on terms
substantially similar to those that obligate Contractor to Owner as expressed in
this Section 24.1. Except as specifically stated herein, no other license in
such patents and proprietary information is granted by Contractor pursuant to
this Agreement.
24.2Suitability of Contract Design, Engineering and Computer Programming
Information. All Contractor Deliverables and computer software prepared by
Contractor pursuant to this Agreement are instruments of service in respect of
the Project. They are not intended or represented to be suitable for reuse by
Owner or others on extensions of the Project or on any other project. Without
any limitation on the provisions set forth in Article 23, any such unauthorized
reuse without prior written verification or adaptation by Contractor for the
specific purpose intended will be at Owner’s sole risk and without liability or
legal exposure to Contractor. Owner shall defend, indemnify, and hold harmless
Contractor and Contractor Indemnitees against all Losses arising out of or
resulting from such reuse.
24.3Contractor Deliverables. Subject to Section 24.1, upon Turnover of any Block
and Substantial Completion of the Project, the Contractor Deliverables
accumulated or developed in respect of such Block or the Project by Contractor,
its employees or any Subcontractors and delivered to Owner prior to or as a
condition to Turnover or Substantial Completion shall become the property of
Owner without any further consideration to be provided therefor. Contractor or
Subcontractors, as applicable, will maintain ownership of all Intellectual
Property Rights and Inventions embodied within the Contractor Deliverables.
24.4Software Licenses. To the extent Contractor purchases or provides any
software, which software is necessary or otherwise desirable for the continued
operation of the Project after Substantial Completion, or at or prior to
Turnover of the first Block, Contractor shall use commercially reasonable
efforts to register Owner as the licensee of such software with the applicable
Subcontractor and provide any other reasonable assistance necessary to procure
the rights for Owner to use such software. In the event that Contractor becomes
Bankrupt (except that for purposes of this Section 24.4, if Contractor files for
reorganization, it shall not be deemed Bankrupt), or ceases business operations,
Contractor shall provide (or cause to be provided) a copy of all object code,
all associated source code, together with all relevant documentation and
instructions necessary to maintain, duplicate, and compile the source code, in

84

--------------------------------------------------------------------------------




its possession and which Contractor has rights to provide, for all software
(other than third party “off the shelf” generally available software) delivered
in connection with this Agreement.
25.
ASSIGNMENT

25.1Assignment to Other Persons. Except as otherwise provided in this Section
25.1, neither Party may assign this Agreement to any third party, without the
prior written consent of the other Party; provided that nothing in this
Agreement shall prevent Contractor from engaging Affiliates or subcontractors in
connection with the performance of its obligations under this Agreement (other
than its respective payment obligations). Notwithstanding the foregoing:
Contractor may assign this Agreement to any Affiliate of First Solar or
Contractor (provided that, Owner receives written certification from First Solar
that the Parent Guaranty remains in full force and effect and that such
Affiliate has the requisite expertise to fulfill Contractor’s obligations under
this Agreement). Notwithstanding the first sentence of this Section 25.1,
subject to Contractor’s prior written consent (which shall be in Contractor’s
sole discretion), (i) Owner may collaterally assign its rights, title and
interest under this Agreement to any Owner Financing Party, who, subject to any
consent entered into by Contractor with the Owner Financing Parties, may further
assign such rights, title and interest under this Agreement upon exercise of
remedies by an Owner Financing Party following a default by Owner under the
financing agreements entered into between Owner and the Owner Financing Parties
and, in connection therewith, Contractor shall execute and deliver a usual and
customary consent (which shall include customary and reasonable additional cure
periods for the benefit of Owner Financing Parties), a customary legal opinion
and other certificates reasonably requested by Owner; provided, however, that
Owner shall reimburse Contractor for any reasonable out-of-pocket costs incurred
by Contractor in excess of [***] in complying with its obligations with respect
to such requirements of Owner or Owner Financing Parties hereunder; provided,
further, that Contractor shall not be obligated without a Change In Work to
accept any undertaking imposed by any Owner Financing Party which Contractor
reasonably believes will increase its obligations under the Agreement, whether
such increased obligations be technical, economic, schedule or otherwise; or
(ii) Owner may assign this Agreement to another entity that is acquiring the
Project, whether through asset acquisition, stock acquisition, merger or
otherwise, provided that such entity (x) has the same or better creditworthiness
as Southern, (y) has the technical and operational capabilities to perform the
obligations of Owner under this Agreement (either by itself or through a third
party) and (z) is not a First Solar Competitor. Any attempted assignment or
delegation in violation of this Section 25.1 shall be null and void and shall be
ineffective to relieve either Party of its obligations hereunder.
25.2Indemnitees; Successors and Assigns. Upon any assignment by either Party
hereunder, the definition of “Owner Indemnitee” or “Contractor Indemnitee”, as
applicable, shall be deemed modified to include the assignor and permitted
assignee under such assignment and each of their respective employees, agents,
partners, Affiliates, shareholders, officers, directors, members, managers and
permitted assigns.

85

--------------------------------------------------------------------------------






26.
HAZARDOUS MATERIALS

26.1Use by Contractor. Contractor shall not and shall not permit any of the
Subcontractors, directly or indirectly, to permit the manufacture, storage,
transmission or presence of any Hazardous Materials on the Site, and Contractor
shall not and shall not permit any of the Subcontractors to Release or otherwise
dispose of any Hazardous Materials on the Site, in each case except in
accordance with Applicable Laws and Applicable Permits and required for the
performance of the Work.
26.2Remediation by Contractor. Contractor shall conduct and complete all
investigations, studies, sampling, testing and remediation of the Site as
required by Applicable Laws and Applicable Permits in connection with the
Release of Hazardous Materials by Contractor or any Subcontractor in breach of
this Agreement unless such Release is caused by Owner, any Person for which
Owner is responsible, or any third party. Contractor shall promptly comply with
all lawful orders and directives of all Governmental Authorities regarding
Applicable Laws relating to the use, transportation, storage, handling, presence
or Release by Contractor, any Subcontractor or any Person acting on its or their
behalf or under its or their control of any Hazardous Materials brought onto or
generated at the Site by Contractor or any Subcontractor, except to the extent
any such orders or directives are being contested in good faith by appropriate
proceedings in connection with the Work. Contractor shall not and shall not
permit any of its Subcontractors, directly or indirectly, to permit the
manufacture, storage, transmission or presence of any Hazardous Materials on the
Site, and Contractor shall not and shall not permit any of its Subcontractors to
use any Hazardous Materials on the Site, in each case except in compliance with
Applicable Laws. To the extent required by Applicable Law, Contractor shall
prepare and maintain accurate and complete documentation of all Hazardous
Materials brought onto the Site, generated or used by Contractor or
Subcontractors at the Site in connection with the Project, and of the disposal
of any such materials, including transportation documentation and the identity
of all Subcontractors providing Hazardous Materials disposal services to
Contractor at the Site. Contractor shall not be entitled to any extension of
time or additional compensation hereunder for any delay or costs incurred by
Contractor as a result of the existence of such Hazardous Materials, except
where such Hazardous Materials were Released by an Owner Party, or the presence
of such Hazardous Materials is caused by an Owner Party.
26.3Notice of Hazardous Materials. Contractor will take all measures required
under Applicable Laws to prevent the Release of any Hazardous Materials at the
Site or adjacent areas in violation of Applicable Laws. If Contractor discovers,
encounters or is notified of (i) any Release of any Hazardous Materials or (ii)
Pre-Existing Contamination, in each case, at the Site:
(a)
Contractor shall as soon as practicable Notify Owner thereof and restrict access
to the area containing such Hazardous Materials or Pre-Existing Contamination,
as applicable, as required by Applicable Law or Applicable Permits;

(b)
if Contractor or any Subcontractor has brought such Hazardous Materials onto the
Site or generated such Hazardous Materials, Contractor shall


86

--------------------------------------------------------------------------------




promptly remove such Hazardous Materials from the Site and remediate the Site in
accordance with all Applicable Laws and Applicable Permits (to the extent the
Applicable Permits relate to the Work) in each case at Contractor’s sole cost
and expense, except where such materials were Released by an Owner Party; and
(c)
if Contractor or any Subcontractor has brought such Hazardous Materials onto the
Site or generated such Hazardous Materials, Contractor shall not be entitled to
any termination, extension of time or additional compensation hereunder for any
delay or costs incurred by Contractor as a result of the existence of such
Hazardous Materials, except where such materials were Released by an Owner
Party.

27.
NON-PAYMENT CLAIMS

27.1Liens. To the extent payment by Owner has been made in accordance with
Article 6 (including any disputed payments resolved in favor of Contractor): (a)
Contractor shall not directly or indirectly create, incur, assume or suffer to
be created by it or any Subcontractor, employee, laborer, materialman or other
supplier of goods or services any right of retention, mortgage, pledge,
assessment, security interest, lease, advance claim, levy, claim, lien, charge
or encumbrance on the Work, the Project Hardware, the Project, the Site or any
part thereof or interest therein (each a “Contractor Lien”); (b) Contractor
shall keep the Work, the Project, the Site and the Project Hardware, including
all Subcontractor equipment and materials free of Contractor Liens; and (c)
Contractor shall promptly bond, pay or discharge, and discharge of record, any
such Contractor Lien or other charges which, if unpaid, might be or become a
Contractor Lien. Contractor shall Notify Owner as soon as practicable of the
assertion of any such Contractor Lien. If any Owner Indemnitee becomes aware of
any such Contractor Lien, such Owner Indemnitee shall so Notify Contractor, and
Contractor shall then, to the extent payment by Owner has been made in
accordance with Article 6: bond or satisfy and obtain the release of such
Contractor Lien. If Contractor does not within [***] Business Days after such
Notice, bond or satisfy such Contractor Lien, then any Owner Indemnitee shall
have the right, at its option, after Notification to Contractor, and subject to
Applicable Law, to cause the release of, pay, or settle such Contractor Lien,
and Owner at its sole option may: (1) require Contractor to pay, within [***]
days after request by Owner; or (2) withhold other amounts due or to become due
to Contractor (in which case Owner shall, if it is not the applicable Owner
Indemnitee, pay such amounts directly to Owner Indemnitee causing the release,
payment, or settlement of such liens or claims), all reasonable and direct costs
and expenses incurred by Owner Indemnitee in causing the release of, paying, or
settling such Contractor Lien, including reasonable administrative costs and
reasonable attorneys’ fees. Contractor shall have the right to contest any such
Contractor Lien.
27.2Lien Waivers. Contractor shall deliver, together with each Contractor’s
Invoice for a Milestone Payment, (i) a Conditional Lien Waiver from Contractor,
(ii) a Conditional Lien Waiver from Specified Subcontractor, and (iii) a
Conditional Lien Waiver from Site Preparation Subcontractor, (in the case of
each of (i), (ii) and (iii) in respect of work performed on the Site and
invoiced to Owner pursuant to such Contractor’s Invoice) and (iv) an
Unconditional Lien

87

--------------------------------------------------------------------------------




Waiver from the Supplier(s) of PV modules for the PV Power Plant and (v) an
Unconditional Lien Waiver from the Supplier(s) of inverters for the PV Power
Plant (in the case of each of (iv) and (v) in respect of materials delivered to
the Site and invoiced to Owner pursuant to such Contractor’s Invoice) and (vi)
with respect to each Major Subcontractor for which a lien waiver is not required
pursuant to subsections (ii) through (v) of this Section 27.2, a certification
that, except as specified otherwise in such certification, all payments due to
such Major Subcontractors in respect of work performed on the Site and invoiced
to Owner pursuant to such Contractor’s Invoice have been paid by Contractor or
will be paid with the payment to be made by Owner pursuant to such Contractor’s
Invoice; provided, however, that the Unconditional Lien Waivers shall be
delivered in escrow with Title Company with the only condition for release of
such Unconditional Lien Waivers to Owner being the receipt by Contractor of the
amount set forth in such Contractor’s Invoice. Upon its application for the
Final Completion Payment, Contractor shall deliver to Owner a Final Completion
Lien Waiver from Contractor and from the Major Subcontractors except (A) to the
extent such Final Completion Lien Waiver has already been delivered to Owner,
and (B) to the extent Owner retains the Specified Equipment Holdback pursuant to
Section 6.8.3(a), Contractor shall have no obligation to deliver a Final
Completion Lien Waiver from Contractor or the Major Subcontractor supplying the
Specified Equipment in each case in respect of the supply of the Specified
Equipment until Contractor delivers its invoice (if any) pursuant to Section
6.8.3(b) and instead Contractor shall deliver a Conditional Lien Waiver in
respect of the portion of the Final Completion Payment not retained and the
Major Subcontractor supplying the Specified Equipment will make the
certification described in sub-clause (vi) of the first sentence of this Section
27.2); provided, however, that the Final Completion Lien Waivers from the Major
Subcontractors shall be delivered in escrow with Title Company with the only
condition of release of such Final Completion Lien Waivers to Owner being the
receipt by Contractor of the amount set forth in its application for the Final
Completion Payment (or, in the case of any Specified Equipment Holdback,
Contractor’s invoice delivered pursuant to Section 6.8.3(b) (if any)). In the
case the Specified Equipment Holdback has been retained pursuant to Section
6.8.3, upon its delivery of its invoice for the Specified Equipment Holdback
pursuant to Section 6.8.3(b), Contractor shall deliver to Owner a Final
Completion Lien Waiver from Contractor and the Major Subcontractor supplying the
Specified Equipment; provided, however, that the Final Completion Lien Waiver
from such Major Subcontractor shall be delivered in escrow with Title Company
with the only condition of release of such Final Completion Lien Waiver to Owner
being the receipt by Contractor of the amount set forth in its invoice delivered
pursuant to Section 6.8.3(b).
28.
NOTICES AND COMMUNICATIONS

28.1Requirements. Any Notice made pursuant to the terms and conditions of this
Agreement shall be: (a) delivered personally; (b) sent by certified mail, return
receipt requested; or (c) sent by a recognized overnight mail or courier
service, with delivery receipt requested to the following addresses:

88

--------------------------------------------------------------------------------






If to Contractor:
First Solar Electric (California), Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Attention: Senior Vice President, Systems Engineering and Construction
With a copy to:
First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Generalcounsel@firstsolar.com
Attention: General Counsel
If to Owner:
Desert Stateline LLC
c/o Southern Power Company
30 Ivan Allen Jr. Blvd., NW
Bin SC 1103
Atlanta, GA 30308
Attention: Corporate Secretary
With a copy to:
Southern Company Services, Inc.
30 Ivan Allen Jr. Blvd., NW
Bin SC 1203
Suite 110
Atlanta, GA 30308
Attention: Vice President, Associate General Counsel
With a copy to:
First Solar Asset Management, LLC
c/o First Solar, Inc.
11757 Katy Freeway,
Suite 990
Houston, TX 77079
Attention: Vice President, Asset Management
and

89

--------------------------------------------------------------------------------






First Solar Asset Management, LLC    
c/o First Solar, Inc.
11757 Katy Freeway
Suite 990
Houston, TX 77079
Attention: Assistant General Counsel, Asset Management
28.2Representatives. Any technical or other communications pertaining to the
Work shall be with the Contractor’s Project Manager and the Owner
Representative. The Contractor’s Project Manager and the Owner Representative
each shall have knowledge of the Work and be available at all reasonable times
for consultation. Each such Party’s representative shall be authorized on behalf
of such Party to administer this Agreement and agree upon procedures for
coordinating the efforts of the Parties.
28.3Effective Time. Any Notice or Notification given personally, through
overnight mail or through certified letter shall be deemed to have been received
on delivery, any Notice given by express courier service shall be deemed to have
been received the next Business Day after the same shall have been delivered to
the relevant courier.
29.
LIMITATIONS OF LIABILITY AND REMEDIES

29.1Limitations on Damages. Except (i) for liquidated damages as expressly set
forth in this Agreement, (ii) for any breach by either Party of its obligations
under Article 23 or Article 24 resulting in consequential damages, (iii) to the
extent a termination payment made pursuant to Section 19.2 constitutes
consequential damages, (iv) to the extent damages claimed by third parties
(other than Owner Indemnitees or Contractor Indemnitees but including
Governmental Authorities) for which Contractor or Owner has a duty to indemnify
hereunder as expressly provided in Article 22 are shown to be consequential in
nature, or (v) damages attributable to a Party’s fraud or willful misconduct,
notwithstanding anything else in this Agreement to the contrary, neither Party
(nor that Party’s subcontractors) shall be liable to the other Party for any
loss, damage or other liability otherwise equivalent to or in the nature of any
indirect, incidental, consequential, exemplary, punitive or special damages
arising from performing or a failure to perform any obligation under this
Agreement, whether such liability arises in contract (including breach,
indemnity or warranty), tort (including fault, negligence or strict liability)
or otherwise including for any loss of profits, loss of revenue, loss of
financing, or loss of use of Project Hardware or the Project, downtime costs,
increased expense of operation or maintenance of the Project Hardware or the
Project, loss of opportunity or goodwill, cost of purchased or replacement
power, loss of use of equipment or systems, cost of capital, claims of customers
or counterparties for such damages, any governmental fines, penalties or
sanctions imposed (other than any fines, penalties or assessments for which
Contractor or Owner, as applicable, has a duty to indemnify hereunder as
expressly provided in Section 22.2(d) or Section 22.3(e), as applicable).

90

--------------------------------------------------------------------------------






29.2Limitations on Contractor’s Liability.
29.2.1
Prior to Substantial Completion. Prior to Substantial Completion, in no event
shall Contractor’s aggregate liability under this Agreement, whether based in
contract (including warranty), tort (including negligence, strict liability or
otherwise), guarantee, warranty or otherwise, exceed an amount equal to [***];
provided, however that, notwithstanding this Section 29.2.1, Contractor’s and
its Affiliates’ maximum aggregate liability with respect to claims under this
Agreement and the MIPSA whether based in contract (including warranty), tort
(including negligence, strict liability or otherwise), guarantee, warranty or
otherwise (other than those liabilities expressly excluded from any limitation
of liability pursuant to Section 6.4(e) of the MIPSA and Section 29.2.4 hereof)
shall not exceed [***].

29.2.2
On and After Substantial Completion. On and after Substantial Completion, in no
event shall Contractor’s aggregate liability under this Agreement, whether based
in contract (including warranty), tort (including negligence, strict liability
or otherwise), guarantee, warranty or otherwise, exceed an amount equal to
[***]; provided, however that, notwithstanding this Section 29.2.2, Contractor’s
and its Affiliates’ maximum aggregate liability with respect to claims under
this Agreement and the MIPSA whether based in contract (including warranty),
tort (including negligence, strict liability or otherwise), guarantee, warranty
or otherwise (other than those liabilities expressly excluded from any
limitation of liability pursuant to Section 6.4(e) of the MIPSA and Section
29.2.4 hereof) shall not exceed [***].

29.2.3
Liquidated Damages Caps. Notwithstanding anything to the contrary set forth in
this Section 29.2, in no event will Contractor be liable hereunder for (i) Delay
Liquidated Damages, in the aggregate, in excess of [***] of the Contract Price,
and (ii) Capacity Liquidated Damages and Energy Performance Liquidated Damages,
in the aggregate, in excess of [***] of the Contract Price. Any liquidated
damages owed by Contractor under this Agreement shall apply toward the cap on
liability stated in Section 29.2.1.

29.2.4
Exclusions. Notwithstanding anything to the contrary contained herein, (i) any
damages claimed by third parties (other than Owner Indemnitees) for which
Contractor has a duty to indemnify hereunder as expressly provided in Section
22.2 and (ii) Contractor’s liability for damages due to Contractor’s fraud or
willful misconduct shall not be subject to the limitation of liability for
Contractor set forth in Section 29.2.1.


91

--------------------------------------------------------------------------------






29.3Releases, Indemnities and Limitations. The releases, indemnities, waivers,
subrogation, assumptions of and limitations on liabilities and limitations on
remedies expressed in this Agreement, subject to the terms hereof, shall apply
even in the event of fault, negligence, or strict liability of the Party
released or indemnified, or whose liability is limited or assumed or against
whom rights of subrogation are waived and shall extend to such Party’s
subcontractors, and in each case to such Party’s and its subcontractors’
Affiliates, officers, directors, members, managers, employees, licensees, agents
and partners.
29.4Limitation on Remedies. Except as otherwise expressly provided herein, the
rights and remedies of each Party as set forth in this Agreement shall be the
exclusive rights and remedies of the Parties.
30.
DISPUTES

30.1Dispute Resolution. Any dispute or matter in question between the Parties
arising out of or related to this Agreement or the breach, termination or
validity thereof (a “Dispute”) shall be resolved pursuant to the procedures set
forth in this Article 30.
(a)
Either Party shall provide Notice to the other Party of the existence of the
Dispute (the “Dispute Notice”);

(b)
A Vice President of each of the Parties, each with authority to negotiate and
resolve the Dispute, shall meet, either in person or by telephonic conference,
within [***] days after the delivery of the Dispute Notice, to resolve the
Dispute through mutual agreement;

(c)
In the event the procedures referenced in clause (b) do not result for any
reason in resolution of the Dispute within [***] Business Days after
commencement of the referenced Vice President (or equivalent) meeting or within
[***] days of receipt of the Dispute Notice (whichever occurs sooner), the
Dispute shall be submitted to mediation in accordance with the procedures set
forth in Section 30.1(d):

(d)
The mediation shall be held in accordance with the Commercial Mediation Rules
(“Mediation Rules”) of the American Arbitration Association (“AAA”). If no
mediator has been agreed upon by the Parties within [***] days of the expiration
of the time period in clause (c) above, then any Party may request that the AAA
appoint a mediator in accordance with the Mediation Rules. If, for any reason,
the Dispute has not been resolved within [***] days of the appointment of a
Mediator, within [***] days of the expiration of the time period in clause (c)
above (whichever occurs sooner) then, on the demand of any Party, such Dispute
shall be referred to and finally resolved by arbitration in accordance with the
procedures set forth in Section 30.1(e).


92

--------------------------------------------------------------------------------






(e)
Any arbitration commenced pursuant to Section 30.1(d) shall be conducted in
accordance with the following procedures:

(1)
the arbitration proceedings shall take place in New York, New York and be
conducted in accordance with the Commercial Arbitration Rules of the AAA then in
effect (the “Rules”) (except to the extent modified hereby);

(2)
the proceedings shall be conducted by an arbitration panel composed of (x) an
individual selected by Owner within [***] days of the receipt by respondent of
the demand for arbitration, (y) an individual selected by Contractor within
[***] days of the receipt by respondent of the demand for arbitration and (z) an
individual who is an experienced arbitrator selected by each of the individuals
selected pursuant to clauses (x) and (y), respectively within [***] days of the
appointment of the second arbitrator, and each such individual shall be a person
experienced in and knowledgeable of the PV engineering, procurement and
construction industry and any arbitrator not timely appointed shall be appointed
by the AAA in accordance with the Rules;

(3)
the proceedings shall commence within [***] days of appointment of the
arbitration panel pursuant to Section 30.1(e)(2) or as soon thereafter as
reasonable practicable;

(4)
at least [***] Business Days before the arbitration hearing, the Parties shall
exchange and provide to the arbitration panel written proposals for the amount
of money damages or other relief they would offer or demand, as applicable, and
that they believe to be appropriate, with respect to each issue subject to a
Dispute. Any time prior to the close of the arbitration hearing, the Parties
remain free to exchange revised written proposals of offers or demands, which
will supersede all prior proposals. Within [***] Business Day of the close of
the arbitration hearing, the Parties shall exchange written proposals, which
shall supersede all prior proposals for the amount of money damages or other
relief they would offer or demand, as applicable, and that they believe to be
appropriate, with respect to each issue subject to a Dispute. In rendering the
arbitration award, the arbitrators will select between the Parties’ most recent
proposals on each issue, choosing the proposal that the arbitrators find more
reasonable and appropriate;

(5)
the arbitration panel shall have no authority or power to enter an award which
is in conflict with any of the provisions of this Agreement. The decision or
award must be in writing and must


93

--------------------------------------------------------------------------------




contain findings of fact on which it is based. The decision and award of the
arbitral panel shall be final and binding on the Parties and may be challenged
only on the ground set forth on the Federal Arbitration Act, 9 U.S.C. §1 et seq.
Any decision or award of the arbitration panel may be enforced or confirmed in
any court of competent jurisdiction; and
(6)
the fees and expenses of the arbitration panel and the AAA shall be borne
equally by the Parties.

30.2Continuation of Work. Without prejudice to Contractor’s rights pursuant to
Section 18.4, during the pendency of any and all Disputes arising under Section
30.1 of this Agreement, Contractor shall continue to perform the Work in
accordance with this Agreement.
31.
MISCELLANEOUS

31.1Severability. The invalidity or unenforceability of any portion or provision
of this Agreement shall in no way affect the validity or enforceability of any
other portion or provision hereof. Any invalid or unenforceable portion or
provision shall be deemed severed from this Agreement and the balance of this
Agreement shall be construed and enforced as if this Agreement did not contain
such invalid or unenforceable portion or provision. If any such provision of
this Agreement is so declared invalid, the Parties shall promptly negotiate in
good faith new provisions to eliminate such invalidity and to restore this
Agreement as near as possible to its original intent and effect.
31.2Governing Law; Venue; Submission to Jurisdiction. This Agreement shall be
governed by the laws of the State of New York, without regard to the laws
regarding conflict of laws thereof that would require the laws of another
jurisdiction to apply. The Parties irrevocably accept and submit to the
jurisdiction of the federal courts (and in the absence of jurisdiction therein
the New York State Courts) located in New York City with respect to any suit,
action or proceeding in aid of arbitration, including an action for an order of
interim, provisional or conservatory measures to maintain the status quo and
prevent irreparable harm and for recognition and enforcement of any award
rendered by the arbitral tribunal, and the Parties irrevocably waive any
objection to the laying of venue or defense that the forum is inconvenient with
respect to any such suit, action or proceeding for such purpose. The Parties’
right to apply for such judicial relief in aid of arbitration and the
commencement of any such suit, action or proceeding in aid of arbitration shall
not be deemed incompatible with, or a waiver of, the Parties’ agreement to
arbitrate. This consent to jurisdiction is being given solely for purposes of
this Agreement, and it is not intended to, and shall not, confer consent to
jurisdiction with respect to any other dispute in which a Party may become
involved. The Parties acknowledge and agree that terms and conditions of this
Agreement have been freely, fairly and thoroughly negotiated.
31.3Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION RELATED TO THIS AGREEMENT. Each Party (i) certifies that no
representative of the other Party has represented, expressly or otherwise, that
such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other Party has been
induced to enter into

94

--------------------------------------------------------------------------------




this Agreement by, among other things, the mutual waivers and certifications in
this Section 31.3.
31.4Liability after Substantial Completion. Contractor shall only be liable to
Owner in connection with the non-performance of the Work only for causes of
action for acts or omissions arising prior to Final Completion (or, solely with
respect to the non-performance of the Specified Equipment Work, until the
completion of any portion thereof not completed prior to Final Completion) or,
with respect to warranty claims, arising prior to the end of the applicable
Warranty Period; provided that Owner complies with its Notice obligations under
Article 16 with respect to such warranty claims.
31.5No Oral Modification. No oral or written amendment or modification of this
Agreement by any officer, agent, member, manager or employee of Contractor or
Owner, either before or after execution of this Agreement, shall be of any force
or effect unless such amendment or modification is in writing and is signed by a
duly authorized representative of the Party to be bound thereby.
31.6No Waiver. A Party’s waiver of any Event of Default, breach or failure to
enforce any of the terms, covenants, conditions or other provisions of this
Agreement at any time shall not in any way affect, limit, modify or waive that
Party’s right thereafter to enforce or compel strict compliance with every term,
covenant, condition or other provision hereof, any course of dealing or custom
of the trade notwithstanding. All waivers must be in writing and signed on
behalf of Owner and Contractor in accordance with Section 31.5.
31.7Review and Approval. Notwithstanding Owner’s review or Owner’s approval of
any items submitted to Owner for review or approval in accordance with this
Agreement, neither Owner nor any of its representatives or agents reviewing such
items shall have any liability for, under or in connection with the items such
Person reviews or approves, and Contractor shall remain responsible for the
quality and performance of the Work; provided that if Contractor, in its sole
discretion, agrees to follow any written requests provided by Owner, Contractor
shall not have any liability hereunder for any Loss resulting from following
such requests. Owner’s review or approval of any items shall not constitute a
waiver of any claim or right that Owner may then or thereafter have against
Contractor. Unless otherwise expressly provided herein, Owner shall not
unreasonably delay its review of any item submitted by Contractor for review or
approval. The review by Owner of any Subcontractor shall not constitute any
approval of the Work undertaken by any such Person, cause Owner to have any
responsibility for the actions, the Work, or payment of such Person or to be
deemed to be in an employer-employee relationship with any such Subcontractor,
or in any way relieve Contractor of its responsibilities and obligations under
this Agreement.
31.8Third Party Beneficiaries. This Agreement and all rights hereunder are
intended for the sole benefit of the Parties hereto and shall not imply or
create any rights on the part of, or obligations to, any other Person.

95

--------------------------------------------------------------------------------






31.9Module Collection and Recycling Program.
31.9.1
Option to Collect and Recycle. Owner shall Notify Contractor or its designee of
its intent to contract Contractor to collect and recycle End of Life Modules. If
(a) Contractor Notifies Owner that Contractor does not wish to provide such
collection and recycling services for such End of Life Modules or (b) the
Parties cannot reach agreement on the terms and conditions for which Contractor
will provide such collection and recycling services for such End of Life
Modules, in each case, within [***] days after Contractor’s receipt of such
Notice, then Owner shall arrange for disposal of such End of Life Modules in
accordance with Section 31.9.2.

31.9.2
Disposal of End of Life Modules. If the End of Life Modules are not collected
and recycled as described in Section 31.9.1, Owner shall dispose of all End of
Life Modules in compliance with Applicable Laws.

31.9.3
Transfer. Owner shall cause its obligations set forth in this Section 31.9 to be
transferred to subsequent owners of the First Solar PV modules provided
hereunder.

31.9.4
Survival. The provisions of this Section 31.9 shall survive the expiration or
termination of this Agreement.

31.10Further Assurances. Owner and Contractor will each use its reasonable
efforts to implement the provisions of this Agreement, and for such purpose
each, at the reasonable request of the other, will, without further
consideration, promptly execute and deliver or cause to be executed and
delivered to the other such assistance, or assignments, consents or other
instruments in addition to those required by this Agreement, in form and
substance satisfactory to the other, as the other may reasonably deem necessary
or desirable to implement any provision of this Agreement.
31.11Binding on Successors, Etc.. Subject to Article 25, this Agreement shall be
binding on the Parties and on their respective successors, heirs and assigns.
31.12Merger of Prior Contracts. This Agreement supersedes any other agreements,
whether written or oral, that may have been made or entered into between Owner
and Contractor or by any office or officer of such Party relating to the Project
or the Work. This Agreement and the Exhibits attached hereto constitute the
entire agreement between the Parties with respect to the engineering,
procurement and construction of the Project, and there are no other agreements
or commitments with respect to the Project except as set forth herein and
therein.
31.13Counterparts. This Agreement may be executed in any number of counterparts,
and either Party may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument. This Agreement
shall become effective when each Party shall

96

--------------------------------------------------------------------------------




have received a counterpart by electronic mail hereof signed by the other Party.
The Parties agree that the delivery of this Agreement may be effected by means
of an exchange of emailed signatures.
31.14Set-Off. Either Party may at any time, but shall be under no obligation to,
set-off any and all undisputed sums due from the other Party against undisputed
sums due to such Party hereunder.
31.15Attorneys’ Fees. If any action by legal proceeding shall be instituted
between Owner and Contractor in connection with this Agreement, each Party shall
bear its own costs and expenses incurred in connection with such action by legal
proceeding, including its own attorneys’ fees.
31.16Announcements; Publications.
31.16.1
Prior Approval. Subject to Section 23.2, neither Party shall (either directly or
indirectly), and neither Party shall permit any of its Affiliates to, issue or
make any public release or announcement with respect to or concerning any matter
the subject of, or contemplated by, this Agreement without the prior written
consent of the other Party and affording such other Party a reasonable
opportunity to provide comments on such proposed release or announcement;
provided that, subject to the provisions of this Section 31.16.1, nothing in
this Agreement shall prevent either Party from independently making such public
disclosure or filing as it determines upon reasonable advice of counsel is
required by Applicable Law.

31.16.2
Marketing; Advertising; Public Announcements. Notwithstanding anything to the
contrary in this Section 31.16, neither Party shall (either directly or
indirectly), and neither Party shall permit any of its Affiliates to show, by
photograph or otherwise, in any marketing, advertising or other materials, the
Project under construction or as completed (including any related Project
Hardware), without first obtaining the prior consent of the other Party.
Notwithstanding anything to the contrary herein, neither Party shall (either
directly or indirectly), and neither Party shall permit any of its Affiliates to
videotape or otherwise record any of the Work, including the installation and/or
construction work performed by Contractor hereunder, or show to any other Person
any photographs (or similarly recorded images) of such construction or
installation work, without obtaining the prior written consent of the other
Party.

31.17Independent Contractor. Contractor is an independent contractor, and
nothing contained herein shall be construed as constituting any relationship
with Owner other than that of owner and independent contractor, or as creating
any relationship whatsoever between Owner

97

--------------------------------------------------------------------------------




and Contractor’s employees. Neither Contractor nor any of its employees is or
shall be deemed to be an employee of Owner.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



98

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Execution Date.


 
DESERT STATELINE LLC
 
 
 
 
By: Desert Stateline Holdings, LLC, its sole member
 
 
 
 
By: Southern Power Company, its Manager
 
 
 
 
By:
/s/Robert A Schaffeld III
 
Name: Robert A. Schaffeld III
 
Title: Vice President and Chief Commercial Officer
 
 
 
 
FIRST SOLAR ELECTRIC (CALIFORNIA), INC.
 
 
 
 
By:
/s/Alexander Bradley
 
 
Name:  Alexander Bradley
 
 
Title: Vice President, Project Finance






[Signature Page to Engineering, Procurement and Construction Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
STATEMENT OF WORK


[***]







--------------------------------------------------------------------------------




EXHIBIT B
CONTRACTOR DELIVERABLES TABLE


[***]







--------------------------------------------------------------------------------




EXHIBIT C
Applicable Permits
PERMIT
AGENCY
Owner Permit or Contractor Permit
Right of Way Grant
Bureau of Land Management
 Owner
Streambed Alteration Agreement
California Department of Fish and Wildlife
Owner
Incidental Take Permit
California Department of Fish and Wildlife
Owner
Hazardous Materials Business Plan, if applicable
San Bernardino County Fire Department
Owner
Spill Prevention, Control and Countermeasures Plan (SPCC), if applicable
USEPA
Owner
Groundwater Well Drilling Permit
San Bernardino County  Health Department
Contractor
Septic System Permit
San Bernardino County Health Department
Contractor
Solar Plant Fire Department Permit
San Bernardino County Fire Department
Contractor
Right of Way Crossing Agreement
Los Angeles Department of Water and Power
Contractor








--------------------------------------------------------------------------------




Exhibit D
[exhibitdpage001.jpg]



--------------------------------------------------------------------------------




Health & Safety Plan Approval
This Health and Safety Plan (“HASP”) was prepared for FS employees and any
subcontractor that works on the Project and all other persons or entities on the
site while First Solar is responsible for the Project. It was prepared based on
the best available information regarding the health, physical, chemical, hazards
known or suspected to be present on the Project Site. While it is not possible
to discover, evaluate, and protect in advance against all possible hazards,
which may be encountered during the completion of this Project, adherence to the
requirements of the HASP will significantly reduce the potential for
occupational injury.
Site specific Environmental Plan(s) are not included in this document. Please
refer to those documents for requirements associated with environmental and
biological issues.
By signing below, I acknowledge that I have reviewed and hereby approve the HASP
for the Project Site. This HASP has been written for the exclusive use of First
Solar, its employees, contractors and subcontractors. The plan is written for
specified site conditions, dates, and personnel, and must be amended if these
conditions change.


Written by:
 
 
 
 
 
 
 
 
Regional Safety Manager
 
Date
 
 
 
 
 
 
 
 
 
Approved by:
 
 
 
 
 
 
 
 
Site Construction Site Manager
 
Date
 
 
 
 
 
 
 
 
 
Concurrence by:
 
 
 
 
 
 
 
 
Site Safety Manager
 
Date




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 2 of 201

--------------------------------------------------------------------------------








1
Introduction (Health and Safety Section)

--------------------------------------------------------------------------------

This Health and Safety Plan (“HASP”) provides a general description of safe
operating guidelines and levels of personal protection expected of each First
Solar employee and contractor/subcontractor (of any tier) employees associated
with construction activities conducted at the site.
This HASP also identifies health, environmental, biological, chemical and
physical hazards that may be associated with activities on this site.
Changes to this document will be made as necessary to address any additional
activities or changes in site conditions, which may occur during the course of
construction.
1.1
General

The provisions of this HASP are mandatory for all workers, and at this Site. A
copy of this HASP shall be maintained on Site and available for review at all
times. In the event of a conflict between this HASP, and federal, state, and
local regulations, workers shall follow the most stringent/protective
requirements.
Nothing in this HASP shall alter an employer’s or employee’s status or infringes
on the rights of any employee, contractor or subcontractor.
First Solar retains the right to suspend, stop work, dismiss or take any other
disciplinary or remedial action with respect to any employee, contractor,
subcontractor (or their respective employees) or visitor from the Site project
for any infraction of this HASP.
1.2
Safety Policy Statement

It is the policy of First Solar to provide a safe and healthy work environment
for all of its employees, contractors/subcontractors, vendors, and visitors. The
intent of First Solar is to promote an incident/accident free environment. This
calls for the elimination of unsafe acts, unsafe conditions, and the reporting
of all. This can be accomplished by:
•
Collaborative teamwork between First Solar, craft labor, and
contractors/subcontractors;

•
Personal commitment to the success of the project; and

•
Ownership of responsibility for safety and health practices by all members of
the site workforce at all levels.

The practices and procedures presented in this HASP and any supplemental
documents associated with this HASP are binding on all First Solar employees,
contractors and subcontractors while engaged in the project construction work.
In addition, all site visitors shall abide by these procedures as the minimum
acceptable standard for the Site. Operational changes to this HASP and
supplements that could affect the health or safety of personnel, the community,
or the environment will not be made without prior approval of the following
First Solar Personnel:
•
FS Site Safety Manger

•
FS Site Construction Manager

•
FS Site Project Manager


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 3 of 201

--------------------------------------------------------------------------------






2
First Solar Project Health and Safety Organization

--------------------------------------------------------------------------------



2.1
FS Project Manager

The Project Manager has overall management authority and responsibility for all
site operations, including safety. The Project Manager will provide the
Construction Site Manager with work plans, staff, and budgetary resources, which
are appropriate to meet the safety needs of the project operations.
2.2
FS Site Construction Manager

The Construction Manager has overall management authority and responsibility for
all construction operations, including safety.
2.2.1
Responsibilities

The Site Construction Manager is responsible to:
•
Assure that contract documents and specifications describe and support the
Project’s safety missions and objectives;

•
Monitor contractor and subcontractor selection process and adherence to
established guidelines;

•
Participate in sub-contractor Safety Checklist (Attachment A), and
contractor/subcontractor kick-off meetings;

•
Possess knowledge of the loss control and public protection requirements
identified in the safety provisions of the Contract Documents;

•
Approve the HASP, Emergency Action Plan, Fire Protection Plan and Safety
Recognition Plan;

•
Approve the Traffic Control Plan;

•
Approve the Security Plan;

•
Work with the Site Safety Manager, Superintendent/Engineers and Supervisors to
develop and implement corrective action plans to correct deficiencies discovered
during any Safety Audit.

•
Support project safety staff and cooperate with all designated personnel in
obtaining corrective actions necessary to comply with this HASP

•
Participate in fact-finding and resolution on all accident/incident
investigations.

2.2.2
Authority

The Site Construction Site Manager has the authority to:
•
Verify all operations are in compliance with the requirements of this HASP and
halt any activity which poses a potential hazard to personnel, property, or the
environment;

•
Suspend individuals from work activities and/or take any appropriate actions for
infractions against this HASP.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 4 of 201

--------------------------------------------------------------------------------








2.3
FS Site Safety Manager

The Site Safety Manager is the Safety program administrator and has authority to
implement and promote health and safety on the Site.
2.3.1
Responsibilities

The Site Safety Manager is responsible to:
•
Provide direction, coordination and oversight of all site safety personnel. This
includes all subcontractor Safety Coordinators performing work on the site;

•
Ensure communication, implementation, enforcement and maintenance of all First
Solar safety related policies, programs, and procedures. This includes all
requirements specified in this Health and Safety Manual;

•
Advise FS Site Construction and FS Project Manager of onsite safety-related
issues. This includes notification to FS Site Management of personnel training
that is required to remain compliant with applicable health and safety
regulations as well as First Solar policies and procedures;

•
Ensure all site incidents - accidents, injuries, near misses, and deficient
conditions - are reported and investigations conducted in a timely fashion.
Incident information shall be captured in the FS EHS management database
(Intelex) and reports shall be forwarded to the Site Management team and FS
Regional Safety Manager;

•
Be the initial point of contact for regulatory inspectors (OSHA) wishing to
visit the site; and

•
Ensure all safety metrics and statistics reporting (such as weekly man-hour
report) is completed and forwarded to the appropriate site and safety persons.

•
Conducting safety assessments and audits of work conditions and behaviors and
advising management on enhancements for the work force;

•
Applying safety and occupational health laws, regulations, principles, theories,
practices and procedures to advise on or resolve technical matters dealing with
occupational safety and health requirements;

•
Developing safety and occupational health practices and procedures to eliminate
or control potential hazards;

•
Developing or implementing programs to reduce the frequency, severity, and cost
of accidents and occupational illnesses.

•
Analyzing or evaluating new and existing jobs, processes, products, or other
systems for the possible existence of hazards;

•
Inspecting or surveying workplaces, processes, products, or other systems for
compliance with established safety and occupational health policies or standards
and to identify potential new hazards; and

•
Train Associates, leaders, managers, or other safety and occupational health
personnel in safety and occupational health subjects as needed.

•
Ensure site safety orientation of all new hires and visitors is conducted in
accordance with First Solar policy.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 5 of 201

--------------------------------------------------------------------------------






2.3.2
FS Safety Staffing

FS Site Safety Staffing shall include: (minimum staffing level)
•
FS Site Safety Manager - appointed by FS Regional Safety Manager, the Site
Safety Manager is the on-site authority for all safety-related activities and
issues.

•
FS Site Safety Admin/Trainer - provides overall administrative support for site
safety requirements and conducts site safety orientation for incoming personnel.
This person reports directly to the Site Safety Manager.

•
FS Safety Coordinators - Safety Coordinators support contractor/subcontractor
Safety and field personnel. They report directly to the FS Site Safety Manager.
At least one member of the FS Safety Staff will be an EMT or individual with
documented medical training. Deviation from the requirement of an EMT is only
allowed with approval from the FS Regional Safety Manager.

Safety Coordinators shall normally be in the field and at no time be assigned
duties other than safety and health.
At a minimum the ratio of Safety Coordinator(s) to craft personnel shall be 1:25
for the first 25 employee’s and 1:50 for additional employee’s to adequately
cover all FS employee, FS Subcontractors, vendors or visitors that do not have
Safety coverage from their own on-site Safety personnel.
A safety coordinator will be required to remain on site at any time work is
being done with workers who they are responsible for. This includes night shifts
and weekends.
2.4
Subcontractors

Each subcontractor has overall responsibility for accident/incident prevention
and implementation of this HASP for all its personnel working on the Site. In
addition each subcontractor is responsible for adhering to all federal, state
and local laws and regulations. This responsibility extends to all lower tiered
subcontractors. The subcontractor’s Safety Coordinator(s) shall be responsible
for performing construction safety inspections and identifying and resolving any
construction safety related concerns throughout the Site.
Subcontractors must submit a copy of their company’s health and safety plan to
the Project Safety Manager prior to beginning work. All contractor/subcontractor
workers must be orientated to their company’s health & safety program as well as
to all sections of this HASP.
Although many existing hazards may be corrected through informal communications
between the Safety Coordinators and FS Site Safety Manager, all corrective
actions must be documented, with copies forwarded to the FS Site Safety Manager.
Imminent hazards should be corrected immediately, with documentation to follow
promptly.
Each contractor/subcontractor is responsible for assigning specific work tasks
to their employees. Each contractor’s/subcontractor's management will provide
qualified employees and allocate sufficient time to safely complete assigned
tasks. Each subcontractor is responsible for equipping all of its personnel with
all required personnel protective equipment (PPE).
First Solar considers each contractor/subcontractor to be an expert in all
aspects of the work operations for which they are tasked to provide, and each
contractor/subcontractor is responsible for compliance with the legal
requirements which pertain to those services.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 6 of 201

--------------------------------------------------------------------------------






Hazards not listed in this HASP but known to any contractor/subcontractor, or
known to be associated with a contractor’s/subcontractor's services, must be
identified and addressed prior to beginning work. Documentation of identified
job hazards is captured in the daily JHA.
The FS Site Safety Manager or his authorized representative has the authority to
halt any contractor/subcontractor operations and to remove any
contractor/subcontractor or contractor/subcontractor employee from the Site for
failure to comply with established health and safety procedures or for acting in
an unsafe manner.
2.5
Contractor Safety Coordinators:

2.5.1
Staffing

•
Every contractor/subcontractor will employ Safety Coordinator(s) with field
experience, and who shall be approved of in advance by the FS Site Safety
Manager or designee. At least one of the Contractor Safety Coordinators shall be
an EMT or have equivalent medical training. Deviation from this requirement is
only allowed with approval from the FS Site Safety Manger.

•
Safety Coordinators shall at no time be assigned duties other than safety and
health and be primarily in the field.

•
At a minimum the ratio of Safety Coordinator(s) to craft personnel shall be 1:25
for the first 25 employee’s and 1:50 for additional employee’s to adequately
cover all field activities, scope of work and the project’s needs. Additional
Safety Coordinators may be needed as deemed necessary by the Project Safety
Manager at the contractor/subcontractors expense. The number of field safety
personnel does not include personnel dedicated to providing medical services,
training or administrative functions.

•
The contractor’s and subcontractor’s safety personnel shall be on the Site
during any work activities performed by the contractor/subcontractor or one of
its subcontractors of any tier. This includes night shifts and weekends.

2.5.2
Responsibilities:

Responsibilities of Safety Coordinators associated with this project include,
but are not limited to:
•
Report all injuries, incidents, and near misses immediately to supervision and
FS Site Safety Manager

•
Serve as technical advisors to their project management team on safety and
health planning, training, and problem resolution issues;

•
Ensure appropriate PPE is provided and its use enforced;

•
Conduct field safety observations/audits to ensure compliance with Safety
Programs, Policies and Procedures;

•
Accompany supervisory personnel while performing joint inspections of work areas
and activities;

•
Prepare and conduct a site specific safety orientation for personnel prior to
the to work commencement;


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 7 of 201

--------------------------------------------------------------------------------






•
Complete and forward appropriate forms (injury, liability, property damage,
etc.) to the FS Site Safety Manager;

•
Attend and participate in weekly safety meetings;

•
Actively participate in accident/incident/illness/injury investigations with
supervision;

•
Provide supervisors with daily safety topics for the tool box/ meetings or
safety meetings;

•
Review safety meeting reports for attendance;

•
Attend and periodically conduct tool box/tailgate meetings to evaluate their
effectiveness;

•
Provide necessary information for the obtaining of motor vehicle records for all
operators of equipment and for all crane operators on site.

2.6
Superintendents/Engineers

2.6.1
Responsibilities

The Superintendent/Engineer is responsible to:
•
Plan and execute all work to comply with this HASP and the Contract;

•
Be knowledgeable of any loss control and public protection requirements
identified in the safety provisions of the Contract Documents;

•
Participate in daily inspections;

•
Participate in pre-job and JHA planning;

•
Participate in safety meetings;

•
Participate in contractor/subcontractor pre-bid, pre-contract, and/or kick-off
meetings;

•
Enforce mandatory Personal Protective Equipment (“PPE”) requirements in
accordance with this HASP;

•
Participate in fact finding and resolution on all accident/incident
investigations;

•
Take immediate action to abate identified unsafe conditions and practices and
document corrective actions; and

•
Support project safety staff and cooperate with all designated personnel in
obtaining corrective actions necessary to comply with this HASP.

2.7
Supervisor/Foreman

2.7.1
Responsibilities:

The supervisor/foreman is responsible to:
•
Train and instruct workers in safe work practices for all tasks to which they
are assigned;

•
Ensure availability of and enforce the proper use of job site tools and PPE;

•
Monitor work areas for unsafe acts and conditions;

•
Ensure daily health and safety inspections are conducted by the Safety
Coordinators;


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 8 of 201

--------------------------------------------------------------------------------






•
Work with Safety to develop and implement corrective action plans to correct
deficiencies discovered during daily inspections. Deficiencies will be discussed
with Safety to determine appropriate corrective action(s);

•
Pre-plan all job activities assuring workers are properly trained in applicable
safety requirements;

•
Present daily toolbox, Pre-Task Plan (“PTP”) and Job Hazard Assessments (JHA).
Review meetings and maintain attendance logs and records;

•
Participate in weekly safety meeting and safety training;

•
Provide a means for craft workers to communicate safety issues in a discrete
manner (e.g., suggestion box);

•
Verify completion of injury reports and ensure injury reports are submitted to
the contractor’s/subcontractor’s Safety Coordinator

•
Participate in accident/incident/injury investigations and implementing
corrective actions to prevent further occurrences. Provide information regarding
these actions to superintendents and safety coordinators.

2.8
Craft Worker

2.8.1
Responsibilities:

Responsibilities of craft workers associated with this project include, but are
not limited to:
•
Understand and abide by the policies and procedures specified in this HASP and
other applicable safety policies, and clarify those areas where understanding is
incomplete;

•
Refrain from any unsafe acts;

•
Report any unsafe conditions or act to supervisor and/or designated Safety
Coordinator

•
Maintain a clean and safe work area;

•
Report all incidents, injuries, first aids or near misses, regardless of
severity, to their supervisor;

•
Attend daily toolbox , PTP review, JHA and safety meeting;

•
Actively participate in the weekly safety training; and

•
Know the locations of the emergency exits routes and emergency assembly points.

2.9
Case Manager

At the time of the Pre-Construction Meeting, all Sub-Contractors entering the
First Solar Site to perform any scope of work must present First Solar with the
name of their case manager that will be responsible for case management plan.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 9 of 201

--------------------------------------------------------------------------------






2.10
Security

2.10.1
Responsibilities

Responsibilities of security personnel (“Security”) associated with this project
include, but are not limited to:
•
Establish an identification system to identify authorized persons and
limitations to their approved activities;

•
Insure Visitors have proper PPE before entering the job site

•
Assign responsibility for enforcing authority for entry and exit requirements;

•
Perform site surveillance;

•
Develop a site-specific Security Plan to include provision for badge process,
site access, material delivery, and emergency procedures.

2.11
Visitors

Authorized visitors (e.g., client representatives, regulators, First Solar
management staff, etc.) requiring entry to any work location on the site will be
required to take Site Safety Orientation Training prior to being allowed access
to the field.
Visitors will be escorted at all times at the work location and will be
responsible for compliance with the requirements of this Manual. In addition,
this HASP specifies the minimum acceptable qualifications, training and personal
protective equipment which are required for entry to any work areas; visitors
must comply with these requirements at all times.
Visitors will not be allowed to wear open toe shoes, high heels, sandals, or
tennis shoes.
Unauthorized visitors, and visitors not meeting the specified qualifications,
will not be permitted to enter the Site.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 10 of 201

--------------------------------------------------------------------------------






3
Safety Policy

--------------------------------------------------------------------------------

3.1
General - “Code of Safe Work Practices”

The objective of this section is to reinforce the contractual requirement which
safety and health issues must be properly addressed throughout the entire
project.
Active participation by the employees of First Solar, contractor and
subcontractors will make the program effective and successful by coordinating
the participant’s efforts in performing the following tasks:
•
Provide a safe environment in which workers can perform high quality work;

•
Use pre-task safety planning as a tool to reduce injury to persons and property;

•
Conduct daily inspections to locate and abate unsafe work practices/behaviors
and unsafe conditions;

•
Protect the public and property potentially affected by the Site;

•
Educate and train workers through:

a)
New hire orientation;

b)
Toolbox and safety meetings;

c)
Monthly Safety Committee Meetings

d)
Task specific safety training, (i.e., hazardous communications (“HazCom”),
construction safety practices, trenching safety, confined space entry, equipment
operations, etc.);

e)
Mandatory PPE;

f)
Prompt injury reporting and effective record keeping to maintain an up-to-date
accident/incident experience and trends analysis; and

g)
Using accident/incident investigation information to abate deficiencies and
eliminate any additional losses.

h)
For California Sites, also reference 8 CCR 1509-1510

•
No person will work for more than 16 hours on this site per shift.

3.2
Medical Surveillance

Sub-contractors are required to perform and document all required medical
surveillance of their respective employees in accordance with the applicable
regulatory and other legal requirements.
3.3
Worker’s Compensation

Each contractor and subcontractor is expected to provide proof of current
workers’ compensation insurance that meets the minimum guidelines included in
the contract/subcontract agreement and that is in compliance with the applicable
local and state regulatory requirements.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 11 of 201

--------------------------------------------------------------------------------






3.4
Zero Tolerance Policy

First Solar shall hold individuals, supervisors, and contractors and
subcontractors to a “Zero Tolerance Policy” in regards to all health and safety
related violations which are deliberate or repeated.
Supervisors shall be held accountable for their employee’s actions and all
violations under their responsibility shall be tracked.
3.5
Drug and Alcohol - Free Workplace

First Solar is committed to providing a Drug/Alcohol free workplace environment.
The use, possession, concealment, transportation, promotion, or sale of the
substances such as illegal drugs, controlled substances, designer drugs,
synthetic drugs, unauthorized prescription drugs and alcohol is strictly
prohibited. Employees, contractors and subcontractors using those substances are
not permitted on the Site.
Any employee, contractor or subcontractor suspected to be under the influence of
drugs or alcohol is subject to substance testing.  Any individual who tested
positive shall be dismissed from the Site. 
Drug and Alcohol Testing
Each Sub-contractor is responsible for conducting substance abuse testing on
their respective employees prior to the commencement of work.  This test is
required to be a nine (9) panel drug test.  The lab used for testing the samples
must be a lab that is certified by the Department of Health and Human Services
under the National Laboratory Certification Program.
Prior to allowing individuals to access to the site to work each sub-contractor
shall provide First Solar with appropriate evidence that substance abuse testing
was conducted and that the test results were not positive.
Random Drug and Alcohol Testing
Each sub-contractor shall have a monthly random drug / alcohol test that equal
to 10% of their work force on site.  This random must be a true random which is
administered by a third party service which has the capability to do drug /
alcohol testing. Sub-contractor will notify FS Site Safety Manager immediately
of any worker that fails the random testing.  
At the request of First Solar, each sub-contractor will provide First Solar with
the results of substance abuse testing conducted on any of their respective
employees.
Suppliers / sub-contractors shall conduct, prior to assignment of any employee
to the jobsite, a detailed background investigation to ensure employees are
acceptable for site work. Include as a minimum the following restrictions apply:
•
No felony convictions within the last three years or more than two in the
previous 7 years to include pre-trial intervention, pleas of guilty and nolo
contendere.

•
Not more than two misdemeanor convictions within the last three years, which
display a propensity for violent, immoral or drug-related activity;

•
Motor Vehicle record checks for those jobs that require driving as part of the
job duties/work. A supplier/contractor employee must have a valid unrestricted
driver’s license appropriate for any position requiring a driver’s license
(restrictions do not include physical limitations).


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 12 of 201

--------------------------------------------------------------------------------






3.6
Site-Specific Orientation

To access the Site, workers as well as all visitors, must be fit for duty and
attend a Site-Specific Safety Orientation.
The Site-Specific Orientation provides personnel with relevant safety and health
policies and procedures as well as information on site specific hazards.
Safety Orientation training will contain elements stipulated by First Solar. All
contractors/subcontractors are also required to include First Solar policies as
a part of their own orientation.
Site Orientations shall be documented and the records forwarded to the FS Site
Safety Manager for recordkeeping.
3.7
Safety Meetings

3.7.1
Tool Box Safety

A tool box safety meeting shall be held before starting work daily by the
supervisor of the work crew. Safety discussions should focus on relevant site or
task safety issues or a review of site safety rules. Meetings shall be
documented and records saved for review by FS Site Safety Manager during audits.
3.7.2
Monthly “All-Hands” Safety Meeting

All contractors/subcontractors will conduct a monthly Safety meeting
The purpose of this meeting will be to discuss the activity plans, to provide
procedural review and education and to discuss any unique safety
issues/challenges. Meetings shall be documented and records saved for review by
FS Site Safety Manager during audits.
3.7.3
Site Safety Committee Meeting

A site Safety Committee shall be established on site. Committee shall be made up
of both management and front-line personnel from First Solar and various site
sub-contractors.
Site Safety Committee shall meet on a monthly basis.
Committee shall elect a Chairman who will be responsible for scheduling monthly
meetings, creating meeting agendas and facilitating the meetings.
The purpose of this meeting will be to discuss current site safety performance,
review site safety events for improvement opportunities, and to provide a forum
to bring up site safety concerns or safety suggestions. Meetings shall be
documented and records saved for review by FS Site Safety Manager during audits.
3.8
Safety Bulletin Board

A permanent bulletin board will be mounted conspicuously by First Solar Safety
providing pertinent safety information, progress on safety indicators, and
milestones.
Additionally, each sub-contractor shall post its own bulletin board providing
company specific safety information to its employees.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 13 of 201

--------------------------------------------------------------------------------






3.9
Safety Recognition Plan

A Safety Recognition Plan will be developed by the FS Construction and FS Safety
Manager to promote active worker involvement in Safety.
3.10
Routine Safety Reporting

The following information will be given to the Owner weekly or as required by
the Contract:
▪
Near Miss incidents and First Aid incidents

▪
TRIR / LTIR / RIR rates

▪
Days w/o lost time accident/incident

▪
Days w/o recordable accident/incident

▪
Hours worked

Sub-contractors shall support this reporting by submitting the same information
weekly to the FS Safety Manager in a timely manner.
Weekly man-hours and incidents totals are to be reported to the FS Site Safety
Manager on every Monday.
3.11
Safety Inspections and Audits

3.11.1
Daily Safety Observations

All site Safety Coordinators shall conduct daily observations. Observations are
to be documented and saved in the Safety Intelex database. Deficiencies found
during an observation shall be addressed immediately by the applicable
sub-contractor Supervisor or Safety Staff and be corrected on the spot where
possible. If correction cannot be achieved an incident report will be generated
for investigation and corrective actions.
3.11.2
Quarterly Audits

All site sub-contractors and the FS Site Safety Department shall conduct
quarterly Site Safety Audits. The audit will be focused on a specific safety
process, work activity, or sub-contractor. The frequency of the audits is based
on Site performance and may be adjusted to a more frequent basis until there is
a clear trend demonstrating improved or acceptable performance.
All audits will be documented and any hazardous condition or deficiency shall be
addressed immediately by the applicable contractor and/or subcontractor
Supervisor.
Audit reports shall be submitted to the FS Site Safety Manager and forwarded to
the FS Construction Manager.
FS Site Safety Staff will enter audits into the Intelex Safety database for
tracking and trending.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 14 of 201

--------------------------------------------------------------------------------






3.12
Vehicle Permit

Only authorized vehicles are allowed onto the Site. (This does not include
designated parting areas). A vehicle permit must be obtained prior to entering
the site. Violation of this procedure or any other HASP procedure may result in
the removal of the vehicle and/or worker from the Site.
•
A vehicle permit application may be obtained from the Construction Manager;

•
The vehicle permit must be hung from the car’s rear view mirror

•
Vehicle permits will be issued for a six (6) month period of time. Any vehicle
with an expired vehicle permit will not be allowed on site

•
Vehicle permit will be issued only after insurance has been reviewed and
verified.

3.13
Weapons

In keeping with our commitment to provide a safe workplace, unless otherwise
permitted by law, The Company prohibits the carrying, possession, maintenance or
use of any weapon, including but not limited to any type of gun, knife, or
explosive, whether concealed or not.
Violation of this policy will result in discipline up to and including removal
from the site.
Knives required for performance of work activities (such as lineman wire
skinning knives) are permitted for work use. Safety box cutters are acceptable
for use.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 15 of 201

--------------------------------------------------------------------------------






4
Safety Programs

--------------------------------------------------------------------------------

4.1
PRE-TASK PLAN

All hazards (chemical, physical or biological) must be systematically identified
and assessed. Practical control measures to eliminate or reduce exposures to as
low a level as practicable must be identified and implemented. The PTP shall be
completed by the Project Safety Manager, supervisor, contractor/sub-contractor
employees and shall be clearly documented and attached to this HASP.
All possible hazards arising from this project must be considered and should
include the:
•
Type of chemical, physical or biological hazard present

•
Working conditions

•
Tasks to be carried out

•
Plant & equipment involved

•
Route of potential exposure

Project risks can vary from task to task depending on the nature of the work
being performed. Each task may need an individual assessment. Information from
the PTP will determine appropriate control measures.
4.2
Hierarchy of Controls

Where a hazard is identified, effective controls must be implemented to reduce
exposures to as low a level as practicable to adequately protect site personnel.
Risk mitigation measures will be proportionate with the level of risk present.
Control measures should generally follow the “hierarchy of control” which refers
to a range of feasible options for managing the risk to health and safety. The
hierarchy normally ranges over the following controls:
•
Elimination - completely removing the hazard

•
Substitution - can we replace hazard with a safer option

•
Minimization - how can we reduce the chance of accident/incident/injury

•
Engineering Controls - how can we use technology or equipment to control hazard

•
Administration Controls - what administration processes or procedures can we
implement to control the hazard

•
PPE- use of equipment or clothing to protect employee


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 16 of 201

--------------------------------------------------------------------------------






4.3
Slips, Trips and Falls

Slips, trips and falls pose a risk to construction workers. Slips can occur when
ground is wet, covered with loose material or sloped. Trips can occur when the
ground is uneven and covered with debris. Falls can occur when working at
unprotected heights or may result from a trip. The following safe work practices
shall be implemented to the reduce risks posed by slips, trips and falls
•
Wear required work boots; keep boots laced and dry;

•
Assess all walking surfaces prior to walking on them. Areas with uneven terrain,
loose surface material, obstructed pathways, or any other hazardous condition
which increases the risk of a slip, trip, or fall incident. These areas shall be
avoided;

•
Place materials, tools and equipment in an orderly manner;

•
During the course of construction, alteration, or repairs, form and scrap lumber
with protruding nails and all other debris shall be kept reasonably cleared from
work areas, passageways, and stairs in and around buildings or other structures.

•
The ground area within 6 feet of a building under construction shall be
reasonably free from irregularities wherever it is practicable to attain this
condition by grading or similar methods, and open ditches shall be bridged to
provide passageways at convenient places.

•
Material storage areas and walkways on the construction site shall be maintained
reasonably free of dangerous depressions, obstructions, and debris.

•
Combustible debris accumulated within the building or structure shall be removed
promptly during the course of construction. Safe means shall be provided to
expedite such removal.

•
Flammable or hazardous wastes shall be placed in covered containers separate
from the normal debris.

•
All waste shall be disposed of at intervals determined by the rate of
accumulation and capacity of the job site container.

•
Waste, materials, or tools shall not be thrown from buildings or structures to
areas where employee(s) may be located, unless the area where the material falls
is guarded by fences, barricades, or other methods/means to prevent employee(s)
from entering and being struck by falling objects. Signs shall be posted to warn
employees of the hazard.

•
Place trash receptacles at appropriate locations for the disposal of
miscellaneous rubbish;

•
When walking on-site, do not engage in distracting activities such as note
taking, photograph taking or cell phone talking. Always stop in a secure
location to perform these tasks; and

•
Keep eyes on your path of travel.

4.4
Heat Stress

See Attachment W, “Heat Illness Prevention Plan” of this Manual

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 17 of 201

--------------------------------------------------------------------------------






4.5
Cold Stress

Employees are not expected to be exposed to extreme cold temperatures unless
they work during cold weather for extended periods. Cold injuries are classified
as either localized (such as frostbit, frostbite), or generalized as in
hypothermia (a lowering of the body’s temperature).
4.5.1.
Responding to Cold -Related Illness

Table 4.1   Identification and Treatment of Cold-Related Illness
Type
Symptoms
First Aid
Pre-Frostbite
■  Firm, cold, white areas on the face, ears or extremities;
■  Peeling or blistering may appear similar to sun burn
■  Warm the area with an unaffected hand or a warm object.
■  Do not use hot water
Frostbite
■  The area is cold, hard, white and anesthetic;
■  On warning is becomes red, swollen and painful;
■  Notify EMS as soon as possible or be prepared to transport victim to a
medical facility, even after treatment of frostbite.
■  Make sure there is no risk of re-freezing. Skin which re-freezes after
thawing will have more damage.
■  Remove victim from cold environment; ensure there is no possibility of
hypothermia. (If there is, see below.)
■  Fill a shallow container with enough water to cover the frostbitten body
part. Make sure the water is at room temperature.
■  Immerse the injured areas; ensure the skin does not come into contact with
anything!
■  Remember to transport the victim to a medical assistance facility for further
assessment after the above steps.
Hypothermia
■  Common signs to look for are
■  Shivering,
■  Slurred speech
■  Abnormally slow rate of breathing
■  Cold, pale skin
■  Fatigue, lethargy or apathy
■  Remove the victim from the cold environment.
■  For cases of extreme hypothermia, where the patient is showing signs of
confusion, slurred speech, fumbling hands, or go unconscious, notify EMS.
■  Remove any wet clothing from the victim and replace with dry clothing. (A dry
hat is recommended to be worn.)
■  Wrap victim in blankets.
■  Use heat packs to warm the patient. Do not allow the packs to touch naked
skin.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 18 of 201

--------------------------------------------------------------------------------






4.6
Ultraviolet Radiation Protection

To protect against exposure to ultraviolet (UV) radiation, workers will observe
the following requirements:
•
All workers will wear sunglass-type safety glasses at all times when working
outdoors during daylight hours.

•
Workers will utilize a commercial sun-block with a minimum solar protection
factor (SPF) of 30.

•
Hard hats and long sleeve garments are required as they provide additional UV
protection.

4.7
Field Sanitation

•
Toilet facilities shall be maintained at all times in a clean and sanitary
condition.

•
Toilet paper shall be provided in a suitable holder.

•
Appropriately screened to exclude insects and other vermin.

•
Ventilated and provided with self-closing and lockable doors to provide privacy.

•
Separate toilet facilities (male/ female) for each twenty (or fraction thereof)
employees. [If less than five workers, a single toilet with an interior lock is
allowed.]

•
Accessible to employees, ¼ mile or 1,320’ or a 5-minute walk (whichever is
less).

•
Potable water shall be available and refilled as necessary for hand washing.

•
Soap and single use towels shall be provided.

•
Signs stating that water is for hand washing only, shall be posted.

•
Facilities shall be in a clean and sanitary condition, and cleaned and pumped
DAILY.

•
The employer must ensure that those employees are aware of and are allowed
reasonable opportunities to use sanitation facilities during the workday.

•
One hand washing facility for each twenty (or fraction thereof) employees.

•
Toilet and hand washing facilities shall be located in close proximity to each
other

4.8
Back Safety

Follow the proper lifting techniques to prevent any back injuries:
•
Plan the lift and decide if you need help

•
Prepare the travel path

•
Position your body close to the load so you can get a secure grip

•
Keep elbows close to the body

•
Secure footing and balance

•
Keep your back straight and knees flexed

•
Pick up load, holding it close to body

•
Keep head up, looking forward


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 19 of 201

--------------------------------------------------------------------------------






When lowering the load:
•
Avoid twisting or turning while lowering

•
Point toes in the direction where the load will be set

•
Keep head up, looking forward, with back straight

•
Flex knees, use leg muscle to lower

•
Release when load reaches resting place

•
Use leg muscles to stand.

Remember: Avoid lifting materials which exceed 1/3 to ½ of your body weight.
Always apply buddy system.
4.9
Stretching \ Flexing Policy

To prevent injuries, all workers on site (including FS Employees) will stretch
before, during and after their workday.
Exercises can be done alone or be led by supervisor or co-worker.
Examples of Stretching and Flexing Exercises
[fspg20.jpg]





[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 20 of 201

--------------------------------------------------------------------------------




Remember the following guidelines as you stretch:
•
Never stretch to the point of pain

•
Breathe as you stretch. Inhale just before the stretch, exhale as you start the
stretch

•
Do not force a stretch

•
Do not bounce as you hold the stretch

•
Use correct form to get the most benefit from the stretch

•
Relax your muscles throughout the stretch

•
Do not just go through the motions. Focus on the stretch and feel the muscles
stretch

•
Do not stretch an injured body part without your physician’s recommendation

4.10
Smoking Policy

Each Contractor will establish a designated smoking area, in close proximity to
their work area but not such that the smoke would impact non-smoking personnel
in the area.
The designated smoking area will be minimum 10’x10’, barricaded on all sides
with appropriate signage, with a 5 gallon bucket filled with water and/or sand,
and a fire extinguisher. 
Absolutely no smoking shall be allowed outside the designated smoking areas for
anyone within the site.  The smoking area shall be kept clean at all times.
No smoking will be allowed in vehicles or on equipment while operating within
the site. 
No smoking is allowed anywhere in the vicinity of the fenced-in recycling area.
4.11
Vehicle and Mobile Equipment

The proper operation of vehicles is critical to protecting the safety of
employees, contractors and subcontractors. The following practices shall be
implemented to reduce the risk of hazards posed by vehicle travel.
4.13.1
General Requirements

•
Vehicles and mobile equipment must be inspected, maintained and operated in
accordance with the manufacturer’s instructions and applicable safety standards.
(Refer to the appropriate operating manual for additional information.)

•
PPE which is suitable for workplace hazards and the work being performed must be
worn when operating mobile equipment.

•
Loose fitting clothing and jewelry that can become entangled in moving parts
must not be worn when operating mobile equipment.

4.13.2
General Driving Safety Practices

•
Drivers must be licensed to drive the class of vehicle they are operating.

•
Drivers and passengers must comply with all traffic laws and posted signs, and
will not operate a vehicle if under the influence of impairing medication,
alcohol, or any other substances.

•
Always wear a seat belt while operating a motor vehicle or while traveling as a
passenger.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 21 of 201

--------------------------------------------------------------------------------






•
Ensure loads do not exceed specified and legal load limits for the vehicle.

•
Make sure loads in pickups, flat-bed trucks, and on trailers are physically
secured to the vehicle.

•
Properly flag loads which extend beyond the vehicle (properly lighted at night).

•
Sound vehicle horn 3 times before backing up or use an audible sounding device
in the construction area.

•
Abstain from distractions while driving (e.g., eating/drinking, reading maps,
texting, talking on a phone, etc.). Stop the vehicle and pull over to perform
such activities safely.

•
Unattended personnel transport vehicles will not be allowed to idle, and must be
turned off when not in occupied with parking brake set.

•
High visibility jackets or suitable garments marked with reflective or
high-visibility material are required when operating while operating mobile
equipment.

•
Wear safety glasses when checking fluid levels and when dust may blow into
eyes/face.

4.12
Mobile Equipment and Industrial Trucks

4.12.1
General Requirements

•
Mobile equipment (e.g., end-loaders, backhoes) shall be operated by
appropriately trained employees who possess a current driver’s license and
operator’s permit for the specific equipment.

•
Mobile equipment and Industrial Trucks must not be modified so as to defeat,
remove or impair safety devices or increase load capacity.

•
Fuel trucks will be used onsite to fuel equipment and vehicles. Onsite fuel
storage tanks are acceptable if the vessel is properly grounded, has a double
wall which will contain 100% of the capacity of the vessel. If documentation
cannot be provided that the tank was pressure tested and passed inspection, the
tank must be in a secondary containment unit that will hold 110% of the volume
of the tank

•
Industrial trucks may only be operated in environments and under conditions for
which they were designed.

•
Only attachments provided by or approved by the manufacturer may be used. Such
attachments must be properly secured.

•
Lift bars which are movable or replaceable must be held firmly in place by a
proper securing pin.

•
Industrial trucks must not be used to lift employees unless specifically
equipped for personnel lifting in accordance with the manufacturer’s
recommendations and applicable safety standards.

4.12.2
Inspection and Routine Maintenance

•
Operators must inspect mobile equipment before each day’s use.

•
Operators must lower and/or disengage all mechanical equipment, shut off the
engine, remove the ignition key, and set the parking brake when mobile equipment
is left unattended or is being inspected, serviced or refueled.

•
Operators must ensure each vehicle and/or equipment is grounded during
refueling.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 22 of 201

--------------------------------------------------------------------------------






•
Hands must not be used to search for hydraulic oil leaks.

•
Mobile equipment with faulty brakes, mechanical or electrical defects, fuel
leaks or missing or defective safety devices must be removed from service
immediately.

•
When refueling, operators must wipe up any spilled fuel or allow spilled fuel to
evaporate before the engine is started.

•
Operators must not park mobile equipment so as to block path of evacuation
routes, fire extinguishers, alarm stations, or emergency exits.

•
Operators must maintain mobile equipment in a clean condition, free of excess
oil and grease.

•
Loose clothing which may become entangled in controls is prohibited.

4.12.3
Safe Operating Practices of Mobile Equipment

•
Operators of mobile equipment and all passengers must be seated in seats with
seat belts fastened.

•
Mobile equipment must exercise care and caution when operating equipment near
ledges or overhangs or on ramps, slopes or unstable surfaces.

•
Operators must avoid shock loading (e.g., sudden stops or starts of the
equipment).

•
Operators of mobile equipment must exercise caution when backing up and use a
spotter when necessary.

•
Employees working in the vicinity of mobile equipment, industrial trucks and
bucket trucks must remain clear of the swing radius of all equipment:

•
Operators of mobile equipment (i.e. backhoe, bob cats) must not transport or
lift employees in buckets or allow employees to ride in truck boxes.

•
Operators of mobile equipment must not place their arms or legs (or any other
part of their body) between moving parts.

•
Operators of mobile equipment must observe all applicable traffic laws and drive
at speeds which are appropriate for existing conditions.

•
Operators of mobile equipment must remain alert for the movements of other
vehicles.

•
Operators of mobile equipment must not suspend or swing loads over other persons
or allow other persons to stand, walk, or work under elevated loads.

•
Operators of mobile equipment must not exceed rated load capacities.

4.12.4
Safe Operating Practices of Industrial Trucks

•
Industrial truck operators must fasten seat belts.

•
Operators must not allow other employees to ride on an industrial truck.

•
Industrial truck operators must not place their arms or legs (or any other part
of their body) between the uprights of the mast or outside the running lines of
the industrial truck.

•
Operators must not attempt to lift loads which exceed the industrial truck’s
rated load capacity.

•
Operators must not suspend or swing loads over other persons or allow other
persons to stand, walk, or work under elevated forks.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 23 of 201

--------------------------------------------------------------------------------






•
Industrial truck operators must observe all applicable traffic laws, remain
alert for the movements of other vehicles and drive at speeds which are
appropriate for existing conditions.

•
Before moving an industrial truck, the operator must make sure no person or
objects are in the path of the vehicle.

•
Clearances in all directions must always be checked, particularly overhead
clearances.

•
Operators must remain alert for obstacles and hazards.

•
Operators must take extra care and caution when industrial trucks are driven on
elevated loading docks.

•
Operators must exercise caution when backing up and use a spotter when
necessary.

•
When loading or unloading trucks, the wheels of the truck must be chocked.

•
When picking up a load, operators must place the forks squarely and as far as
possible under the load.

•
Straps may not be tied to the forks and used to lift any item.

•
Chains for lifting or pulling not allowed on site.

•
A proper Jib is required to be securely placed on the forks to lift any item
from under the forks

•
Before transporting the load, operators must ensure the load is securely
fastened or safely positioned to prevent tipping or falling.

•
Operators must transport the load as low as possible, but high enough for the
forks to clear uneven surfaces.

•
Operators must not raise or lower loads while traveling.

•
Operators must look in the direction of travel.

•
Operators must avoid sudden stops which might spill the load.

•
When ascending and descending grades, operators should tilt the load back and
raise the forks only as far as necessary to clear the surface.

•
When ascending or descending grades in excess of 10 percent, loaded industrial
trucks must be driven with the load upgrade.

4.13
Project Signs and Barricades

4.13.1
Site Signage - General

Signs will be placed in various locations around the site where they will convey
their messages most effectively. Sign placement is determined during site
construction planning but during the course of construction, signs may change to
reflect current conditions.
4.13.2
Accident Prevention Signs and Tags

Standards for Accident Prevention sings and tags are defined in ANSI Z535.4
General:
•
Signs shall be visible at all times when work is being performed and shall be
removed or covered promptly when the hazard no longer exists.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 24 of 201

--------------------------------------------------------------------------------




Danger Signs:
•
Indicates an imminently hazardous situation that if not avoided, will result in
serious injury or death. Danger signs should be used only for those situations
that present the most serious hazards.

•
Examples of acceptable signage

[fspg251.jpg]
Warning Signs:
•
Indicates a potential hazardous situation which; if not avoided, will result in
death or serious injury. Hazards identified by the signal work “Warning” resent
a lesser degree of risk of injury or death than those identified by the signal
word “Danger”

•
Examples of acceptable signage

[fspg252.jpg]
Caution Signs:
•
Indicates a hazardous situation, which if not avoided, could result in minor or
moderate injury. It may also be used without the Safety alert symbol as an
alternative to “Notice”.

•
Examples of acceptable signage

[fspg253.jpg]
Notice Signs:
•
Is the preferred signal word to address practices not related to personal
injury. The safety alert symbol should not be used with this signal word. As an
alternative to “Notice” the word “Caution”, without the safety alert symbol may
be used to indicate a message not related to personal injury.

•
Examples of acceptable signage

[fspg254.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 25 of 201

--------------------------------------------------------------------------------






Safety Instruction Signs:
•
Indicate general instructions relative to safe work practices, reminders of
proper safety procedures, or the location of safety equipment.

•
Examples of acceptable signage

[fspg261.jpg]
4.13.3
Barricading

Establish the work area prior to beginning any work which may present potential
hazards to individuals. Work areas will be inspected to determine the extent of
barricading.
Barricades must ensure a continuous separation of work activity from people not
involved in the work. If adequate barricading cannot be established, then work
may not begin.
FS Safety Department must be notified if barricades on roadways may impede the
passage of emergency vehicles.
Barricades must have barricade tags posted around the perimeter (Must be four
sided and have four tags) of the area which identify the following:
▪
The nature of the hazard

▪
The name of the person and department/company who erected the barricade

▪
The date the barricade was erected.

Example of Barricade tags:
[fspg262.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 26 of 201

--------------------------------------------------------------------------------






Table 4-2    Guidelines for use of Barricades
Hazardous Condition
Barricade
Type of Barricade
General Construction
Use barricades to completely isolate the work area
This could be hard barricades or red barricade tape
Overhead Work
Use barricades for areas where debris may fall or drop
Yellow tape and warning signs
Excavation (e.g., trenches, open holes)
Use barricades to prevent personnel or vehicles from falling or
accident/incidentally driving into excavation. For all excavations open for
longer than a standard work day temporary fencing may be required.
Cones, yellow tape, hard barricades, snow fencing
Tripping Hazards
Use barricades to block-off potential trip hazards (e.g., conduit stubs, piping
stubs, holes in floor, uneven surfaces, etc.)
Yellow tape
Immediately Dangerous To Life and Health (IDLH)
Use barricades when an unsafe condition exists (e.g., incident investigation
scene, spill, etc.)
Red Barricade tape
Ladders
Use barricades around the base of the ladders which are located where they can
be displaced by workplace activities or traffic)
Yellow tape
Energized Lines
Use non-conductive barricades around energized lines or equipment to prevent
contact
Red barricade tape




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 27 of 201

--------------------------------------------------------------------------------






4.14
Fire Prevention - (NOTE: A Site Specific Fire Plans incorporating state or local
requirements is provided in a stand-alone Plan.)

4.14.1
Construction Site, General.

Internal combustion engine powered equipment shall be so located that the
exhausts are well away from combustible materials.
Only those employees that have been trained on and qualified to use firefighting
equipment will perform firefighting activities. All other employees are to
immediately evacuate the area of a fire and contact 911 and their supervisor.
The use of fire extinguishers by employees not trained in their use is totally
optional. Employees not having training in fire extinguisher use may use an
extinguisher to fight small fires but should carefully consider the risks of
fighting a fire before beginning the activity.
NOTE: In cases where orders of local jurisdiction are more restrictive, those
orders shall prevail.
▪
A safe and unobstructed access to all available firefighting equipment shall be
maintained at all times.

▪
All firefighting equipment, provided by the employer, shall be conspicuously
located or the location conspicuously marked.

▪
All firefighting equipment shall be maintained in operating condition. Defective
equipment shall be immediately replaced.

▪
A temporary or permanent water supply, of sufficient volume, duration, and
pressure, required to properly operate the firefighting equipment shall be made
available as soon as combustible materials accumulate.

▪
Where underground water supply lines are to be provided, they shall be
installed, completed, and made available for use as soon as practicable

4.14.2
Fire Extinguishers and Small Hose Lines

▪
A fire extinguisher, rated not less than 2A, shall be provided for each 3,000
square feet of the floor area of a building, or fraction thereof. Where the
floor area is less than 3,000 square feet at least one extinguisher shall be
provided. Travel distance from any point of the protected area in the building
to the nearest fire extinguisher shall not exceed 75 feet.

▪
A fire extinguisher, rated not less than 10B, shall be provided within 50 feet
of wherever more than 5 gallons of flammable or combustible liquids or 5 pounds
of flammable gas are being used on the job site. This requirement does not apply
to the integral fuel tanks of motor vehicles.

▪
Portable fire extinguishers shall be inspected monthly, or at more frequent
intervals, and serviced at least annually by a person licensed or registered by
the State Fire Marshal*.

▪
* Service as defined in the State Fire Marshal's regulations pertains to the act
of charging, recharging, and inspecting, repairing, and hydrostatic testing of
any portable fire extinguisher.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 28 of 201

--------------------------------------------------------------------------------






▪
Portable fire extinguishers shall be inspected monthly, or at more frequent
intervals, and serviced at least annually by a person licensed or registered by
the State Fire Marshal.

NOTE: Inspection is a "quick check" that an extinguisher is available and will
operate. It is intended to give reasonable assurance that the extinguisher is
fully charged and operable. This is done by seeing that it is in its designated
place, that it has not been actuated or tampered with, and that there is no
obvious or physical damage or condition to prevent operation.
NOTE: Service as defined in the State Fire Marshal's regulations pertains to the
act of charging, recharging, and inspecting, repairing, and hydrostatic testing
of any portable fire extinguisher.
▪
The selection of extinguishers for a given situation will depend upon the
character of the fires anticipated, the construction and occupancy of the
individual property, the vehicle or hazard to be protected, ambient temperature
conditions, and other factors. Portable fire extinguishers shall be limited to
those listed or bearing labels of the Underwriters' Laboratory or laboratories
approved by the State Fire Marshal. (See Table A-2-1, NFPA 10-1984)

4.14.3
Fixed Fire Fighting Equipment

Sprinkler Protection:
▪
If the facility being constructed includes the installation of automatic
sprinkler protection which is proposed to be used in lieu of temporary
protection, the installation shall closely follow the construction and be placed
in service as soon as applicable laws permit following completion of each story.

▪
During demolition or alterations, existing automatic sprinkler installations
shall be retained in service as long as reasonable. The operation of sprinkler
control valves shall be permitted only by qualified persons. Modification of
sprinkler systems to permit alterations or additional demolition should be
expedited so that the automatic protection may be returned to service as quickly
as possible. Sprinkler control valves shall be checked daily to ascertain that
the protection is in service.

▪
During the construction of a building and until the permanent fire extinguishing
system has been installed and in service, fire protection shall be provided in
accordance with these orders.

Standpipes:
▪
In all structures in which standpipes are required, or where standpipes exist in
structures being altered, they shall, unless replaced by temporary construction
protection, be brought up as soon as applicable laws permit, and shall be
maintained as construction progresses in such a manner that they are always
ready for fire protection use.

▪
Temporary standpipes may be provided in place of permanent systems if they are
designed to furnish a minimum continuous flow of 75 gallons of water per minute
at 50 pounds per square inch pressure with a standpipe size of not less than 4
inches. All outlets shall be not less than 2 1/2 inches. Pumping equipment
sufficient to provide this pressure and volume shall be available at all times
when a combination system is required.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 29 of 201

--------------------------------------------------------------------------------






4.14.4
Fire Alarm Devices

▪
An alarm system, e.g., telephone system, siren, etc., shall be established by
the employer whereby employees on the site and the local fire department can be
alerted for an emergency.

▪
The alarm code and reporting instructions shall be conspicuously posted at
phones and at employee entrances.

4.14.5
Flammable and Combustible Liquids

▪
Only approved containers and portable tanks shall be used. Metal containers and
portable tanks meeting the requirements of and containing products authorized by
Chapter I, Title 49, of the Code of Federal Regulations (DOT Regulations), shall
be deemed to be acceptable.

▪
Containers and portable tanks for flammable and combustible liquids shall
conform to Table A.

Table A - Maximum Allowable Size of Containers and Portable Tanks
 
Flammable Liquids
Combustible Liquids
Container Type
Class 1A
Class 1B
Class1C
Class II
Class III
Glass or approved plastic
1 pt
1 qt
1 gal
1 gal
1 gal
Metal (other than DOT drums)
1 gal
5 gal
5 gal
5 gal
5 gal
Safety cans *
2 gal
5 gal
5 gal
5 gal
5 gal
Metal drums (DOT specs)
60 gal
60 gal
60 gal
60 gal
60 gal
Approved portable tanks
660 gal
660 gal
660 gal
660 gal
660 gal

* Safety Can means an approved closed container, of not more than 5 gallons
capacity, having a flash-arresting screen, spring-closing lid and spout cover
and so designed that it will relieve internal pressure when subjected to fire
exposure.
▪
Portable tanks in excess of 660 gallons shall have emergency venting and other
devices as required by Chapters II and III of the Flammable and Combustible
Liquids Code (NFPA 30-1984).

▪
Flammable or combustible liquids shall not be stored so as to limit use of
exits, stairways or areas normally used for the safe egress of people.

▪
Storage in excess of 25 gallons of flammable liquids or 60 gallons of Class III
liquids shall be within cabinets constructed to the requirements of NFPA 30.

▪
Not more than 25 gallons of flammable liquids shall be stored in safety cans
outside of a flammable liquids storage room or storage cabinet.

▪
Not more than 120 gallons of Class I, Class II, or Class IIIA liquids may be
stored in a storage cabinet. Of this total, not more than 60 gallons may be of
Class I and Class II liquid.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 30 of 201

--------------------------------------------------------------------------------






4.14.6
Inside Storage

▪
Inside storage rooms shall be constructed in accordance with NFPA 30-1984.

▪
Materials which will react with water shall not be stored in the same room with
flammable or combustible liquids.

▪
Storage in inside storage rooms shall comply with the following:

Storage of Flammables and Combustibles in Inside Rooms
Fire Protection Provided
Fire Resistance
Max Floor Area (ft2)
Total Allowable Quantities (gal/ft2 floor area)
Yes
2 hr.
500
10
No
2 hr.
500
4
Yes
1 hr.
150
5
No
1 hr.
150
2

4.14.7
Outside Storage

Storage outside buildings shall be in accordance with Table B
Table B. Outdoor Liquid Storage in Containers and Portable Tanks
Class
Storage Max.per pile
Portable Tank Storage Max
Distance between piles
Distance to property line
Distance to road or public way
 
Gallons (1,4)
Height (ft)
Gallons (1,4)
Height (ft)
 
 
 
1A
1,100
10
2,200
7
5
50
10
1B
2,200
12
4,400
14
5
50
10
1C
4,400
12
8,800
14
5
50
10
II
8,800
12
17,600
14
5
25
5
III
22,000
18
44,000
14
5
10
5



NOTE 1: When two or more classes of materials are stored in a single pile, the
maximum gallonage in that pile shall be the smallest of the two or more separate
gallonage.
NOTE 2: Within 200 feet of each container, there shall be a 12-foot wide access
way to permit approach of fire control apparatus.
NOTE 3: The distances listed apply to properties that have protection for
exposures as defined. If there are exposures, and such protection for exposures
does not exist, the distances in column four shall be doubled.
NOTE 4: When total quantity stored does not exceed 50% of maximum per pile, the
distances in columns four and five may be reduced 50%, but not less than three
feet.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 31 of 201

--------------------------------------------------------------------------------






▪
The storage area shall be graded in a manner to divert possible spills away from
buildings or other exposures or shall be surrounded by a curb at least 12 inches
high. When curbs are used, provisions shall be made for draining of
accumulations of ground or rain water or spills of flammable or combustible
liquids. Drains shall terminate at a safe location and shall be accessible to
operation under fire conditions.

▪
All available precautions shall be taken to protect the storage area against
tampering or trespassers where necessary. The area shall be kept free of
vegetation and combustible material.

▪
Each portable tank shall be provided with one or more devices installed in the
top with sufficient emergency venting capacity to limit internal pressure under
fire exposure conditions to 10 psig, or 30 percent of the bursting pressure of
the tank, whichever is greater. At least one pressure-actuated vent having a
minimum capacity of 6,000 cubic feet of free air per hour (14.7 psig and 60°F.)
shall be used. It shall be set to open at not less than 5 psig. If fusible vents
are used, they shall be actuated by elements that operate at a temperature not
exceeding 300° F.

4.14.8
Fire Control

▪
Suitable fire control devices, such as small hose or portable fire
extinguishers, shall be available at locations where flammable or combustible
liquids are stored.

▪
At least one portable fire extinguisher having a rating of not less than 20-B
units shall be located outside of, but not more than 10 feet from, the door
opening into any room used for storage.

▪
At least one portable fire extinguisher having a rating of not less than 20-B
units shall be located not less than 25 feet, nor more than 75 feet, from any
flammable liquid storage area located outside.

▪
At least one portable fire extinguisher having a rating of not less than 20-B:C
units shall be provided on all tank trucks or other vehicles used for
transporting and/or dispensing flammable or combustible liquids.

4.14.9
Dispensing Liquids

▪
Areas in which flammable or combustible liquids are transferred at one time, in
quantities greater than 5 gallons from one tank or container to another tank or
container shall be separated from other operations by 25-feet distance or by
construction having a fire resistance of at least 1 hour. Drainage or other
means shall be provided to control spills. Adequate natural or mechanical
ventilation shall be provided to maintain the concentration of flammable vapor
at or below 10 percent of the lower flammable limit.

▪
When flammable liquids are transferred from one container to another, the fill
spout, nozzle or fill pipe shall be kept continuously in contact with the edge
of the fill opening to prevent the discharge of static sparks. Bonding or
grounding of tanks, tank vehicles, tank cars, etc., shall be in accordance with
NFPA 77-1983.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 32 of 201

--------------------------------------------------------------------------------






▪
Flammable liquids shall be drawn from or transferred into vessels, containers or
portable tanks within a building only through a closed piping system, from
safety cans, by means of a device drawing through the top, or from a container
or portable tanks by gravity through an approved self-closing valve.
Transferring any liquids by means of air pressure on the container or portable
tanks shall be prohibited.

▪
The dispensing unit and its piping shall be protected against collision damage.

▪
Dispensing devices and nozzles for flammable liquids shall be of an approved
type.

4.14.10
Use of Flammable Liquids

▪
Flammable liquids shall be kept in closed containers when not actually in use.

▪
Leakage or spillage of flammable or combustible liquids shall be disposed of
promptly and safely.

▪
Flammable liquids may be used only where there are no open flames or other
sources of ignition within the possible path of vapor travel.

4.14.11
Service and Refueling Areas

▪
Only approved containers and portable tanks shall be used. Metal containers and
portable tanks meeting the requirements of and containing products authorized by
Chapter I, Title 49, of the Code of Federal Regulations (DOT Regulations), shall
be deemed to be acceptable.

▪
Dispensing devices for Class I liquids shall be of approved type. The dispensing
nozzle shall be of an approved automatic-closing type without a latch-open
device.

▪
Underground tanks taken out of service shall be safeguarded or disposed of by
any one of the three following means:

◦
Placed in a "temporarily out of service" condition. Tanks should be rendered
"temporarily out of service" only when it is planned that they will be returned
to active service within a reasonable period or pending removal or abandonment
within 90 days.

◦
Abandoned in place with proper safeguarding to render them inactive to explosion
and/or collapse.

◦
For emergency power cutoff, a clearly identified and easily accessible
switch(es) or circuit breaker(s) shall be provided at a location remote from
dispensing devices, including remote pumping systems, to shut off the power to
all dispensing devices in the event of an emergency.

▪
Heating equipment using gas or oil fuel may be installed in the lubrication or
service room where there is no dispensing or transferring of Class I liquids
provided the bottom of the combustion chamber is at least 18 inches above the
floor and the heating equipment is protected from physical damage.

▪
Heating equipment approved for use in garages may be installed in the
lubrication or service room where Class I liquids are dispensed provided the
equipment is installed at least 8 feet above the floor.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 33 of 201

--------------------------------------------------------------------------------






▪
Smoking or open flames shall not be permitted in the areas used for fueling,
servicing fuel systems for internal combustion engines, receiving or dispensing
of flammable liquids. Conspicuous and legible signs prohibiting smoking shall be
posted within sight of the person being served. The motors of all equipment
being fueled shall be shut off during the fueling operation except for equipment
where continuing operation is essential.

▪
Each service or fueling area shall be provided with at least one fire
extinguisher having a rating of not less than 20-B:C located so that an
extinguisher will be within 75 feet of each pump, dispenser, underground fill
pipe opening, and lubrication or service area.

4.14.12
Repairs and Alterations to LP-Gas Containers

▪
No repairs or alterations involving flame, arc, or other method of welding,
shall be made on any tank, cylinder, or system unless such tank, cylinder, or
system shall first have been certified as free of combustible gases by competent
personnel;

▪
No repair or alteration affecting the safety of the tank or cylinder shall be
made to any LP-Gas tank or cylinder until the contemplated repair or alteration
has been approved by a qualified inspector. Nothing in this order shall prohibit
the exchange or interchange of valves, fittings, and accessories intended for
the same purpose;

▪
Any welding necessary when making repairs or alterations to tanks shall be done
by a welder qualified in accordance with Section IX of the ASME Code in the
position or positions used in making the repair. Repairs to DOT cylinders shall
be made under DOT regulations and control;

▪
Access to all available firefighting equipment shall be maintained at all times;

▪
All firefighting equipment shall be conspicuously located;

4.15
Hazard Communication

Hazardous substances in the workplace may pose potential health hazards to
employees, contractors and subcontractors who are potentially exposed to these
substances. All employees have a right to know the properties and potential
hazards of substances to which they may be exposed.
NO CHEMICALS SHALL BE ALLOWED ON SITE UNTIL MSDS SHEETS ARE RECEIVED AND
APPROVED.
Any department or organization wishing to bring any hazardous material onto the
Site must first provide a copy of the item’s Material Safety Data Sheet (MSDS)
or Safety Data Sheet (SDS) to the Project Safety Manager for approval and
filing. Copies of all MSDS/SDS sheets shall be maintained and be available for
review at all times.
Copies of First Solar MSDS/SDS sheets, contractors and sub-contractors
project-related MSDS/SDS sheets shall be maintained in the Project Site Safety
Office.
Hazardous materials storage areas locations shall be located as mutually agreed
upon by the Owner’s Project Management, First Solar Project Construction Site
Manager and the First Solar Project Safety Manager.
All containers on the site shall be properly labeled to indicate their contents.
Labeling on any containers not intended for single-day, individual use shall
contain additional information indicating potential health and safety hazards
(flammability, reactivity, etc.).

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 34 of 201

--------------------------------------------------------------------------------






4.16
Equipment /Tool inspection

Tools and equipment shall be inspected and maintained by contractors and
subcontractors as follows:
•
All tools and equipment shall be maintained in good condition;

•
All power tools will have proper strain relief between the power tool and
extension cord;

•
Wooden handles of tools shall be kept free of splinters or cracks and shall be
kept tight in the tool;

•
Damaged tools or equipment shall be removed from service and tagged “DEFECTIVE”
and “DO NOT USE”;

•
Wrenches, including adjustable, pipe, end, and socket wrenches shall not be used
when jaws are sprung to the point that slippage occurs;

•
Impact tools, such as drift pins, wedges, and chisels, shall be kept free of
mushroomed heads;

•
Pipe wrenches shall not be used as a substitute for other wrenches;

•
Only appropriate tools, in good condition, shall be used for work;

•
Wrenches shall not be altered by the addition of handle extensions or
“cheaters;”

•
Files shall be equipped with handles and not used to punch or pry;

•
Screwdrivers are not to be used as chisels;

•
Wheelbarrows shall not be pushed with handles in an vertical position;

•
Portable electric tools shall not be lifted or lowered by the power cord to
prevent damage;

•
All tools shall be used with the correct shield, guard, or attachment
recommended by the manufacturer;

•
Electric cords shall not be exposed to damage from vehicles or pedestrian
traffic;

•
Portable electric tools shall not be used in an explosive or flammable
atmosphere;

•
In locations where the use of a portable power tool is difficult, the tool shall
be supported by means of a rope or similar support of adequate strength;

•
All tools and equipment must be unplugged before changing blades, bits, or
accessories;

•
All power tools will be inspected quarterly and will have color codes according
to yearly quarters:    

◦
First Quarter - White

◦
Second Quarter - Green

◦
Third Quarter - Red

◦
Fourth Quarter - Orange

◦
Or any color code the contractor has established in the company site specific
HASP.

4.16.1
Hand Tools

▪
Each employer shall be responsible for the safe condition of tools and equipment
used by employees, including tools and equipment which may be furnished by
employees.

▪
All tools shall be restricted to the use for which they are intended.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 35 of 201

--------------------------------------------------------------------------------






▪
Unsafe hand tools shall not be used.

▪
Tools having mushroomed heads, split or defective handles, worn parts, or other
defects that impair their strength or render them unsafe for use shall be tagged
and removed from service and shall not be reissued until the necessary repairs
have been made.

▪
Tools not needed for the work to be done shall not be left on scaffolds,
ladders, or overhead levels. When work is being performed overhead on scaffolds,
ladders, or on other surfaces, positive methods shall be used to prevent tools
from falling.

4.16.2
Switches and Controls for Portable Tools

▪
All hand-held powered circular saws having a blade diameter greater than 2
inches, electric, hydraulic or pneumatic chain saws, and percussion tools
without positive accessory holding means shall be equipped with a constant
pressure switch or control that will shut off the power when the pressure is
released. All hand-held gasoline powered chain saws shall be equipped with a
constant pressure throttle control that will shut off the power to the saw chain
when the pressure is released.

▪
All hand-held powered drills, tappers, fastener drivers, horizontal, vertical,
and angle grinders with wheels greater than 2 inches in diameter, disc sanders
with discs greater than 2 inches in diameter, belt sanders, reciprocating saws,
saber, scroll, and jig saws with blade shanks greater than a nominal one-fourth
inch, and other similarly operating powered tools shall be equipped with a
constant pressure switch or control, and may have a lock-on control provided
that turnoff can be accomplished by a single motion of the same finger or
fingers that turn it on.

▪
All other hand-held powered tools, such as, but not limited to, platen sanders,
grinders with wheels 2 inches in diameter or less, disc sanders with discs 2
inches in diameter or less, routers, planers, laminate trimmers, nibblers,
shears, saber, scroll, and jig saws with blade shanks a nominal one-fourth of an
inch wide or less, may be equipped with either a positive "on-off" control, or
other controls as described in this section.

NOTE: "Nominal" as used in this section means 0.05 inch.
▪
The operating control on hand-held power tools shall be so located as to
minimize the possibility of its accidental operation, if such accidental
operation would constitute a hazard to employees.

EXCEPTION: This section does not apply to concrete vibrators, concrete breakers,
powered tampers, jack hammers, rock drills, garden appliances, household and
kitchen appliances, personal care appliances, medical or dental equipment, or to
fixed machinery.
4.16.3
Pneumatic and Powder-Actuated Tools

▪
Safety clips or retainers shall be installed on pneumatic impact tools to
prevent dies and tools from being accidentally expelled from the barrel, or
other effective means to prevent accidents from this source shall be used.

▪
All hand-held pneumatically powered tools used for driving nails, staples and
similar fasteners which operate at 100 psig or more line pressure shall have a
safety device at the muzzle to prevent the tool from discharging until the
muzzle is in contact with a solid surface


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 36 of 201

--------------------------------------------------------------------------------






4.16.4
Temporary Heating Devices

▪
Temporary heating devices shall be of an approved type.

▪
Fresh air shall be supplied in sufficient quantities to maintain the health and
safety of employees. Where natural means of fresh air supply is inadequate,
mechanical ventilation shall be provided.

▪
Heaters used in the vicinity of combustible tarpaulins, canvas, or similar
coverings shall be located at least 10 feet from the coverings. All coverings
shall be securely fastened so as to prevent action by the wind from displacing a
loose covering and upsetting the heater or igniting the coverings.

▪
At least a 4A:40-B:C rated fire extinguisher shall be readily available for use
when temporary heating devices are used.

4.16.5
Portable Compressors

▪
When portable compressors on wheels stand unattached to other equipment, they
shall be positively locked, blocked, or otherwise adequately prevented from
rolling.

▪
Fans shall be guarded with a shroud or side screens.

▪
Compressed air tanks shall be drained of liquid as recommended by the
manufacturer's specifications.

▪
Compressor safety valves shall be popped at least weekly.

4.16.6
Application Equipment

▪
When air hose, water hose, electric cable, or other equipment of this type is
used on staging or other elevated locations by an employee, it shall be securely
fastened to a substantial anchorage independent of the employee. The anchorage
shall be at or near the working level, and the hose or other equipment shall be
attached at a point no more than 15 feet from the working end

4.16.7
Jacks

▪
The rated load shall be legibly and permanently marked on a prominent location
on the jack by casting, stamping, or other suitable means.

▪
All jacks shall be designed so that their maximum safe extension cannot be
exceeded.

▪
Hydraulic jacks exposed to freezing temperatures shall be supplied with adequate
antifreeze liquid.

▪
In the absence of a firm foundation, the base of the jack shall be blocked. If
there is a possibility of slippage of the cap, a block shall be placed in
between the cap and the load.

▪
Employees shall not be permitted to enter the zone beneath a jack supported load
unless it has been effectively blocked or cribbed.

▪
All jacks requiring periodic cleaning and lubrication, such as screw jacks,
shall be properly cleaned and lubricated at regular intervals


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 37 of 201

--------------------------------------------------------------------------------






4.17
Fall Protection

4.17.1
General

•
100% fall protection and continual tie-off practices will be strictly enforced
for all work activities taking place at heights of 6 feet or greater, or with an
unprotected fall hazard of greater than 6 feet such as missing steps or
handrails. The variances offered by OSHA in Subpart R of 29 CFR 1926 for steel
erection shall not apply on this project.

•
A 100 percent “tie-off” policy means the use of two or more shock absorbing
lanyards that will enable the worker to remain secured while transiting at
elevation in the event another form of anchorage is not available.

4.17.2
Fall Protection Guidelines

•
Workers shall be allowed to work on walking/working surfaces only when the
surfaces have the requisite strength and structural integrity.

•
Each worker on a walking/working surface with an unprotected side or edge which
is 6 feet or more above a lower level shall be protected from falling by the use
of guardrail systems or personal fall arrest systems.

•
Each worker on ramps, runways, and other walkways shall be protected from
falling 6 feet or more to lower levels by guardrail systems.

•
Fall protection systems shall be provided and installed before work begins that
necessitates the fall protection.

•
When the work is of short duration (i.e., non-repetitive) and limited exposure
and the hazards involved in rigging and installing the safety devices required
by this section equals or exceeds the hazards involved in the actual
construction, these provisions may be temporarily suspended, provided adequate
risk control is recognized and maintained under immediate, competent
supervision.

4.17.3
Personal Fall Arrest System

•
Body belts are prohibited from use; only full body harnesses may be worn;

•
Connectors shall be drop forged, pressed steel or formed steel, or made of
equivalent material;

•
Connectors shall have a corrosion-resistant finish, and all edges and surfaces
shall be smooth to prevent damage to interfacing parts of the system;

•
Dee-rings and snap-hooks shall have a minimum tensile strength of 5000 pounds;

•
Snap-hooks shall be sized to be compatible with the member to which they are
connected; only locking type snap-hooks shall be used;

•
Unless the snap-hook is a locking type and designed for the following
connections, snap-hooks shall not be engaged;

◦
Directly to webbing, rope or wire rope;

◦
To each other;

◦
To a D-ring to which another snap-hook or other connector is attached;

◦
To a horizontal lifeline;


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 38 of 201

--------------------------------------------------------------------------------






◦
To any object which is incompatibly shaped or dimensioned in relation to the
snap-hook such that unintentional disengagement could occur by the connected
object being able to depress the snap-hook keeper and release itself;

•
Lanyards and vertical lifelines shall have a minimum breaking strength of 5000
pounds;

•
Each worker shall be attached to a separate lifeline;

•
Ropes, webbing, and strength components of body harnesses shall be made from
synthetic fibers;

•
Anchorages used for attachment of personal fall arrest equipment shall be
independent of any other anchorage and capable of supporting at least 5000
pounds;

•
Personal fall arrest systems must be rigged such that an employee can neither
free fall more than 6 feet, nor contact any lower level. It must also have
sufficient strength to withstand twice the potential impact energy of a worker
free falling a distance of 6 feet or the free fall distance permitted by the
system, whichever is less;

•
The attachment point of a body harness shall be located in the center of the
wearer's back near shoulder level, or above the wearer's head.

•
Personal fall arrest systems and components subjected to impact loading shall be
immediately removed from service and shall not be used again for employee
protection until inspected and determined by a competent person to be undamaged
and suitable for reuse;

•
Personal fall arrest systems shall be inspected prior to each use for wear,
damage and other deterioration, and defective components shall be removed from
service.

•
Approved personal fall arrest, personal fall restraint or positioning systems
shall be worn by those employees whose work exposes them to falling in excess of
6 feet from the perimeter of a structure, unprotected sides and edges, and
leading edges.

•
Personal fall arrest systems and their use shall comply with the provisions set
forth below. Effective January 1, 1998, body belts shall not be used as part of
a personal fall arrest system.

•
On suspended scaffolds or similar work platforms with horizontal lifelines which
may become vertical lifelines, the devices used to connect to a horizontal
lifeline shall be capable of locking in both directions on the lifeline.

•
Horizontal lifelines shall be designed, installed, and used, under the
supervision of a qualified person, as part of a complete personal fall arrest
system, which maintains a safety factor of at least two.

•
Lanyards and vertical lifelines shall have a minimum breaking strength of 5,000
pounds.

•
When vertical lifelines are used, each employee shall be attached to a separate
lifeline.

•
Lifelines shall be protected against being cut or abraded.

•
Self-retracting lifelines and lanyards which automatically limit free fall
distance to 2 feet or less shall be capable of sustaining a minimum tensile load
of 3,000 pounds applied to the device with the lifeline or lanyard in the fully
extended position.

•
Self-retracting lifelines and lanyards which do not limit free fall distance to
2 feet or less, rip stitch lanyards, and tearing and deforming lanyards shall be
capable of sustaining a minimum tensile load of 5,000 pounds applied to the
device with the lifeline or lanyard in the fully extended position.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 39 of 201

--------------------------------------------------------------------------------






•
Ropes and straps (webbing) used in lanyards, lifelines, and strength components
of body belts and body harnesses shall be made from synthetic fibers except for
when they are used in conjunction with hot work where the lanyard may be exposed
to damage from heat or flame.

•
Anchorages used for attachment of personal fall arrest equipment shall be
independent of any anchorage being used to support or suspend platforms and
capable of supporting at least 5,000 pounds per employee attached, or shall be
designed, installed, and used as follows:

◦
as part of a complete personal fall arrest system which maintains a safety
factor of at least two; and

◦
under the supervision of a qualified person.

◦
Personal fall arrest systems, when stopping a fall, shall:

◦
limit maximum arresting force on an employee to 1,800 pounds when used with a
body harness;

◦
be rigged such that an employee can neither free fall more than 6 feet, nor
contact any lower level, and, where practicable, the anchor end of the lanyard
shall be secured at a level not lower than the employee's waist;

◦
bring an employee to a complete stop and limit maximum deceleration distance an
employee travels to 3.5 feet; and

◦
have sufficient strength to withstand twice the potential impact energy of an
employee free-falling a distance of 6 feet, or the free fall distance permitted
by the system, whichever is less.

•
The attachment point of the body belt shall be located in the center of the
wearer's back. The attachment point of the body harness shall be located in the
center of the wearer's back near shoulder level, or above the wearer's head.

•
Body harnesses and components shall be used only for employee protection and not
to hoist materials. Body harnesses used in conjunction with fall restraint
systems or positioning devices shall limit the maximum arresting force on an
employee to 900 pounds.

•
The employer shall provide for prompt rescue of employees in the event of a fall
or shall assure that employees are able to rescue themselves.

•
Personal fall arrest systems shall be inspected prior to each use for wear,
damage, and other deterioration and defective components shall be removed from
service.

•
Personal fall arrest systems shall not be attached to hoists, except as
specified in these orders, nor shall they be attached to guardrails.

•
When a personal fall arrest system is used at hoist areas, it shall be rigged to
allow the movement of the employee only as far as the edge of the working level
or working area.

•
Each personal fall arrest system shall be inspected not less than twice annually
by a competent person in accordance with the manufacturer's recommendations. The
date of each inspection shall be documented.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 40 of 201

--------------------------------------------------------------------------------






4.17.4
Positioning device systems

Positioning device systems and their use shall conform to the following
provisions:
•
Positioning devices shall be rigged such that an employee cannot free fall more
than 2 feet.

•
Positioning device systems shall be inspected prior to each use for wear,
damage, and other deterioration and defective components shall be removed from
service.

•
The use of non-locking snap-hooks shall be prohibited after January 1, 1998.

•
Anchorage points for positioning device systems shall be capable of supporting
two times the intended load or 3,000 pounds, whichever is greater.

4.17.5
Personal fall restraint

•
Body belts SHALL NOT be used for personal fall restraint.

•
Anchorage points used for fall restraint shall be capable of supporting 4 times
the intended load.

•
Restraint protection shall be rigged to allow the movement of employees only as
far as the sides of the working level or working area.

•
Lanyards shall be secured to a substantial member of the structure or to
securely rigged lines.

•
All fall arresting, descent control, and rescue equipment shall be approved and
used in accordance with the manufacturer's recommendations.

•
Any lanyard, harness, drop-line, lifeline or other component subjected to
in-service loading, as distinguished from static load testing, shall be
immediately removed from service and shall not be used again for employee
safeguarding.

•
Note: For the purpose of this subsection, “in-service loading” shall mean
loading equivalent to that received in a drop test.

•
Lifelines and anchorages shall be capable of supporting a minimum dead weight of
5000 pounds.

•
Lifelines subject to excessive fraying or rock damage shall be protected and
shall have a wire rope center. Seriously worn or damaged rope shall be promptly
removed from service.

•
All harnesses and lanyards placed in service or purchased on or before February
1, 1997, shall be labeled as meeting the requirements contained in ANSI
A10.14-1975, Requirements for Safety Belts, Harnesses, Lanyards, Lifelines and
Drop Lines for Construction and Industrial Use or be in compliance with the
requirement stated in Subsection (l).

•
All personal fall arrest, personal fall restraint and positioning device systems
purchased or placed in service after February 1, 1997, shall be labeled as
meeting the requirements contained in ANSI A10.14-1991 American National
Standard for Construction and Demolition Use, or ANSI Z359.1-1992 American
National Standard Safety Requirements for Personal Fall Arrest Systems,
Subsystems and Components.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 41 of 201

--------------------------------------------------------------------------------






4.17.6
Guardrail Systems

•
Top edge of top rails shall be 42 inches + or - 3 inches above the
walking/working level. NOTE: When stilts are in use the top edge shall be
increased an amount equal to the height of the stilts. Mid-rails shall be
installed between the top rail and the walking/working surface when there is no
wall or parapet at least 21 inches high;

•
Guardrails shall be capable of withstanding a force of 200 pounds while
deflecting no more than 3 inches;

•
Guardrail systems shall be so surfaced as to prevent injury to an employee from
punctures or laceration and to prevent snagging clothing;

•
When guardrail systems are used around holes which are used as points of access
(such as ladder ways), they shall be provided with a gate, or be so offset that
a person cannot walk directly into the hole.

4.17.7
Fall Protection Plan.

•
This section applies to all construction operations when it can be shown that
the use of conventional fall protection is impractical or creates a greater
hazard than the fall protection plan.

•
The fall protection plan shall be prepared by a qualified person within the
meaning of OSHA or applicable state or local safety and health regulations, and
shall be developed specifically for the site where the construction work is
being performed and the plan must be maintained up to date. The plan shall
document the identity of the qualified person.

•
Single site fall protection plan may be used for sites where the construction
operations are essentially identical and where permitted by applicable law.

•
Any changes to the fall protection plan shall be approved in writing by a
qualified person. The identity of the qualified person shall be documented.

•
A copy of the fall protection plan with all approved changes shall be maintained
at the job site.

•
The implementation of the fall protection plan shall be under the supervision of
a competent person within the meaning of OSHA or applicable state or local
safety and health regulations. The plan shall document the identity of the
competent person.

•
The fall protection plan shall document the reasons why the use of conventional
fall protection systems (guardrails, personal fall arrest systems, or safety
nets) are not feasible or why their use would create a greater hazard.

•
The fall protection plan shall include a written discussion of other measures
that will be taken to reduce or eliminate the fall hazard for workers who cannot
be provided with protection provided by conventional fall protection systems.
For example, the employer shall discuss the extent to which scaffolds, ladders,
or vehicle mounted work platforms can be used to provide a safer working surface
and thereby reduce the hazard of falling.

•
The fall protection plan shall identify each location where conventional fall
protection methods cannot be used. These locations shall then be classified as
controlled access zones.

•
Where no other alternative measure (i.e. scaffolds, ladders, vehicle mounted
work platforms, etc.) has been implemented, the employer shall implement a
safety monitoring system.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 42 of 201

--------------------------------------------------------------------------------






•
The fall protection plan must include a statement which provides the name or
other method of identification for each employee (i.e., job title) who is
designated to work in controlled access zones. No other employees may enter
controlled access zones.

•
In the event an employee falls, or some other related, serious incident occurs
(e.g., a near miss), the employer shall investigate the circumstances of the
fall or other incident to determine if the fall protection plan needs to be
changed (e.g., new practices, procedures, or training) and shall implement those
changes to prevent similar types of falls or incidents.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 43 of 201

--------------------------------------------------------------------------------






4.18
Trenching/Excavation

4.18.1
General Requirements

•
Trenching and Excavation regulations are defined in 29 CFR Subpart P (1926.650,
1926.651, and 1926.652)

•
OSHA defines a “Competent Person” as: an individual who is capable of
identifying existing and predictable hazards or working conditions that are
hazardous, unsanitary, or dangerous to workers, soil types and protective
systems required, and who is authorized to take prompt corrective measures to
eliminate these hazards and conditions.

•
A “Competent Person” shall be placed in charge of all excavations. The
“Competent Person” shall be responsible for daily inspections, classification of
the soil type, monitoring water removal and equipment and determining if the
excavation is safe for personnel to work in it. Documentation of Training shall
be given to FS Site Safety Manager

•
Trenches 5 feet deep or greater require a protective system unless the
excavation is made entirely of stable rock. If the trench is less than 5 feet
deep, a “Competent Person” may determine that a protective system is not
required.

•
A “Competent Person” must be onsite at all times while trenching work is
underway and before employees enter the trench.

•
Preliminary planning work (identification of underground utilities, spoil
layout, emergency procedures) must be completed prior to beginning work.

•
Trenches greater than 4 feet deep should be tested for atmospheric hazards such
as low oxygen, hazardous fumes or toxic gasses if concerns exist prior to
allowing workers to enter the trench.

•
Workers are not permitted to work in trenches in which there is accumulated
water, or in excavations in which water is accumulating. If water is controlled
or prevented from accumulating by the use of water removal equipment, the water
removal equipment and operations shall be monitored by a competent person to
ensure proper operation.

•
Trench excavations will have access and egress ladders, ramps, or stairs
provided for employees on any excavation which is 4 feet or more in depth.

•
Ladders will be located within 25 feet of the workers and will extend to a
height of at least 3 feet above the excavation. Lateral travel along the wall of
a trench to a ladder or other means of egress will not exceed 25 feet.

•
Structural ramps that are used solely by employees as a means of access or
egress from excavations shall be designed by a Competent Person. Structural
ramps used for access or egress of equipment shall be designed by a “Competent
Person” qualified in structural design, and shall be constructed in accordance
with the design

•
An adequate system of shoring, benching or sloping in accordance with OSHA
1926.652 will be provided for excavations over 5 feet in depth or any excavation
which has been inspected and is believed unsafe to enter without a protective
system.

•
Workers are not permitted underneath loads handled by lifting or digging
equipment.

•
All surface encumbrances that are located so as to create a hazard to employees
shall be removed or supported, as necessary, to safeguard employees.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 44 of 201

--------------------------------------------------------------------------------






•
Excavations that personnel are required to enter will have spoil piles and other
material stored and retained not less than 2 feet from the excavation edge.

•
Employees exposed to public vehicular traffic shall be provided with, and shall
wear warning vests or other suitable garments marked with or made of reflective
or high-visibility material.

•
When mobile equipment is operated adjacent to an excavation, or when such
equipment is required to approach the edge of an excavation, and the operator
does not have a clear and direct view of the edge of the excavation, a warning
system shall be utilized such as barricades, hand or mechanical signals, or stop
logs. If possible, the grade should be away from the excavation.

4.18.2
Permitting

•
For regulations relating to Permits for excavations and trenches, refer to the
California Code of Regulations Title 8, Chapter 3.2, Article 2, Section 341 of
the California Occupational Safety and Health Regulations (Cal/OSHA), or Federal
or other State OSHA if not in California.

4.18.3
Excavating Soil

•
Prior to excavation, the soil type shall be determined. Soil will be classified
as Stable Rock, Type A, Type B, or Type C in accordance with OSHA definitions.

•
The classification of the soil will be made based on the results of at least one
visual and one manual analysis. Soil analysis will be conducted by a “Competent
Person” using approved methods of soil classification and testing.

•
Excavation slopes, configuration of sloping, benching, design and installation
of shield systems will be determined by a “Competent Person” or designated
Engineer.

4.18.4
Hazardous atmospheres

•
Testing and controls. To prevent exposure to harmful levels of atmospheric
contaminants and to assure acceptable atmospheric conditions, the following
requirements shall apply:

◦
Where oxygen deficiency (atmospheres containing less than 19.5 percent oxygen)
or a hazardous atmosphere exists or could reasonably be expected to exist, such
as in excavations in landfill areas or excavations in areas where hazardous
substances are stored nearby, the atmospheres in the excavation shall be tested
before employees enter excavations greater than 4 feet in depth.

◦
Adequate precautions shall be taken to prevent employee exposure to atmospheres
containing less than 19.5 percent oxygen and other hazardous atmospheres. These
precautions include providing proper respiratory protection or ventilation.

◦
Adequate precaution shall be taken, such as providing ventilation, to prevent
employee exposure to an atmosphere containing a concentration of a flammable gas
in excess of 20 percent of the lower flammable limit of the gas.

◦
When controls are used that are intended to reduce the level of atmospheric
contaminants to acceptable levels, testing shall be conducted as often as
necessary to ensure that the atmosphere remains safe.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 45 of 201

--------------------------------------------------------------------------------






4.18.5
Exposure to vehicular traffic

•
Employees exposed to public vehicular traffic shall be provided with, and shall
wear warning vests or other suitable garments marked with or made of reflective
or high-visibility material.

•
When mobile equipment is operated adjacent to an excavation, or when such
equipment is required to approach the edge of an excavation, and the operator
does not have a clear and direct view of the edge of the excavation, a warning
system shall be utilized such as barricades, hand or mechanical signals, or stop
logs.

4.18.6
Exposure to falling loads

•
No employee shall be permitted underneath loads handled by lifting or digging
equipment. Employees shall be required to stand away from any vehicle being
loaded or unloaded to avoid being struck by any spillage or falling materials.
Operators may remain in the cabs of vehicles being loaded or unloaded when the
vehicles are equipped, to provide adequate protection for the operator during
loading and unloading operations.

4.18.7
Emergency rescue equipment

•
Emergency rescue equipment, such as breathing apparatus, a safety harness and
line, or a basket stretcher, shall be readily available where hazardous
atmospheric conditions exist or may reasonably be expected to develop during
work in an excavation. This equipment shall be attended when in use.

•
Employees entering bell-bottom pier holes or other similar deep and confined
footing excavations shall wear a harness with a lifeline securely attached to
it. The lifeline shall be separate from any line used to handle materials and
shall be individually attended at all times while the employee wearing the
lifeline is in the excavation.

4.18.8
Protection from hazards associated with water accumulation

•
Employees shall not work in excavations in which there is accumulated water, or
in excavations in which water is accumulating, unless adequate precautions have
been taken to protect employees against the hazards posed by water accumulation.
The precautions necessary to protect employees adequately vary with each
situation, but could include special support or shield systems to protect from
cave-ins, water removal to control the level of accumulating water, or use of a
safety harness and lifeline.

•
If water is controlled or prevented from accumulating by the use of water
removal equipment, the water removal equipment and operations shall be monitored
by a competent person to ensure proper operation.

•
If excavation work interrupts the natural drainage of surface water (such as
streams), diversion ditches, dikes, or other suitable means shall be used to
prevent surface water from entering the excavation and to provide adequate
drainage of the area adjacent to the excavation. Excavations subject to runoff
from heavy rains will require an inspection by a competent person.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 46 of 201

--------------------------------------------------------------------------------






4.18.9
Excavating in Close Proximity of Underground Utilities

•
Call the local “ONE CALL SERVICE” to request locates.

•
The approximate location of subsurface installations, such as sewer, telephone,
fuel, electric, water lines, or any other subsurface installations that
reasonably may be expected to be encountered during excavation work, shall be
determined by the excavator prior to opening an excavation

•
When excavations are approaching any located utility line equipment operations
will be stopped no closer than 3 feet from the suspected location and the
utility will be positively located by careful hand digging, prior to the
resumption of machine operations.

•
Any utilities which are uncovered as a result of excavation operations will be
protected and suitably supported during work progress, prominently marked for
location and hazard, and will be carefully backfilled as soon as possible.

•
When the excavation is proposed within 10 feet of a high priority subsurface
installation, the excavator shall be notified by the facility owner/operator of
the existence of the high priority subsurface installation before the legal
excavation start date and time, and an onsite meeting involving the excavator
and the subsurface installation owner/operator's representative shall be
scheduled by the excavator and the owner/operator at a mutually agreed on time
to determine the action or activities required to verify the location of such
installations.

•
High priority subsurface installations are high pressure natural gas pipelines
with normal operating pressures greater than 415 kPA gauge (60 p.s.i.g.),
petroleum pipelines, pressurized sewage pipelines, conductors or cables that
have a potential to ground of 60,000 volts or more, or hazardous materials
pipelines that are potentially hazardous to employees, or the public, if
damaged.

•
An excavator discovering or causing damages to a subsurface installation shall
immediately notify the facility owner/operator or contact the Regional
Notification Center to obtain subsurface installation operator contact
information immediately after which the excavator shall notify the facility
operator.

•
All breaks, leaks, nicks, dents, gouges, grooves, or other damages to an
installation's lines, conduits, coatings or cathodic protection shall be
reported to the subsurface installation operator. If damage to a high priority
subsurface installation results in the escape of any flammable, toxic, or
corrosive gas or liquid or endangers life, health or property, the excavator
responsible shall immediately notify 911, or if 911 is unavailable, the
appropriate emergency response personnel having jurisdiction. The facility
owner/operator shall also be contacted.

4.18.10
Stability of adjacent structures

•
Where the stability of adjoining buildings, walls, or other structures is
endangered by excavation operations, support systems such as shoring, bracing,
or underpinning shall be provided to ensure the stability of such structures for
the protection of employees.

•
Excavation below the level of the base or footing of any foundation or retaining
wall that could be reasonably expected to pose a hazard to employees shall not
be permitted except when:

◦
A support system, such as underpinning, is provided to ensure the safety of
employees and the stability of the structure; or

◦
The excavation is in stable rock; or


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 47 of 201

--------------------------------------------------------------------------------






◦
A registered professional engineer has approved the determination that such
excavation work will not pose a hazard to employees.

•
Sidewalks, pavements and appurtenant structures shall not be undermined unless a
support system or another method of protection is provided to protect employees
from the possible collapse of such structures.

4.18.11
Protection of employees from loose rock or soil

•
Adequate protection shall be provided to protect employees from loose rock or
soil that could pose a hazard by falling or rolling from an excavation face.
Such protection shall consist of scaling to remove loose material; installation
of protective barricades at intervals as necessary on the face to stop and
contain falling material; or other means that provide equivalent protection.

•
Employees shall be protected from excavated or other materials or equipment that
could pose a hazard by falling or rolling into excavations. Protection shall be
provided by placing and keeping such materials or equipment at least 2 feet from
the edge of excavations, or by the use of retaining devices that are sufficient
to prevent materials or equipment from falling or rolling into excavations, or
by a combination of both if necessary.

4.18.12
Inspection

The “Competent Person” is required to complete a “Competent Person Daily
Checklist” for evidence of possible cave-in, failure of protective systems,
hazardous atmospheres, and other hazardous conditions when there is an employee
exposure:
•
Daily and before the start of each shift;

•
As dictated by the work being done in the trench;

•
After every rainstorm

•
When fissures, tension cracks, sloughing, undercutting, water seepage, bulging
at the bottom, or other similar conditions occur;

•
When there is a change in the size, location, or placement of the spoil pile;

•
When there is any indication of change or movement in adjacent structures; and

4.18.13
Fall protection

•
Where employees or equipment are required or permitted to cross over excavations
over 6-feet in depth and wider than 30 inches, walkways or bridges with standard
guardrails shall be provided.

•
Adequate barrier physical protection shall be provided at all remotely located
excavations. All wells, pits, shafts, etc., shall be barricaded or covered. Upon
completion of exploration and other similar operations, temporary wells, pits,
shafts, etc., shall be backfilled.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 48 of 201

--------------------------------------------------------------------------------






4.19
Confined Spaces

•
Confined spaces may include trenches, pits, sumps, elevator shafts, tunnels, or
any other area where the circulation of fresh air is restricted or the ability
to readily escape from the area is restricted. Confined spaces are further
defined as areas that are limited entry/exit and can be a problem in case of
rescues.

14.19.1
Definitions

Confined Space: A space defined by the concurrent existence of the following
conditions:
•
Existing ventilation is insufficient to remove dangerous air contamination,
oxygen enrichment and/or oxygen deficiency which may exist or develop.

•
Ready access or egress for the removal of a suddenly disabled employee is
difficult due to the location and/or size of the opening(s).

•
Oxygen Deficiency: An atmosphere containing oxygen at a concentration of less
than 19.5 percent by volume.

•
Oxygen Enrichment: An atmosphere containing more than 23.5 percent oxygen by
volume.

14.19.2
Dangerous Air Contamination

•
“Dangerous Air Contamination” means an atmosphere presenting a threat of causing
death, injury, acute illness, or disablement due to the presence of flammable
and/or explosive, toxic, or otherwise injurious or incapacitating substances.

•
Dangerous air contamination due to the flammability of a gas or vapor is defined
as an atmosphere containing the gas or vapor at a concentration greater than 20
percent of its lower explosive (lower flammable) limit.

•
Dangerous air contamination due to a combustible particulate is defined as a
concentration greater than 20 percent of the minimum explosive concentration of
the particulate.

•
Dangerous air contamination due to the toxicity of a substance is defined as the
atmospheric concentration immediately hazardous to life or health.

•
Note: This definition of dangerous air contamination due to the toxicity of a
substance does not preclude the requirement to control harmful exposures to
toxic substances at concentrations less than those immediately hazardous to life
or health.

14.19.3
Operation Procedures and Employee Training:

•
Written, understandable operating and rescue procedures shall be developed and
shall be provided to affected employees.

•
For multi-employer worksites, the procedures shall address how all the affected
employers will coordinate their work activities, so that operations of one
employer will not endanger the employees of any other employer

Employee Training:
•
Employees shall be trained in the operating and rescue procedures, including
instructions as to the hazards they may encounter.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 49 of 201

--------------------------------------------------------------------------------






14.19.4
Pre-entry

•
The applicable provisions of this subsection shall be implemented before entry
into a confined space.

•
Lines which may convey flammable, injurious, or incapacitating substances into
the space shall be disconnected, blinded, or blocked off by other positive means
to prevent the development of dangerous air contamination, oxygen enrichment
and/or oxygen deficiency within the space. The disconnection or blind shall be
so located or done in such a manner that inadvertent reconnection of the line or
removal of the blind are effectively prevented.

•
Exception: This subsection does not apply to public utility gas distribution
systems.

NOTE: This subsection does not require blocking of all laterals to sewers or
storm drains. Where experience or knowledge of industrial use indicates
materials resulting in dangerous air contamination may be dumped into an
occupied sewer, all such laterals shall be blocked.
•
The space shall be emptied, flushed, or otherwise purged of flammable, injurious
or incapacitating substances to the extent feasible.

•
The air shall be tested with an appropriate device or method to determine
whether dangerous air contamination, oxygen enrichment and/or an oxygen
deficiency exists. A written record of such testing results shall be made and
kept at the work site for the duration of the work. Affected employees and/or
their representative shall be afforded an opportunity to review and record the
testing results. If an electronic or thermal device is used to test a confined
space that contains or is likely to develop a dangerous air contamination due to
flammable and/or explosive substances, then the device must be approved for use
in such explosive or flammable conditions.

•
Where interconnected spaces are blinded off as a unit, each space shall be
tested and the results recorded, and the most hazardous condition so found shall
govern procedures to be followed.

•
If dangerous air contamination, oxygen enrichment and/or oxygen deficiency does
not exist within the space, as demonstrated by tests performed in accordance
with this HASP, entry into and work within the space may proceed subject to the
following provisions:

•
Testing, in accordance with the HASP, shall be conducted with sufficient
frequency to ensure that the development of dangerous air contamination, oxygen
enrichment and/or oxygen deficiency does not occur during the performance of any
operation.

•
Where the existence of dangerous air contamination, oxygen enrichment and/or
oxygen deficiency is demonstrated by tests performed, existing ventilation shall
be augmented by appropriate means.

•
When additional ventilation has removed dangerous air contamination, oxygen
enrichment and/or oxygen deficiency as demonstrated by additional testing
conducted (and recorded), entry into and work within the space may proceed.

•
No source of ignition shall be introduced until the implementation of
appropriate provisions of this section have ensured that dangerous air
contamination due to oxygen enrichment, flammable and/or explosive substances
does not exist.

•
Whenever oxygen-consuming equipment such as salamanders, plumbers' torches or
furnaces, and the like, are to be used, measures shall be taken to ensure
adequate combustion air and exhaust gas venting.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 50 of 201

--------------------------------------------------------------------------------






•
To the extent feasible, provision shall be made to permit ready entry and exit.

•
Where it is not feasible to provide for ready exit from spaces equipped with
automatic fire suppression systems employing harmful design concentrations of
toxic or oxygen-displacing gases, or total foam flooding, such systems shall be
deactivated.

14.19.5
Confined Space Operations

•
Entry Into and Work within Confined Spaces. The requirements of this subsection
apply to entry into and work within a confined space whenever an atmosphere free
of dangerous air contamination, oxygen enrichment and/or oxygen deficiency
cannot be ensured through the implementation of the applicable provisions, or
whenever, due to the existence of an emergency, it is not feasible to ensure the
removal of dangerous air contamination, oxygen enrichment and/or an oxygen
deficiency through the implementation of the applicable provisions.

•
Tanks, vessels, or other confined spaces with side and top openings shall be
entered from side openings when practicable. Note: For the purposes of this
HASP, side openings are those within 3 1/2 feet of the bottom.

•
Appropriate, approved respiratory protective equipment shall be provided and
worn.

•
An approved safety belt with an attached line shall be used. The free end of the
line shall be secured outside the entry opening. The line shall be at least
1/2-inch diameter and 2,000-pounds test. Exception: Where it can be shown that a
safety belt and attached line would further endanger the life of the employee.

•
At least one employee shall stand by on the outside of the confined space ready
to give assistance in case of emergency. At least one additional employee who
may have other duties shall be within sight or call of the standby employee(s).

•
The standby employee shall have appropriate, approved, respiratory protective
equipment, including an independent source of breathing air available for
immediate use.

•
A standby employee (or employees) protected, may enter the confined space but
only in case of emergency and only after alerting at least one additional
employee outside of the confined space of the existence of an emergency and of
the standby employee's intent to enter the confined space.

•
When entry must be made through a top opening, the following requirements shall
also apply.

•
The safety belt shall be of the harness type that suspends a person in an
upright position.

•
A hoisting device or other effective means shall be provided for lifting
employees out of the space.

•
Work involving the use of flame, arc, spark, or other source of ignition is
prohibited within a confined space (or any adjacent space having common walls,
floor, or ceiling with the confined space) which contains, or is likely to
develop, oxygen enrichment or dangerous air contamination due to flammable
and/or explosive substances.

•
Whenever gases such as nitrogen are used to provide an inert atmosphere for
preventing the ignition of flammable gases or vapors, no flame, arc, spark, or
other source of ignition shall be permitted unless the oxygen concentration is
maintained at less than 20 percent of the concentration which will support
combustion.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 51 of 201

--------------------------------------------------------------------------------






•
Testing of the oxygen content shall be conducted with sufficient frequency to
ensure conformance with this paragraph.

•
A written record of the results of such testing shall be made and kept at the
work site for the duration of the work.

•
Affected employees and/or their representative shall be provided an opportunity
to review and record the testing results.

•
Only approved lighting and electrical equipment, shall be used in confined
spaces subject to oxygen enrichment or dangerous air contamination by flammable
and/or explosive substances.

•
Employees working in confined spaces which have last contained substances
corrosive to the skin or substances which can be absorbed through the skin shall
be provided with, and shall be required to wear, appropriate personal protective
clothing or devices.

•
When an employer (host employer) arranges to have employees of another employer
(contractor) perform work that involves a confined space entry:

•
Inform the contractor that the workplace contains a confined space and that
confined space entry is allowed only through compliance with a confined space
program meeting the requirements of this section, depending on which section
applies to the contractor;

•
Apprise the contractor of the elements, including the hazards identified and the
host employer's experience with the confined space, that make the space in
question a confined space;

•
Apprise the contractor of any precautions or procedures that the host employer
has implemented for the protection of employees in or near the confined space
where the contractor's personnel will be working;

•
Coordinate entry operations with the contractor, when both host employer
personnel and contractor personnel will be working in or near the confined space
and;

•
Debrief the contractor at the conclusion of the confined space operation
regarding the confined space program followed and any hazards confronted or
created in the confined space during entry operations.

•
In addition to complying with the confined space requirements that apply to all
employers, each contractor who is retained to perform confined space entry
operations shall:

•
Obtain any available information regarding confined space hazards and entry
operations from the host employer;

•
Coordinate entry operations with the host employer, when both host employer
personnel and contractor personnel will be working in or near a confined space;
and

•
Inform the host employer of the confined space program that the contractor will
follow and of any hazards confronted or created in the confined space, either
through a debriefing or during the entry operation.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 52 of 201

--------------------------------------------------------------------------------








14.19.6
Precautions for Emergencies Involving Work in Confined Spaces

•
At least one person trained in first aid and cardiopulmonary resuscitation (CPR)
shall be immediately available whenever the use of respiratory protective
equipment is required. Standards for CPR training shall follow the principles of
the American Heart Association or the American Red Cross.

•
An effective means of communication between employees inside a confined space
and a standby employee shall be provided and used whenever the provisions
require the use of respiratory protective equipment or whenever employees inside
a confined space are out of sight of the standby employee(s). All affected
employees shall be trained in the use of such communication system and the
system shall be tested before each use to confirm its effective operation.

14.19.7
Entry Supervisor

•
The” Person in Charge” of the confined space entry is the person responsible for
determining if acceptable entry conditions exist, for authorizing entry and
overseeing operations, and for terminating entry when necessary. The Person in
Charge shall be identified on the entry permit and is responsible for the
following duties:

◦
To know the hazards that may be faced during entry, including the symptoms and
consequences of exposure;

◦
To verify by checking that the permit is complete, including testing and
specified equipment in place, before endorsing the permit;

◦
Terminate the permit when entry operations are complete, or when conditions not
allowed under the permit arise;

◦
Verify rescue plan is in place for Permit-Required Confined Space (if
applicable);

◦
Verify rescue services are available and a means for summoning them;

◦
Prevent unauthorized individuals from entering the confined space;

◦
Determine at periodic intervals that acceptable entry conditions are maintained;
and

◦
Verify that the entrants have the required confined space training and
certification.

14.19.8
Authorized Entrant

Authorized Entrant has the permission enter the confined space and has the
following duties:
•
To know the hazards that may be faced during entry, including the symptoms and
consequences of exposure;

•
To be able to properly use monitoring equipment, ventilating equipment, PPE and
any other equipment necessary for safe entry;

•
To communicate with the Attendant as necessary;

•
To alert the Attendant whenever the entrant detects a prohibited condition;

•
Exit the permit space whenever ordered to by Attendant or when a prohibited
condition is detected; and

•
To perform only work described on permit.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 53 of 201

--------------------------------------------------------------------------------






14.19.9
Authorized Attendant

Attendant remains stationed outside a permit space and monitors the Authorized
Entrants (the attendant could be the Person in Charge) and:
•
Knows the hazards that may be faced during entry, including the symptoms and
consequences of exposure.

•
Is aware of possible behavioral effects of hazard exposure.

•
Constantly remains outside the permit space during entry operations until
relieved by another Attendant.

•
Communicates with Authorized Entrants as necessary to monitor entrant status.

•
Monitors activities inside and outside the space to determine if it is safe for
entrants to remain in the space and orders evacuation of space upon:

•
Detection of prohibited condition.

•
Detection of behavioral effects of hazard exposure in Authorized Entrant.

•
Detection of a condition outside the space that could endanger the entrants.

•
Summons rescue and emergency services as necessary.

•
Keeps unauthorized persons from entering the space.

•
Performs non-entry rescues, if applicable.

•
Performs monitoring of the confined space atmosphere.

•
Performs no duties that might interfere with monitoring and protecting the
Authorized Entrants.

•
Under no circumstances does the Attendant enter the confined space to rescue.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 54 of 201

--------------------------------------------------------------------------------






4.20
Mobile Crane Lifting Operations

•
Any mobile crane lift over 25,000 pounds, or any lift of a critical component
that has a long lead replacement time shall be considered a critical lift; and
the critical lift form will be used. No lift shall take place over 75% of the
crane’s capacity.

•
Notify Project Safety Manager prior to the on-site arrival of any crane

•
All crane operators must have NCCCO & CCO certification prior to coming on the
jobsite

•
All riggers must be certified according to OSHA standards

•
Required Mobile Crane Inspection Form must be filled out prior to performing
hoisting operations

•
Complete a pre-task Job Safety Analysis prior to any hoisting operation to
evaluate potential safety hazards associated with the lift, including, but not
limited to:

◦
Overhead electrical

◦
Lock out, tag out

◦
Weather conditions

◦
Working at heights

◦
Barricade requirements

◦
ANSI approved hand signals

◦
Condition of equipment

◦
Completion of Daily Equipment Inspection

•
All hoisting must be performed with lifting devices specifically capable of
safely lifting the load required depending upon:

◦
Physical size of the equipment;

◦
Rated load capacity;

◦
Size and weight of load (e.g., equipment, inverter enclosures or cable vaults);

◦
Height of lift required (i.e. in or out of the excavation);

◦
Recommended operating speed;

◦
Electrical isolation/insulation;

◦
Swing radius/travel path of the proposed lift; and

◦
Barricade requirements.

•
If lifting operations must be done in the vicinity of overhead power sources,
these sources must be locked-out or a remote control crane must be used. If a
remote crane is used, then additional steps must be taken to ensure personnel
stand clear and cannot be harmed if the vehicle comes into contact with power
source.

•
Hoisting shall not take place while any person is standing on any part of an
object to be lifted.

•
Personnel must never stand under an object suspended by a lifting device or in
the travel path of the object.

•
Only properly rated and maintained slings and rigging may be used to lift items:
chains are not permitted.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 55 of 201

--------------------------------------------------------------------------------






•
The crane rope must never be wrapped around an object or its container and
lifted, or threaded through a lifting lug or in any way be used as a sling.

•
Establish proper clearance between lifting equipment and open/recently filled
excavation.

•
Mobile lifting equipment provided with outriggers/stabilizers must have the
outriggers set out for all lifting operations, overnight parking, or when not
moving the crane.

•
Perform pre-operational and periodic inspections of the lifting equipment;
Inspection documentation shall be readily available for inspection by First
Solar. This requirement applies to rental equipment as well. The rental agency
must provide documentation of completed inspections; otherwise, the equipment
shall not be rented. Pre-operational and periodic inspection records shall be
submitted to the Project Safety Manager on a weekly basis. At a minimum, the
pre-operation inspections should include inspection of and for:

◦
All control mechanisms for maladjustment interfering with proper operation;

◦
All control mechanisms for excessive wear of components and contamination by
lubricants or other foreign matter;

◦
All safety devices for malfunction;

◦
Deterioration or leakage in air or hydraulic systems;

◦
Crane hooks with deformation or cracks and sling and choker for broken strands,
fraying or kinking; and

◦
Electrical apparatus for malfunctioning, signs of excessive wear dirt and
moisture accumulation.

•
Lifting devices of the types referred to in this procedure must never be used
for personnel retrieval devices. Only devices designed for personnel retrieval
may be used for that purpose.

4.20.1
Lifting Requirement

•
It is the responsibility of the contractor or subcontractor performing the
hoisting or lifting operation to do so in a safe manner and in compliance with
applicable regulations. If unsure about the safety of a lifting or hoisting
operation, it is the contractor’s/ subcontractor’s responsibility to STOP the
operation until the issue has been clarified, and the operation can be performed
safely. The contractor or subcontractor shall not begin work with lifts
utilizing cranes, hoists, or other mechanical lifting devices, until the
following steps have been taken:

◦
An assessment of the lift has been completed and the lift method and equipment
has been determined by a competent person;

◦
Operators of powered lifting devices are trained and certified for equipment;

◦
Rigging of the load is carried out by a competent person(s);

◦
Lifting devices and equipment have documented records of frequent and periodic
inspections and have been certified for use within the past 12 months;

◦
Load is confirmed not exceed the dynamic and / or static capacities of the
lifting equipment;

◦
All safety devices installed on the lifting equipment are confirmed to be
operational; and

◦
All lifting devices and equipment have been visually examined before each lift
by a competent person(s).


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 56 of 201

--------------------------------------------------------------------------------






4.21
Electrical Safety

•
All electrical work shall be governed by state and local regulatory requirements
and the applicable sections of the National Electric Code.

•
Contractors and subcontractors shall utilize GFCI’s on all 110 volt AC circuits
not part of the permanent wiring.

•
Each tool, extension cord set, attached cap, plug and receptacle of cord sets,
and any equipment connected by cord and plug, shall be visually inspected before
each day's use for external defects, such as deformed or missing pins or
insulation damage, and or indication of possible internal damage. Equipment
found damaged and/or defective will be immediately taken out of service, and may
not be used until repaired.

•
Electrical tools and equipment shall not be used in hazardous locations without
prior approval and issuance of a work permit by Project Construction Site
Manager, the General Superintendent or Project Safety Manager.

•
All extension cord sets shall be rated for hard/extra hard use and shall, at
minimum, be of 12 gauge, 3 wire construction.

•
Cables, cords, and hoses passing through work areas shall be protected, or
elevated, at least 7 feet or higher by wooden ‘trees’ or plastic hooks to
eliminate tripping hazards to workers.

•
Cords and cables shall not be suspended by means of conductive materials such as
tie wire and shall not be allowed to contact piping, equipment, tanks, etc.
Materials used for tying back cords or cables shall be rope and or plastic
tie-wraps.

4.22
Cad welding

•
Cad weld products shall be installed and used only as indicated in Cad weld
product instruction sheets and training materials.

•
Cad weld products must never be used for a purpose other than the purpose for
which they were designed or in a manner that exceeds specified load ratings.

•
All instructions must be completely followed to ensure proper and safe
installation and performance.

•
Improper installation, misuse, misapplication or other failure to completely
follow Cad weld’s instructions and warnings may cause product malfunction,
property damage, serious bodily injury and death.

4.23
Control of Hazardous Energy (LOTO)

•
This procedure is intended to provide a controlled method for making inoperable
any active electrical equipment, operating systems, stored energy, high
pressure, (including mechanical or piped) when equipment is not functioning for
any reason, such as repair, removal or replacement of equipment and/or
installation of new equipment.

•
All workers involved in lock-out/tag-out activities must be trained in
accordance with OSHA Standard for Control of Hazardous Energy Sources
requirements.

•
We will operate in accordance with the LOTO program set forth in EPC LOTO
program (See Attachment N).


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 57 of 201

--------------------------------------------------------------------------------






4.24
Lightning Safety Requirements

Due to the hazards associated with of lighting, Work activities on site will be
adjusted per instructions below based on activity in the area of the site.
All site personnel shall adhere to these instructions.
Lightning Safety Requirements:
The Site Safety Manager is responsible for lightning monitoring. Lighting
monitoring shall be documented on a “lighting log” to ensure adequate monitoring
and response to site activity.
When lightning activity threatens the site, the following incremental steps will
be taken to minimize personnel exposure:
1.
Criteria: Lightning detected at 30 miles.

Actions:
•
Notify site personnel of increased lightning hazard.

•
Prepare to cease outdoor activity.

2.
Criteria: Lightning detected at 15 miles.

Actions:
•
Cease outdoor activity other than securing equipment.

•
Personnel not occupied with securing equipment will move to designated shelters.

3.
Criteria: Lightning detected at 8 miles.

Actions:
•
Immediate cessation of all outdoor activity. Abandon efforts to secure equipment
if not completed.

•
All personnel take cover in designated shelter.

A Stand-down will last for 15 minutes from the last lightning within the 15 mile
radius.


Reference: National Safety Institute

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 58 of 201

--------------------------------------------------------------------------------






Lightning Log - Example
[fspg59.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 59 of 201

--------------------------------------------------------------------------------






4.25
Photovoltaic Module Handling

When wind speeds reach 22 MPH, two workers shall handle one module when placing
on the Table System. When wind speeds reach sustained wind speeds of 25 MPH, all
module handling shall cease in the field.
4.26
Hearing Protection

4.26.1
General

•
Hearing protection will be made available to all workers exposed to an 8‑hour
TWA noise level of 85 dBA or above.

•
The OSHA standard requires hearing protection be worn on a Time Weighted Average
based on an 8‑hour work shift. Because of the differences in shift hours,
hearing protection must be worn by employees that have been exposed to a noise
level at or above 85 dBA.

•
Employees shall be given the opportunity to select their hearing protectors from
a variety of suitable hearing protectors provided by the employer. Hearing
protection must adequately reduce the severity of the noise level for each
employee's work environment. The protection must reduce employee exposures to at
least 90 dBA and to 85 dBA when a STS has already occurred in the worker's
hearing.

•
The suitability of the employee's present protection must be re‑evaluated
whenever there is a change in work conditions that may make the current
protection inadequate. If workplace noise levels increase, employees must be
provided with protection that is more effective.

•
Employees must be shown how to use and care for their protection and must be
supervised on the job to ensure that they continue to wear them correctly.

4.26.2
Training program

•
The plant shall institute a training program for all employees who are exposed
to noise at or above an 8‑hour time‑weighted average of 85 decibels, and shall
ensure employee participation in such program.

•
The training program shall be repeated annually for each employee included in
the hearing conservation program. Information provided in the training program
shall be updated to be consistent with changes in protective equipment and work
processes.

•
The plant shall ensure that each employee is informed of the following:

◦
The effects of noise on hearing;

◦
The purpose of hearing protectors, the advantages, disadvantages, and
attenuation of various types, and instructions on selection, fitting, use, and
care; and

◦
The purpose of audiometric testing, and an explanation of the test procedures.

◦
Access to information and training materials.

•
The plant shall make available to affected employees or their representatives
copies of this standard and shall also post a copy in the workplace.

•
Any informational materials pertaining to the standard provided to OSHA to FIRST
SOLAR or to this facility will be provided to affected employees.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 60 of 201

--------------------------------------------------------------------------------




[exhibitdpage061a01.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 61 of 201

--------------------------------------------------------------------------------






5
Personal Protective Equipment

--------------------------------------------------------------------------------

The purpose of PPE is to provide a barrier, which will shield or isolate
individuals from the hazards which may be encountered during construction
activities. Table 5-1 lists the minimum PPE required during site operations. The
most accurate assessment of required PPE is made during the Job Hazard
Assessment based on identified real or potential hazards associated with the
planned work. Refer to your specific JHA for any additional PPE required for
your job.
PPE required zone shall be established prior to any construction activity. All
personnel not entering the PPE required zone are exempt from the PPE
requirements.
Each sub-contractor is responsible for equipping its personnel with any required
PPE.
Each sub-contractor is responsible for properly training in the use,
limitations, care and maintenance of the protective equipment their employees
will use at the Site.
If you have not received training on the proper use, care and limitations of the
PPE required for this project, please notify the Project Safety Manager for the
proper training prior to signing this HASP.
Personal Protective Equipment
Type
Material
Additional Information
Minimum PPE
Boots
Leather or Rubber
ANSI Z-41.1 approved; safety toe protection safety toe (EH Designation
preferred)
Safety Glasses
 
ANSI Z-87.1 approved; 98% UV protection and permanent side shields
Hard Hat
 
ANSI Z-89 approved; bill to the front. No ‘cowboy’ styled hard hats allowed
Work Uniform
 
No shorts/cutoff jeans, sweat pants or sleeveless shirts allowed;
Safety Vest and Clothing
ANSI Type II high-visibility
Vest must have reflective tape/be visible from all sides;
PPE shall be worn when hazard assessment
Hearing Protection
Ear plugs and/ or muffs
PPE shall be worn when hazard assessment indicates exposure to high noise levels
(>85 dB)
Glove
Leather, Dynema, or cut resistant gloves as appropriate
To be used when handling any materials, installing glass, tables ,torque tubes
or any other type equipment.
Long Sleeves/Cut-Resistance Sleeves
Shirt sleeves rolled down, Cut level 4 sleeves/Kevlar sleeves
All employees that are performing work on any sharp materials (including tilts,
rails, tables, modules torque tubes/, etc.) are required to wear appropriate PPE
to prevent cuts or scrapes.
Cut resistant gloves and sleeves required for all glass handling operations.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 62 of 201

--------------------------------------------------------------------------------




Protective Chemical Glove
Inner:
Outer:
PPE shall be worn when hazard assessment indicates exposure to chemical(s)
Protective Chemical Coverall
Inner:
Outer:
PPE shall be worn when hazard assessment indicates exposure to chemical(s)
Protective Chemical Boot
 
PPE shall be worn when hazard assessment indicates exposure to chemical(s)
Single Use Disposable Dust Mask
 
PPE shall be worn when hazard assessment indicates exposure to dust
Face shield
 
Full face shields shall be worn by any worker cutting or grinding metals or
other hazards that warrant
Sunscreen
SPF 30 or higher
When hazard assessment indicates exposure to sun or high temperature
Cold Weather Gear
Hard hat liner, hand warmers, insulated gloves
 
Fall Protection & Lifeline
100% Tie Off
Full Harness with Lanyard



Executives & Visitors:
Boots/ Shoes
Leather
No open toes, sandals, tennis shoes or high heel of any kind




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 63 of 201

--------------------------------------------------------------------------------




PPE Assessment - Task Specific Requirements
Standard Project PPE: Hardhat, Safety Glasses, High Visibility Reflective Vest,
Steel or Composite Toe Boots
The most accurate assessment of required PPE is made during the Job Hazard
Assessment based on identified real or potential hazards associated with the
planned work. Refer to your specific JHA for any additional PPE required for
your job.

TASK
Required PPE
Optional PPE based on Climate Conditions
Surveying/Staking
Gloves (Dyneema or Leather) / Standard Project PPE
Camel Back (optional during winter) / Snake Chaps
Building Fence
Gloves (Dyneema or Leather) / Standard Project PPE
Camelback (optional during winter
Equipment Operator
Gloves (Dyneema or Leather) / Standard Project PPE
Camelback (optional during winter)
Installing (driving) Post
Double Hearing Protection (Ear Plugs & Muffs), Gloves (Dyneema or Leather) /
Standard Project PPE
Camelback (optional during winter)
Laying Out Post for Installation
Gloves (Dyneema or Leather), Hearing Protection (Plugs) / Standard Project PPE
Camelback (optional during winter)
Setting Up Laser Beams
Gloves (Dyneema or Leather) / Standard Project PPE
Camelback (optional during winter)
Setting Up Marking Strings
Gloves (Dyneema or Leather) / Standard Project PPE
Camelback (optional during winter)
Handling and Installation of Torque Tubes and associated hardware.
Cut Resistant gloves level 4), Arm protection (Shirt sleeves rolled down or
Kevlar Sleeves) Standard Project PPE
Camelback (optional during winter)
Installing Angle Braces
Cut resistant gloves (Cut Resistant level 4), Arm Protector (Kevlar Sleeves) /
Standard Project PPE
Camelback (optional during winter)
Installing Tables
Cut resistant gloves (Cut Resistant level 4), Arm Protector (Kevlar Sleeves Cut
Resistant Level 4) Standard Project PPE
Camelback (optional during winter)
Installing Glass (Modules/Panels)
Cut resistant gloves (Cut Resistant level 4), Arm Protector (Kevlar Sleeves Cut
Resistant Level 4) / Standard Project PPE
Camelback (optional during winter)
Plugging In Glass, Harness Wires / Whips
Leather gloves, Arm Protector (Kevlar Sleeves Cut Resistant Level 4), Class 0
Electrical gloves (1000 Volt Linemen Gloves - Rubber and Leather), EH Rated
Safety Toe Boots / Standard Project PPE
Camelback (optional during winter)
Trenching for Underground
Gloves (Leather) / Standard Project PPE
Camelback (optional during winter)
Wire Pulling
Gloves (Leather) / Standard Project PPE
Camelback (optional during winter)
Cad-Welding
Face Shield, Gloves (Welding & Leather), Long Range Striker; as prescribed by
manufacture / Standard Project PPE
Camelback (optional during winter)


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 64 of 201

--------------------------------------------------------------------------------




Wire Terminations
Cut resistant gloves (Cut Resistant level 4), Kline Wire Strippers / Standard
Project PPE
Camelback (optional during winter)
Fuse Installation
Correct Cal-Suit (w/hood, shield & gloves) / Standard Project PPE
Camelback (optional during winter)
Excavating PCS Shelters
Gloves (Dyneema or Leather) / Standard Project PPE
Camelback (optional during winter)
Installing Combiner Boxes
Cut resistant gloves (Cut Resistant level 4), Arm Protector (Kevlar Sleeves Cut
Resistant Level 4) / Standard Project PPE
Camelback (optional during winter)
Building Concrete Foundations
Gloves (Dyneema or Leather), Face Shield / Standard Project PPE
Camelback (optional during winter)
Pouring Concrete
Gloves (Leather/PVC), Face Shield, Long Sleeves / Standard Project PPE
Camelback (optional during winter)
Finishing Concrete
Gloves (Leather/PVC), Knee Pads (Leather/Plastic) / Standard Project PPE
Camelback (optional during winter)
Switching Switch Gear
Correct Cal-Suit (w/hood, shield, & gloves) / Standard Project PPE
Camelback (optional during winter)
Operating Man-lift
Full Body Harness w/double lanyard, Hearing Protection / Standard Project PPE
Camelback (optional during winter)
Operating Porta-band Saw
Gloves (Dyneema or Leather) / Standard Project PPE
Camelback (optional during winter)
Operating Portable Trenching Machine
Gloves (Dyneema or Leather), Hearing Protection / Standard Project PPE
Camelback (optional during winter)
Opening Packages/Boxes
Cut resistant gloves (Cut Resistant Level 4), Arm Protectors (Kevlar Sleeves Cut
Resistant Level 4) Retractable Spring Loaded SMART Style Utility Knife /
Standard Project PPE
Camelback (optional during winter)
Recycling
Cut resistant gloves (Cut Resistant Level 4), Arm Protectors (Kevlar Sleeves Cut
Resistant Level 4) Retractable Spring Loaded SMART Style Utility Knife /
Standard Project PPE
 


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 65 of 201

--------------------------------------------------------------------------------




6
Emergency Action Plan - NOTE: Site Specific Emergency Action Plans are provided
as a stand-alone document.

--------------------------------------------------------------------------------

Although the potential for an emergency to occur is remote, an Emergency Action
Plan (“EAP”) has been prepared to provide for the safe and expedient evacuation
of the Site in the event of an emergency. The EAP must be reviewed by all
personnel prior to the start of construction activities.
6.1
Responsibilities

6.1.1
Project Construction Site Manager

During actual emergency evacuation the Project Construction Site Manager (or
designee) has the responsibility and authority to direct First Solar,
contractors and subcontractors to ensure effective emergency response. The First
Solar Project Construction Site Manager shall:
•
Approve the Emergency Action Plan;

•
Act as the sole liaison to senior emergency services personnel;

•
Relay the final accountability results to senior emergency services personnel;

•
Have sole responsibility to allow workers to return to the Project Site or to
dismiss them from the Project Site; and

•
Organize a meeting of all key personnel after each evacuation to investigate,
discuss, and review the occurrence.

6.1.2
Project Safety Manager

The duties of the Project Safety Manager include:
•
Reviewing and updating Emergency Action Plan periodically to cover conditions or
dangers prevalent or likely to occur at the Site;

•
Assessing site conditions and direct/control emergency response activities in
accordance with the EAP;

•
Ensuring Table 6-1 entails the site-specific information regarding evacuations,
emergency assembly areas, communication, and other site-specific emergency
procedures;

•
Ensuring Table 6-2 entails project personnel contact information;

•
Implementing the EAP based on the identified emergency condition;

•
Preparing detailed written report(s) of each incident including recommendations
for prevention of future incidents and suggestions for improved handling of
similar emergencies;

•
Notifying the appropriate project personnel of the emergency (Table 6-2);

•
Maintain accountability results and notify Project Construction Site Manager of
any missing personnel; and

•
Conducting routine EAP drills and an evaluation of compliance with the EAP.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 66 of 201

--------------------------------------------------------------------------------






6.1.3
Supervisor

The duties of the Supervisors include:
•
Ensuring all personnel has received the proper fire and evacuation training.
This includes new and transferred personnel;

•
Monitoring their work areas for potential fire risks and obstructed fire exits,
alarm stations, fire extinguishers;

•
Verifying emergency evacuation routes and emergency assembly areas are
accessible;

•
Managing emergency equipment or supplies, including first aid kits, firefighting
equipment and PPE;

•
Assisting or coordinate the evacuation of handicapped personnel;

•
Assisting with mobilization of supplies and equipment required during and after
an emergency;

•
Bringing their personnel together as a group in the emergency assembly area and
obtain a headcount as soon as possible to determine whether any personnel are
missing;

•
Reporting accountability results to the Project Safety Manager; and

•
Maintaining control of the personnel within their areas in order to prevent
wandering, premature return to the work area, or unauthorized exit from the work
area.

6.1.4
Security

Upon sounding of the evacuation alarm, security personnel shall:
•
Assure the visitor log is given to the Project Safety Manager to assure
accountability of visitors;

•
Deny the access of visitors, pedestrians, or sightseers to the Site;

•
Guide emergency vehicles into the scene;

•
Assist responding outside agencies as requested; and

•
Prevent the unauthorized/premature return of personnel into the work area until
it has been approved by the Project Construction Site Manager.

6.1.5
Employees

In the event of an emergency, site personnel are evacuated and do not
participate in emergency respond activities. Specific employee duties are:
•
Complying with the Site EAP; and

•
Advising management of any problems or discrepancies associated with their
involvement with this EAP.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 67 of 201

--------------------------------------------------------------------------------






6.2
Emergency Procedures

6.2.1
Pre-Planning

•
All personnel shall be trained in order to familiarize themselves of the
locations of emergency assembly areas and the pre-determined routes in which to
reach them, the location of fire extinguishers, emergency notification numbers
and alarm stations within their work areas.

•
Logistic Plans should detail equipment and work supplies are not located in the
path of evacuation routes, fire extinguishers, alarm stations, or emergency
exits.

•
Completion of Table 6-1 shall be verified prior to the start of site operations.



Table 6-1    Emergency Planning
Emergency
Evacuation Route
Emergency Assembly Area
Chemical Spill
Avoid effected area
Time of incident advisement
Fire/Explosion
Avoid effected area
Time of incident advisement
Severe Weather
Time of incident monitoring
Time of incident advisement
Lightning
Advisement - 12 mi / 6 mi evac
Time of incident advisement
 
Additional Information
Communication Procedures (Evacuation Notification System)
Via - Voice, Radio, Cell or Air Horn Blasts: 3 blasts-Evac./1 long blast-All
Clear
CPR/First Aid Trained Personnel
All First Solar Supervisors
Site-Specific Spill Response Procedures
See Spills Procedure Attachment U
Site Evacuations Map*
*see site specific Map(s)


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 68 of 201

--------------------------------------------------------------------------------






6.2.2
Reporting / Alarm

In the event of emergency the following guidelines shall be followed:
•
Sound the alarm. If there is no alarm, warn the others by knocking on doors,
shouting as you leave or using a vehicle horn.

•
Give as much information as possible. Include such information as:

◦
Type of emergency

◦
Address

◦
Geographical location

◦
Trailer location (if applicable)

◦
Building location (If applicable)

◦
Building Floor (If applicable)

◦
Number of injured or trapped personnel (If applicable)

•
All personnel carrying site radios will be trained on what to do if there is an
emergency on site.

•
Site will have a 99 code for all emergencies, if there is a need for an
ambulance or air lift this code will be broadcast over the site radio and all
radio traffic will stop.  This stop will stay in place until the Safety Manager
clears the order by broadcasting the code 98.

•
During the time of a site 99 code emergency all vehicle traffic on site will
stop and not return until the 98 code is given.

•
Logistic will not allow any truck traffic to enter the gate during this time of
emergency.

•
Vehicles with four way flasher on must be given the right-a-way and all other
vehicles must pull over to the right as far as possible to allow these vehicles
to pass.

6.2.3
Evacuation

The Site evacuation notification system will consist of an air horn with three
long blasts. Upon emergency alarm notification, all personnel shall take the
following actions:
•
Turn off all mobile equipment and power tools and report to the designated
emergency assembly area;

•
Walk briskly; do not run, to the designated emergency assembly area;

•
Attempt to rescue/assist others only if it can be done safely;

•
Exit the work area via the quickest possible route;

•
If the emergency path is blocked by fire/smoke, proceed to an alternative exit
if available. If no alternative routes are available, or if alternative routes
are filled with smoke/fire:

◦
Stay calm; crawl low in smoke, the air is easier to breathe near the floor.

◦
If trapped in a room close all doors between you and the smoke seal the cracks
around the doors and vents.

◦
Signal at the window to rescue personnel. If there is a phone in the room, give
the Fire Department your exact location, even if they are on the scene.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 69 of 201

--------------------------------------------------------------------------------






6.2.4
Assembly Areas & Accountability

Upon exiting the work area all personnel shall proceed directly to the
pre-determined assembly area(s). Upon reaching the proper assembly area:
•
Stay calm, alert, and await further instructions from your supervisor;

•
Listen carefully for your name to be called for accountability. If your name is
not called, report this immediately to your supervisor;

•
After you have been accounted for, continue to listen for the names of
unaccounted personnel. Offer any information to the supervisor possible
regarding their location (absent, out to lunch, off site meeting, etc.);

•
Remain in the assembly area until dismissed by Project Construction Site Manager
(or designee). Do not get into your car, leave the Site, or wander out of your
assembly area unless approved by Project Construction Site Manager; and

•
Do not return to the work area until the “all clear” or return to work
authorization has been given by Project Construction Site Manager.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 70 of 201

--------------------------------------------------------------------------------






[exhibitdpage071.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 71 of 201

--------------------------------------------------------------------------------






Non-Emergency Occupational Medicine Clinic
Route/Detail Map - Example
TBD, following is only an example, site specific information will be included at
a later date.


[fspg73.jpg]
ROUTE TO NON-EMERGENCY CLINIC
Merge onto Interstate 15 North
Take exit 27 toward NV-146 E/St Rose Pkwy
Keep right at the fork, follow signs for Nevada 146/St Rose Parkway and merge
onto NV-146 E/St Rose Pkwy
Merge onto I-215 E via the ramp to NV-146 E
Take exit 2 for Gibson Road, keep left at the fork, follow signs for Gibson Road
N
Turn left onto S Gibson Road

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 72 of 201

--------------------------------------------------------------------------------






Emergency Care Hospital Route Map
ROUTE TO EMERGENCY CARE HOSPITAL


Merge onto I-15 North
Take exit 27 toward NV-146 E/St Rose Parkway
Keep right at the fork, follow signs for Nevada 146/St Rose Parkway and merge
onto
NV-146 E/St Rose Pkwy
Destination will be on the right, about 6 mins.


[fspg74.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 73 of 201

--------------------------------------------------------------------------------






6.3
Safety Accident/incident/Incident Reporting

6.3.1
Definition:

A Safety Incident is defined as any event that results in:
•
Injury/Illness to a person on-site

•
Damage to plant or equipment (includes vehicle accidents)

•
Near Miss

•
Identification of a deficient condition that does or could cause a safety hazard

•
Compliance deviation from a policy, procedure or a regulatory requirement

6.3.2
Response:

•
All Safety Incidents will be immediately (i.e., as soon as practical) brought to
the attention of the worker’s supervisor or a member of the Contractor or FS
Safety department.

•
Initial response is to ensure that any hazard is safely mitigated, provide
medical attention to injured employees, secure the area as necessary and begin
fact finding.

•
Worker injury/illness incidents will be managed by the applicable Contractor’s
Safety Staff. Assistance is also available from the FS Site Safety team and/or
site medical services.

•
Final determination of injury treatment is the responsibility of the injured
worker’s employer (i.e., sub-contractor).

6.3.3
Reporting:

All Safety incidents will be reported to the FS Site Safety Manager.
Notification shall be made via phone or radio and be documented using the
“Incident Notification Form” in Attachment Y of this manual.
The FS Site Safety Manager will notify the FS Site Construction Manager.
The FS Site Construction Manager has the responsibility for notification to
Notify Site EPC Management and any Owner representative.
•
The following incidents will be reported promptly (within 60 minutes)*:

◦
Personal injury/Illness beyond first-aid

◦
Plant or equipment damage (includes vehicle accidents) that would not be minor
in nature (i.e., the damage is less than $500)

◦
Environmental spills, releases discharges, etc. or a violation of an
environmental permit or regulatory requirement

◦
Near-miss incidents that could have had significant injury or damage

* The primary concern immediately after an incident is to secure the area to
ensure no further hazard exists and to provide medical treatment to any injured
employee(s). Notification to the FS Site Safety manager and Construction
Management may be delayed. Ideally, notification to FS Site Safety and FS
Construction Management should be as soon as possible given the nature of the
incident and the response that is required.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 74 of 201

--------------------------------------------------------------------------------






•
The following incidents will be reported by the end of the work day:

◦
Personal injury/illness resulting in first-aid only

◦
Plant or equipment damage that is minor in nature (i.e., the damage is less than
$500)

◦
Near-miss incidents with low potential for significant injury or damage

◦
Identification of a condition that does or could cause a safety hazard

•
Completion of appropriate “Incident Notification Form” in Attachment Y of this
manual will be provided to the FS Site Safety Manager within 24 hrs of the
incident.

•
Incident Investigation Reports will be provided to the FS Site Safety Manger
within 72 hours of the incident.

•
 Any deviations from these response and reporting requirements, including timing
of reporting, must be approved by the FS Site Safety Manager and FS Construction
Manager. 

All OSHA recordable incidents require a formal post-incident review with the
appropriate personnel who typically include the FS Site Safety Manger, FS Site
Construction Manager, applicable Contractor Manager or Supervisor, and
Contractor Safety. Additional persons may be required to attend at the
discretion of the FS Site Management.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 75 of 201

--------------------------------------------------------------------------------






Attachment A - Sub Contractor Safety Checklist
Date:
 
Project:
 
Contractor:
 
Project or Construction Manager Name:
 
Signature:
 
Initials
●    Each sub-contractor shall submit to a nine panel urine pre-hire drug screen
and attend the First Solar Site Specific Safety Orientation prior to working
onsite; once approved an ID l will be issued.
●    Chain of Custody forms from the lab with documentation of a negative test
result must be presented to First Solar before site safety orientation or ID
badge is provided.
Initials
●    All onsite vehicles are required to meet First Solar’s standard automobile
liability insurance coverage. Only vehicles with company placards are allowed in
unit work areas. 
Initials
●    There is a 100% 6-foot fall protection policy on this project.
●    There is a 100% hard-hat, eye protection, and safety toe footwear policy on
this project.
●    There is a 100% hand protection (glove) policy on this project; type
depends on task
●    There is a ZERO TOLERANCE disciplinary action enforcement policy on this
project.
Initials
●    Each sub-contractor shall maintain a file for safety and health related
documentation (as warranted) on the jobsite. The files shall be made available
for review to First Solar upon notice.
●    The files shall include, but not be limited to:
●  Specific worker job hazard training documentation (fall protection,
respiratory protection, powder actuated tools, forklift, confined space,
scaffold, etc.);
●  Daily pre-operational equipment inspection reports;
●  Pre-operational crane inspection reports;
●  Safety audits
●  Incident investigation reports, and First Report of Injury;
●  Completed Job Hazard Analysis (JHA) and pre-job brief forms
Initials
●     Each sub-contractor shall conduct and document the following:
●  Weekly Toolbox Meetings - Copy must be submitted to First Solar.
●  Daily - Prior to any task a Job Hazard Assignment (JHA) with crew.
●  Documented safety inspections & corrective action reports;
●  Quarterly inspections on: Ladders, Extension Cords, Fall Protection Systems,
Powered Hand Tools, And Rigging. (Follow color Code)
●  Monthly inspections on: Fire extinguishers
●  Ensure all Permits are completed, reviewed and signed prior to entering site.
●  Monthly Safety Meeting


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 76 of 201

--------------------------------------------------------------------------------




Initials
●    ALL Incidents no matter how minor must be reported to the First Solar
Safety Department. Sub-contractor will conduct investigations and provide
investigation reports to FS Safety for all incidents.
Initials
●    No Crane shall be brought on site without first having a meeting with First
Solar Safety.
●    All cranes shall be equipped with an anti-two block device
●    Crane swing radius shall be barricaded.
●    Any and all maintenance and inspection data and/or reports shall be made
available to First Solar representatives upon request.
●    Must have lift plans completed and approved by FS Safety before the job
starts.
Initials
●    Each sub-contractor shall be responsible for providing the proper PPE,
first-aid supplies, and all required OSHA required training for their employees.
Initials
●    All sub-contractors are responsible & accountable for communicating the
requirements of this meeting to their lower tiered sub-contractors.



*NOTE: This “Sub-Contractor Safety Checklist” contains an overview of the
general First Solar site safety program.
It is prepared as a convenience for sub-contractors, but is not a substitute for
a Contractor’s Program, which must meet or exceed the requirements of First
Solar Project Safety Program, the applicable parts of the First Solar / Client’s
safety manual, the contract documents, and Federal, State, Local or other
applicable regulations.
PM Signature: ____________________________ Date: __________

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 77 of 201

--------------------------------------------------------------------------------






Attachment B - Fire Protection Plan (Example)
TBD, following is only an example, a stand-alone site specific information will
be included at a later date.
1.
GENERAL

--------------------------------------------------------------------------------

Fire prevention, a term to indicate measures specifically directed toward
avoiding the inception of fire, protects employees and property and assures the
continuity of efficient operations. To assess fire prevention program
effectiveness, the establishment of a fire prevention inspection procedure is
necessary.
Fire prevention requires supervision similar to other phases of the safety
program. Scheduled inspections are necessary to discover deficiencies and keep
the fire prevention status up-to-date with existing job conditions. As work
progresses, changes in fire prevention needs may be required.
Responsibilities
•
The Manager/Supervisor is responsible for implementing and enforcing this
procedure.

•
The Safety Representative is responsible for monitoring compliance with this
procedure.

2.
PROCEDURE

--------------------------------------------------------------------------------

Fire Equipment Inspections
•
Fire equipment inspections shall be the responsibility of the Safety
Representative.

•
Fire extinguishers shall be inspected at least monthly to ensure they are in
operating readiness. Their general condition should be checked along with hoses,
nozzles, seals, gauges, inspection cards, weight, location, and mounting
brackets.

•
Stored pressure types and the cartridges of cartridge pressure models shall be
weighed at least once each year. At this time, they should also be subjected to
a thorough maintenance inspection.

•
An annual maintenance record indicating the maintenance date for each portable
fire extinguisher shall be retained for one year after the last entry or the
life of the shell, whichever is less.

•
Hydrostatic tests shall be made on dry chemical extinguishers every 12 years and
on other types every 5 years.

▪
Tools and Equipment Inspections

•
Portable electric tools shall be given a preventive maintenance inspection at
least once every 3 months.

•
Portable air compressors shall be checked monthly for internal flammable sludge
buildup, along with other listed inspection items.

•
Oily rags and papers shall not be allowed to accumulate on equipment or in
operator's cab and enclosures.

•
Gas welding equipment shall be checked for leaks prior to each use by the user.
Hose pressure shall be bled off when equipment is temporarily out of operation.

•
Temporary heaters, internal combustion engines, and other heat producing
equipment shall be adequately supervised and maintained.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 78 of 201

--------------------------------------------------------------------------------






▪
Material Inspections

•
All flammable material received on the job shall be reported to the appropriate
supervision for proper storage. The Safety Representative shall be consulted on
questions concerning flammable materials.

•
Stored flammables and combustible materials shall be checked for fire hazards at
least once each week.

▪
Work Area Inspections

•
A system of periodic fire prevention inspections shall be set up at the onset of
every project. The frequency of such inspections will be determined by the
specific site characteristics and/or client requirements. These determinations
shall be made by the Safety Representative with input from various sources
including the First Solar Environmental, Health & Safety Program procedures,
insurance loss control representative, client safety personnel, and
federal/state/local regulations.

•
A fire prevention inspection checklist shall be used as a guide for determining
the extent of the inspection as to assure consistent and thorough monitoring of
affected work areas.

•
Field supervision shall be responsible for housekeeping control to prevent the
excess accumulation of trash and other combustibles.

•
Temporary heating equipment shall be adequately supervised while in use.

•
Foremen shall inspect work areas prior to the start of heat producing work. All
fire hazards shall be eliminated or protected before the work starts. All
necessary permits shall be obtained prior to the start of work.

•
All work, where there may be an accumulation of hazardous gases or vapors from
cleaning, spray painting, and use of adhesives, shall be free of ignition
sources.

•
Foremen shall check their work areas at the end of their workday. Special
attention shall to be given to smoking areas, housekeeping, and access route
clearances. They shall also check on machine and equipment shutdown, and
flammable storage areas.

•
An office supervisor shall be assigned to tour and check the office each day
before leaving. Waste baskets, store rooms, oily mops, and office machinery are
sources of fires.

▪
Fire Prevention Monitoring

•
The Safety Representatives shall act as monitors and point out any fire hazards
and firefighting obstructions to the Site Construction Manager.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 79 of 201

--------------------------------------------------------------------------------






Attachment C - Traffic Control Plan Development


•
A site map will be created designating flow patterns for vehicular and
pedestrian traffic.

•
The reversing of vehicles will be conducted when necessary; a signal person must
be present when reversing and equipment must have back up warning devices.

•
The speed limit on the jobsite is 15 MPH or less so that dust is not created
while driving. This limit does not to earth moving equipment working in a
pattern.

•
Appropriate barricades or signage must be used on construction walkways, where
applicable.

•
Priority must be given to ensure public or private ways are accessible to
emergency service vehicles at all times. Where the public or private way is to
be blocked, an alternative route must be provided and clearly marked.

•
Equipment to be used on public or private ways must marked by signage, tape,
cones or signal person, pending on the location.

•
Good housekeeping practices must be followed, at all times, to prevent, general
public or occupant contact with waste, scrap or other unsafe conditions on
public or private ways.

•
Parking areas will be assigned by the constructor for all employees, including
contractors and workers. Direction to parking areas will be directed by Security
when coming upon the construction site.

•
All vehicles will park rear ended, for exit safety when leaving the premises.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 80 of 201

--------------------------------------------------------------------------------






Attachment D - Security Plan (Example)
The following is only an example, site specific information will be included at
a later date


1.
General

--------------------------------------------------------------------------------

Procedure details guard responsibility, site logistics and site badging
requirements, anyone entering or exiting the project site premises must stop at
the guard station for processing which includes all the various badge types
(detailed in Section H). All individuals employed by the project site or
entering the project site are required to present their badges upon entry and
exit of site regardless of the time of day or the frequency they enter or exit.
These individuals are required to present their badges at other times upon
request and are responsible to have them available. Guards are required to scan
and record in the Site Security Log all Visitors and Site Deliveries.
The Security Duties Quick Reference Guide is included as Attachment 1.
2.
Security Guards

--------------------------------------------------------------------------------

Safety Wear - Guards are required to wear high visibility safety vests, hard
hats, designated footwear, and safety glasses.
Site Gates - Guards are to ensure that gates are only open when vehicles are
entering or exiting the site and will be closed at all other times. Only
exception is manual gates which will be opened at start of work day and must be
manned at all times while open and closed at end of work day.
Vehicle Inspections - Security personnel will consistently inspect any vehicle
that has entered the project site upon exiting. Security is required to check
back seats, trunks and back of trucks.
Garbage Container Inspections - Site security or a Site Designee is required to
inspect garbage and recycling containers.
Security Patrols - Security Patrols are to be performed in a consistent manner
as is prudent depending on site conditions and will be performed during
inclement weather utilizing an “enclosed” vehicle provided by the site. Security
patrols will utilize “check points” for validation of patrols. As part of the
security patrols, guards are to inspect pad locks on site gates.
Key Removal:
First Solar Vehicles/Equipment - All First Solar unassigned vehicles and
equipment keys will be removed from the equipment during non-work related hours.
Subcontractor Vehicles/Equipment - Site Security will ensure that Subcontractors
are directed to remove keys from their respective equipment at the end of work
shift.
3.
Badge Scanning

--------------------------------------------------------------------------------

Before allowing the person(s) to enter or exit the project site, the guard scans
the badge using the hand held device, verifies badge is active and performs a
visual check to ensure that the picture matches the person presenting the badge.
Types of badges and individuals entering project site are detailed in Section H
(Badge Categories/Categories of Individuals Entering Site).

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 81 of 201

--------------------------------------------------------------------------------






Categories of Individuals Entering Site - Below lists each category of persons
likely to be entering this First Solar Project and are defined with a brief
explanation of the check-in procedure (for a quick reference, refer to
Attachment 2, Check-In and Check-Out Tips Sheet):
Current Project Specific FS Employees, FS Contracted Associates and
Subcontractors - Badges have already been issued.
Before allowing the person(s) to enter or exit, the guard scans the badge using
the hand held device, verifies badge is active and performs a visual check to
ensure that the picture matches the person presenting the badge.
The process is repeated upon exiting the work site.
NOTE: If there is more than one person in a vehicle, the guard performs the
process for each person.
New Project Specific FS Associates, FS Contracted Associates and Subcontractors
- Badges have not been issued.
Guard directs the person to park their vehicle and report to the Safety Trailer
for Site Project Orientation and badge receipt.
Guard records person’s name and provides list of non-badged names instructed to
report to the Safety Trailer to the Project Safety Officer to verify the
individual(s) have participated in Site Project Orientation and received a
badge.
Once Site Project Orientation and badge receipt are complete, individual will be
re-directed to the Guard Station, Site Security Coordinator, or Site Designee to
have their badges scanned and receive parking instructions.
The Guard or Site Security Designee will communicate the arrival of the new FS
Associate and FS Contracted Associates to the Construction Office.
Individual is directed to the Construction Office for additional instructions.
Exit procedures are the same for FS Associates, FS Contracted Associates and
Subcontractors.
Parking placards are utilized to identity vehicles w/access into the project
site. A Vehicle Authorization List (Attachment 5) by Subcontractor is provided
to Security Guards by the Site Security Coordinator.
4.
Deliveries

--------------------------------------------------------------------------------

Delivery Types:
•
General Deliveries are vendors that regularly access the project site such as
FedEx, UPS, and catering services. Regularly scheduled delivery service badges
are housed at the Guard Post and are scanned in/out by the Guard.

•
Material Deliveries are trucks delivering materials to the project site. The
Guard scans one of the Truck Delivery badges and completes required information
on the Project Site Delivery/Visitor Log (Attachment 3). Material Deliveries
must execute Visitor Agreement (Attachment 4) as they access the project site.

◦
When exiting, the Guard checks delivery truck to ensure materials have been
removed, scans the associated Truck Delivery Badge and updates log.

◦
Delivery times will be set by the Construction Manager. This time may change as
determined by the FS Supply Chain/Logistics Representative and the Construction
Manager.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 82 of 201

--------------------------------------------------------------------------------






5.
Visitors

--------------------------------------------------------------------------------

After determining who the visitor(s) represent (e.g. non-site First Solar, OSHA,
Inspectors, ETA County, Sales, Union Representatives) along with their First
Solar Point of Contact, the guard announces the visitor to the Construction
Office and states the purpose for the visit.
Upon approval, by the Construction Manager or Designee, the visitor information
is logged and the guard issues the visitor badge.
Visitor Agreement (Attachment 4) is executed by Non-First Solar Associate
Visitors prior to entering site and Witnessed by FS Designated Representative or
Construction Manager.
Each visitor is advised that cameras must be checked in at the guard station.
Cameras are sealed in a plastic bag at the guard station with owner information
stored inside the bag. A notation is made on the log indicating the person who
turned over a camera.
The guard radios the Construction Office (Site Security Coordinator or Designee)
informing them that a visitor is entering site.
When exiting the work site, the guard collects the badge and completes the log.
Cameras are returned to visitors. If Visitor is reoccurring (weekly) to site,
they will be issued a Visitor Badge with their picture. Guards are not required
to collect pictured visitor badges nightly.
Guards submit the Visitor logs along with Visitor Agreements to Project Document
Controls every Monday morning for inclusion in site records.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 83 of 201

--------------------------------------------------------------------------------






6.
Badge Replacement

--------------------------------------------------------------------------------

Personnel previously issued a badge must present badge to be granted access to
project site. Should personnel arrive on site without their badge, they will be
charged a $25.00 badge replacement fee. Previous badge will be deactivated. The
process to ensure receipt of funds is at the discretion of the Construction
Manager or their Designee.
7.
Badge Deactivation/Site Interchangeability

--------------------------------------------------------------------------------

Badge Returns - Subcontractors are informed by the Site Security Coordinator
that badges must be returned to First Solar upon subcontractor termination of
employee as well as termination of subcontractor services. Site Security
Coordinator will be notified by Construction Manager of termination of any FS
Employee or FS Contracted Employee.
Badge Interchangeability - Badges will not be interchangeable from site to site.
A badge that was issued at one site cannot be utilized to obtain access to a
different site. This process is to insure that Site Specific Project Orientation
is attended when applicable.
Non-Activity Report Review - Throughout the project, the Site Construction
Security Coordinator will review periodically the Badge Non-Activity Report with
Construction Manager to ensure inactive badges are deactivated in a timely
manner.
Project Close - At project close, it is the responsibility of the Site
Construction Security Coordinator to deactivate all badges associated with that
site.
8.
Site Logistics/Inception

--------------------------------------------------------------------------------

Site Fencing - Fencing scope commences as soon as access has been granted and
will be expedited until perimeter is secure. Construction can allow other work
to be delayed due to fence schedule to ensure the site is secure. Site fences
are required to be 6 feet high to deter attempted theft of equipment.
Site Lighting - All project sites follow OSHA standard relative to lighting
entrance ways as soon as possible after access is granted. At sites where no
permitting restrictions are in place will be evaluated for area specific
lighting as necessary and practical.    

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 84 of 201

--------------------------------------------------------------------------------




9.
Security Duties Quick Reference

--------------------------------------------------------------------------------

Control access to the site. Automatic gates to be closed at all times except to
let traffic in and out. Manual gates may remain open during work hours but must
be manned at all times.
All personnel to be scanned in and out including coffee and lunch breaks and if
they are leaving the site for personal reasons.
If a card is lost, the old card will be deactivated and a new card will be made.
Add their name to the list on the clipboard beside the computer.
All individuals that do not have First Solar ID badges will be issued visitor
passes and logged in on the sheet with license number, company, time in and tag
number you issue him. Couriers will be the only exception to this.
All vehicles that enter the project site area are to be inspected before leaving
site (includes trunk).
Any material deliveries for First Solar, i.e. Panels, posts, wire, contact the
Site Logistics Coordinator before allowing entry. Delivery times are designated
by the Site Construction Manager or Logistics Representative.
Ensure Safety Office and First Solar offices are locked and secure when going
out on patrols.
When visitors arrive to meet with someone in the office verify identity,
telephone the person and call to verify meeting. Have visitor sign the Visitors
Log and radio the Construction Office (Site Security Coordinator or Designee)
informing them that a visitor is entering site.
All cameras are to be controlled by the guard on duty and signed for and
returned through the individual sign out logs.
Record all normal activities on your Daily Report.
Record all unusual occurrences on an Occurrence Report.
Maintain tidiness and cleanliness of guard shacks.
Ensure site office & trailers are secure.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 85 of 201

--------------------------------------------------------------------------------






Security Check-in and Check-out Tips Sheet

--------------------------------------------------------------------------------



NOTE: Remember to be pleasant but alert and professional. You are the front line
for the First Solar EPC Project Site.
A.
Currently a First Solar or Contract employee?

◦
Scan badge entering and

◦
Exiting the work site.

B.
A new First Solar or Contract Associate? If individual will be on site
occasionally they are considered either a FS Visitor or a Non-FS Visitor. If
individual is either assigned to site or will be spending at least 1 week per
month on site they will be assigned a FS Associate or FS Contracted Associate
badge.

◦
Direct to parking and Safety Trailer

◦
Re-direct to appropriate parking

◦
Scan badge upon entering and

◦
Exiting the work site

C.
Deliveries

◦
Notify Logistics of arrival by radio

◦
Log information

◦
Ask for cameras

◦
Direct to delivery area

◦
When exiting, complete log information,

◦
Check truck content and

◦
Return cameras, if necessary

D.
Visitors

◦
Determine nature of visit

◦
Notify Construction Office Trailer (Construction Manager Designee) by radio

◦
Ask for cameras unless off-site First Solar

◦
Log information

◦
Direct to offices

◦
When exiting, complete log information

◦
Retrieve Visitor Badge (if short-term visitor - i.e. no photo on badge) and

◦
Return cameras, if necessary


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 86 of 201

--------------------------------------------------------------------------------




Forms below are for example purposes only.
[fspg87.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 87 of 201

--------------------------------------------------------------------------------






[fspg89.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 88 of 201

--------------------------------------------------------------------------------




[fspg90.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 89 of 201

--------------------------------------------------------------------------------






[exhibitdpage090.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 90 of 201

--------------------------------------------------------------------------------




[exhibitdpage091.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 91 of 201

--------------------------------------------------------------------------------




[exhibitdpage092.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 92 of 201

--------------------------------------------------------------------------------




[exhibitdpage093.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 93 of 201

--------------------------------------------------------------------------------




[exhibitdpage094.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 94 of 201

--------------------------------------------------------------------------------




[exhibitdpage095.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 95 of 201

--------------------------------------------------------------------------------




Attachment I - First Solar Drug and Alcohol Free Policy
1.
General

Any individual who conducts business for First solar, Inc. is applying for a
position or is conducting business on the organizations’ property is covered by
our drug-free workplace policy. Our policy includes, but is not limited to,
executive management, managers, supervisors, full-time associates, part-time
associates, off-site associates, contractors, volunteers, interns, temporary
workers, and applicants.
Our drug-free workplace policy is intended to apply whenever anyone is
representing or conducting business for the organization. Therefore, this policy
applies during all working hours, whenever conducting business or representing
the organization, while on call, paid standby and while on organization
property.
2.
Enforcement

In order to enforce the Drug and Alcohol policy, First solar will utilize
testing, searches, and discipline when it deems appropriate to detect or deter
violations.
Confidentiality: All drug test information will be maintained in a confidential
file. All information received by First Solar, Inc., through the drug free
workplace program is confidential communication. Access to this information is
limited to those who have a legitimate need to know in compliance with relevant
laws and management policies.
Searches: Entering the organization’s property constitutes consent to searches
and inspections. If an individual is suspected of violating the drug free
workplace policy, he or she may be asked to submit to a search or inspection at
any time. Search can be conducted of pockets and clothing, lockers, wallets,
purses, briefcases and lunchboxes, desk and workstation and vehicles and
equipment.
Any violation of the company’s drug and alcohol policy, including a refusal to
consent to personal searches and testing, will subject the person to discipline
including discharge for the first offense. In addition, employees distributing,
selling, possessing or discovered in the act of using unauthorized drugs on
company premises or while engaged in company business will be discharged.
To ensure the accuracy and fairness of our testing program, all testing will be
conducted according to DHHS/SAMHSA guidelines and will include a screening test,
a confirmation test review by a MRO, and a documented chain of custody.
A. What Tests are done?
1.
9 panel urine drug screen

•
Marijuana - THC, Hash, Pot, Cannabis, Hashish, Weed

•
Cocaine - COC, Crack, Coke

•
Amphetamine - AMP

•
Methamphetamine - mAMP, Meth, Ice, Speed, Crank, Ecstasy

•
Oxycodone - OXY, Oxycotin, Oxycontin

•
Propoxyphene - PPX

•
Benzodiazepines - BZO, Benzos

•
Methadone - MTD

•
Opiate - MOP


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 96 of 201

--------------------------------------------------------------------------------






2.
Breath Alcohol

3.
First Solar reserves the right to use blood, hair, or saliva in the event urine
is unobtainable or it is suspected that tampering with urine is being conducted.

B. When:
•
New Hires (Pre-placement)

•
Post incident/post-accident/incident

•
Reasonable Cause

•
Return to work after 30 days off

C. How:
1.
The person being tested (donor) is referred to a collection facility identified
by the worker’s employer. If for post incident/accident/incident or reasonable
cause, do not allow the person to drive and provide transportation, usually a
cab service.

2.
For Random: Once notified the worker is to immediately report to a facility for
testing.

3.
Urine drug screen is collected via chain of custody procedures, single or split.
Breath alcohol testing will be done by a Breath Alcohol Technician (BAT) using
the Non DOT Alcohol Testing form.

D. Termination results if any of the following occur:
Refusal to test
•
Admit to adulterating the specimen

•
Interfering with the collection process

•
Stating they will not take the test

•
Refusing to sign the consent for testing

Positive breath alcohol- if the results are 0.02-0.39, the donor will wait 15
minutes and then re-test for confirmation. If the confirmed results are .02 or
above, this will be considered a positive test and will result in termination.
Positive urine drug screen confirmed by the MRO



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 97 of 201

--------------------------------------------------------------------------------




[exhibitdpage098.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 98 of 201

--------------------------------------------------------------------------------




[exhibitdpage099.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 99 of 201

--------------------------------------------------------------------------------




[exhibitdpage100.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 100 of 201

--------------------------------------------------------------------------------




[exhibitdpage101.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 101 of 201

--------------------------------------------------------------------------------




[exhibitdpage102.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 102 of 201

--------------------------------------------------------------------------------






[exhibitdpage103.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 103 of 201

--------------------------------------------------------------------------------




[exhibitdpage104.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 104 of 201

--------------------------------------------------------------------------------




[exhibitdpage105.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 105 of 201

--------------------------------------------------------------------------------




[exhibitdpage106.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 106 of 201

--------------------------------------------------------------------------------




[exhibitdpage107.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 107 of 201

--------------------------------------------------------------------------------




[exhibitdpage108.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 108 of 201

--------------------------------------------------------------------------------




[exhibitdpage109.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 109 of 201

--------------------------------------------------------------------------------




[exhibitdpage110.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 110 of 201

--------------------------------------------------------------------------------




[exhibitdpage111.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 111 of 201

--------------------------------------------------------------------------------




[exhibitdpage112.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 112 of 201

--------------------------------------------------------------------------------




[exhibitdpage113.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 113 of 201

--------------------------------------------------------------------------------




[exhibitdpage114.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 114 of 201

--------------------------------------------------------------------------------




[exhibitdpage115.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 115 of 201

--------------------------------------------------------------------------------




[exhibitdpage116.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 116 of 201

--------------------------------------------------------------------------------




[exhibitdpage117.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 117 of 201

--------------------------------------------------------------------------------






Attachment L - EPC LOTO Program
Purpose
1.1
This procedure defines the minimum requirement for Hazardous Energy Control,
hereafter referred to as “Lockout/Tagout (LOTO)”. The intent of this procedure
is to prevent personal injury and equipment damage by ensuring all known sources
of energy are secured, released or contained in a safe manner during work
activities.

1.2
This procedure provides instructions for:

•
Identification and documentation of site personnel authorized as “Higher
Authority”, “Tagging Authority” and “Authorized Employee”.

•
Requesting a LOTO

•
Identifying energy isolations and developing a LOTO permit

•
Executing a LOTO permit (energy isolation/release and locking and tagging energy
isolations)

•
Releasing a LOTO

•
Auditing of the LOTO program

•
LOTO training requirements

1.0
Scope

2.1
This document applies to all First Solar, Contract, and Subcontract employees
performing work on First Solar controlled Sites.

2.0
Responsibilities

Commissioning Manager
•
Acts as Higher Authority for areas of the site under the control of
Commissioning. Commissioning Manager may designate on site Commissioning Lead as
Higher Authority.

•
Assigns on-site electrically qualified person(s) to fill the role of “Tagging
Authority”.

•
Ensures all personnel comply with this LOTO procedure.

•
In conjunction with Construction and O&M Manager ensure an adequate supply of
locks, tags, and multi-lock devices/Group Lockboxes are available.

Construction Manager
•
Acts as Higher Authority for sites or areas of sites under the control of
Construction.

•
Assigns on-site electrically qualified person(s) to fill the role of “Tagging
Authority”.

•
Ensures all personnel comply with this LOTO procedure.

•
In conjunction with Commissioning and O&M Manager ensure an adequate supply of
locks, tags, and multi-lock devices/Group Lockboxes are available.

Contractors
•
Contractor management to ensure their employees understands the requirements of
this LOTO procedure.

•
Comply with the requirements of this LOTO procedure.

•
Provide at least one LOTO authorized person who has completed site LOTO
training.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 118 of 201

--------------------------------------------------------------------------------






LOTO Requestor
•
Completes LOTO Request Form and submits to the Tagging Authority.

•
Assist Tagging Authority to assure there is a mutual understanding of the
recognized hazards and how the hazards will be eliminated or controlled. Ask
clarifying questions to ensure all employees involved understand hazard
recognition and control as it relates to the work scope.

O&M Manager or Site Supervisor
•
Acts as Higher Authority for sites or areas of the sites under the control of
Operations and Maintenance.

•
Assigns on-site electrically qualified person(s) to fill the role of Tagging
Authority.

•
Ensures all personnel comply with this LOTO procedure.

•
In conjunction with Commissioning and O&M Manager ensure an adequate supply of
locks, tags, and multi-lock devices are available.

Safety Department
•
Conducts periodic Observations and Assessments of this procedure and LOTO
activities on the site.

•
Assists Higher Authority and Tagging Authority as needed in understanding or
administration of this procedure.

•
Conducts at a minimum an annual audit of this LOTO program. (see “LOTO
Observation and Audit Form”)

Site Personnel
•
All employees shall comply with the requirements of this LOTO procedure.

•
Unauthorized removal of lock’s belonging to another person is grounds for
immediate termination and removal from the site.

Tagging Authority
•
Ensure the Requestor’s specific system condition requirements are reviewed
during the preparation of the “LOTO Permit” and ensure the permit is adequate
for personnel and equipment safety.

•
Issues “LOTO Permits” along with the necessary LOTO Locks and Tags to the
Requestor(s).

•
Maintains the content and records of the site’s LOTO Book. LOTO forms shall be
kept for 1 year and stored on site.

•
The Tagging Authority and appropriate work group will ensure the equipment and
systems released and ready to be placed in service are released and operated in
such a manner as to prevent personnel danger or equipment failure.




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 119 of 201

--------------------------------------------------------------------------------






4.0
General Guidelines

4.1
Equipment or system LOTO is required in the following situations:

•
Whenever cleaning, servicing, testing, or adjusting is being performed on or
around equipment where injury could result from unexpected energization or
start-up of the equipment or the release of hazardous energy.

•
When a guard or safety interlock must be bypassed or removed.

•
Where a person must place any part of his/her body where it could be caught by
moving machinery or where it could form a pathway for electrical discharge from
energized electrical devices.

4.2
Only qualified Authorized Employees who have completed the required LOTO
training shall perform LOTO on equipment.

4.3
The Tagging Authority will issue each Authorized Employee (Requestor) his/her
own personal padlock(s) with key(s). The key(s) for all padlock(s) issued to an
Authorized Employee must remain with that person at all times during lockout.

4.4
Only the Authorized Employee may remove his/her padlock(s). If the Authorized
Employee is not available and the equipment must be re-energized, only the
Higher Authority and Tagging Authority can authorize the removal of the lock(s)
(see “LOTO Removal Notification Form” in this procedure)

•
When the Authorized Employee returns back to work, he/she must be notified
immediately by the Tagging Authority that his/her lock(s) has been removed and
the reason for the removal.

4.5
The Tagging Authority may place a LOTO for administrative purposes (i.e. to
ensure added control over the equipment). In the case of an administrative LOTO
the following shall apply:

•
The LOTO placed is not for work that will be performed by any individual within
the department

4.6
Anytime a piece of equipment is locked out, the Authorized Employee must log the
activity on the LOTO Permit


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 120 of 201

--------------------------------------------------------------------------------






5.0
Requesting a LOTO

5.1
The Requestor completes the “LOTO Request Form”.

5.2
The Requestor will provide the following information:

•
the specific scope of work to be performed,

•
the specific equipment identification (of the equipment to be worked on),

•
the date and time the Lockout/Tagout is needed

5.3
The Requestor submits the completed “LOTO Request Form” to the Tagging Authority
for “LOTO Permit creation.

6.0
Creating a LOTO Permit

6.1
The Tagging Authority reviews the “LOTO Request Form” with the Requestor.

6.2
Tagging Authority and Requestor review applicable job scope and any work orders,
electrical or mechanical prints, or other relevant documents so that all energy
isolations are identified.

6.3
When mutual understanding and agreement on energy isolation points are achieved,
the Tagging Authority will complete the “LOTO Permit - Switching Order”.

7.0
Sequence of LOTO

7.1
All persons placing locks and tags and preforming servicing or maintenance on
equipment shall meet the training qualifications of an Authorized Employee and
names be placed on the “Authorized Employee List Form”.

7.2
Tagging Authority will issue the “LOTO permit - Switching Order” to the
Authorized Employee(s) so that listed equipment can be properly isolated,
locked, tagged and grounded as necessary.

7.3
Notify all Affected Employees that a LOTO is going to be utilized, the
equipment, the reason, and the expected duration.

7.4
If the machine or equipment is operating, shut it down by normal stopping
procedures (depress stop button, open switch, etc.).

7.5
Operate the switch, breaker or other energy isolating device(s) listed on the
“LOTO Permit - Switching Order” so that the equipment is isolated from its
energy source(s). Stored energy must be dissipated by methods such as grounding.
All grounds will be listed in the” LOTO Permit - Switching Order”.

7.6
Attach the completed tag to the lockout device(s) listed on the “LOTO Permit -
Switching Order”. All tags shall include:

•Authorized Employees name
•Contact phone number
•LOTO number

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 121 of 201

--------------------------------------------------------------------------------






7.7
No device shall be operated with danger tag or lock attached regardless of
circumstances.

7.8
No person shall remove another person’s lock.

7.9
Multi lock devices or group lock boxes shall be used when more than one
Authorized Employee is working under the “LOTO Permit” or multiple permits
affect an isolation point. ALL persons performing servicing or maintenance on
the equipment shall have individual lock and tag in place either on energy
isolation, multi lock device or on the group lock box.

7.10
For additional Authorized Employees to sign on to an existing LOTO the specific
work to be performed by the additional Authorized Employee must allow work to be
completed safely within the existing Lockout/Tagout.

7.11
When multiple Authorized Employees exist on a LOTO it will remain in effect
until the last Authorized Employee releases the LOTO. The original Authorized
Employee/Requestor is the only person allowed to release their associated
Lockout/Tagout request.

7.12
The Authorized Employee(s) maintains control of the LOTO key(s) until the LOTO
is released.

8.0
GROUP LOCKOUTS

8.1
If more than one authorized employee will be working on equipment that is to be
locked out, each shall place his/her own uniquely-keyed lockout device on the
energy isolating device(s).

8.2
When an energy isolating device cannot accept multiple locks, a multi-lock
device (hasp or scissor device) or group lock box may be used.

8.3
The Requestor(s) and Tagging Authority have the responsibility for coordinating
the group lockout.

8.4
Using a multi-lock device:

8.4.1
The Requestor applies his/her lockout device and attaches the lockout tag to the
energy isolating device(s).

8.4.2
Each other Authorized Employee in the group affixes their lock to the lockout
device when they begin work and removes their lock when they complete their work
on the equipment being serviced.

8.4.3
If the number of personal locks required exceeds the number of locks the device
can accommodate, a group LOTO box will be used.

8.4.4
When the work is complete, the Tagging Coordinator determines when it is safe to
re-energize the equipment.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 122 of 201

--------------------------------------------------------------------------------






9.0
Group LOTO Boxes

9.1
Group lockboxes may be used when more than one person will be working under the
“LOTO Permit”.

9.2
The Requestor will place his assigned locks on the required energy isolation
points identified on the “LOTO Permit”.

9.3
He will then place his key in a numbered lockbox

9.4
All other Authorized Personnel working on the equipment under the LOTO will walk
down the permit to ensure proper alignment and lock placement and then will
place their personal locks on the group lockbox.

9.5
All Authorized Personnel placing their lock on the group lockbox will be listed
on the “LOTO Permit - Sign On/Off”.

10.0
Work Authorization

10.1
When all energy isolations listed on the LOTO permit are positioned and
locked/tagged the Authorized person shall initial with date and time in the “all
locks installed” box on the “LOTO Permit”.

10.2
The Tagging Authority will sign with date and time the “LOTO Issued” section of
the “LOTO Permit” to issue the LOTO.

10.3
The Tagging Authority will record in the appropriate LOTO information the “LOTO
Log Form”.

10.4
A JHA/Pre-job brief and work Authorization shall be completed prior to the
beginning any work activity.

11.0
LOTO Change

11.1
The status of a LOTO can be changed to allow removal of locks to allow a
component or a portion of a system to return to service only if all Authorized
Personnel agree work can continue safely.

11.2
A change of LOTO status is made only after the Tagging Authority has reviewed
the proposed change and determined the change does not compromise the initial
LOTO.

11.3
A description of the change and the reason for it will be recorded on the “LOTO
Permit”, and initialed by the Tagging Authority.




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 123 of 201

--------------------------------------------------------------------------------






12.0
LOTO Release

12.1
Before the equipment is available to be placed back in service, the employee(s)
performing the work is responsible to check the area around the equipment to
ensure no one is exposed to hazards as a result of maintenance activity. The
check should ensure all tools have been removed, housekeeping or area clutter is
acceptable and employees in the area are clear.

12.2
The Authorized Employee will report to the Tagging Authority the work has been
completed and that the locks and grounds will be removed.

12.3
The Authorized Employee restoring the equipment to service will receive all
instructions from the Tagging Authority.

12.4
All Authorized Employees will remove their locks and grounds from the isolation
points identified on the “LOTO permit”. Removal will be performed as follows:

•
Inspect the area and check the work in complete

•
Ensure connection of electrical leads, removal of grounds, locks, and tags as
necessary

12.5
The Authorized Employee that was the Requestor shall be the final person to
remove his/her locks and will ensure there are no safety issues associated with
LOTO release.

12.6
The Authorized Employee/Requestor signs the “Released By” section of the “LOTO
Permit” and “LOTO Log Form”.

12.7
LOTO Locks can be released “only” by the person whose name appears on the
“accepted” line of the LOTO permit. In the event of an “Emergency” or a “Safety”
issue and existing LOTO must be released, the responsible Authorized Requestor
will attempted to be notified and will return to the site to get LOTO released
if possible.

12.8
In the event an employee cannot be contacted to release a LOTO due to sickness,
vacation, etc. and an “Emergency” or “Safety” issue is declared the existing
LOTO may be released as follows: (Use “LOTO Removal Notification Form”)

•
The Tagging Authority must be contacted for the release of the LOTO and will
inspect work area to verify the work has been completed or that it is safe to
release LOTO;

•
They will inspect each location where locks have been placed to verify the LOTO
permit

•
The Tagging Authority will initial name of the original requestor, the
associated LOTO permit number, and the isolation point line signatures.

•
The Tagging Authority will release the “LOTO Permit” by signing and dating the
permit and the LOTO log.

•
The original Authorized Employee/Requestor will be notified of the release as
soon as possible.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 124 of 201

--------------------------------------------------------------------------------






13.0
ANNUAL LOCKOUT AUDIT

13.1
An audit of the LOTO procedure shall be conducted at least once per year at each
PV Plant to evaluate its continued effectiveness, to determine the necessity for
updating this written procedure, and to help target effective training for
employees.

13.2
The audit is to be performed by the Safety Department and shall include the
witnessing of at least one actual LOTO process in the normal operations.

13.3
The audit shall be documented on the “LOTO Observation and Audit Form”, which
shall include:

•
Equipment and energy sources on which the LOTO procedure was being utilized

•
Audit date

•
The employees included in the inspection

•
Checklist confirming compliance/failure to key written procedures

•
Comments as applicable

•
Certification signature and title of the auditor

14.0
TRAINING REQUIREMENTS

14.1
Employees

Employees must be trained before they are assigned to work under LOTO
conditions. Employees should also be re-trained on LOTO whenever:
•
Near misses or accidents occur

•
An annual audit reveals that the LOTO procedure is not up-to-date, effective,
compliant with local regulations, or not being used properly.

•
Whenever there are significant changes in procedures to which LOTO applies.

14.2
Affected Employees

Each new or transferred affected employee and other employees whose work
operations are or may be in potential lockout areas shall be trained in:
•
The reasons for the LOTO procedure and how it is used.

•
The prohibition against restarting or re-energizing equipment which has been
locked out.

•
The hazards of working in the area of locked-out equipment.

When an Affected Employee’s job responsibilities change to include the cleaning,
repairing, or servicing operations on machines or equipment subject to LOTO,
such employee shall complete the Authorized Employee’s training program prior to
beginning his/her new job responsibilities.
14.3
Authorized Employees

Authorized employees shall be trained in:
•
The hazards related to setup, cleaning, repairing, servicing, or adjusting
equipment subject to LOTO

•
The safety significance of the LOTO procedure

•
The specific steps in performing a LOTO


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 125 of 201

--------------------------------------------------------------------------------






14.4
Training Documentation

Applicable managers shall ascertain that each affected and authorized employee
has received and understood the required training. The manager shall prepare a
record which contains the identity of the employee, the subject and date of
training, and the means used to verify that the employee understood the
training.
A current list of authorized lockout employees, including names, titles, and
date, shall be maintained at each PV Plant using the “Authorized Employee List.
15.0
Terms and Definitions

15.1
Adjacent Machinery/Equipment: Equipment near other equipment on which work is
being done. If a piece of equipment presents a danger to workers because it is
near other equipment being serviced, it shall be locked and tagged out, and its
stored energy sources made safe before work is undertaken.

15.2
Affected Employee(s): Any employee whose job requires them to operate or use
equipment on which servicing or maintenance is done under LOTO. This includes
employees whose job requires them to work in the area where this type of
servicing or maintenance is being done.

15.3
Authorized Employee: An employee who attaches Lock Out and/or Tag Out Devices on
equipment to perform servicing or maintenance on that equipment. An Affected
Employee may also be an Authorized Employee. This occurs when the Affected
Employee’s duties include doing maintenance or service on equipment that must be
isolated using LOTO.

15.4
Authorized Employee List: A list, maintained in the site LOTO Book, containing
the names of personnel on site that have been given authority, responsibility,
and training to perform the duties of:

•
“Higher Authority”

•
“Tagging Authority”

•
“Authorized Employee”

15.5
Capable of Being Locked Out: An energy isolating device shall be considered to
be “capable of being locked out” in any of the following situations:

•
If it has a hasp or other attachment to which a lock may be attached preventing
accidental operation.

•
If it has a locking mechanism built into it to prevent accidental operation.

•
The Energy Isolating Device may be locked into position using commercially
available Lock Out Devices and industry recognized isolation methods.

15.6
Disconnect: A device that isolates the source of electrical energy to a piece of
equipment. An acceptable disconnect must have a Lock Out Device and Tag Out
Device attached so that no one may operate the disconnect while work is being
performed.

15.7
Energized: Connected to an energy source or containing residual or stored
energy. The following energy sources apply: electrical, chemical, mechanical,
thermal, hydraulic, pneumatic, and other.

15.8
Energy Isolating Device: A mechanical device that physically prevents the
transmission or release of energy including, but not limited to, the following:

•
A manually operated electrical circuit breaker.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 126 of 201

--------------------------------------------------------------------------------






•
An electrical disconnect switch.

•
Manually operated electrical switches by which the conductors of a circuit may
be disconnected from all ungrounded supply conductors, and by which no pole may
be operated independently

15.9
Group Lock Box: A box for storing the key(s) to the red equipment locks of an
active Lock Out/Tag Out. The Lock Box serves as a central isolation point for
Authorized Employee(s) to place their individual locks.

15.10
Ground: A conductor used to intentionally connect a piece of equipment to earth
to prevent the buildup of voltage that may result in undue hazards to equipment
or to personnel.

15.11
Higher Authority: The person(s) on site that has ultimate responsibility for the
equipment and operation of the site. Depending on the status of the site, the
Higher Authority may be the Site Construction Manager, Commissioning Manager,
and/or the Site O&M Manager (or their designees) and will be identified in the
site’s “Authorized Employee List” maintained in the LOTO Book.

15.12
Lockout/Tagout Device: A prominent warning device such as a tag and a means of
attachment such as a lock, which can be securely fastened to an energy-isolating
device to positively prevent the release of energy.

•
Red Lock is used with a tag and denotes association with a specific work task
associated with a LOTO.

•
“DANGER DO NOT OPERATE” tag - A tag used to identify the isolation points or
apparatus, equipment, or lines, which must remain de-energized and isolated for
work to be safely performed. For electrical equipment this tag is normally
attached to the disconnect switch, breaker, racking mechanism and/or control
handle. If fuses are to be removed, the tag is attached to the fuse holder and
fuses tagged and stored in a controlled area.

•
For mechanical equipment the tag is to be attached to the controlling device
(handle/operating lever) of the energy isolation.

•
Unauthorized removal of a “DANGER DO NOT OPERATE” tag and lock or operation of
any equipment secured by the tag and lock will result in immediate termination.

•
Green Lock/Wire Lock/Tie Wrap is used to prevent inadvertent access to energized
equipment and is not associated with LOTO. These devices are used as an
administrative control to denote jurisdictional boundaries.

15.13
LOTO Book: A binder maintained by the Tagging Authority that contains:

•
A current copy of this procedure

•
“Authorized Employee List”

•
All active and completed “LOTO Permits”

•
Up-to-date “LOTO Log”


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 127 of 201

--------------------------------------------------------------------------------






15.14
LOTO Request Form: is a document completed by an Authorized Employee (as a
requestor) and submitted to the Tagging Authority. The form identifies the
equipment to be cleared, a description of the work scope, clearance
specifications and any other information necessary to determine how the
equipment is going to be made safe for work.

15.15
LOTO Permit: is the official approval and authorization document to take a piece
of equipment or system out of service for inspection, maintenance or repair
work. The permit identifies all known sources of energy and provides guidance
for positioning and locking/tagging all known energy isolations so that work can
be done with safety to personnel and equipment.

15.16
LOTO Permits shall be kept on site for 1 year from issuance.

15.17
Qualified Electrical Worker: A worker who is trained and competent as defined in
OSHA 1910.269 (a)(2)(ii).

15.18
Requestor: Any electrically qualified person that has a need to perform work on
a system that is or may become energized. This person submits a LOTO request to
the Tagging Authority so that a LOTO permit can be generated and the LOTO put in
place. The Requestor is responsible to work with the Tagging Authority to ensure
the work to be performed is completely understood and that all known sources of
energy are isolated.

15.19
Servicing and/or Maintenance: Workplace activities such as, but not limited to,
construction, installing, adjusting, inspecting, testing, modifying, and
maintaining and/or servicing equipment where an employee may be exposed to the
unexpected energization or start-up of the equipment or release of hazardous
energy.

15.20
Tagging Authority: An electrically qualified person that is responsible for
identifying all energy isolation points, creating the LOTO permit and
authorizing the LOTO to be put in place. The Tagging Authority is appointed by
the appropriate “Higher Authority” and is identified on the site’s “Authorized
Employee List”, maintained in the LOTO Book.

15.21
Work Scope: Written details of the job(s) to be performed, the equipment or
systems to be worked on and any details and/or supporting documentation
necessary to make a determination of what systems/equipment must be isolated to
ensure the safety of personnel performing work.

16.0
References

•
29CFR1926.417 Lock Out/ Tag Out for Construction/Commissioning

•
29CFR1910.269(a)(2)(ii), Qualified Employee

•
29CFR1910.269(d), Hazardous Energy Control for electric power generation

•
Section 1910.147 in Title 29 CFR “Control of Hazardous Energies”

Section 3314 in Title 8 CCR ”Cleaning, Repairing, Servicing, and Adjusting Prime
Movers, Machinery, and Equipment.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 128 of 201

--------------------------------------------------------------------------------




[exhibitdpage129.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 129 of 201

--------------------------------------------------------------------------------




[exhibitdpage130a01.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 130 of 201

--------------------------------------------------------------------------------




[exhibitdpage131.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 131 of 201

--------------------------------------------------------------------------------




[exhibitdpage132.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 132 of 201

--------------------------------------------------------------------------------




[exhibitdpage133.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 133 of 201

--------------------------------------------------------------------------------




[exhibitdpage134.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 134 of 201

--------------------------------------------------------------------------------




[exhibitdpage135.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 135 of 201

--------------------------------------------------------------------------------




[exhibitdpage136.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 136 of 201

--------------------------------------------------------------------------------






Attachment M - Utility Vehicle Operator Safety
Introduction
•
The information and instructions included in this training program will enable
operators of utility vehicles to avoid situations that may compromise their
safety or the safety of those in the vicinity of the vehicle, and avoid damaging
the vehicle or other property.

Definition
•
A utility vehicle, as used in this training program, is defined as any vehicle
used for First Solar business, regardless of size or energy source, used
primarily for the transportation of persons or cargo which is non-licensed,
including golf carts, Gators, tractors and ATVs.

Scope
•
This program applies to all utility vehicles owned, leased, or operated on First
Solar premises by First Solar employees, volunteers, contractors, vendors, or
agents.

Requirements
•
Possess a valid State driver’s license.

•
Know and adhere to First Solar Safe Driving Policy

Responsibilities
•
Supervisors

•
Ensure that all employees in their department who are authorized to use utility
vehicles complete the requirements of this program prior to operating a utility
vehicle.

•
Implement procedures for control of utility vehicles registered to their
department.

•
Ensure that utility vehicles are operated in accordance with the manufacturer’s
recommendations.

•
Ensure each utility vehicle is never operated over the maximum load capacity
recommended by the manufacturer.

•
Provide periodic evaluation, counseling, and training as may be appropriate to
correct non-compliance with this training program.

•
Employee

•
Must be knowledgeable regarding the requirements and guidelines set by this
training program.

•
Responsible for the security of the utility vehicle for the period that the
vehicle is assigned to them.

•
Immediately notify their supervisor if and when their driver’s license is
suspended or revoked.

•
Provide timely notification of safety and maintenance concerns to their
supervisor


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 137 of 201

--------------------------------------------------------------------------------






•
Safety

•
Daily Inspection - Inspections of utility vehicles should be done at least once
per day at the beginning of the operator’s shift.

◦
Are the tires inflated to the proper pressure?

◦
Are there any loose parts?

◦
Are all fluids maintained at the proper levels?

◦
Is there any evidence of fluid leaks

◦
Is the vehicle steering loose?

◦
Is the audible reverse alarm operational, if equipped?

◦
Are the brakes functioning properly?

◦
Are the side and rear view mirrors in good condition, e.g., not cracked, fogged,
loose, or dirty?

◦
Are seat belts accessible for use and in good condition?

◦
Is the horn operational?

◦
Are all signs fully functional?

◦
Is all the original equipment safety features maintained in good working order
as recommended by the manufacturer’s service schedule?

◦
Are operational flashing hazard lights on top of the utility vehicle
operational, if applicable?

◦
Are slow moving vehicle reflective triangles clearly displayed on all utility
vehicles and trailers in tow, if applicable?

◦
Are there any other visibly defective items noted?

•
Anything noted to be not in proper working order must be reported to the
Supervisor and the utility vehicle taken out of service until properly repaired.

•
Seat belts must be used when provided

•
Utility vehicles cannot be operated between dusk and dawn without properly
working headlights and taillights.

•
All utility vehicles must be equipped with a functional horn.

•
Utility vehicles cannot be modified in any manner that affects the recommended
mode of operation, speed, or safety or the vehicle.

•
Operators of utility vehicles which are not equipped with turn indicators must
use appropriate hand signals.

•
Cargo

◦
Utility vehicles equipped with a back carriage must not be overloaded.
Overloading decreases maneuverability and safe operation.

◦
Materials and equipment must be loaded so they will not cause a hazard by
shifting or falling off.

◦
Top heavy equipment is especially dangerous and must be secured near the center
of the vehicle to avoid tripping. Be extremely careful during turning maneuvers.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 138 of 201

--------------------------------------------------------------------------------






◦
Loads must not extend more than one foot from either the side or front of a
utility vehicle.

◦
Loads that extend more than three feet from the rear of the vehicle must be
flagged with a brightly colored material, usually red or orange.

•
Authorized Utility Vehicle Operators

•
Employees that have satisfactorily completed the requirements outlined above in
the requirements section

•
Utility vehicles must be operated in compliance with the common “rules of the
road” regardless of whether vehicles are operated on jobsite work areas or
roadways.

•
Utility vehicles must be operated in a manner that does not interfere with
normal pedestrian or vehicle traffic flow on roadways.

•
Speed Limit

•
All speed limits must be observed.

•
Operators must account for conditions that may require driving at slower speeds:

•
Pedestrians (including those who employ wheelchairs or any type of mobility
assistance)

•
Utility vehicles must be operated with the utmost courtesy, care, and
consideration for the safety and convenience of pedestrians.

•
Pedestrians must be afforded the right-of-way at all times.

•
Operators must reduce speeds in heavy pedestrian traffic or stop until the
traffic has lessened.

•
Whenever an operator feels he/she cannot predict the actions of a pedestrian or
other vehicle operator, he/she must come to a complete stop before proceeding.

•
Parking

•
Utility vehicles must not be parked within 6-8 feet of the entrance or exit of
any building, except at loading docks safety equipment, or machinery.

•
Utility vehicles must not be parked in a way that blocks stairs, sidewalk, fire
hydrants, fire lanes, or handicap ramps.

•
Utility vehicles must not be parked in any manner likely to obstruct or
interfere with the flow of pedestrian or vehicular traffic.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 139 of 201

--------------------------------------------------------------------------------






•
General Guidelines

•
All body parts - feet, legs, and arms shall be kept inside the vehicle while it
is in motion, unless the operator is signaling for a turn.

•
Operators or passengers shall not jump on or off of vehicles in motion.

•
Observe the limit of occupants per seat rule. (Per Manufacturers
Recommendations)

•
No passengers will be permitted on utility vehicles unless provided with
adequate seating. No one is permitted to ride on the running boards, fenders, or
any part of the vehicle except the seats.

•
Always remain seated and hold on while vehicle is in motion.

•
Before starting the vehicle, assure it is not in gear.

•
Check the area behind the vehicle before backing up.

•
Slow down before and during turns. All turns should be executed at reduced
speeds.

•
Drive the vehicle only as fast as terrain and safety considerations allow.
Always obey the jobsites posted speed limit.

•
Always consider the terrain, existing vehicular and pedestrian traffic
conditions, as well as factors that may affect your ability to operate the
vehicle safely.

•
Avoid sudden stops or change of direction that may result in a loss of control.

•
Operators should not stop in the middle of roads or walkways.

•
Brake to control speed when traveling down an incline.

•
Exiting the utility vehicle

◦
Turn the key to “off” position.

◦
Engage brake fully.

◦
Then remove your seatbelt.

•
Enforcement

•
The supervisor and any utility vehicle operator must review this program
annually or as situation warrants.

•
Violations of this training program must be reported to the Safety Office.

•
The operator’s supervisor must be notified.

•
The privilege of operating a utility vehicle may be revoked at any time.

•
Any violations will result in disciplinary actions up to and including dismissal
from the site.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 140 of 201

--------------------------------------------------------------------------------






Attachment N - Internal Traffic Control Plan


FS and Sub-Contractor are to develop an Internal Traffic Control Plan for each
scope of work involving heavy equipment (including forklifts and bobcats) on a
daily basis or as scopes change during the shift and give information to all
workers in the work zone (to be included in morning JHA)
•
Determine personnel and equipment needed

•
Determine where pedestrian workers will face vehicle hazards

•
Where will equipment be operating and backing

•
Where are the vehicle access points

•
Where will work activities take place

•
What are the traffic flow paths of equipment

•
Reduce need for equipment to back up

◦
Make plans according to work area

◦
Coordinate truck and equipment movement

•
Isolate pedestrian workers from area when possible

•
All heavy equipment will have back up alarms and spotter while backing    

◦
Back up alarms shall be at least 85 decibels louder than background noise in
area

◦
Back up alarm shall be a “High-Low” alarm. Not the standard back up alarm which
has only one tone which constantly broadcasts

◦
Spotter will not be engaged in any other work other than spotting for that
vehicle

◦
Spotter will be knowledgeable in proper hand signals

◦
Before backing, operator will make eye contact with spotter and receive proper
hand signal to back    

◦
Spotter will be aware of all pedestrian workers in area and advise workers when
equipment is backing

◦
Spotter will be aware of all other equipment in area and advise operator when it
is not safe to back

◦
Spotter will wear proper PPE at all times including a reflective safety vest and
always have an emergency evacuation route away from the piece of equipment he is
spotting for

•
Operators of heavy equipment will receive the Internal Traffic Control Plan
before work commences and go over his/her traffic flow pattern with the spotter
    

◦
Operators will be knowledgeable of work zone, traffic patterns, and other
equipment and pedestrian workers in area

◦
Operators will know who their respective spotter is before work commences

◦
Operator and spotter will go over hand signals to be given during the scope of
work

•
Specific Heavy Equipment Backing Requirements


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 141 of 201

--------------------------------------------------------------------------------






•
Contractors will provide to the Project Safety Manager a license or
certification of training on all types of heavy equipment that the employee will
operate. On heavy equipment that does not require this certification; the
employer will certify in writing to the Project Safety Manager that the employee
is qualified through training and schooling that he is qualified.

•
The site areas where grubbing, grading, or where heavy equipment is being
operated will be barricaded by the use of physical barriers or red fabric tape
and stanchions.

•
Heavy equipment will loop around and will not back up unless the operator is in
direct radio contact with a spotter that is assigned as a spotter to the piece
of equipment. Under no conditions will the operator back a piece of equipment
unless a spotter is assigned. The spotter will have the authority to stop work
and will have no other duties.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 142 of 201

--------------------------------------------------------------------------------






Attachment O - Spill Prevention and Response Plan


1.
INTRODUCTION

•
First Solar (COMPANY) and contractors will use this plan during construction to
prevent the release of hazardous materials to the environment, to identify and
respond to incidents involving such releases, and to demonstrate compliance with
applicable environmental best management practices.

2.
SPILL PREVENTION PROCEDURE

2.1
Pre-Release Planning

•
There are specific areas/activities on the project site that have the potential
for the occurrence of spill-related incidents during construction. These
areas/activities are listed below:

◦
The transfer of fuel from tank trucks to storage tanks or to construction
vehicle

◦
Collection and transport of sanitary sewage by vacuum truck

◦
Use of hazardous liquid products, including hydraulic fluids, solvents and
lubricating oils

◦
Release of operating fluids from construction equipment

◦
Hazardous Materials Storage Areas

◦
Waste Accumulation Areas

•
The greatest potential for spills of hazardous materials will be at the storage
tanks/containers and spills from equipment (e.g., hydraulic leaks, fuel spills).
All reasonable means shall be taken to prevent spills or leaks.

•
COMPANY and all contractors and subcontractors shall include appropriate spill
containment and protective measures for activities that have the potential to
release hazardous materials. Under no condition shall oil or contaminants be
discharged onto the soil.

•
Drip pans shall be used under portable equipment where there is potential for
leaks or spills during maintenance, fueling or other operations. Drip pans shall
be suitably sized for the equipment, constructed of impermeable material and not
be allowed to overflow.

•
Drip pans containing rain water or water from snow melt may be emptied to the
ground surface only after visual inspection confirms there is no presence of
hydrocarbons, i.e. oily sheen on the water surface.

•
Leaking drums, hoses or equipment will be repaired or removed from the work area
to prevent spills of hydrocarbons, chemicals or other materials. Oily equipment
or materials shall not be stored in or near drainage areas where water “runoff”
from the site could become contaminated.

•
Vehicle and equipment maintenance shall be confined to designated areas, and
precautions taken to preclude fluids from being discharged or spilled to land or
drainage ditches.

•
Drip pans shall be used under equipment where there is high use and/or a
potential for leaks, including temporary generators and transformers, sampling
lines, stop cocks, dispensing areas, etc. Permanent drip pans shall also be
provided underneath the fuelling ports of portable equipment not equipped with
inherent secondary containment. Containment areas or drip pans receiving oil or
oily water shall not be allowed to overflow.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 143 of 201

--------------------------------------------------------------------------------






2.2
Fueling

•
Fuel release can be a major source of soil or water contamination. Vehicle
fuelling shall occur in areas where the potential for contamination is minimized
in accordance with this plan, and as approved by the ES&H Manager.

•
Equipment that remains stationary while in use for considerable periods of time,
such as rigs and cranes, must adhere to strict fuelling procedures, and
appropriate spill containment devices shall be used.

2.3
Spill Kits

•
Spill kits complete with soaker pads, oil-absorbing materials and containment
booms shall be required by all contractors and their subs. Absorbent mats, sand,
clay or other absorbent materials shall be readily available for deployment to
control or contain spilled material. Spill Containment Kits for work activities
will be located in convenient areas and available for use with specific work
activities.

2.4
Hazardous Materials Storage

•
To prevent accidental spills from reaching the environment, all temporary
hazardous material storage areas shall be located at least 100 feet away from
surface waters and buffer areas, or have structural controls that would prevent
the migration of a spill into a drainage area. It is appropriate to provide
temporary secondary containment when hazardous materials are going to be
transferred to smaller containers or the likelihood for a release exists. The
temporary secondary containment can be constructed of a concrete slab with
curbs, a soil berm with a plastic liner, or a manufactured secondary containment
system. In addition, the project will maintain an adequate number of spill kits
around the site.

3.
SPILL RESPONSE PROCEDURES

•
In the event a spill does occur employees will immediately notify their
supervisor and will take immediate steps to stop the leak if possible. The exact
actions taken to stop, reduce and contain the release are influenced by the
severity of the spill, the quantity of material released, the circumstances of
the release, the type of material and the spill location.

•
All supervisors shall be responsible for dealing with spills and advise
construction site personnel of any special or necessary actions that need to be
taken as dictated by the situation.

•
COMPANY and contractors and subcontractors must remain committed to resolving
any substandard process or condition that may have contributed to any spills or
releases. All spills, regardless of volume, will be recorded in a “Spill Log”,
and ES&H staff will take measures to ensure and document the cleanup, and
identify corrective measures to prevent reoccurrence.

•
All wastes generated by the projects spill response and cleanup shall be
properly contained and labeled, and documented on the Waste Removal Log. The
completed log must be attached to the project incident investigation report.

4.
SPILL REPORTING

•
All spills will be reported internally to the ES&H Manager and Site Manager in
accordance with the Incident Reporting. Immediately following a spill, initial
reports to these individuals should identify the type and amount of material
spilled and immediate actions taken to contain and respond to the incident.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 144 of 201

--------------------------------------------------------------------------------






•
OWNER will be notified and will make notifications to Regulatory authorities
depending on the type material and quantity spilled. Therefore, it is critical
that this information be immediately reported to the Supervisor responsible for
notifying COMPANY management and the Safety Department of the incident.

5.
TRAINING

•
Employees involved with hazardous spill response and major cleanup will be
trained appropriately.




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 145 of 201

--------------------------------------------------------------------------------




[exhibitdpage146.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 146 of 201

--------------------------------------------------------------------------------




[exhibitdpage147.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 147 of 201

--------------------------------------------------------------------------------




Attachment P - Workplace Violence at Construction Site Protocol


I.
PURPOSE

The purpose of this First Solar EPC Workplace Violence Protocol (“Protocol”) is
to clarify the responsibilities and procedures when there is a “live” workplace
violence incident (“WVI”) at a First Solar EPC worksite. This Protocol is
intended to supplement existing company policies on workplace violence, drug and
alcohol use, standards of conduct and associate discipline.
II.
PROTOCOL

The five components of this protocol are:
•
STAY SAFE

•
DEFUSE

•
REPORT

•
PREVENT

•
DELAY

Each component is equally applicable. WVIs are by their nature volatile and
dynamic. Sometimes you may be able to act quickly (e.g., to make a report, to
intervene, to keep those not involved safe or delay any further harm). At other
times, the best course of action is not to react. Below are the Company’s
position/guidelines on how you should make that determination. When reading
through this Protocol, the first standard is:
•
SAFETY FIRST

•
Nothing in any FIRST SOLAR policy requires you to put yourself in harm’s way!!

STAY SAFE - When there’s a WVI, how do you decide whether to “get involved”? And
what does it mean to “get involved”?
•
Getting Involved means doing something to defuse, report, prevent or delay the
occurrence (or continuation) of a WVI.

•
Engagement: Please Get Involved when (i) you are the best or only person for a
task, and (ii) you reasonably believe you can Get Involved without causing
injury (or further injury) to yourself and others.

•
When choosing whether to first defuse, report, take preventive action, or delay
further violence consider whether there is a risk that taking the action will
further escalate the WVI. When it is unclear, choose the course of action (or
inaction) that is most likely to keep the most people safe with the least risk
of further escalation.

DEFUSE - When you are in the middle of a WVI, the key to avoiding injury (or
further injury) is to defuse the situation by calming down the
threatening/violent person. IMPORTANT: The goal is not necessarily to get the
person to leave the site. Remember, an individual who leaves the site but
remains upset will find a way to continue the violence (either by returning to
the site or seeking a remedy at a different location).
•
Who Should Defuse? Where there is a choice, the best person to defuse the
situation is someone who (i) has been trained in defusing WVIs (or has a
well-known capability for being able to defuse these types of situations), (ii)
is not the source of the grievance giving rise to the WVI (e.g., supervisor,
member of management), and (iii) is not in uniform (particularly where


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 148 of 201

--------------------------------------------------------------------------------




weapons are involved - as this may lead to escalation). Often the safety site
manager is the person who can best serve in the role … but if the individual is
upset because of a write-up following a safety incident, a better defuser might
be a friend or a neutral person.
•
How to Defuse? While every situation is different, there are some commonly
understood guidelines (see attached “Defusing Guidelines”). A note of caution:
If you are the defuser, do not allow yourself to be blocked in. Keep a clear
path to the exit.

•
If there is a Hostage Situation. Hostage situations add an additional dynamic to
a WVI. Follow the Defusing Guidelines for defusing the situation but be sure to
also (i) contact the Police (without delay), and (ii) reach out to Luke Reed in
corporate security (who has other resources available for these types of
situations).

REPORT - When making a report or calling for assistance, convey the following
information:
•
The identity of the aggressor, victims and anyone else involved

•
The background (i.e., what lead up to the incident, what time did the WVI begin
if known)

•
The location (give very specific location information to the police (including
potential hazards, so that they can tailor their response accordingly))

Who To Notify and When:
•
POLICE (CALL 9-1-1): Hurting or threatening to harm another person is a crime in
every jurisdiction in which we operate. Regardless of whether anyone will “press
charges”, we will want a police report.

•
When do you call the police? Before or after you try to defuse the situation?
This can be a dilemma especially because (i) bringing in the police can escalate
a situation, and (ii) due to the remoteness of our sites, any delay in calling
the police can actually result in further harm if the situation cannot be
defused. In the end, it is a judgment call. Here are some guidelines.

◦
If someone is seriously injured, the police must be called to ensure the
injuries get prompt medical attention.

◦
If the site is remote, call the police even if there are no serious injuries.
Should the situation escalate, any delay may mean the difference between life
and death. Advise the police of the situation (e.g., that we are trying to
defuse the situation and they should not arrive with sirens blaring).

◦
If you reasonably believe that the situation may not defuse and someone will get
hurt, call the police.

◦
If there is a hostage situation. Contact the police first. Then, contact Luke
Reed in corporate security as there are additional resources that may be
available.

◦
If a situation becomes unstable (violence is occurring that appears cannot be
defused, delayed or prevented, move others and yourself to a safe area.

◦
If others gather to watch an actual or potential WVI, disperse the people by
telling them to leave. The presence of gawkers can increase the likelihood of
escalating a situation.

•
SITE MANAGEMENT: Site management should be notified immediately of any WVI

•
WHO ELSE? It is the responsibility of Site Management to ensure notice of a WVI
is provided. This responsibility can be delegated formally or at the time of the
incident.

◦
Safety (Site Safety Manager and Construction Safety Manager)


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 149 of 201

--------------------------------------------------------------------------------






◦
Security (Site security and corporate)

◦
Risk Management (Linda Elias or Jeff Johnson)

◦
Human Resources (HR will notify HR Legal)

◦
VP Construction and SVP, EPC Management (SVP to notify E-Staff)

•
If worker involved is not an FS employee,

•
Separate notice to the employer of the worker (e.g., sub-contractor) is required

•
If workplace injury

PREVENT - Prevention includes actions you take to prevent (i) Escalation, (ii)
Injury, and (iii) Recurrence.
•
Preventing Escalation - Avoid unnecessary confrontations that will escalate
rather than defuse a WVI. Potential hot button issues include:

•
DRUG/ALCOHOL TESTING

•
Testing is authorized when a supervisor has a reasonable suspicion that an
associate is under the influence of drugs or alcohol. Reasonable suspicion
should be documented by physical descriptions (see attached “Reasonable
Suspicion” evaluation form). A positive test for the presence of illegal drugs
or alcohol while on the job is grounds for dismissal. However, the act of
providing the test can further escalate the situation.

•
Do not bother to conduct a reasonable suspicion drug test where (i) the test can
and will be performed by the police; or (ii) a worker has injured another worker
(i.e., it is not necessary to add another ground for dismissal where behavior is
clearly unacceptable and may complicate rather than enhance any adverse
employment action).

SUSPENSION NOT DISMISSAL
•
Do NOT immediately dismiss a worker engaged in a WVI. Instead suspend the worker
pending investigation of all relevant facts and circumstances and then involve
Human Resources and Legal before making a final determination. When suspending
the worker, advise the worker to leave behind Company-provided access badges,
keys, materials, equipment, tools (e.g., including Company car, computer etc.).
It is ok to allow the worker to hold on to a Company-provided cell phone or
blackberry. (If the aggressor is employed by a subcontractor, request the
subcontractor take the same approach for the safety of all involved). Be sure
also to advise the worker:

◦
Investigation: We will conduct a full and fair investigation.

◦
Contact Information: Provide a contact phone number for questions on timing and
the results of the investigation. If the worker is a First Solar associate, this
should be someone in Human Resources.

◦
Stay Off Site/Stop Work: Be clear that the worker should not work or come to the
site pending the results of the investigation.

◦
EAP: If the worker is a First Solar associate [based in the US], remind the
associate that counseling services are available from the EAP and provide the
phone number.

•
Preventing Injury - Seek to prevent injuries to individuals both on and offsite.

•
SITE SECURITY - Use site security to intervene (where appropriate) and/or to
keep others away from the WVI.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 150 of 201

--------------------------------------------------------------------------------






•
GETTING HOME - If you have a reasonable suspicion that the worker is under the
influence of alcohol or drugs, send the worker home in a cab or arrange for a
neutral party to take him/her home and bring the worker’s vehicle to him/her at
another time.

•
LOOK FOR AN ESCAPE ROUTE - If talking to the aggressor during a WVI, don’t get
trapped. Make sure you keep a clear path to the exit.

•
Preventing Recurrence - Take away temptations to engage (or continue to engage)
in violent activity.

•
DRUG/ALCOHOL TEST - If reasonable suspicion that an FS associate is under the
influence of drugs or alcohol, the police will not be called or are unlikely to
test, and the associates’ conduct taken on its face is ambiguous (i.e., not in
itself grounds for dismissal), contact vendor (or if no vendor, on site trained
personnel) to perform an onsite drug/alcohol screening.1 

•
IF NOT DEFUSED, KEEP ON SITE? - If you send away an angry worker without first
defusing the situation, the situation may continue to get worse and recur:

◦
Evaluate the likelihood that the worker will come back to the site (or back to
the individual off site) to continue the argument.

◦
Evaluate the likelihood that a worker permitted to drive home might instead use
the car to destroy property or use the car as a weapon and run someone over.

•
FEEDBACK; SUPPORT - If you’ve sent someone away with a promise of a full and
fair investigate, investigate and give feedback promptly. If you anticipate that
the results of the investigation will not be well-received consider ways of
providing support to the individual (e.g., offer counseling through the employee
assistance program).

•
WHAT ELSE MIGHT PREVENT RECURRENCE OF THE WVI?

◦
Pressing charges

◦
Orders of protection



•
E.    DELAY - If violence (or further violence) appears un-preventable and
defusing techniques do not appear to be working, do what you can to delay the
inevitable (to give more time for assistance to arrive). Delay tactics that work
will depend on the situation. For example, if the aggressor is willing to keep
talking, keep him/her talking.











_____________________
1 
This assumes we will have an onsite drug/alcohol screening strategy for each
site. We should separately develop a strategy for each site that ensures
accurate samples, compliance with any legal requirements and appropriate “chain
of custody” of screening samples.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 151 of 201

--------------------------------------------------------------------------------




[exhibitdpage152a01.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 152 of 201

--------------------------------------------------------------------------------






Attachment Q - Environmental Awareness Training
Environmental Awareness Orientation and Training Program
Environmental awareness orientation is mandatory for all employees working on
the Project. In addition to environmental awareness orientation, supervisors and
personnel performing certain work activities may be required to receive more
detailed training to emphasize the specific environmental hazards associated
with specific work activities (e.g., grading, excavating, vehicle fueling, dust
control, paints/coatings application). Formal training sessions will be
supplemented by informal “toolbox” sessions that will be conducted in the
“field” to emphasize new requirements or reinforce previously presented
information.
Environmental Awareness Orientation for New Hires
Environmental awareness orientation is part of the construction New Employee
EH&S Orientation that all employees must complete prior to being allowed to work
on the Project. The Project will maintain records of all persons attending the
orientation. The environmental orientation provides general guidance on:
•
Environmental commitments, laws and regulations governing environmental
compliance.

•
Project’s environmental policy and process for managing environmental
compliance.

•
Project workers’ roles and responsibilities in protecting the environment.

•
Recognition and communication of potential environmental hazards (e.g.,
unanticipated discoveries, spills, erosion control, hazardous materials, dust
control).



Supervisor Environmental Training
In addition to new-hire orientation and training, all supervision including
Contractors will be required to attend additional Supervisor Training to
emphasize their responsibilities. This training will aid them in recognizing and
responding to environmental incidents and ensuring they understand the
requirements well enough to explain them to their subordinates. The Training
will emphasize:
•
Waste management requirements including hazardous and non-hazardous wastes.

•
Fueling and spill prevention and response requirements.

•
Storm water and erosion and sediment control requirements and mitigation
measures.

•
Dust control requirements and mitigation measures.

•
Noise Control.

•
Unanticipated discovery requirements.

•
Emergency response and notification requirements.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 153 of 201

--------------------------------------------------------------------------------






Job Specific Training
As required, or appropriate, job specific training will be provided to personnel
that perform tasks that actually or potentially cause environmental impacts.
This training covers the potential environmental impacts and the associated
protection/mitigation measures, workers’ roles and responsibilities, and
emergency response requirements. Potential candidates for job-specific training
may include those personnel involved with the following activities:
•
Equipment maintenance and repair.

•
Fuel handling and spill response.

•
Installing/maintaining erosion and sediment controls.

•
Earthworks (e.g., clearing, grading, trenching).

•
Maintaining hazardous and non-hazardous material and waste storage areas.

Toolbox Training
To reinforce the Project environmental requirements, informal toolbox training
sessions shall be given routinely to emphasize environmentally sensitive issues
that are expected to be encountered during the day’s work activities, to
reinforce requirements after noncompliance incidents and discuss any changes in
Project environmental policies or procedures.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 154 of 201

--------------------------------------------------------------------------------






Exhibit U-1


New-Hire Orientation: Environmental Awareness
This is intended as a general guide for issues to be addressed during new-hire
orientation and training. Project-specific information will be discussed as
appropriate to the construction activities to be performed.


General Site Requirements
•
Know and obey all restrictions on-site.

•
Conduct good site housekeeping at all work locations.

•
No open burning.

•
Recycle scrap wood, scrap metal, old lead/acid batteries, and other wastes.

•
Control fugitive dust.



Hazardous Material/Waste Handling
•
Common hazardous wastes include: waste fuel, lubricants, coolants, paints,
solvents, etc.

•
Conduct a JSA before beginning a task with hazardous materials, use MSDS

•
For hazardous materials use only what you need for the work and leave in
original container if possible.

•
Never handle hazardous material or waste near open flames or sparking machinery.

•
Always keep containers closed when not in use.

•
Never dispose of containers in dumpsters unless containers are empty.

•
Talk to supervisor about proper disposal methods IMMEDIATELY after generating
waste.

•
Take responsibility for seeing that waste is moved to appropriate storage area.

•
Provide double containment for liquid hazardous materials, all fuels, and fuel
containing stationary equipment/machines.

•
Always segregate aerosol cans from regular rubbish.



Spill Reporting
•
Immediately report ALL spills to your Supervisor.

•
Be aware that hazardous spills include: fuels (diesel, gasoline) and oils
(motor, hydraulic, lubricating), coolant, battery acid, and most solvents.

•
Safely take steps to prevent further spillage and contain the spill.



Unanticipated Discoveries
•
Encountering hazardous substances, artifacts, or human remains.

•
Stop work immediately and notify your Supervisor.

•
Supervisor will immediately notify EH&S Manager or Site Manager.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 155 of 201

--------------------------------------------------------------------------------






Exhibit U-2


Additional Supervisor Environmental Awareness Training Elements
This is intended as a general guide for additional issues to be addressed during
supervisor orientation and training. Project-specific information will be
discussed as appropriate to the construction activities performed.


•
Objectives of Training

•
General Program Description

•
EH&S Management System

•
Corporate Policy

•
Environmental Contacts

•
Environmental Tools

•
Why Teach Environmental Awareness?

•
Environmental Controls at the Jobsite

◦
Erosion & Sediment Control

◦
Housekeeping

◦
Solid Waste Management

◦
Hazardous Waste Management

◦
Habitat Protection

◦
Spill Prevention & Response

◦
Dust / Diesel Control

◦
Noise Control

◦
Sensitive Resource Protection

◦
Unanticipated Finds

•
Spill Management/Spill Prevention

◦
Spill Kits

◦
Fuel Storage

◦
Container Leaks

◦
Incompatible Wastes

◦
Fuel Spills


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 156 of 201

--------------------------------------------------------------------------------






Exhibit U-3


Hazardous Material Handling & Spill Response
This is intended as a general guide for additional issues to be addressed during
specific training. Project-specific information will be discussed as appropriate
to the activities performed.


•
Introduction

◦
Preparation

◦
Resources

•
Hazardous Material Management

◦
Examples of Hazardous Material

◦
Methods of Management

◦
Storage Examples

◦
Fueling

•
Waste Management

◦
Examples of Waste

◦
Regulated Wastes

◦
Examples of Waste Storage

◦
Incompatibles

◦
Labels

•
Spill Prevention & Response

◦
Preventing Spills

◦
Cost of Spills

◦
Project Spills

◦
Could this Happen?

◦
Would You Be Prepared?

◦
Impacts

◦
Spill Management

◦
Spill Kit


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 157 of 201

--------------------------------------------------------------------------------






Attachment R - Hazardous Materials Management Plan
PURPOSE
To provide project specific procedures for management of hazardous chemicals,
products and materials (hereafter referred to as hazardous materials) used on
the Owners project. This will include procedures and programs for compliance
with OSHA Hazard Communications, HAZWOPER and general hazardous material
management practices.


1.
SCOPE

This Hazardous Materials Management Plan is applicable to all COMPANY and
contractor work on the project.


2.
DEFINITIONS

Hazardous Material - Any material that poses a hazard to humans or the
environment.


HMIS - Hazardous Material Inventory System - A log of hazardous materials stored
and in use onsite, including type, quantity, location, and material safety data
sheet (MSDS) documentation.


MSDS - Material Safety Data Sheet(s) - A document that states the material’s
hazardous constituents, chemical and physical properties, health hazards,
permissible exposure levels, first-aid procedures, emergency procedures, and the
recommended handling and use requirements. The manufacturer must provide an MSDS
for all potentially hazardous materials.


3.
HAZARDOUS PRODUCTS AND MATERIALS MANAGEMENT PLAN



4.1
Hazardous Materials Inventory System (HMIS)

Information on Hazardous Materials can be obtained through the Project Hazardous
Material Inventory System. Employees and other designated individuals, including
government officials, will be provided copies of the hazardous material list and
MSDS’s as needed or requested.


4.2
Document Control

HMIS is designed to provide information to be used for the protection of
employees and the environment. A current Material Safety Data Sheet (MSDS) must
accompany any hazardous product or material brought on site by a Contractor,
vendor or through the site warehouse.


All HMIS documentation, in particular MSDS, shall be readily available as
follows:
LOCATION of DOCUMENTS
MSDS FORMAT
Project procurement and contracts supervision groups
Electronic
Designated warehouse where stored
Hardcopy
Area in which the controlled material is being used
Hardcopy
Medical/first aid facilities
Electronic/hardcopy
EH&S Department
Electronic


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 158 of 201

--------------------------------------------------------------------------------






The Safety Department shall maintain a site database of hazardous materials,
including MSDS information to ensure the site HMIS documentation remains
current.


The Safety Department will coordinate and track hazardous materials removed from
site for transportation or disposal. The Materials Manager shall be responsible
to ensure the EH&S department is informed of planned or received shipments of
hazardous materials in advance to facilitate product approval, and coordinate
with Owner.


4.3
Contractor Document Control

Contractors shall provide, at the site kick-off meeting, the list of hazardous
materials that will be used during their construction activities. The associated
MSDS for the identified materials shall be provided to the EH&S department prior
to the commencement of work. The Contractor shall be responsible for providing
product MSDS at the location of the use of the product.
4.
Hazardous Materials Storage

Hazardous materials, including petroleum products, shall be located in
designated areas to optimize control. Hazardous materials shall only be stored
in designated hazardous materials storage areas. Storage areas will be
constructed prior to bringing any hazardous material or fuel onsite. The storage
areas shall:
•
Be located away from existing drainage paths to offsite areas and a minimum of
25 feet from wells or storm water management structures.

•
Be sized appropriately to store anticipated containers with sufficient space
between drums to permit the required visual inspection and allow access for
emergency response.

•
Be secured to keep unauthorized personnel or animals out and protect the area
from vehicles or equipment.

•
Be provided with secondary containment e.g., impervious concrete pad, soil berm
with a high density polyethylene (HDPE) liner, or manufactured secondary
containment system designed to contain 110% of volume of the largest container
and equipped with a manual valve or equivalent means as necessary to allow for
the controlled release of clean, uncontaminated, storm water. No visible sheen
must be seen prior to disposal of the water.

•
The storage site must be covered to reduce storm water collection.

•
Be labeled with appropriate signage to identify the hazard e.g., Flammable - No
Smoking or Open Flame within 25 Feet, Hazardous Materials. Signs will be written
in English and any other appropriate language as required.

•
Be equipped with fire extinguisher(s).

•
Be managed to ensure only leak-proof containers are used to store liquids.

•
Be managed to ensure containers are kept upright and closed at all times unless
adding or removing contents.

•
Be managed to ensure an inventory of all hazardous materials used onsite is
maintained.

•
Be managed to ensure that only compatible materials are stored adjacent to each
other.

•
Be managed to ensure all containers are clearly labeled.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 159 of 201

--------------------------------------------------------------------------------




[exhibitdpage160.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 160 of 201

--------------------------------------------------------------------------------




Attachment S - Waste Management Plan


1.
INTRODUCTION

COMPANY and contractors are responsible for managing and disposing of their
waste generated during the Project. All wastes generated will be classified as
either non-hazardous or hazardous.
COMPANY and contractors are responsible for determining what wastes they will
generate during the performance of their scope of work and classifying the
wastes prior to storage, recycling, or disposal in accordance with this plan. An
Environmental specialist will assist contractors on solid waste
characterization, if requested.
Large trash bins will be provided for general construction waste material. They
will be identified and all contractors will segregate all wastes accordingly.
All contractors will provide garbage cans for their work areas to maintain
housekeeping.
All special wastes removed from the site by waste contractors will be documented
prior to leaving site. Appropriate records of the waste removed will be kept for
future reporting requirements.
COMPANY and the contractors will implement and actively practice waste
minimization/recycling to reduce the volume of all wastes generated during
construction activities.
2.
WASTE TYPES

2.1
Sanitary Waste

Sanitary waste will be generated at the Project management offices, at the
contractor offices, and at the jobsite. Sanitary waste will be collected in
storage tanks will be hauled away by a licensed vendor.
2.2
Project Refuse (Non-hazardous Waste)

During the life of the Project, various non-hazardous wastes (e.g., trash,
rubbish, packing materials, spent PPE) will be generated as part of the
construction process. This waste does not pose a hazard to workers. Wind can
blow this refuse around the jobsite and beyond the jobsite perimeter. Therefore,
effective housekeeping actions must be employed throughout the life of the
Project. Trash receptacles will be deployed at various locations to accommodate
proper disposal.
2.3
Project Dunnage

At the receiving areas and in the Project Laydown Areas, dunnage (i.e., wooden
crating, packing materials, plastic shrink wrap, metal straps) will be
generated. Often, this waste consists of cardboard box attached to a wood
pallet. The size varies from small pieces of scrap wood to full sheets of
plywood and other lumber. In addition, there will be a large volume of metal
“tie-straps” that are used to hold the dunnage together and to hold bundles of
materials together. When not properly stacked and managed, the dunnage can
become a safety hazard and a housekeeping mess. Crews working in the laydown
areas and the receiving areas are responsible for maintaining housekeeping in
those areas. Trash receptacles will be deployed at various locations to
accommodate proper disposal.
2.4
Hazardous Waste

Small volumes of hazardous waste may be generated as part of normal construction
activities. COMPANY and contractors will manage the wastes in an environmentally

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 161 of 201

--------------------------------------------------------------------------------




responsible manner and in accordance with best industry practices. COMPANY and
contractors are responsible for the proper identification, temporary storage and
notification to the proper EH&S personnel for disposal of their hazardous waste.
3.
WASTE MANAGEMENT

The primary focus of waste management during COMPANY projects is that wastes are
managed to meet government and local requirements and current industry
practices. Waste generation is also minimized as best possible to reduce the
amount of environmental impact from the projects waste. COMPANY has in addition,
an active inspection program to ensure that contractors and the project in
general, perform their activities in compliance with this CECP.
Each contractor will be responsible for the proper identification,
characterization, containerization, and labeling of all wastes generated in the
course of their activities.
3.1
Project Work Areas

The best way to manage waste on the Project is to begin the segregation process
in the field. All contractors are responsible for properly segregating their
waste. Aerosol cans must always be segregated from the other trash in the field.
Aerosol cans must be punctured and drained prior to disposal. Used-oil filters
must be punctured and hot drained of any free liquids before they can be
disposed of.
Dunnage from the packaging of equipment will generally be accumulated at the
laydown areas. Workers in the laydown areas will stack dunnage scrap lumber in a
neat and organized manner. Nails protruding from the dunnage will be bent over
or removed to avoid safety problems. It will then be transferred to appropriate
bins for recycling and/or disposal.
3.2
Hazardous Waste Management

Hazardous waste generated in the Project Work Areas must be moved immediately to
the designated hazardous waste collection areas. Containers must be proper
labeled when the hazardous waste is placed in the container.
Under the Environmental Protection Act (EPA) and Occupational Safety and Health
Administration (OSHA), US EPA, and the State Government hazardous wastes must be
managed in strict compliance with the regulations and by personnel authorized to
do so.
In order to ensure that the hazardous waste generated by the construction
activity is managed properly, the following procedure shall be utilized to
manage the handling and storage of hazardous waste from the various construction
activities.
The key issue related to hazardous waste is the handling of the material on
site. The waste must be handled correctly to minimize the health and safety
risks to those involved. The following outlines the standard procedures for
handling generated hazardous waste:
•
Supervision shall identify, during the task review, any hazardous or potentially
hazardous wastes that may be generated during the task.

•
Supervision and workers shall review the MSDS for product or materials that make
up the hazardous waste to identify hazards associated with handling and storing
the product(s).

•
The crew foreman shall obtain storage containers for the waste if required.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 162 of 201

--------------------------------------------------------------------------------






•
The crew responsible for generating the waste must apply a completed ‘WASTE’
label to the outside of the drum.

•
A copy of the MSDS for the product or materials that make up the waste shall be
made in preparation of transferring the waste out of the work area.

•
The foreman shall contact the Safety Department to arrange for transportation of
the hazardous waste drum(s).

•
The person requesting the waste removal shall complete the ‘Waste Removal Log’,
see Exhibit Z -1, attached to this procedure. This form must be completed prior
to pick-up and attached to the MSDS (if available).

4.
Waste Storage

All wastes shall be stored in containers and must comply with the following
requirements:
•
Stored in containers that have properly fitting lids and the container will be
compatible with the waste that will be stored in it.

•
Stored in containers that are in good condition (e.g., no severe rusting, major
dents, leaks, apparent structural defects).

•
Incompatible wastes will be segregated.

•
Liquid wastes will be stored within secondary containment.

•
Properly and legibly labeled using “HAZARDOUS WASTE” labels on containers with
hazardous waste stored in it and “NON-HAZARDOUS WASTE” labels on containers with
non-hazardous waste stored in it.

•
Managed in containers that are closed at all times, except when adding waste.

•
Managed in a manner that allows inspections of the containers and leak
detection.

•
All open containers, fuel containers, and liquid waste containers must be stored
within a covered secondary containment area or in a manner that will contain a
release.

•
Storage areas must provide and maintain a minimum of three feet of aisle space
to allow inspection, unobstructed movement of personnel, fire protection
equipment and decontamination equipment (spill kits)

•
Storage areas must be arranged such that each drum is exposed to view from at
least one side.

•
Each contractor will be responsible for the proper identification,
characterization, containerization, labeling, and transport of all wastes to
waste/hazardous waste storage areas.

5.
DOCUMENTATION

Prior to removing any waste (hazardous or non-hazardous) from the site contact
the site Environmental Specialist for instruction.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 163 of 201

--------------------------------------------------------------------------------






Attachment T - Dust Control Plan


1.0 Objective
The objective of this fugitive dust control plan is to provide direction to the
Subcontractor’s construction and field personnel on measures to control the
generation of fugitive dust during construction activities associated with First
Solar EPC Construction Projects. It will be the responsibility of the
Subcontractors to identify all activities generating fugitive dust, implement
feasible control measures, and ensure compliance with applicable fugitive dust
regulations.


2.0 Requirements for Dust Control
The Subcontractor is required to provide dust control measures for all areas
disturbed by construction. The measures listed below will be required, as
necessary, to control fugitive dust. Dust control will be implemented by the
Subcontractor in areas of active and inactive construction.
Dust control will be achieved primarily through application of water or an
approved dust palliative. The quantity of water used must be reported to the CMT
each day. Application rates for the dust palliative will follow the
manufacturer's recommendations. All dust palliatives used must be biodegradable
and approved by First Solar before use.
An operational water truck, sized to the need, should be onsite at all times.
Apply water to control dust as needed to prevent visible emissions violations
and offsite dust impacts.
Paved streets shall be swept frequently (water sweeper with reclaimed water
recommended; wet broom) if soil material has been carried onto adjacent paved,
public thoroughfares from the project site.
2.1 High Wind Events
When a high wind advisory is issued dust control measures will be increased in
preparation for the event. Operations shall be curtailed, if necessary, during
high wind events to reduce the possibility of dust traveling offsite. If it is
necessary to curtail operations, prior to leaving the site dust suppressant will
be applied as necessary to prevent fugitive dust. If the high wind event covers
the weekend the Subcontractor is required to keep whatever is needed to control
any dust from leaving the site.
2.2 Control of Unpaved Roads/Areas On-Site
During construction, the Subcontractor shall suppress dust with application of
water or other approved suppressant as needed and will control vehicle speeds as
per site requirements to prevent dust. Generally the speeds traveled on the
unpaved roads will not exceed 15 miles per hour, however these speeds may be
adjusted by First Solar as needed. The Subcontractor will apply dust
suppressants to the construction work area and access roads at the request of
First Solar Construction Site Manager, Site Safety Lead or First Solar’s dust
monitor, is one is required.


2.3 Control of Paved Roads
Construction entrances will be installed to prevent tracking mud and soil onto
paved roads. Construction entrances will be constructed as required by county,
state, and other relevant permits.
Any soil tracked onto a paved road that extends more than 50 feet from the point
of origin will be cleaned up by the Subcontractor within one hour of discovery.
Any soil tracked onto a paved road that extends less than 50 feet will be
cleaned up by the end of the working day. The cleaning will be accomplished by
using a street sweeper.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 164 of 201

--------------------------------------------------------------------------------






2.4 Control of Disturbed Areas on Site
During construction, the subcontractor will suppress dust with the application
of water or other approved suppressants as needed, and will control vehicle
speeds along the construction Right of Way. The subcontractor will apply dust
suppressants to the construction work area and access roads at the request of
First Solar.    
2.5 On-Site Bulk Materials on Site
A sufficient amount of water will be applied to the top of the load to limit
visible dust emissions. Haul trucks will be covered with a tarp or suitable
cover, additionally at least six inches of freeboard will be maintained to
prevent spillage over the sidewalls of the truck.
2.6 Off-site Transporting of Bulk Materials
The interior of emptied truck cargo compartments will be covered before leaving
the site. Spillage or loss of bulk materials from holes or other openings in the
cargo compartment’s floor, sides, and tailgates will be prevented. Haul trucks
will be covered with a tarp or other suitable cover, additionally at least 6
inches of freeboard will be maintained to prevent spillage over the sidewalls of
the truck. A sufficient amount of water will be applied to the top of the load
to limit dust emissions.
2.7 Stabilization During Non-working Hours
Prior to leaving the site the dust monitor will conduct a thorough inspection at
the end of the each work day, the water truck will wet the site on all open
areas Water or dust suppressants will be applied on disturbed surface areas to
form a visible crust, and vehicle access will be restricted to maintain the
visible crust. On the day before a weekend or holiday, the dust monitor will
conduct a thorough inspection of the site to ensure all soils are stabilized and
crusted. In the event of a high wind event the Subcontractor will maintain the
required equipment and operators to control the dust from daylight to dust every
day that the high wind event is covering. This will cover weekend or holidays.
2.8 Training
All construction personnel shall receive at a minimum initial onsite training
regarding the requirements to control fugitive dust from the site. During the
monthly project review meeting compliance with fugitive dust requirements shall
be discussed. In the event of fugitive dust compliance Event Tool Box Training
will be held immediately to discuss the specific event, assess how the event
occurred and recommend methods to avoid such an event in the future.



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 165 of 201

--------------------------------------------------------------------------------






Attachement U - BLOOD-BORGNE PATHOGENS
The purpose of this Safety Manual Procedure is to establish the Blood borne
Pathogens Exposure and Control procedures to be followed at this facility.
•
Discussion

•
Under the OSHA ruling contained in 29 CFR 1910.1030, all workers that are
potentially exposed to blood borne pathogens in their work must be protected
from exposure. This protection must be documented in a written Exposure Control
Plan. The requirements for the control plan for the plant are contained in this
procedure. (29 CFR 1910.1030(a) & (b))

•
Exposure Determination

•
This Facility requires that its plant employees be trained in first aid and
cardiopulmonary resuscitation (CPR). All first aid and CPR trained members of
the plant staff must be trained in the prevention of occupational exposure to
blood borne pathogens.

•
Engineering, Work Practice Controls, and PPE

•
Any potential hazard associated with a job task can be minimized or eliminated
by using the appropriate combination of engineering controls, work practices,
and personal protective equipment (PPE). Engineering and work practices controls
should be used whenever possible to eliminate or minimize employee exposures to
blood borne pathogens. Personal protective equipment will be worn when the
potential for occupational exposures remain after these controls have been
implemented.

•
Included in this section are the specific safe work practices and Universal
Precautions, which must be followed by every employee who may be exposed to
blood borne pathogens while performing first aid or CPR. The principle of
Universal Precautions is a conservative approach to infection control. (29 CFR
1910.1030(d)) Simply stated, the concept behind Universal Precautions is that:

•
All human blood and body fluids are to be treated as if they are known to
contain hepatitis B virus, human immunodeficiency virus, or other blood borne
pathogens.

•
Engineering Controls

•
Engineering controls used to prevent the spread of blood borne pathogen include
items such as puncture proof containers, washing facilities equipped with soap
or antiseptic hand cleanser, alcohol/antiseptic towelettes contained in first
aid kits, and emergency showers/eyewash stations.

•
Work Practice Controls

•
Work practices are defined as those procedures that have been developed to
reduce or eliminate employee exposures to blood borne pathogens. (29 CFR
1910.1030(d) (2))

•
Basic Hygiene

•
All procedures involving blood or other potentially infectious materials shall
be performed in such a manner to prevent or minimize splashing, spraying,
spattering, and generation of droplets of these substances.

•
If skin contamination occurs, the area should be washed with antiseptic cleanser
or copious amounts of soap and water for 15 minutes. If the eyes or mucous
membranes are accidentally contaminated, they should be flushed with water for
at least 15 minutes.

•
Employees must wash their hands with gloves on and then again immediately after
removal of gloves (or as soon as feasibly possible).

•
Employees who have open cuts or sores shall not perform first aid/CPR until the
areas are healed except in life threatening instances where no other first aid
responder is available and only after the area has been covered to minimize the
possibility of exposure.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 166 of 201

--------------------------------------------------------------------------------






•
Housekeeping and Cleanliness

•
All equipment and working surfaces will be decontaminated after contact with
blood or other potentially infectious materials. Work surfaces will be washed
with disinfectant (or a mixture of nine parts water to one part household
bleach) after being contaminated.

•
Employees, who clean or have contact with contaminated first aid equipment,
laundry, or uniforms, must wear gloves and other appropriate personal protective
equipment.

•
Personnel Protective Equipment

•
As manager and operator of this facility, FIRST SOLAR provides, at no cost to
its employees, appropriate personal protective equipment for personnel who may
be exposed to blood borne pathogens. Personal protective equipment includes any
item that may prevent the passage of pathogens from one person to another. This
includes items such as disposable gloves, disposable resuscitators equipped with
one‑way valves, and safety glasses or goggles. Disposable gloves, resuscitators,
and antiseptic/alcohol towelettes are included in all first aid kits at the
plant. Safety glasses are issued to each employee. (29 CFR 1910.1030(d) (3))

•
All first aid responders will use appropriate barrier precautions to prevent
skin and mucous membrane exposure when contact with blood or body fluids is
anticipated.

•
Gloves must be worn when touching blood, bodily fluids, or items or surfaces
contaminated with blood or body fluids.

•
Gloves must be changed after contact with any first aid patient.

•
Resuscitation mouthpieces with one‑way valves or other ventilation devices
should be used when CPR is performed at the plant.

•
Protective eye wear or face shields should be worn during procedures that are
likely to generate droplets of blood or other bodily fluids.

•
If personal protective equipment is contaminated by blood or potentially
infectious materials, these items must be removed immediately (or as soon as
feasible) and placed in an appropriate container. Laundering, disposal, repair,
and replacement of this equipment will be done at no cost to the employee.
Replacement of disposable and contaminated personal protective equipment will be
done as soon as feasible.

•
Handling and Disposal of Contaminated Materials

•
Methods should be employed to avoid the direct contact with contaminated
materials, especially contaminated sharps (broken glass, etc.). This includes
using personnel protective equipment and using items such as tongs or a broom
and dustpan to dispose of contaminated items.

•
Containers for potentially infectious wastes at the plant must be closeable,
able to prevent leakage during handling or transport, puncture resistant, and
labeled/color coded according to the paragraph stated below.

•
Warning labels will be affixed to containers of contaminated waste. Labels must
include the universal biohazard symbol (as shown in OSHA standard section 29 CFR
1910.1030(g)) and be fluorescent orange or orange red, with lettering or symbols
in a contrasting color. Each first aid kit should contain at least one copy of
the universal biohazard symbol for labeling waste.

•
First aid equipment such as stretchers and any other plant equipment that
becomes contaminated with blood or other potentially infectious materials shall
be thoroughly cleaned. First aid materials that cannot be cleaned, such as
rescue blankets and other equipment shall be disposed of as contaminated waste
in accordance with all applicable Federal, State and Local regulations. All
contaminated items shall be placed in the containers provided and sealed. The
Plant Manager shall contact a local biohazard waste disposal firm or a medical
facility to make arrangements for disposal of any contaminated materials.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 167 of 201

--------------------------------------------------------------------------------






Steps to Take in the Event of an Exposure
•
Immediate Actions to Take in Case of Exposure

•
The safety and health of employees and visitors are of primary concern.
Supervisors must ensure exposed employees receive the medical attention
appropriate to the exposure they received.

•
All first aid incidents involving the presence of blood or other potentially
infectious material must be reported to the appropriate Supervisor and the Plant
Manager as soon as possible after the incident occurs. First aid incident
investigation is a necessary and effective technique for preventing future
occurrences. Accident reporting shall be accomplished in accordance with
accident and incident reporting and investigation (SMP‑14). Employees who may
have been exposed to blood or other potentially infectious material must
complete a Blood borne Pathogen Exposure Report as soon as possible, but no
later than 8 hours following the incident.

•
Post exposure Medical Evaluations

•
Post exposure medical evaluations are available to all employees who have had an
exposure incident (contact with blood or other potentially infectious material
through eyes, mouth, skin, or mucous membranes). The Plant Manager shall ensure
that the medical evaluations are made available to an exposed employee. These
evaluations are provided at no cost to the employee and are provided by or under
the supervision of a licensed physician (or another licensed healthcare
professional) at a reasonable time and place. Post exposure measures designed to
prevent the spread of the disease or development of disease symptoms will be
made available to the employee, when medically indicated. This may include a
vaccination for Hepatitis B if it is deemed necessary by the healthcare
professional. This program follows the recommendations of the U.S. Public Health
Service and includes counseling and evaluation of reported illnesses.

•
Confidential medical evaluations and follow‑ups will be made available to all
affected employees following the report of an exposure incident. These medical
evaluations will include the following elements in accordance with the OSHA
Blood borne Pathogen Standard and Company concern for employee health and
safety. (29 CFR 1910.1030(f)(1) & (3))

NOTE: The steps contained in this section are a summary of what is contained in
the OSHA standard in 29 CFR 1910.1030(f).
•
If an exposure occurs, the on‑site Plant Manager should consult the standard
itself for guidance on testing and legal consent. Any concerns or questions
should be brought to the attention of the FIRST SOLAR Project Manager, Vice
President of Power Plant Operations, or Vice President of Human Resources and
Administration at FIRST SOLAR headquarters offices.

•
Documentation of the cause and method of exposure and circumstances by which
exposure occurred.

•
Identification and documentation of the source individual, unless such
identification is not possible or prohibited by state or local law.

•
If allowed by law, and after consent is obtained, the source individual's blood
will be tested as soon as feasible in order to obtain the person's HIV/HBV
status.

•
When the source individual's consent is not required by law, this individual's
blood will be tested to determine HIV/HBV status.

•
If it is known that the source individual is infected with Human
Immunodeficiency Virus or Hepatitis B Virus, testing for the person's HIV/HBV
status need not be repeated.

•
Results of the source individual's testing will be made available to the exposed
employee. The employee will then be informed of the applicable laws concerning
disclosure of the identity and infectious status of the source individual. (29
CFR 1910.1030(f)(3)(ii)(C))


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 168 of 201

--------------------------------------------------------------------------------






•
Information Provided to Healthcare Professional

•
The Plant Manager or plant office supervisor shall ensure that the Healthcare
Professional who provides the employee with the Hepatitis B vaccination has been
given the following information:

•
A copy of (29 CFR 1910.1030)

•
A description of the exposed employee's duties as they related to the incident

•
Documentation of the cause and method of exposure and circumstances by which
exposure occurred

•
Results of the source individuals blood testing

•
It is the responsibility of the employer to obtain all medical records relevant
to the appropriate treatment of the employee including vaccination status.

•
Healthcare Professional’s Written Opinion

•
This Facility will obtain a copy of the evaluating healthcare professional's
written opinion within 15 days of completion of the evaluation. This written
opinion will be immediately made available to the employee.

•
In terms of Hepatitis B Virus evaluations, the healthcare professional's written
opinion for Hepatitis B vaccination will be limited to whether Hepatitis B
vaccination is indicated for the employee and if the employee has received such
vaccination. Written opinions concerning other results of post exposure
evaluations are limited to the following information in accordance with the
regulation:

•
An indication that the employee has been informed of the results of the
evaluation

•
An indication that the employee has been told about medical conditions resulting
from exposure to blood or other potentially infectious materials which require
further evaluation or treatment

•
All other findings or diagnoses not specified in the above paragraphs will
remain confidential and cannot be included in the written report.

Hepatitis B Vaccinations
•
For those employees listed as having potential exposure to blood borne
pathogens, the Hepatitis B vaccination series will be offered at no cost. These
employees will also be offered an immediate post exposure evaluation and
follow‑up at no cost should they experience an exposure incident on the job. The
vaccinations will be offered as soon as possible after exposure but in no event
later than 24 hours. The will be provided by or under the supervision of a
licensed physician or other licensed healthcare professional. Employees may
decline the Hepatitis B vaccination. When an employee elects not to participate
in the Hepatitis B vaccination program, OSHA requires that the employee
declining treatment sign the Mandatory Hepatitis B Vaccination Declination
Statement.

•
As indicated by the declination statement shown in Appendix A, employees who
decline Hepatitis B virus vaccination may receive the vaccination series at a
later date. These vaccinations will be provided at no cost to the employee at
that time. These vaccinations will also be provided by or under the supervision
of a licensed physician (or another licensed healthcare professional).


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 169 of 201

--------------------------------------------------------------------------------






Reporting and Recordkeeping
•
As plant Operator and Manager, FIRST SOLAR maintains medical records in
accordance with 29 CFR 1910.20 for its employees. This includes records
pertaining to employees who have experienced potential occupational exposures to
blood borne pathogens. All medical records for employees are maintained at FIRST
SOLAR Headquarters. These records include:

•
The name and social security number of the employee;

•
A copy of the employee's Hepatitis B vaccination status, including the dates of
all Hepatitis B vaccinations and any medical records related to the employee's
ability to receive such vaccination;

•
A copy of all results of examinations, medical testing, and follow‑up
procedures;

•
A copy of the healthcare professional's written opinion;

•
A copy of the exposure information supplied to the healthcare professional; and

•
A copy of any signed Hepatitis B Vaccination Declination Statements.

•
The healthcare professional should be instructed to forward their information to
either the Plant Manager or FIRST SOLAR headquarters. If sent to the Plant
Manager, he will then forward it to Human Resources at FIRST SOLAR headquarters.

•
These medical records will be kept confidential and will not be disclosed
without the employee's express written consent to any person within or outside
the company (except as may be required by law). FIRST SOLAR maintains these
records for the duration of an employee's employment plus 30 years thereafter.

•
Employee medical records are provided upon request for examination and copying
to the subject employee to anyone having written consent of the subject
employee, and to designated representatives of the Federal Occupational Health
and Safety Administration. All requests should be directed to the Human
Resources Employment Specialist. Should an employee leave this facility and be
hired by another company, their medical records will be transferred in
accordance with the procedures set forth in (29 CFR 1910.20).

•
Note that, when completing OSHA Form 300 as discussed in Accident, Incident, and
Injury Reporting (SMP‑14), appropriate consideration must be given to privacy
concerns. Specifically, in the case of an accident involving exposure to blood
borne pathogens, neither the employees name nor other information that would
enable the identification of the employee will be entered on the OSHA Form 300.

Training
•
Communicating Hazards to Employees

•
Communication of the hazards associated with blood or other potentially
infectious materials is extremely important. FIRST SOLAR provides all
potentially exposed employees with appropriate training in accordance with the
Federal regulation and company concern for employee health and safety. Such
training shall be provided (29 CFR 1910.1030(g)(2)):

•
Whenever an employee is trained in first aid and CPR.

•
Refresher training is provided annually.

Program Elements
•
The blood borne pathogens training program offered by FIRST SOLAR will include
the following elements (29 CFR 1910.1030(g)(2)(vii)):

•
An accessible copy of the regulatory text of the Bloodborne Pathogen Standard
(29 CFR 1910.1030) and an explanation of its contents

•
An explanation of this procedure (i.e., the Exposure Control Plan)


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 170 of 201

--------------------------------------------------------------------------------






•
A general explanation of the modes of transmission of Bloodborne Pathogens

•
Information on the types, proper use, location, removal, handling
decontamination and disposal of personal protective equipment

•
Information on the Hepatitis B vaccine

•
Information on the appropriate actions to take in an emergency involving
potentially infectious materials

•
Information on emergency incident reporting procedures and medical evaluations,
which will be made available

•
Information on post exposure evaluations and vaccinations that are provided
after an exposure incident

•
An explanation of the signs and labels used to convey hazard information

•
An opportunity for interactive questions and answers with the person conducting
the training session

•
Employees should contact their supervisor if they have any questions concerning
these training subjects or when they feel they need additional training.

Training Records
•
Training will be administered and documented in accordance with the Training
Program Overview chapter of the FIRST SOLAR Training Manual. These records
include the following items:

•
The dates of the training session

•
A summary of the training session

•
The names and qualification of all persons conducting the training

•
The names and the job titles of all persons attending the training sessions

•
The training records are maintained for at least three years from the date on
which the training occurred.

•
Employee training records are provided to the subject employee, upon request,
for examination and copying and to anyone having written consent of the subject
employee and to designated representatives of the Federal Occupational Safety
and Health Administration.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 171 of 201

--------------------------------------------------------------------------------




[exhibitdpage172.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 172 of 201

--------------------------------------------------------------------------------




[exhibitdpage173.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 173 of 201

--------------------------------------------------------------------------------






Attachment W - FS Heat Illness Prevention Plan


PURPOSE
6.4
To establish a set of practices for avoiding and reducing heat stress by
ensuring that those individuals who work in high heat environments understand
the hazards and know the requirements for minimizing incidents attributed to
heat stress.

6.5
This Heat Illness Prevention Plan (HIPP) is designed to comply with the Heat
Illness Prevention Standard T8 CCR 3395

SCOPE
This procedure applies to all First Solar, LLC EPC personnel, contractors and
support personnel. This procedure shall be used at all PV Power Plant facilities
operated by First Solar.


RESPONSIBILITY
6.6
Managers, Supervisors and Lead Personnel

Understand and follow the guidelines identified in this procedure.
Ensure potable water in sufficient quantity is available for each worker.
Ensure adequate shade is available for employees near work locations.
Contact the Safety Department for additional assistance as necessary.
Monitor site to ensure heat illness preventions measures identified in this
procedure are being implemented appropriately.
6.7
Site Workers

Understand and follow the guidelines identified in this procedure.
Be aware of current physical health and health factors which may increase the
susceptibility to heat stress. These factors include but are not limited to:
•
Being over 50 years of age.

•
Current personal illness.

•
Elevated blood pressure (in excess of 160/100).

•
Elevated pulse rate (in excess of 100 bpm resting pulse rate).

•
Previous cases of heat illness.

•
Recent extensive sunburn.

•
Pulmonary disease.

•
Current use of prescription as well as over the counter medications (diuretics,
vasodilators, antihistamines, muscle relaxants or beta blocking agents).

Notify co-workers and leader if you are at risk of increased susceptibility of
heat stress.
Maintain proper hydration in potential heat stress situations.
Notify co-worker and leader of signs or symptoms of heat illness you may be
experiencing.
Observe fellow workers for signs or symptoms of heat illness

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 174 of 201

--------------------------------------------------------------------------------






6.8
Site Safety Department

•
Review daily work schedule in relation to work environment, work load, worker
health factors and projected temperatures and weather report to determine
potential heat stress conditions.

•
During times of projected extreme heat conditions take hourly WBGT readings and
determine when a flag condition exists. Communicate flag conditions to site
Supervision, Contractors, and sub-Contractors as they occur or change.

•
Notify Site Management, Contractors, and Sub Contractors when heat conditions
(>85°F) are expected for the day and when ambient air temperature reach 95°F and
the “High Heat Procedure” is put into effect.

•
Monitor site to ensure heat illness preventions measures identified in this
procedure are being implemented appropriately.

•
Provide heat illness prevention training for those who will be working in a high
temperature environment that may cause heat related illnesses.

•
Notify Site Management of non-compliance to this procedure immediately.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 175 of 201

--------------------------------------------------------------------------------






DEFINITIONS AND ABBREVIATIONS
Acclimatization: A physiological change which occurs as a person adapts to
working in hot environments over a period of time. This adaptation results in
increased sweating, earlier onset of sweating, more even distribution of
sweating, decreased salt loss, a lower basal core temperature and decreased
cardiovascular demands. Both heat and physical labor are required to initiate
this change. Usually a minimum of two hours per day of labor in a hot
environment over a period of eight to ten days is required for the complete
process to occur.
ACGIH: American Conference of Governmental Industrial Hygienists
BPM: Beats per Minute.
Core body temperature: The temperature of the internal core body. Both ACGIH and
NIOSH cite a core body temperature of 100.4 °F as the limit for daily, prolonged
work under heat stress conditions. Measured in the field either by tympanic,
skin, or oral temperature readings.
Heart (Pulse) Rate Monitoring: The monitoring of an individual’s heart rate in
beats per minute to determine the effect of heat on a person’s core body
temperature.
Heat Exhaustion: Physiological response to heat stress recognized by: increased
core body temperature, increased heart rate or sweating. If these responses are
uncontrolled, these symptoms may progress and result in increased incidence of
heat stress disorders and accident rates.
Heat Related Illness: An adverse physiological effect due to the inability of
the body to remove excess heat from the body's core. It encompasses a range of
progressive conditions including heat cramps, heat exhaustion, heat syncope
(fainting), and heat stroke.
Heat Stress: The total heat load on the body that results from exposure to
external sources and from internal metabolic heat production due to physical
work. It occurs when the body produces or gains more heat than it is capable of
giving off or losing. Contributing environmental factors affecting the potential
for heat stress include air temperature, humidity, radiant heat exchange, and
air movement...
Heat Stroke: A life-threatening emergency that occurs when the body’s
temperature regulating mechanisms fail during excessive exposure to heat. Skin
is hot, usually red, dry or spotted. The body's core temperature exceeds 104°F.
This can be a potentially fatal condition.
Hot Environment: A work area where one or more of the following factors may
exist, creating the potential for heat stress: high temperature/humidity,
sources of significant radiant heat, use of protective clothing that impedes
sweat evaporation or WBGT temperatures in excess of 78°F.
NIOSH: National Institute for Occupational Safety and Health
Rest: Includes sitting quietly in place or sitting with moderate air movements
in the same environment as the work activity.
Stay Time: The maximum amount of time a worker can remain in a heat stress
environment. It is dependent on the work environment, work load being performed
and clothing worn. Personnel are not compelled to remain in the hot environment
for the entire assigned stay time and may leave at any time due to
self-determination.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 176 of 201

--------------------------------------------------------------------------------






(TLV) Threshold limit values for heat stress. ACGIH values incorporate work
exertion level, personal protective equipment in use, and WBGT temperatures to
determine a work/rest regimen that permit nearly all workers to be repeatedly
exposed to hot work environments without adverse health effects. Threshold limit
values are based on the assumption that nearly all acclimatized, fully clothed
workers with adequate water and dietary salt intake should be able to function
effectively under the given working conditions without exceeding a core body
temperature of 100.4°F.
(WBGT) Wet Bulb Globe Temperature - Environmental temperature index used to
assess the potential for heat stress. WBGT values may be measured with
integrated equipment or calculated using readings from a globe thermometer, a
natural (static) wet-bulb thermometer, and a dry-bulb thermometer.
Work/rest regimen. The proportion of time that an individual spends working and
resting during an hour duration, and is established based on the WBGT index,
work activity level (work loads) exertion level, personal protective equipment
worn, and acclimatization status

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 177 of 201

--------------------------------------------------------------------------------






INSTRUCTIONS
Weather Monitoring
The Safety Department will monitor the weather forecasts up to 2 weeks in
advance in order to develop plans to deal with weather and heat related issues.
Resources for accessing weather data are:
•
www.nws.nooa.gov

•
Weather Channel

•
California Dial-A-Forecast

◦
Eureka 707-443-7062

◦
Hanford 559-584-8047 - Los Angeles 805-988-6610 (1)

◦
Sacramento 916-979-3051 - San Diego 858-297-2107 (1)

Prior to the start of each day the Safety Department will review the day’s
weather forecast. If high heat conditions (>85°F ) are expected for the day the
Site Safety Manager will perform the following:
•
Notify Site Management

•
Notify Contract and Sub-Contract Safety Coordinators

•
Implement Appendix A - Heat Stress Mitigation Checklist

When site temperatures on the site reach or exceed 95°F, Safety will notify Site
Management and the additional “High-Heat” measures will be executed:
•
The Construction Manager will ensure effective communication by voice,
observation, or electronic means is maintained so that employees can contact a
supervisor when necessary. An electronic device, such as a cell phone or text
messaging device, may be used for this purpose only if reception in the area is
reliable.

•
Field Supervision will observe employees for alertness and signs and symptoms of
heat illness.

•
Field Supervision will remind employees to drink water frequently throughout the
shift.

•
Field Supervision will closely supervise or assign a “buddy” to any new employee
or employee that is not yet acclimated to working in high temperatures(may have
been on vacation or not working in the field)

REFERENCES
Cal OSHA - Employer Sample Procedures for Heat Illness Prevention, Aug 2011
Occupational Safety and Health Administration (OSHA) Technical Manual Section
III Chapter 4; “Heat Stress.”
American Conference of Governmental Industrial Hygienists (ACGIH) “Threshold
Limit Values and Biological Exposure Indices”, 2007.
American Industrial Hygiene Association (AIHA) “The Occupational Environment -
Its Evaluation and Control” 2nd Edition, 2003.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 178 of 201

--------------------------------------------------------------------------------






Appendix A - Heat Stress Mitigation Checklist
This check list should be used as guidance when weather forecast identifies the
potential for workers to perform work in a heat stress environment (>85°F).
Field work supervisors, safety staff and the work force should evaluate the
complete scope of the work, identify when a potential for heat stress is present
and determine appropriate mitigation of the potential. The mitigation should be
implemented using engineering controls, administrative controls, PPE, and/or
physiological monitoring or a combination of the following:
Engineering Controls:
______
Ensure adequate Shade Tents are available and in place (see Appendix F)

______
Ensure adequate drinking water available (see Appendix E)

______
Other ___________________________________________________________________



Administrative Controls:
______
Ensure workers have taken Heat Illness Prevention Training (should have been
provided during site Safety Orientation)

______
Ensure worker acclimatization and method of identifying un-acclimatized workers
(See Appendix H)

______
Ensure WBGT jobsite monitoring is in place (see Appendix C)

______
Review Heat Flag Condition Recommendations (see Appendix D)

______
Electrolyte drinks or frozen pops and chilled citrus available in the Safety
Trailer (as available).

______
Worker Heat Illness Response (see Appendix I)

______
Other ___________________________________________________________________

__________________________________________________________________
PPE:
______
Ensure Cool Vests are readied and available (located in Safety Trailer and in
site Safety vehicles)

______
Ensure workers have Camelback water hydration units

______
Other ________________________________________________________________________

__________________________________________________________________
Physiological Monitoring:
______
Heart Rate Pulse monitoring (see Appendix I)

______
Core Body Temperature (see Appendix I)

______
Other ____________________________________________________________________


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 179 of 201

--------------------------------------------------------------------------------






Appendix B - Employee and Supervisor Training
______
First Solar will ensure Heat Illness Prevention Training is provided to all site
Management personnel.

______
First Solar will ensure Heat Illness Prevention Training is provided to all
supervisors prior to them being assigned supervisory duties.

______
First Solar will ensure all Heat Illness Prevention Training is provided to all
employees and supervisors prior to working outside. Training will include
guidance provided in this procedure and the elements specified in Cal/OSHA Heat
Illness Regulation Section 3395.

______
First Solar will ensure training is provided to all employees on the steps that
will be followed for contacting emergency medical services, including how
communications with non-English speaking workers will be handled. This training
will include a review of the site Emergency Response Plan.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 180 of 201

--------------------------------------------------------------------------------




[exhibitdpage181.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 181 of 201

--------------------------------------------------------------------------------




[exhibitdpage182.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 182 of 201

--------------------------------------------------------------------------------




[exhibitdpage183.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 183 of 201

--------------------------------------------------------------------------------




Appendix E - Provision of Water Supply Plan
______
Foremen will set-up and maintain drinking water (typically in 5 gallon
containers) will be at work locations such that at least 2 quarts of water are
available per worker at the start of shift.

______
Foremen will place water containers as close as possible to the workers (i.e.
not more than 50’ from the workers) to encourage frequent drinking of water.
Containers will be relocated throughout the day as workers move locations so the
water remains readily accessible.

______
Foremen will point out daily the location of the water containers to the workers
at the beginning of the shift and remind them to drink water frequently
throughout the day.

______
Workers will be briefed as to the location of the water at the beginning of the
shift and reminded to drink frequently throughout the day.

______
Foreman will check drinking water containers every hour when ambient air
temperatures are < 95°F or every 30 minutes when ambient air temperatures are
>95°F.

______
Foremen will check water containers will be refilled with cool water when water
levels fall below 50%.

______
When the temperature equals or exceeds 95°F Foremen will ensure increased water
breaks are taken and will remind workers to drink water.

______
Each Foreman will ensure adequate water and ice for his/her crew during work
shift. Ice will be carried in separate containers (such as bags) so that when
necessary it can be added to drinking water to keep it cooled down.

______
Foremen is responsible to ensure the water containers are cleaned, sanitized,
and scrubbed every other day with baking soda and disinfected on a monthly basis
using a 10% chlorine and water solution.

______
In addition to water containers, employees will be provided a Camelback
hydration pack to supply water at the job location.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 184 of 201

--------------------------------------------------------------------------------






Appendix F - Provision of Shade Plan


______
Foremen will bring shade structures to the work areas, to accommodate at least
25% of the employees in the work area. Shade areas will contain chairs, benches,
towels, cardboard or any other item that allows employees to sit and rest
without contact to the bare ground.

______
Foremen will ensure shade structures are opened and placed as close as practical
to the workers, when the temperature equals or exceeds 85°F. When the
temperature is below 85°F, the shade structures will be brought to the site, but
will be opened and set in place upon worker(s) request. An interior of a vehicle
may not be used to provide shade unless the vehicle is air-conditioned and the
air conditioner is running.

______
Foremen will brief workers as to the location of the shade areas at the
beginning of the shift and reminded to take cool down breaks when they feel the
need to do so to protect them from overheating. (See Appendix C for guidance as
applicable)

______
Foremen will ensure that shade structures will be relocated during movement of
work activity so that shade is as close to practical (within 250’) of workers.

______
During storm or high wind conditions, Foremen will ensure shade structures will
be secured or taken down to prevent injury from blowing material.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 185 of 201

--------------------------------------------------------------------------------






Appendix G - Signs and Symptoms of Heat Stress
CONDITIONS
SYMPTOMS
INITIAL FIRST AID
Heat Stroke
(MEDICAL EMERGENCY)
A life-threatening emergency that occurs when the body’s temperature regulating
mechanisms fail during excessive exposure to heat.
Skin is hot, usually dry red or spotted. Victim is confused, delirious or may be
unconscious.
Call 911 immediately.
Attempt to cool the body. Soak clothing with water and vigorously fan the body.
Heat Exhaustion
A mild form of shock caused by the loss of body fluids and minerals.
Skin is clammy and moist. Victim is pale and experiences fatigue, extreme
weakness, nausea or headache.
Get victim to a cool place and provide liquids for them to drink.
Heat Cramps
A cramping condition brought on by loss of body fluids and minerals due to
profuse perspiration.
Get victim to a cool place and give them plenty of liquids. Provide an
electrolyte replacement drink if possible.
Heat Rash
Rash appears in areas that are persistently wet with un-evaporated sweat and
where clothing is restrictive.
Get worker to a cool place. Wash and dry skin in affected areas.




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 186 of 201

--------------------------------------------------------------------------------






Appendix H - Heat Stress Acclimatization
Acclimatization requires physical activity under heat stress conditions similar
to those anticipated for the work being performed.
•
A person is considered acclimatized if they have a recent history of heat-stress
exposures of at least 2 continuous hours for 5 of the last 7 days to 10 of the
last 14 days.

•
Workers are considered acclimated to heat stressful conditions after consistent
exposures to temperatures of > 85°F (dry bulb).

Workers are assumed to be not acclimatized until the proper level of heat stress
exposure occurs to classify them as acclimatized.
•
New hires, shift workers, and workers with extended time off due to illness,
vacation, etc., may be considered not acclimatized, depending on the length of
time away. New hires and shift workers performing similar tasks at other jobs
may be take less time to acclimatize.

•
Utilize the following recommendations during acclimatization period:

◦
Place identifying marker (tape, cover, sticker …) on workers hard hat to allow
easy visual identification to supervisor and co-workers for increased
monitoring.

◦
Assign light work loads

◦
Allow more frequent and longer rest periods

◦
Gradually increase the amount of time of work in the heat each day

◦
Observe workers’ responses to the change in conditions

◦
The acclimatization process may be prolonged if work days are interspersed with
days off or changes in shift; when levels of PPE vary on a daily basis; or, if
exposure times vary considerably daily.




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 187 of 201

--------------------------------------------------------------------------------






Appendix I - Worker Heat Illness Response
•
If a worker starts to experience symptoms of heat illness the following two
methods can be used to evaluate the condition:

Pulse Rate Self- Monitoring:
1.
Calculate your “Maximum Sustained Heart Rate” (bpm). “Maximum Sustained Heart
Rate” is calculated by subtracting your age from 180. (180 - Age = Max sustained
HR)

2.
During the day or at first signs of distress, determine your heart rate. To
determine heart rate measure your pulse for 30 seconds and then multiply times
2.

CAUTION: At no time should you exceed your “Maximum Sustained Heart Rate”
3.
If “Maximum Sustained Heart Rate” is exceeded you should rest for one minute and
then retake pulse.

4.
If your heart rate has slowed after one minute of rest, then the elevation was
likely due to exertion.

5.
If the heart rate has NOT slowed after one minute of rest, then there may be
heat stress occurring and you should notify your leader and move to a cool rest
area for recovery and hydration.

Core Body Temperature Monitoring:
1.
Take your temperature using thermometer (oral, digital ear, forehead)

2.
If body temperature reading is greater than 38.5°C (101.3°F) for acclimatized
worker or greater than 38°C (100.4°F) for an un-acclimatized worker then there
may be heat stress occurring and you should notify your leader and move to a
cool rest area for recovery and hydration.

•
When an employee displays possible signs or symptoms of heat illness, the Safety
Department shall be contacted immediately and determine whether resting in the
shade and drinking cool water will suffice or if emergency service providers
will need to be called. A sick worker will not be left alone, as he or she can
take a turn for the worse!

•
Site policy is that there will be at least one bi-lingual worker on each crew.
If a non-English speaking worker shows signs of heat illness the bi-lingual
worker will be found to ensure proper evaluation of the workers condition is
conducted.

•
When an employee displays possible signs or symptoms of heat illness and there
is not a trained first aid worker or field supervisor available at the site,
emergency service providers will be called.

•
Emergency service providers will be called immediately if an employee displays
signs or symptoms of heat illness (loss of consciousness, incoherent speech,
convulsions, red and hot face), does not look OK or does not get better after
drinking cool water and resting in the shade. While the emergency services is in
route, first aid will be initiated (worker will be transported to the safety
office immediately, a cooling vest will be placed around his body, excess layers
of clothing will be removed, ice pack will be placed in the armpits and groin
area and fan the victim). The affected worker should not be allowed to leave the
site, as they can get lost or die before reaching a hospital!


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 188 of 201

--------------------------------------------------------------------------------






•
If an employee does not look OK and displays signs or symptoms of severe heat
illness (loss of consciousness, incoherent speech, convulsions, red and hot
face), and the worksite is located more than 20 minutes away from a hospital,
call emergency service providers, communicate the signs and symptoms of the
victim.




[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 189 of 201

--------------------------------------------------------------------------------






Attachment X- Valley Fever/Fugitive Dust Mitigation Plan


INTRODUCTION (following information is from the Center for Disease Control (CDC)
website
Valley fever, also called coccidioidomycosis, is an infection caused by the
fungus Coccidioides. People can get Valley Fever by breathing in the microscopic
fungal spores from the air, although most people who breathe in the spores don’t
get sick.
The Center for Disease Control (CDC) has identified that the fungus that causes
valley fever lives in the soil and dust in the southwestern United States
(including Arizona, California, Nevada, New Mexico, Utah, and Texas.
[valleyfever.jpg]
Valley fever is not contagious and does not generally spread between people.
Anyone who lives in, works in, or visits an area where the fungus, Coccidioides
lives can be infected. Although people of any age can get valley fever, it is
most common among older adults, particularly those ages 60 and older.
Approximately 40% of people who get the fungal infection do not show any
symptoms. In the other 60%, valley fever can cause flu-like symptoms. These
symptoms typically appear between one and three weeks after inhaling the fungal
spores. In many cases, the symptoms will disappear in a few weeks.
The best way to reduce your risk of exposure to the fungus that causes valley
fever is to avoid or limit your exposure to dust and avoid breathing in dust
particles, whether at home or at work.

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 190 of 201

--------------------------------------------------------------------------------






PLAN OVERVIEW
1.0
Determine if the project is in a valley fever endemic area by checking the
Centers for Disease Control (CDC) Valley Fever website at
http://www.cdc.gov/fungal/diseases/coccidioidomycosis/index.html.

2.0
For projects that are located in an identified endemic area, First Solar will
notify each sub-contractor as to the potential hazards associated with Valley
Fever and the requirements of this plan. Each sub-contractor is expected to
comply with plan requirements.

3.0
In general the Valley Fever management plan includes, but is not limited to the
following to mitigate dust creation and protect site workers from the inhalation
of dust:

•
Valley Fever Awareness Training

•
Application of water

•
Application of soil stabilizers or binders

•
Covering of spoil piles

•
Movement/placement of workers in a position that keeps them clear of job created
dust

•
Plan for work stoppage and worker sheltering during weather events that create
dust being blown onto project site.

•
Use of HEPA filtering devices on closed cab earth moving equipment

•
Respiratory Protection Program for workers. Requirement for use of respirators
for activities identified in the job hazard assessment (JHA) where workers will
be exposed to visible levels of dust while performing their job.

PLAN REQUIRMENTS
1.0
“Valley Fever Awareness” training shall be included in the Site Safety
Orientation that is provided to all site workers and visitors. Valley Fever
informational pamphlets will also be distributed during orientation.

2.0
Each project sub-contractor will have procedures and communication plans in
place to move workers out of the path of evolving dust conditions and/or provide
additional employee PPE (i.e., respirator) to protect from dust inhalation.

3.0
Each project sub-contractor is required to provide its workers clean eating
areas with washing stations within close proximity such that employees can wash
their hands prior to eating.

4.0
Each project sub-contractor is required to evaluate work area conditions and
adopt means to reduce dust generation and worker dust exposure. This may include
means such as covering spoil piles, use of portable type water tank (such as
Water Buffalo) or application of soil binders or palliatives.

5.0
Regular water trucks will be made available to ensure roadways are sprayed
regularly to keep road wetted to keep dust to a minimum. Project will maintain a
15MPH speed limit throughout the site, however direction will be provided to
drivers to reduce speeds as necessary to maintain minimal dust creation. All
site vehicle traffic will be monitor and immediate corrective measures will be
taken when excess dust is being generated by vehicle operations.

6.0
Each project sub-contractor shall have HEPA-Filtered air conditioned enclosed
cabs for all heavy earth moving equipment on site. Verify that cabs have HEPA
filters on air inlets and that employees remain inside the cabs with the windows
closed, and implement a regular (at least weekly) cleaning schedule for cleaning
dust from inside equipment cabs. To minimize exposure to dust, use a wet mop,
wet-wipe, or HEPA filtered vacuum.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 191 of 201

--------------------------------------------------------------------------------






7.0
According to the Center for Disease Control (CDC) and California Department of
Public Health (CDPH) literature, appropriate respiratory protection choices for
protection from valley fever include respiratory protection listed under the
National Institute for Occupational Safety and Health (NIOSH) Respirators as
being equipped with particulate filters which are designated N95, N100, P100, or
HEPA. All work requires that a Job Hazard Assessment (JHA) and Pre-job Briefing
be conducted prior to the start each job performed on site. Part of the JHA
process is to evaluate potential hazards associated with the job and to identify
measures needed to eliminate or mitigate them. Work that includes soil
disturbance activities have JHA’s that identify the dust hazard along with the
need for dust control measures (such as watering) and/or the need for personal
protective equipment (PPE) such as respiratory protection (N-95/N100
respirators), eye protection and disposable coveralls.

Each project sub-contractor is responsibility to comply with Federal/State OSHA
respiratory protection programs as applicable. Each sub-contractor shall have a
fully compliant respiratory protection program in place. The plan shall include
the capacity to provide approved respiratory protection to any employee who work
in any area in which the Job Hazard Analysis (JHA) has identified dust
generation as a risk requiring mitigation (unless they always remain inside a
HEPA filtered, air conditioned, enclosed cab with windows closed).
8.0
Each project sub-contractor shall comply with all governing law/regulations and
project permit conditions and to provide their employees the necessary PPE
required for any given task along with all associated training, testing, and
maintenance requirements.

9.0
Each project sub-contractors must identify a local contracted medical provider
that is capable of testing and evaluation of Valley Fever cases. All reported
and confirmed cases of valley fever shall be immediately reported to First Solar
site management.

10.0
First Solar will conduct periodic audits of this plan to ensure compliance by
sub-contractors. Work may be stopped for non-compliance until sub-contractor
takes corrective actions to comply and First Solar approves those actions.


[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 192 of 201

--------------------------------------------------------------------------------




[exhibitdpage193.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 193 of 201

--------------------------------------------------------------------------------




[exhibitdpage194.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 194 of 201

--------------------------------------------------------------------------------




[exhibitdpage195.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 195 of 201

--------------------------------------------------------------------------------




[exhibitdpage196.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 196 of 201

--------------------------------------------------------------------------------




[exhibitdpage197.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 197 of 201

--------------------------------------------------------------------------------




[exhibitdpage198.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 198 of 201

--------------------------------------------------------------------------------




[exhibitdpage199.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 199 of 201

--------------------------------------------------------------------------------




[exhibitdpage200.jpg]

[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 200 of 201

--------------------------------------------------------------------------------




[exhibitdpage201.jpg]



[firstsolarenlargea01.jpg]
© Copyright 2014, First Solar, Inc. | Revision 2 | Page 201 of 201

--------------------------------------------------------------------------------








EXHIBIT E


SITE LAYOUT



--------------------------------------------------------------------------------




[stlineepcexesitelayout.jpg]



--------------------------------------------------------------------------------




EXHIBIT F-1


FORM OF CONTRACTOR CONDITIONAL LIEN WAIVER





--------------------------------------------------------------------------------






Conditional Waiver and Release On Progress Payment


California Civil Code Section 8132
NOTICE: THIS DOCUMENT WAIVES THE CLAIMANT'S LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT. A PERSON SHOULD NOT RELY ON
THIS DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.
 
Identifying Information
Name of Claimant:
___________________________________________________________________________
Name of Customer:
___________________________________________________________________________
Job Location:
________________________________________________________________________________
Owner:
_____________________________________________________________________________________
Through Date:
_______________________________________________________________________________
 
Conditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for invoiced labor and service provided, and invoiced
equipment and material delivered, to the customer on this job through the
Through Date of this document. Rights based upon labor or service provided, or
equipment or material delivered, pursuant to a written change order that has
been fully executed by the parties prior to the date that this document is
signed by the claimant and invoiced to Owner, are waived and released by this
document, unless listed as an Exception below. This document is effective only
on the claimant's receipt of payment from the financial institution on which the
following check is drawn:
Maker of Check:
______________________________________________________________________________
Amount of Check: $
___________________________________________________________________________
Check Payable to:
_____________________________________________________________________________
 
Exceptions
This document does not affect any of the following:
(1) Retentions.
(2) Extras for which the claimant has not received payment.
(3) The following progress payments for which the claimant has previously given
a conditional waiver and release but has not received payment:
Amount(s) of unpaid progress payment(s): $
______________________________________________________
(4) Contract rights, including (A) a right based on rescission, abandonment, or
breach of contract, and (B) the right to recover compensation for work not
compensated by the payment.


Date(s) of waiver and
release:__________________________________________________________________


Signature
Claimant's Signature:
_______________________________________________________________
Claimant's Title:
___________________________________________________________________
Date of Signature:
_________________________________________________________________
 



Ex F-1-1





--------------------------------------------------------------------------------






EXHIBIT F-2


FORM OF CONTRACTOR FINAL COMPLETION LIEN WAIVER





--------------------------------------------------------------------------------






Conditional Waiver and Release On Final Payment
California Civil Code Section 8136
NOTICE: THIS DOCUMENT WAIVES THE CLAIMANT'S LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT. A PERSON SHOULD NOT RELY ON
THIS DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.
 
Identifying Information
Name of Claimant:
____________________________________________________________________________
Name of Customer:
___________________________________________________________________________
Job Location:
________________________________________________________________________________
Owner:
_____________________________________________________________________________________
 
Conditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job. Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below. This document is effective only
on the claimant's receipt of payment from the financial institution on which the
following check is drawn:
 
Maker of Check:
______________________________________________________________________________
Amount of Check: $
___________________________________________________________________________
Check Payable to:
_____________________________________________________________________________
 
Exceptions
This document does not affect any of the following:
Disputed claims for extras in the amount of: $
______________________________________________________
 
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
_______________________________________________________________________________
Date of Signature:
______________________________________________________________________________























Ex F-2-1





--------------------------------------------------------------------------------




EXHIBIT F-3


FORM OF PV MODULE SUPPLIER UNCONDITIONAL LIEN WAIVER





--------------------------------------------------------------------------------






Unconditional Waiver and Release On Progress Payment
Civil Code Section 8134
NOTICE TO CLAIMANT: THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE,
AND PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT,
EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL
WAIVER AND RELEASE FORM.
 
Identifying Information
Name of Claimant(s):
Name of Customer:
____________________________________________________________________________________
Job Location:
_________________________________________________________________________________________
Owner:
______________________________________________________________________________________________
Through Date:
________________________________________________________________________________________
 
Unconditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for invoiced labor and service provided, and invoiced
equipment and material delivered, with respect to certain photovoltaic modules
to the customer on this job through the Through Date of this document. Rights
based upon labor or service provided, or equipment or material delivered, with
respect to certain photovoltaic modules pursuant to a written change order that
has been fully executed by the parties prior to the date that this document is
signed by the claimant and invoiced to Owner, are waived and released by this
document, unless listed as an Exception below. The claimant has received
progress payment for invoiced labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document.
Exceptions
This document does not affect any of the following:
(1) Retentions.
(2) Extras for which the claimant has not received payment.
(3) Contract rights, including (A) a right based on rescission, abandonment, or
breach of contract, and (B) the right to recover compensation for work not
compensated by the payment.
 
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
_______________________________________________________________________________
Date of Signature:
_____________________________________________________________________________
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
______________________________________________________________________________
Date of Signature:
_____________________________________________________________________________























Ex F-3-1



--------------------------------------------------------------------------------






EXHIBIT F-4


FORM OF PV MODULE SUPPLIER FINAL COMPLETION LIEN WAIVER





--------------------------------------------------------------------------------






Unconditional Waiver and Release On Final Payment
Civil Code Section 8138
NOTICE TO CLAIMANT: THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE,
AND PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT,
EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL
WAIVER AND RELEASE FORM.
 
Identifying Information
Name of Claimants:
______________________________________________________________________________
Name of Customer:
_______________________________________________________________________________
Job Location:
____________________________________________________________________________________
Owner:
_________________________________________________________________________________________
 
Unconditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for all labor and service provided, and equipment and
material delivered, with respect to certain photovoltaic modules to the customer
on this job. Rights based upon labor or service provided, or equipment or
material delivered, with respect to certain photovoltaic modules pursuant to a
written change order that has been fully executed by the parties prior to the
date that this document is signed by the claimant, are waived and released by
this document, unless listed as an Exception below. The claimant has been paid
in full.
 
Exceptions
This document does not affect the following:
Disputed claims for extras in the amount of: $
______________________________________________________
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
_______________________________________________________________________________
Date of Signature:
_____________________________________________________________________________
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
_______________________________________________________________________________
Date of Signature:
_____________________________________________________________________________

























Ex F-4-1



--------------------------------------------------------------------------------




EXHIBIT F-5


FORM OF SUPPLIER UNCONDITIONAL LIEN WAIVER



--------------------------------------------------------------------------------






Unconditional Waiver and Release On Progress Payment
Civil Code Section 8134
NOTICE TO CLAIMANT: THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE,
AND PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT,
EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL
WAIVER AND RELEASE FORM.
 
Identifying Information
Name of Claimant:_
___________________________________________________________________________________
Name of Customer:
____________________________________________________________________________________
Job Location:
_________________________________________________________________________________________
Owner:
______________________________________________________________________________________________
Through Date:
________________________________________________________________________________________
 
Unconditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document. Rights based upon labor or service provided, or equipment or material
delivered, pursuant to a written change order that has been fully executed by
the parties prior to the date that this document is signed by the claimant, are
waived and released by this document, unless listed as an Exception below. The
claimant has received progress payment for invoiced labor and service provided,
and equipment and material delivered, to the customer on this job through the
Through Date of this document.
 
Exceptions
This document does not affect any of the following:
(1) Retentions.
(2) Extras for which the claimant has not received payment.
(3) Contract rights, including (A) a right based on rescission, abandonment, or
breach of contract, and (B) the right to recover compensation for work not
compensated by the payment.
 
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
_______________________________________________________________________________
Date of Signature:
______________________________________________________________________________



















Ex F-5-1



--------------------------------------------------------------------------------






EXHIBIT F-6


FORM OF SUPPLIER FINAL COMPLETION LIEN WAIVER



--------------------------------------------------------------------------------






Unconditional Waiver and Release On Final Payment
Civil Code Section 8138
NOTICE TO CLAIMANT: THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE,
AND PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN IT,
EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL
WAIVER AND RELEASE FORM.
 
Identifying Information
Name of Claimants:
_______________________________________________________________________________
Name of Customer:
_______________________________________________________________________________
Job Location:
____________________________________________________________________________________
Owner:
_________________________________________________________________________________________
 
Unconditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for all labor and service provided, and equipment and
material delivered, to the customer on this job. Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below. The claimant has been paid in
full.
 
Exceptions
This document does not affect the following:
Disputed claims for extras in the amount of: $
______________________________________________________
Signature
Claimant's Signature:
___________________________________________________________________________
Claimant's Title:
_______________________________________________________________________________
Date of Signature:
_____________________________________________________________________________
 



























Ex F-6-1



--------------------------------------------------------------------------------






EXHIBIT G-1


REQUIREMENTS FOR PROGRESS REPORT



--------------------------------------------------------------------------------






EXHIBIT G-1


REQUIREMENTS FOR PROGRESS REPORT


Contractor shall provide progress and schedule reporting on a monthly basis in
accordance with Section 7.2 of the Agreement. Capitalized terms used herein and
not otherwise defined shall have the meanings specified in the Agreement. The
Progress Report shall be organized in accordance with the following Table of
Contents:
1.
Executive Summary

2.
Project Team

2.1.
Contractor

2.2.
Major Subcontractors

3.
Health, Safety and Environment

3.1.
Workforce Report

3.2.
Reportable Incidents

3.3.
Environmental Compliance

4.
Schedule updates and modifications

4.1.
Solar Field

A.
Identification and status of buffer consuming activities (including project
buffer)

B.
Activities planned for next month

C.
Procurement progress and status report

D.
Construction progress curves including at a minimum:

i.
Site Grading

ii.
Post install

iii.
Tilt Bracket install

iv.
Rail install

v.
Module/Cartridge install

vi.
PCS Vault installation

vii.
DC Feeders installation

viii.
AC Feeders installation

ix.
(PCS) Power Conversion Station install

x.
Commissioning progress (with and without loadbank)

E.
Manufacturing status report





Ex G-1-1



--------------------------------------------------------------------------------






F.
Arrival of materials at the Site and planned deliveries for next 3 months

4.2.
Substations and Transmission - Must include Milestones of the Interconnection
Agreement and PPA

4.3.
Mobilization of key contractors and planned mobilization for next 3 months

4.4.
Major Accomplishments of the Project to Date

4.5.
Major Accomplishment This Month

4.6.
Goals for Next Month

5.
Quality Control

5.1.
Shop Inspection and Testing

5.2.
Non-conformance metrics

5.3.
Areas of concern and action plans

6.
Start-up and Commissioning Process and Technical discussion

7.
Commercial

7.1.
Change Order Status

7.2.
Payment Status

7.3.
Reforecast of project cash-flow through Substantial Completion

7.4.
Monthly cancellation exposure for next three months

8.
Training

9.
Issues and Remedies

10.
Contractor Deliverables

11.
Community

12.
Photos

13.
Any other information reasonably requested













Ex G-1-2





--------------------------------------------------------------------------------




Exhibit H


COMMISSIONING PROCESS AND TESTING


[***]





--------------------------------------------------------------------------------




EXHIBIT I


[***]







--------------------------------------------------------------------------------




Exhibit J
PROJECTED BLOCK CAPACITY AND PROJECTED TURNOVER DATES
Block
Projected Block Capacity (MW AC)
Projected Block Turnover Date
1
[***]
[***]
2
[***]
[***]
3
[***]
[***]
4
[***]
[***]
5
[***]
[***]
6
[***]
[***]
7
[***]
[***]
8
[***]
[***]








--------------------------------------------------------------------------------




Exhibit K


Intentionally Omitted







--------------------------------------------------------------------------------






EXHIBIT L


OWNER’S SITE RULES





--------------------------------------------------------------------------------






OWNER’S SITE RULES


Violation of the rules listed below on the Site will be grounds for barring the
violator from the Site in accordance with Section 3.10.2 of the Agreement.
Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Agreement.




I. OWNER TOOLS, EQUIPMENT, AND MATERIAL


All tools, supplies, material, equipment, vehicles and services belonging to or
procured by Owner shall be used only in Owner’s interest. A clearance pass
signed by an authorized Owner representative must accompany any such material,
tools, equipment, etc., leaving the Site.


II. CONDUCT ON THE JOB


The following are examples of conduct which will not be tolerated:


1. Stealing.
2. Fighting.
3. Harassment based on sex, race, religion, national origin or other unlawful
reason, including conduct or languages derogatory to race, gender, color,
religion, age, national origin, disability or veteran status such as, but not
limited to, jokes, pranks, epithets, written or graphic material or hostility or
aversion toward any individual or group.
4. Threats of violence.
5. Violation of OSHA regulations.
6. Conduct which will hazard any property or life or limb of any employee.
7. Use or possession of any firearm on the property.
8. The use, being under the influence of, or possession of alcoholic beverages
or unlawful drugs (including prescription medicine, except as described below,
marijuana and narcotics) on the property. Possession or use of a prescription
medication shall not be prohibited if the employee (1) notifies his or her
supervisor that such medication has been prescribed, (2) uses such medication in
accordance with instructions of his or her physician, and (3) furnishes a
physician’s statement that the use of such prescription medication will not
impair the employee’s safe and efficient performance on the job.






















Ex L-1





--------------------------------------------------------------------------------




EXHIBIT M


Intentionally Omitted





--------------------------------------------------------------------------------




EXHIBIT N


Intentionally Omitted





--------------------------------------------------------------------------------




EXHIBIT O
Site Description


That certain real property located in San Bernardino County, California, or
portion thereof, and
further described as:


Government Lots 3 and 4 of Section 3, Township 16 North, Range 14 East; the
South half of Section 13, the South half of Section 14, the North half of the
Northeast quarter, Northeast quarter of the Northwest quarter and the South half
of the Northwest quarter of Section 22, all of Sections 23 and 24, the North
half of the Northwest quarter, Southwest quarter of the Northwest quarter of
Section 25, the Northeast quarter, East half of the Northwest quarter, Southeast
quarter of the Southwest quarter, Southeast quarter of Section 26, the Southeast
quarter of the Northeast quarter, Southeast quarter of the Southwest quarter,
North half of the Southeast quarter, Southwest quarter of the Southeast quarter
of Section 34, and the East half of the Northeast quarter of the Northeast
quarter, East half of the Southeast quarter of the Northeast quarter, Northwest
quarter, East half of the Northeast quarter of the Southeast quarter, East half
of the Southeast quarter of the Southeast quarter of Section 35, Township 17
North, Range 14 East, San Bernardino Base and Meridian, in the County of San
Bernardino, State of California, according to the Official Plat thereof.


APN: 0573-161-05, 0573-161-06, AND PORTIONS OF 0573-171-15, 0573-171-16,
0573-161-04, 0573-161-07, 0573-161-08, 0573-161-16, 0573-161-17 AND 0573-101-04


Government lots 1 and 2 in the Northwest Quarter, the Northeast Quarter of the
Northwest Quarter of the Southwest Quarter, the North Half of the Northeast
Quarter of the Southwest Quarter, and the North Half of the Northwest Quarter of
the Southeast Quarter of Section 1; and Government Lot 2 in the North Half of
the Northeast Quarter of Section 2, Township 16 North, Range 14 East, San
Bernardino Base and Meridian, in the County of San Bernardino, State of
California, according to the Official Plat thereof.


APN: Portions of 0573-101-05-0-000 and 0573-101-06-0-000







--------------------------------------------------------------------------------




EXHIBIT P


Intentionally Omitted









--------------------------------------------------------------------------------




EXHIBIT Q


FORM OF CHANGE ORDER





--------------------------------------------------------------------------------




[exhibitqpage2.jpg]














Ex Q-1



--------------------------------------------------------------------------------




[exhibitqpage3.jpg]


Ex Q-2





--------------------------------------------------------------------------------




EXHIBIT R


Intentionally Omitted





--------------------------------------------------------------------------------




EXHIBIT S


Intentionally Omitted







--------------------------------------------------------------------------------




EXHIBIT T-1


NOTICE OF TURNOVER



--------------------------------------------------------------------------------






TO:    Owner


RE:
Notice of Turnover of Block ____in accordance with Section 13.4 of the Agreement




--------------------------------------------------------------------------------







This Notice of Turnover is delivered to you pursuant to Section 13.4 of the
Agreement.


Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.


The undersigned, in his capacity as an officer of First Solar Electric
(California), Inc., and not in his personal capacity, and without undertaking
any personal liability, certifies on or before the date hereof:


(a)
such Block has achieved Mechanical Completion;

(b)
such Block is synchronized with the transmission system and all testing under
the PPA required as a condition to such Block commencing operation of
demonstrated capacity including testing required by CAISO for delivery of
electricity from such Block has been satisfactorily completed;

(c)
a Functional Test, Operational Test, and a Block Capacity Test have each been
Successfully Run in respect of such Block and the Tested Block Capacity of such
Block reflects the achievement of at least ninety percent (90%) of Projected
Block Capacity for such Block;

(d)
the Punchlist for such Block shall be in final form or be deemed approved as
provided for in Section 13.1.1 of the Agreement and only Non-Critical
Deficiencies remain on the Punchlist for such Block;

(e)
if such Block is the initial Block to achieve Turnover:

(i)
the Meteorological Stations have been installed and placed into operation by
Contractor;

(ii)
the telemetry system has been installed and placed into operation by Contractor;

(iii)
the telecommunications system has been installed and placed into operation by
Contractor; and









Ex T-1-1



--------------------------------------------------------------------------------






(iv)
the Interconnection Facilities have been placed into operation by Contractor and
all testing under the Interconnection Agreement required as a condition to
commencing parallel operation with the Participating TO’s Interconnection
Facilities has been satisfactorily completed; and

(f)
Except for BOP described in paragraph (e) above or that has previously achieved
Turnover, BOP set forth in an attachment to this Notice of Turnover has been
installed and placed into operation by Contractor.



In Witness Whereof, the undersigned has executed this Notice of Turnover this
[•] day of [•], 20[•].




FIRST SOLAR ELECTRIC (CALIFORNIA), INC.
By:
 
 
Name: [•]
 
Title: [•]
 
Date: [•]













































Ex T-1-2





--------------------------------------------------------------------------------






EXHIBIT T-2


NOTICE OF SUBSTANTIAL COMPLETION





--------------------------------------------------------------------------------






TO:    Owner


RE:
Notice of Substantial Completion in accordance with Section 13.4 of the
Agreement

--------------------------------------------------------------------------------





This Notice of Substantial Completion is delivered to you pursuant to Section
13.4 of the Agreement.


Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.


The undersigned, in his capacity as an officer of First Solar Electric
(California), Inc. and not in his personal capacity, and without undertaking any
personal liability, certifies on or before the date hereof:


(a)
each Block of the PV Power Plant and all BOP has achieved (or shall achieve
concurrently with Substantial Completion) Turnover;

(b)
the Initial Plant Capacity Test and the Power Factor Test have each been
Successfully Run;

(c)
the results of the Initial Plant Capacity Test reflect achievement of at least
the Minimum Guaranteed Capacity;

(d)
Owner has received all Contractor Deliverables (if any) as required to be
delivered by the Substantial Completion Date pursuant to the Contractor
Deliverables Table;

(e)
Contractor has satisfied all substantive conditions specified in Section
2.03(b)(iii)(1) of the PPA with respect to the Work for Owner to declare the
“Commercial Operation Date” under the PPA (it being understood that the actual
declaration of the “Commercial Operation Date” under the PPA is not a condition
to the achievement of Substantial Completion);

(f)
the Project is capable of operating in compliance with all Applicable Permits,
required for the construction and continuous operation of the Project and with
Applicable Laws;

(g)
no Contractor Liens have been filed against the Project and/or the Site;
provided that Contractor shall be deemed to have satisfied Section 13.3(g) of
the Agreement if Contractor has elected to either (i) bond or satisfy such
Contractor Lien (in accordance with











Ex T-2-1



--------------------------------------------------------------------------------




Article 27 of the Agreement) or (ii) permit Owner to withhold an amount equal to
the Interim Lien Holdback from the Substantial Completion Payment in accordance
with Section 6.9 of the Agreement.






In Witness Whereof, the undersigned has executed this Notice of Substantial
Completion this [•] day of [•], 20[•].




FIRST SOLAR ELECTRIC (CALIFORNIA), INC.
By:
 
 
Name: [ l ]
 
Title: [ l ]
 
Date: [ l ]



























































Ex T-2-2





--------------------------------------------------------------------------------




EXHIBIT T-3


NOTICE OF FINAL COMPLETION





--------------------------------------------------------------------------------






TO:    Owner


RE:
Notice of Final Completion in accordance with Section 13.6 of the Agreement

--------------------------------------------------------------------------------





This Notice of Final Completion is delivered to you pursuant to Section 13.6 of
the Agreement.


Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.


The undersigned, in his capacity as an officer of First Solar Electric
(California), Inc., and not in his personal capacity, and without undertaking
any personal liability, certifies on or before the date hereof:


(a)
Substantial Completion has been achieved;

(b)
All items on the Punchlist have been completed by Contractor, or Owner has
withheld any remaining Punchlist Holdback to complete any items on the Punchlist
not completed by Contractor in accordance with the terms of the Agreement;

(c)
The Final Capacity Test (if any) shall have been Successfully Run;

(d)
Except as provided in Section 13.7, Section 13.8, Section 14.6.4 and Section
14.6.5 of the Agreement, all Contractor’s and Subcontractors’ personnel have
left the Site, and all Contractor’s and Subcontractors’ (i) surplus materials,
(ii) waste materials, (iii) rubbish and (iv) construction facilities other than
those to which Owner holds title shall have been removed from the Site;

(e)
Owner has received all Contractor Deliverables in relation to the Project as set
forth on the Contractor Deliverables Table;

(f)
Contractor has delivered to Owner final record drawings of the Project including
the record drawings, as-built drawings, other documents and information required
by Section 5.10.3 of the Interconnection Agreement;

(g)
No Contractor Liens in respect of amounts paid to Contractor under the Agreement
are outstanding against the Project and Owner has received all required Final
Completion Lien Waivers under Section 27.2 of the Agreement; and

(h)
Contractor has completed performance of all other Work on the Project (other
than the Spare Transformer Work).











Ex T-3-1



--------------------------------------------------------------------------------






In Witness Whereof, the undersigned has executed this Notice of Final Completion
this [•] day of [•], 20[•].




FIRST SOLAR ELECTRIC (CALIFORNIA), INC.
By:
 
 
Name: [ l ]
 
Title: [ l ]
 
Date: [ l ]







































































Ex T-3-1





--------------------------------------------------------------------------------




EXHIBIT U


FORM OF CONTRACTOR'S INVOICE



--------------------------------------------------------------------------------




[stalinepcexucontractina.jpg]



--------------------------------------------------------------------------------




Exhibit V


Insurance Requirements





--------------------------------------------------------------------------------




Exhibit V


Insurance Requirements


1.1
General.

1.1.1Contractor shall procure at its own expense and maintain in full force and
effect as required under the Agreement, with responsible insurance companies
authorized to do business in California the types and limits of insurance as set
forth in Sections 1.2 and 1.5 of this Exhibit V. Such insurances may be procured
in whole or in part on a blanket policy basis.
1.1.2Owner shall procure at its own expense and maintain in full force and
effect as required under the Agreement, with responsible insurance companies
authorized to do business in California the types and limits of insurance as set
forth in Section 1.3 of this Exhibit V.
1.1.3Such insurance companies shall have an A.M. Best Insurance financial
strength rating of at least “A-, VII” or better, or equivalent, or shall be of
recognized responsibility satisfactory to the Parties.
1.1.4Agreement documentary conventions shall apply. Capitalized terms used and
not defined in this Exhibit V shall have the meaning ascribed to such terms in
the Agreement, and, if not in the Agreement, in the commercial insurance
industry.
1.1.5Each Party, at its own cost, may purchase any additional insurance it
believes necessary to protect its interests, but these costs cannot be passed on
to the other Party.
1.2
Contractor’s Insurance.

1.2.1Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
maintain workers’ compensation insurance and such other forms of insurance which
Contractor is required to maintain in order to comply with Applicable Law and
any statutory limits under workers’ compensation laws of the state of California
(and any other location in which the Work is to be performed) including USL&H
coverage (if any exposure exists), where applicable, and employer’s liability
(including occupational disease, injury or death) coverage with limits of One
Million Dollars ($1,000,000) per accident, One Million Dollars ($1,000,000) for
disease, and One Million Dollars ($1,000,000) for each employee, which shall
cover all of Contractor’s employees, whether full-time, leased, temporary or
casual, who are engaged in the Work.
1.2.2Commercial General Liability Insurance. Contractor shall maintain
commercial general liability insurance written with a combined single limit of
Five Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) in the aggregate. Defense costs shall be provided as an additional
benefit and not included within the limits of liability. Such coverage shall be
written on an “occurrence” basis and shall be at least as broad as the Insurance
Services Office Commercial General Liability Coverage “occurrence” form, with no
alterations to the coverage form. Such insurance shall include coverage for
bodily injury, products/completed operations, broad form/blanket contractual
liability, broad form

Ex V-1

--------------------------------------------------------------------------------




property damage and personal injury liability, premises/operations explosion,
independent contractor liability, and collapse and underground hazards coverage
and hostile fire liability.
1.2.3Automobile Liability Insurance. Contractor shall maintain automobile
liability insurance (including coverage for owned, unowned and hired
automobiles) covering vehicles used by Contractor in connection with the Work in
an amount of One Million Dollars ($1,000,000) combined single limit per
occurrence for bodily injury and property damage. Such coverage shall be at
least as broad as the Insurance Services Office Business Auto Coverage form
covering Automobile Liability, code 1 “any auto.” Contractor’s automobile
liability insurance coverage shall contain appropriate no-fault insurance
provisions or other endorsements in accordance with Applicable Laws. To the
extent the Work involves hauling any Hazardous Materials, coverage shall be
endorsed in accordance with Section 30 of the Motor Carrier Act of 1980
(Category 2) of the CA99-48 endorsement.
1.2.4Umbrella or Excess Liability Insurance
. Contractor shall maintain umbrella/excess insurance on an “occurrence” basis
covering claims in excess of the underlying insurance described in Sections
1.2.1, 1.2.2 and 1.2.3 of this Exhibit V in the amount of Twenty-Five Million
Dollars ($25,000,000) per occurrence, and on a following-form basis.
1.2.5Liability Limits. The liability limits under Section 1.2 of this Exhibit V
may be met with any combination of primary, excess or umbrella insurance
policies.
1.2.6Professional Liability Insurance. If the Work includes engineering,
architectural, design or other professional services, Contractor shall secure
and maintain, professional liability insurance (errors and omissions) with a
minimum single limit of Five Million Dollars ($5,000,000).
1.2.7Pollution Liability Insurance. Contractor shall maintain pollution
liability coverage with a limit of not less than One Million Dollars
($1,000,000) per occurrence. Such insurance shall include coverage for bodily
injury and property damage, including clean up costs and defense costs,
resulting from sudden, accidental pollution conditions, including the discharge,
dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalis,
toxic chemicals, hydrocarbons, liquids or gases, waste materials or other
irritants, contaminants or pollutants into or upon land, the atmosphere or any
water course or body of water.
1.2.8Equipment, Supplies and Materials. All equipment, supplies and materials
(a) belonging to Contractor or to any of the Subcontractors or (b) used by or on
behalf of Contractor or any of the Subcontractors for its performance under the
Agreement which is not intended to become a permanent part of the completed Work
shall be brought to and kept at the Site at the sole cost, risk and expense of
Contractor or the applicable Subcontractor, and Owner shall not be liable for
loss or damage thereto. Should such property be insured, said insurers shall
waive rights of subrogation against Owner and Owner Financing Parties.
1.3
Owner’s Insurance.

1.3.1Workers’ Compensation Insurance and Employers’ Liability Insurance. Owner
shall maintain workers’ compensation insurance and such other forms of insurance
which Owner is required to maintain in order to comply with Applicable Law and
any statutory limits

Ex V-2

--------------------------------------------------------------------------------




under workers’ compensation laws of the state of California (and any other
location in which the Work is to be performed) including USL&H coverage (if any
exposure exists), where applicable, and employer’s liability (including
occupational disease, injury or death) coverage with limits of One Million
Dollars ($1,000,000) per accident, One Million Dollars ($1,000,000) for disease,
and One Million Dollars ($1,000,000) for each employee, which shall cover all of
Owner’s employees, whether full-time, leased, temporary or casual, who are
engaged in the Work.
1.3.2Commercial General Liability Insurance. Owner shall maintain commercial
general liability insurance written with a combined single limit of Five Million
Dollars ($5,000,000) per occurrence and Five Million Dollars ($5,000,000) in the
aggregate. Such insurance shall include coverage for bodily injury,
products/completed operations, broad form/blanket contractual liability, broad
form property damage and personal injury liability, premises/operations
explosion, independent contractor liability, and collapse and underground
hazards coverage and hostile fire liability.
1.3.3Automobile Liability Insurance. Owner shall maintain automobile liability
insurance (including coverage for owned, unowned and hired automobiles) covering
vehicles used by Owner, including the loading or unloading of such vehicles, in
an amount of One Million Dollars ($1,000,000) combined single limit per
occurrence for bodily injury and property damage. Owner’s automobile liability
insurance coverage shall contain appropriate no-fault insurance provisions or
other endorsements in accordance with Applicable Laws.
1.3.4Umbrella or Excess Liability Insurance. Owner shall maintain
umbrella/excess insurance covering claims in excess of the underlying insurance
described in Sections 1.3.2 and 1.3.3 of this Exhibit V in the amount of
Twenty-Five Million Dollars ($25,000,000) per occurrence, and on a
following-form basis.
1.3.5Liability limits under Section 1.3 of this Exhibit V may be met with any
combination of self insurance, primary, excess or umbrella insurance.
1.4Endorsements. The policies of liability insurance to be maintained by
Contractor shall be written or endorsed to include the following:
(a)With respect to workers’ compensation/employer’s liability insurance, to
provide that the insurer shall waive for the benefit of Owner and where
permitted by law, all rights of subrogation against Owner, its subsidiaries and
Affiliates, co-venturers, or their directors, officers, members, managers, as
well as their respective employees and/or agents of each.
(b)With respect to general liability, automobile liability and excess/umbrella
insurance, to provide that such insurance shall waive any and all right of
subrogation or recovery which the insurer may have or acquire against Owner, its
subsidiaries and Affiliates, co-venturers, or their directors, officers,
members, managers, as well as the employees and/or agents of each.
(c)To provide a severability of interest and cross liability clause.
(d)That the insurance shall be primary and not excess to or contributing with
any insurance or self-insurance maintained by Owner.

Ex V-3

--------------------------------------------------------------------------------






(e)With the exception of the insurance required under Sections 1.2.1 (workers
compensation and employers liability) and 1.2.6 (professional liability) (each,
in the case of Contractor) of this Exhibit V, to identify Owner, its
subsidiaries and Affiliates, co-venturers, and their directors, officers,
members, managers, as well as the employees and/or agents of each and Owner
Financing Parties and Black & Veatch Corporation as additional insureds for
their legal liability arising out of the operations of Contractor. This
additional insured status shall apply regardless of the enforceability of the
indemnity provisions in the Agreement.
(f)With respect to coverage for completed operations under the general liability
insurance, to be in place throughout the performance of the Work and for three
(3) years after Final Completion.
(g)With respect to any additional insured, provide that such insurance will not
be invalidated by any action or inaction of each such insured and will insure
each such insured regardless of any breach or violation of any warranty,
declaration or condition contained in such insurance by the primary named
insured wherever coverage will apply.
1.5
Builder’s All-Risk Insurance; Operational Insurance; Marine Cargo Insurance.

(a)    Prior to significant accumulation by Contractor or any Subcontractor of
insurable values at the Site, but no later than mobilization to the Site,
Contractor shall obtain and thereafter at all times during performance of the
Work until the Substantial Completion Date, maintain, or cause to be maintained,
builder’s all-risk insurance as described below. Such builder’s all-risk
insurance shall insure as additional insureds Owner, Owner Financing Parties,
Black & Veatch Corporation and all Subcontractors, as such parties’ interests
may appear until the Substantial Completion Date. If requested by Owner, Owner
Financing Parties will be named sole loss payees in respect of claims of One
Million Dollars ($1,000,000) or more. Builder’s all-risk insurance or a
Marine/Cargo policy shall cover all property in the course of transit or
construction, including the Work, Project Hardware, miscellaneous equipment,
buildings and structures, machinery, fixtures, furnishings and other properties
constituting a part of the PV Power Plant (other than Project Hardware properly
covered under Contractor’s equipment floater), from physical loss or damage
caused by perils covered by a builder’s all-risk form or equivalent coverage.
Such insurance shall: (i) include “extended coverage” (including earthquake,
flood, collapse, sinkhole, subsidence), (ii) include mechanical and electrical
breakdown coverage during testing and commissioning, including any Capacity
Tests and other operations of the PV Power Plant prior to Substantial
Completion, (iii) cover the PV Power Plant and the Site for removal of debris
and (iv) otherwise cover damage to property and other claims arising out of the
unloading, lifting, lowering or other handling of property at the Site, in an
amount to cover materials and equipment to be used by Contractor in performance
of the Agreement. The limit of liability shall be the full replacement cost of
the Work or the property in relation to the PV Power Plant, as the case may be,
then at risk, including primary cost of the Project Hardware plus freight. The
deductibles shall not exceed Two Hundred Fifty Thousand Dollars ($250,000), and
any required payments of the deductibles for builder’s all-risk insurance shall
be the responsibility of Contractor. The builder’s all-risk coverage shall not
contain an exclusion for resultant damage caused by faulty workmanship, design
or materials. Such

Ex V-4

--------------------------------------------------------------------------------




insurance shall provide for a waiver of the underwriters’ right to subrogation
against Owner, Contractor, Owner Financing Parties and all Subcontractors.
(b)    No later than the earlier to occur of thirty (30) days prior to the
loading for shipment of any machinery or equipment intended to become part of
the PV Power Plant and thirty (30) days after the Effective Date, Contractor
shall obtain and thereafter at all times during performance of the Work until
the Substantial Completion Date, maintain, or cause to be maintained, ocean
marine/cargo insurance in an amount sufficient to cover claims on a replacement
cost basis against physical loss of or damage to any and all machinery and
equipment intended to become part of the PV Power Plant, including primary cost
of the Project Hardware plus freight. Said insurance shall commence with the
loading of the machinery and equipment, prior to dispatch to the Site from the
originating factory, warehouse, or place of storage, and remain in force until
completion of unloading within the legal boundaries of the Site. Such insurance
shall cover all risks of loss or damage including war risk, strikes, riots and
civil commotion. Such insurance shall include extra/expediting expense coverage
and shall insure as additional insureds Owner, Owner Financing Parties and all
Subcontractors. If applicable, Owner Financing Parties will be named sole loss
payees in respect of claims of One Million Dollars ($1,000,000) or more. The
deductible shall not exceed Two Hundred Fifty Thousand Dollars ($250,000), and
any required payments of the deductibles for ocean marine/cargo insurance shall
be the responsibility of Contractor. Such insurance shall provide for a waiver
of the underwriters’ right to subrogation against Owner, Contractor, Owner
Financing Parties and all Subcontractors.
(c) Upon the Substantial Completion Date, Owner shall provide and pay for
operational and property insurance for the PV Power Plant on the terms set out
in the Operating and Maintenance Agreement.
1.6Waiver; Waiver of Subrogation. Each Party releases, assigns and waives any
and all rights of recovery against the other Party and its respective
Affiliates, subsidiaries, employees, successors, permitted assigns, insurers and
underwriters, because of the existence of deductible clauses in, or inadequacy
of limits of, any policies of insurance maintained or required to be maintained
by such Party pursuant to the Agreement in the amounts stated herein. The
Parties shall, in all policies of insurance related to the PV Power Plant
maintained by each, include clauses providing that each underwriter shall
release, assign to the other Party, and its successors and assigns and waive all
of its rights of recovery, under subrogation or otherwise, against the other
Party, and each of their parent companies, Affiliates, subsidiaries, employees,
successors, permitted assigns, insurers and underwriters, as well as against its
officers, directors, employees, agents and representatives of each of them.
1.7Contractor Certificates. To the extent available from the applicable insurer,
on or prior to the Effective Date in the case of the insurance required by
Section 1.2 of this Exhibit V and no later than the time required to have the
applicable insurance in effect in the case of the insurance required by Section
1.5 of this Exhibit V, Contractor shall furnish to Owner certificates of
insurance (in all cases, excluding the declaration page) from each insurance
carrier showing that the insurance required by Sections 1.2 and 1.5 of this
Exhibit V is in full force and effect and the amount of the carrier’s liability
thereunder. Certificates of insurance submitted under Section 1.7 of this
Exhibit V shall be in form and content reasonably acceptable to Owner.
Contractor

Ex V-5

--------------------------------------------------------------------------------




shall provide to Owner and any Owner Financing Parties thirty (30) days’ prior
written notice of cancellation, nonrenewal, or material change of any of the
required coverage. The failure by Contractor to provide Owner with certificates
of insurance, or Owner to insist upon certificates of insurance, shall not be
deemed a waiver of any rights of Owner under the Agreement. Contractor shall
also deliver to Owner and any Owner Financing Parties certificates of each
renewal of such insurance promptly after receipt.
1.8Owner’s Certificates. On or prior to the Effective Date, Owner shall furnish
to Contractor certificates of insurance from each insurance carrier, showing
that the insurance required by Owner pursuant to Section 1.3 of this Exhibit V
is in full force and effect, the amount of the carrier’s liability thereunder.
Owner shall use reasonable efforts to provide thirty (30) days’ prior written
notice of cancellation or nonrenewal, (or ten (10) days in the case of
cancellation for non-payment of premium). Certificates of each renewal of the
insurance should also be delivered to Contractor promptly after receipt.
1.9Descriptions Not Limitations. The insurance coverages referred to in this
Exhibit V will be set forth in full in the respective policy forms, and the
foregoing descriptions of such policies are not intended to be complete, nor to
alter or amend any provision of the actual policies and in matters (if any) in
which the said description may be conflicting with such instruments, the
provisions of the policies of the insurance shall govern; provided that neither
the content of any insurance policy or certificate nor approval thereof shall
relieve either Party of any of its obligations under the Agreement.
1.10Cost of Premium. It is expressly agreed and understood that:
(a)the cost of premiums and deductibles for insurance required to be maintained
by Contractor as set forth in this Exhibit V and all Taxes thereon shall be
borne by Contractor, and shall be endorsed to provide that Owner shall have no
liability for the payment of any premium thereon; and
(b)the cost of premiums and deductibles for insurance required to be maintained
by Owner as set forth in this Exhibit V and all Taxes thereon shall be borne by
Owner and shall be endorsed to provide that Contractor shall have no liability
for the payment of any premium thereon.
1.11Both Parties’ Rights to Provide Insurances. If either Party fails to provide
or maintain any insurance required of it hereunder, the other Party shall have
the right, but not the obligation, to provide or maintain any such insurance,
and to deduct the cost thereof from any amounts due and payable to the breaching
Party (including, in the case of Owner, from any amounts due and payable to
Contractor in respect of the Contract Price), or, if there are no such amounts
due and payable to the breaching Party, the breaching Party shall reimburse the
other Party for such costs on demand. Should any of the policies required to be
maintained by either Party become unavailable or be cancelled for any reason
during the period of the Agreement, such Party shall immediately procure
replacement coverage. The failure of either Party to procure such replacement
coverage which is within the reasonable control of such Party (so as to provide
continuous coverage) shall constitute a material breach under the Agreement.

Ex V-6

--------------------------------------------------------------------------------






1.12No Limitation of Liability. The insurance coverages required of Contractor
set forth in this Exhibit V shall in no way affect, nor are they intended as a
limitation of, Contractor’s liability with respect to its performance of the
Work. The insurance coverages required of Owner set forth in this Exhibit V
shall in no way affect, nor are they intended as a limitation of, Owner’s
liability with respect to its performance of its obligations under the
Agreement.
1.13
Other Terms and Provisions.

1.13.1    Omissions; Errors. It is hereby understood and agreed that the
coverages afforded by the insurance coverages required of either Party set forth
in this Exhibit V shall not be invalidated or affected by any unintentional
omissions or errors.
1.13.2    Notification. Contractor and Owner shall Notify the other Party of any
and all incidents giving rise to an insurance claim, and otherwise keep the
other Party timely apprised of insurance claim proceedings.





Ex V-7

--------------------------------------------------------------------------------




EXHIBIT W


Contract Schedule


[***]





--------------------------------------------------------------------------------




EXHIBIT X


Intentionally Omitted







--------------------------------------------------------------------------------




EXHIBIT Y


Quality Assurance Plan


[***]





